Exhibit 10.91


CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “[REDACTED].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


EXECUTION COPY

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “[REDACTED].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


EXECUTION COPY

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT, SECURITY, GUARANTY
AND PLEDGE AGREEMENT
Dated as of September 27, 2012
among
LIONS GATE ENTERTAINMENT INC.
as Borrower
and
THE GUARANTORS REFERRED TO HEREIN
and
THE LENDERS REFERRED TO HEREIN
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
as Issuing Bank
______________________________
J.P. MORGAN SECURITIES LLC,
BARCLAYS BANK PLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
ROYAL BANK OF CANADA,
as Co-Syndication Agents, Joint Bookrunners and Joint Lead Arrangers
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent
and
SUNTRUST BANK
and
UNION BANK, N.A.
as Co-Documentation Agents



--------------------------------------------------------------------------------






    

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page





1.
DEFINITIONS
2


2.
THE LOANS
43


 
SECTION 2.1
Loans to the Borrower
43


 
SECTION 2.2
Notes; Repayment
45


 
SECTION 2.3
Letters of Credit
45


 
SECTION 2.4
Interest
50


 
SECTION 2.5
Commitment Fee and Other Fees
50


 
SECTION 2.6
Termination and/or Reduction of the Commitments
51


 
SECTION 2.7
Default Interest; Alternate Rate of Interest
52


 
SECTION 2.8
Continuation and Conversion of Loans
52


 
SECTION 2.9
Prepayment of Loans; Reimbursement of Group Lenders
53


 
SECTION 2.10
Change in Circumstances
55


 
SECTION 2.11
Change in Legality
58


 
SECTION 2.12
United States Withholding
58


 
SECTION 2.13
Foreign Currency Conversion; Withholding
61


 
SECTION 2.14
Interest Adjustments
61


 
SECTION 2.15
Manner of Payments
62


 
SECTION 2.16
Provisions Relating to the Borrowing Base
62


 
SECTION 2.17
Defaulting Lenders
63


3.
REPRESENTATIONS AND WARRANTIES OF CREDIT PARTIES
66


 
SECTION 3.1
Existence and Power
66


 
SECTION 3.2
Authority and No Violation
66


 
SECTION 3.3
Governmental Approval
67


 
SECTION 3.4
Binding Agreements
67


 
SECTION 3.5
Financial Statements
67


 
SECTION 3.6
No Material Adverse Change
67


 
SECTION 3.7
Ownership of Pledged Securities, Subsidiaries, etc
68


 
SECTION 3.8
Copyrights, Trademarks and Other Rights
68


 
SECTION 3.9
Fictitious Names
69




 
i

 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
SECTION 3.10
Title to Properties
69


 
SECTION 3.11
Places of Business
70


 
SECTION 3.12
Litigation
70


 
SECTION 3.13
Federal Reserve Regulations
70


 
SECTION 3.14
Investment Company Act
70


 
SECTION 3.15
Taxes
70


 
SECTION 3.16
Compliance with ERISA
70


 
SECTION 3.17
Non-U.S. Plan Compliance
71


 
SECTION 3.18
Agreements
71


 
SECTION 3.19
Security Interest
72


 
SECTION 3.20
Disclosure
72


 
SECTION 3.21
Distribution Rights
72


 
SECTION 3.22
Environmental Liabilities
72


 
SECTION 3.23
Pledged Securities
73


 
SECTION 3.24
Compliance with Laws
74


 
SECTION 3.25
Real Property
74


 
SECTION 3.26
OFAC, FCPA, etc
74


4.
CONDITIONS PRECEDENT
75


 
SECTION 4.1
Conditions Precedent to Effectiveness of this Amendment and Restatement
75


 
SECTION 4.2
Conditions Precedent to Each Loan and Letter of Credit
79


5.
AFFIRMATIVE COVENANTS
79


 
SECTION 5.1
Financial Statements and Reports
80


 
SECTION 5.2
Corporate Existence; Compliance with Laws
82


 
SECTION 5.3
Maintenance of Properties
82


 
SECTION 5.4
Notice of Material Events
82


 
SECTION 5.5
Insurance
83


 
SECTION 5.6
Production and Distribution
84


 
SECTION 5.7
Music
85


 
SECTION 5.8
Copyrights and Trademarks
85


 
SECTION 5.9
Books and Records
85




 
ii

 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
SECTION 5.10
Third Party Audit Rights
86


 
SECTION 5.11
Observance of Agreements
86


 
SECTION 5.12
Laboratories; No Removal
86


 
SECTION 5.13
Taxes and Charges; Indebtedness in Ordinary Course of Business
87


 
SECTION 5.14
Liens
87


 
SECTION 5.15
Further Assurances; Security Interests
88


 
SECTION 5.16
ERISA Compliance and Reports
88


 
SECTION 5.17
Non-U.S. Plan Compliance and Reports
89


 
SECTION 5.18
Subsidiaries
89


 
SECTION 5.19
Environmental Laws
89


 
SECTION 5.20
Use of Proceeds
90


 
SECTION 5.21
Uncompleted Items of Product
90


 
SECTION 5.22
Negative Cost Statements
92


 
SECTION 5.23
Distribution Agreements, Acceptable L/C's, Etc
92


 
SECTION 5.24
Completion Guaranty
92


 
SECTION 5.25
Security Agreements with the Guilds
93


 
SECTION 5.26
Excluded Beneficial Interests
93


 
SECTION 5.27
Designated Foreign Subsidiaries
93


 
SECTION 5.28
Inactive Bank Accounts
93


 
SECTION 5.29
Post Closing Matters
93


6.
NEGATIVE COVENANTS
93


 
SECTION 6.1
Limitations on Indebtedness and Preferred Equity Interests
93


 
SECTION 6.2
Limitations on Liens
95


 
SECTION 6.3
Limitation on Guarantees
98


 
SECTION 6.4
Limitations on Investments
99


 
SECTION 6.5
Restricted Payments
100


 
SECTION 6.6
Consolidation, Merger, Sale or Purchase of Assets, etc
101


 
SECTION 6.7
Receivables
102


 
SECTION 6.8
Sale and Leaseback
102


 
SECTION 6.9
Places of Business; Change of Name
103




 
iii

 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
SECTION 6.10
Limitations on Capital Expenditures
103


 
SECTION 6.11
Transactions with Affiliates
103


 
SECTION 6.12
Business Activities
103


 
SECTION 6.13
Fiscal Year End
104


 
SECTION 6.14
Liquidity Ratio
104


 
SECTION 6.15
Leverage Ratio
104


 
SECTION 6.16
Film Spending Ratio
104


 
SECTION 6.17
Prohibitions of Amendments and Waivers
104


 
SECTION 6.18
Amortization Method
105


 
SECTION 6.19
No Further Negative Pledge
105


 
SECTION 6.20
Bank Accounts
105


 
SECTION 6.21
ERISA Compliance
105


 
SECTION 6.22
Hazardous Materials
105


 
SECTION 6.23
Use of Proceeds of Loans and Requests for Letters of Credit
106


 
SECTION 6.24
Interest Rate Protection Agreements, etc
106


 
SECTION 6.25
Secured Debt Ratio
106


 
SECTION 6.26
Additional Restrictions on LGEC
106


7.
EVENTS OF DEFAULT
106


8.
GRANT OF SECURITY INTEREST; REMEDIES
109


 
SECTION 8.1
Security Interests
109


 
SECTION 8.2
Use of Collateral
109


 
SECTION 8.3
Collection Accounts
109


 
SECTION 8.4
Credit Parties to Hold in Trust
110


 
SECTION 8.5
Collections, etc
110


 
SECTION 8.6
Possession, Sale of Collateral, etc
111


 
SECTION 8.7
Application of Proceeds on Default
112


 
SECTION 8.8
Power of Attorney
112


 
SECTION 8.9
Financing Statements, Direct Payments
113


 
SECTION 8.10
Further Assurances
113


 
SECTION 8.11
Termination and Release
113




 
iv

 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
SECTION 8.12
Remedies Not Exclusive
114


 
SECTION 8.13
Quiet Enjoyment
114


 
SECTION 8.14
Continuation and Reinstatement
114


9.
GUARANTY
114


 
SECTION 9.1
Guaranty
114


 
SECTION 9.2
No Impairment of Guaranty, etc
116


 
SECTION 9.3
Continuation and Reinstatement, etc
116


 
SECTION 9.4
Limitation on Guaranteed Amount etc
117


 
SECTION 9.5
Voluntary Arrangements
117


10.
PLEDGE
118


 
SECTION 10.1
Pledge
118


 
SECTION 10.2
Covenant
118


 
SECTION 10.3
Registration in Nominee Name; Denominations
118


 
SECTION 10.4
Voting Rights; Dividends; etc
118


 
SECTION 10.5
Remedies Upon Default
119


 
SECTION 10.6
Application of Proceeds of Sale and Cash
120


 
SECTION 10.7
Securities Act, etc
121


 
SECTION 10.8
Continuation and Reinstatement
121


 
SECTION 10.9
Termination
121


11.
CASH COLLATERAL
122


 
SECTION 11.1
Cash Collateral Accounts
122


 
SECTION 11.2
Investment of Funds
122


 
SECTION 11.3
Grant of Security Interest
122


 
SECTION 11.4
Remedies
123


 
SECTION 11.5
LGPA Financing
123


12.
THE ADMINISTRATIVE AGENT AND THE ISSUING BANK
123


 
SECTION 12.1
Administration by the Administrative Agent
123


 
SECTION 12.2
Advances and Payments
125


 
SECTION 12.3
Sharing of Setoffs, Cash Collateral and Sharing Events
125


 
SECTION 12.4
Notice to the Lenders
126




 
v

 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
SECTION 12.5
Liability of the Administrative Agent, Issuing Bank
126


 
SECTION 12.6
Reimbursement and Indemnification
127


 
SECTION 12.7
Rights of Administrative Agent
128


 
SECTION 12.8
Independent Investigation by Lenders
128


 
SECTION 12.9
Agreement of Required Lenders
129


 
SECTION 12.10
Notice of Transfer
129


 
SECTION 12.11
Successor Administrative Agent
129


 
SECTION 12.12
Successor Issuing Bank
129


 
SECTION 12.13
Quebec Power of Attorney
130


 
SECTION 12.14
Annex I
130


 
SECTION 12.15
Other Agent Titles
130


13.
MISCELLANEOUS
131


 
SECTION 13.1
Notices
131


 
SECTION 13.2
Survival of Agreement, Representations and Warranties, etc
131


 
SECTION 13.3
Successors and Assigns; Syndications; Loan Sales; Participations
132


 
SECTION 13.4
Expenses; Documentary Taxes
135


 
SECTION 13.5
Indemnification of the Administrative Agent, the Issuing Bank and the Lenders
136


 
SECTION 13.6
CHOICE OF LAW
137


 
SECTION 13.7
WAIVER OF JURY TRIAL
137


 
SECTION 13.8
WAIVER WITH RESPECT TO DAMAGES
138


 
SECTION 13.9
No Waiver
138


 
SECTION 13.10
Extension of Payment Date
138


 
SECTION 13.11
Amendments, etc
138


 
SECTION 13.11.A
Certain Matters Regarding PA Lender and Amendments
140


 
SECTION 13.12
Severability
140


 
SECTION 13.13
SERVICE OF PROCESS; SUBMISSION TO JURISDICTION
140


 
SECTION 13.14
Headings
141


 
SECTION 13.15
Execution in Counterparts
141


 
SECTION 13.16
Subordination of Intercompany Indebtedness, Receivables and Advances
141


 
SECTION 13.17
USA Patriot Act
142




 
vi

 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
SECTION 13.18
Entire Agreement
142


 
SECTION 13.19
Transition
142


 
SECTION 13.20
Confidentiality
142






 
vii

 




--------------------------------------------------------------------------------




Schedules
1.1    Schedule of Commitments
1.2    Acceptable Obligors/Allowable Amounts
1.3    Guarantors
3.1(a)    List of jurisdictions where the Credit Parties are qualified
3.7(a)    Credit Parties/Pledged Securities
3.7(b)(i)    Beneficial Interests
3.7(b)(ii)    Excluded Beneficial Interests
3.7(c)    Inactive Subsidiaries
3.7(d)    Unrestricted Subsidiaries
3.8(a)(i)    All Items of Product
3.8(a)(ii)    Items of Product: Copyrights
3.8(b)    Trademarks
3.9    Fictitious Names
3.11    Chief Executive Office, Location of Collateral and Records
3.12    Litigation
3.18    Material Agreements
3.19    Filing Offices for UCC-1, PPSA and CCQ Financing Statements
3.23    Pledged Securities
3.25    Real Properties
6.1    Existing Indebtedness
6.2    Existing Liens
6.3    Existing Guarantees
6.4    Existing Investments
6.20    Existing Bank Accounts
Exhibits
A    Form of U.S. Dollar Credit Note
B-1    Form of Opinion of Heenan Blaikie LLP, Canadian counsel to the Borrower
B-2    Form of Opinion of O’Melveny & Myers LLP, U.S. counsel to the Borrower
B-3    Form of Opinion of Drinker Biddle & Reath LLP, U.S. counsel to the
Borrower
B-4     Form of Opinion of Chaffe McCall, L.L.P., U.S. counsel to the Borrower
C-1    Form of Copyright Security Agreement
C-2    Form of Copyright Security Agreement Supplement
D    Form of Laboratory Access Letter
E-1    Form of Pledgeholder Agreement (Uncompleted Product)
E-2    Form of Pledgeholder Agreement (Completed Product)
F-1    Form of Trademark Security Agreement
F-2    Form of Trademark Security Agreement Supplement
G    Form of Contribution Agreement
H    Form of Borrowing Certificate
I    Form of Borrowing Base Certificate
J    Form of Assignment and Acceptance

    

--------------------------------------------------------------------------------




K    Form of Notice of Assignment and Irrevocable Instructions
L    Form of Instrument of Assumption and Joinder
M-1    Form of Hypothec
M-2    Form of Pledge of Debenture


Annex I
Intercreditor Provisions Relating to Loans by Pennsylvania Regional Center, LP I
to Lions Gate Pennsylvania, Inc.




- 2 -

--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED CREDIT, SECURITY, GUARANTY AND PLEDGE AGREEMENT,
dated as of September 25, 2000, as amended and restated as of December 15, 2003,
as amended and restated as of July 25, 2008 and as further amended and restated
as of September 27, 2012 (as may be further amended, supplemented or otherwise
modified, renewed or replaced from time to time, the “Credit Agreement”), among
(i) LIONS GATE ENTERTAINMENT INC., a Delaware corporation ( the “Borrower”);
(ii) the Guarantors referred to herein; (iii) the Lenders referred to herein;
and (iv) JPMORGAN CHASE BANK, N.A., a national banking association, as agent for
the Lenders (in such capacity, the “Administrative Agent”) and as the issuer of
letters of credit (in such capacity, the “Issuing Bank”).
INTRODUCTORY STATEMENT
All terms not otherwise defined above or in this Introductory Statement are as
defined in Article 1 hereof or as defined elsewhere herein.
On September 25, 2000 the Borrower, certain of the Guarantors, the
Administrative Agent and certain lenders entered into a Credit, Security,
Guaranty and Pledge Agreement, as amended and restated as of December 15, 2003,
and as amended and restated as of July 25, 2008 (as amended through Amendment
No. 4), providing for a secured credit facility (the “Existing Credit
Agreement”).
The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement, in order, among other things, for the Group Lenders to make
available a U.S.$800,000,000 five-year senior secured revolving credit facility
(the “Facility”).
The proceeds of the Facility will be used to (i) finance the development,
production, distribution or acquisition of intellectual properties including
feature films, television, interactive media, music and video product and/or
rights therein or thereto, (ii) operate physical production facilities, (iii)
acquire and operate television channels and internet distribution platforms,
(iv) service, repay, and refinance the Existing Credit Agreement and (v) for
other general corporate purposes, including acquisitions, permitted stock and
indebtedness repurchases, repayments, and refinancings, dividends and cash
collateralizing a Defaulting Lender’s L/C Exposure.
Pursuant to the PA Credit Agreement, the PA Lender has agreed to make loans of
up to $66,000,000 to Lions Gate Pennsylvania, Inc., a Pennsylvania corporation
(“LGPA”) to fund the production of motion pictures and television productions
filmed in Pennsylvania. A collateral account, holding an amount of cash and
securities equal to 105% of the principal amount of the outstanding loans made
by the PA Lender, is being maintained with the Administrative Agent. The
relative rights of the Group Lenders, the PA Lender and the Administrative Agent
with respect to the Collateral are governed by the intercreditor provisions set
forth in Annex I.

    

--------------------------------------------------------------------------------




To provide assurance for the repayment of the Loans and the other Obligations of
the Borrower hereunder, the Borrower will, among other things, provide or cause
to be provided to the Administrative Agent, for the benefit of itself, the
Issuing Bank and the Lenders, the following (each as more fully described
herein):
(i)    a guaranty of the Obligations by each of the Guarantors pursuant to
Article 9 hereof;
(ii)    a security interest in the Collateral from each of the Credit Parties
pursuant to Article 8 hereof; and
(iii)    a pledge by each of the Pledgors of the Pledged Securities owned by it
pursuant to Article 10 hereof.
Subject to the terms and conditions set forth herein, (i) the Administrative
Agent is willing to act as agent for the Lenders, (ii) the Issuing Bank is
willing to issue the Letters of Credit and (iii) each Group Lender is willing to
make Loans to the Borrower and Special Purpose Producers and to participate in
the Letters of Credit as provided herein, in an aggregate amount at any one time
outstanding not in excess of its Commitment hereunder.
Accordingly, the parties hereto hereby agree as follows that, effective on the
Closing Date, the Existing Credit Agreement is amended and restated in its
entirety to read as follows:
1.
DEFINITIONS

For the purposes hereof unless the context otherwise requires, all Section
references herein shall be deemed to correspond with Sections herein, the
following terms shall have the meanings indicated, all accounting terms not
otherwise defined herein shall have the respective meanings accorded to them
under GAAP and all terms defined in the UCC and not otherwise defined herein
shall have the respective meanings accorded to them therein. For purposes
hereof, all references herein to “the date hereof” shall mean September 27,
2012. Unless the context otherwise requires, any of the following terms may be
used in the singular or the plural, depending on the reference:
“Acceptable Domestic Account Debtor” shall mean any Person listed as such on
Schedule 1.2 hereto (as modified from time to time in accordance with Section
2.16).
“Acceptable Foreign Account Debtor” shall mean any Person listed as such on
Schedule 1.2 hereto (as modified from time to time in accordance with Section
2.16).
“Acceptable L/C” shall mean an irrevocable letter of credit which (i) is in form
and on terms acceptable to the Administrative Agent, (ii) is payable in Dollars
at an office of the issuing or confirming bank in New York City, and (iii) is
issued or confirmed by (a) any Person that on the date of issuance or
confirmation of the letter of credit, is a Group Lender; (b) any commercial bank
that has (or which is the principal operating subsidiary of a holding company

- 2 -

--------------------------------------------------------------------------------




which has) as of the time such letter of credit is issued, public debt
outstanding with a rating of at least “A” (or the equivalent of an “A”) from one
of the nationally recognized debt rating agencies; or (c) any other bank which
the Required Lenders may in their sole discretion determine to be of acceptable
credit quality.
“Acceptable Major Account Debtor” shall mean any Person listed as such on
Schedule 1.2 hereto (as modified from time to time in accordance with Section
2.16).
“Acceptable Obligor” shall mean any of the Acceptable Domestic Account Debtors,
the Acceptable Foreign Account Debtors, the Other Acceptable Foreign Account
Debtors and the Acceptable Major Account Debtors.
“Acceptable Tax Credit” shall mean (A) the amount that a Credit Party is
entitled to or can reasonably be expected to be entitled to receive as a refund
of tax with respect to any tax credit pursuant to the provisions of the law of
any State in the United States administering tax credit programs, the provisions
of the federal law of the United States or the provisions of the federal law of
Canada or the law of any Canadian Province (an “Other Provincial Act”) or the
provisions of the law of the United Kingdom (“UK Law”) or the provisions of the
law of Australia (“Australia Law”) or the provisions of the law of any other
jurisdiction (“Other Foreign Law”), acceptable to the Administrative Agent,
acting for itself, the Issuing Bank and the Group Lenders, or, (B) if such
Credit Party has entered into a definitive, arms’ length, purchase and sale
agreement for the sale of such tax credit to a third-party, such lesser amount
as may have been agreed by the Credit Party with the third-party in such
definitive purchase and sale agreement in respect of any such tax credits; in
either case, which meets the following criteria:
(i)    the tax credit is in respect of an item of Product that has commenced
principal photography and that does not remain Uncompleted beyond the time
period, if any, permitted under the applicable State law, federal U.S. law,
federal Canadian law, Other Provincial Act, UK Law, Australia Law or Other
Foreign Law with respect to such credit;
(ii)    the Credit Party shall have delivered to the Administrative Agent the
items listed in Sections 5.21 and 5.24 hereof for the applicable item of Product
to the extent required thereunder;
(iii)    the Credit Party has applied for an eligibility certificate in respect
of such tax credit for such item of Product (if applicable) and has requested to
be provided with an estimated amount of the tax credit to which the Credit Party
will be entitled;
(iv)    the amount of a refund of tax with respect to a tax credit that a Credit
Party is entitled or can reasonably be expected to be entitled to receive is net
of any tax, interest, penalty or other amount payable to any Governmental
Authority by a Credit Party under the applicable State law, federal U.S. law,
federal Canadian law, Other Provincial Act, UK Law, Australia Law or Other
Foreign Law, as applicable, or any other amount payable by the Credit Party to
any Governmental Authority to which the credit

- 3 -

--------------------------------------------------------------------------------




can be or has been applied by set-off or in any other manner whatsoever by any
Governmental Authority;
(v)    where (a) the Credit Party has not received the applicable tax
certificate referred to in clause (iii) above and (b) the amount of a tax credit
in respect of an item of Product or, in the case of a television series, any one
season of such series, exceeds the sum of U.S.$5,000,000, the Credit Party has
provided the Administrative Agent, on behalf of itself, the Issuing Bank and the
Group Lenders, with an independent accountant’s opinion/review letter in form
and substance satisfactory to the Administrative Agent confirming the estimated
amount of the tax credit;
(vi)    the amount of a refund of tax with respect to a tax credit that a Credit
Party is entitled or can reasonably be expected to be entitled to receive is net
of expenses relating to the filing of the eligibility certificate with the
applicable Governmental Authority or any other filings or procedures necessary
to receive such tax credit which have already been paid prior to determination
of the amount of such Acceptable Tax Credit;
(vii)    the Administrative Agent (for the benefit of itself, the Issuing Bank
and the Group Lenders) has a first priority perfected security interest in the
tax credit and notice of such security interest in accordance with any
applicable requirements of the applicable State law, federal U.S. law, federal
Canadian law, Other Provincial Act, UK Law, Australia Law or Other Foreign Law,
as applicable, and any other relevant Governmental Authority, provided, however,
that such requirement shall not apply if the Credit Party has entered into a
definitive, arms’ length, purchase and sale agreement for the sale of the tax
credit to a third-party; and
(viii)    such other actions or requirements as the Administrative Agent or its
counsel may reasonably require;
provided, however, that (x) to the extent that circumstances arise or occur that
would cause the actual tax credit to be less than the amount that would be
determined based on any estimated amounts as set forth on any applications for
any certificate described in clause (iii) of this definition, the Acceptable Tax
Credit shall be reduced to reflect the revised estimate, (y) an Acceptable Tax
Credit shall cease to be an Acceptable Tax Credit (A) if the Credit Party has
not filed its return of income and all other certificates, forms and documents
required under the applicable legislation to be filed together therewith in
order to claim such tax credit within six (6) months from the end of the tax
year of such Credit Party; provided, however, that such requirement shall not
apply if such Credit Party has entered into a definitive, arms’ length, purchase
and sale agreement for the sale of such tax credit to a third-party; or (B) if
the relevant Governmental Authority has (i) denied the Credit Party’s
application of the applicable certificate set forth in clause (iii) of this
definition, (ii) not issued the applicable certificate within fifteen months
following the Credit Party’s application thereof or (iii) revoked or notified
the Credit Party of their intention to revoke such certificate and (z) a tax
credit denominated in a currency other than U.S. Dollars which otherwise would
be an Acceptable Tax Credit shall be excluded to the extent such tax credit,
when aggregated with other Acceptable Tax Credits denominated in a

- 4 -

--------------------------------------------------------------------------------




currency other than U.S. Dollars, are in excess of the U.S. Dollar Equivalent of
U.S.$15,000,000 unless the excess is hedged in a manner reasonably satisfactory
to the Administrative Agent.
“Acquisition” shall mean any purchase or acquisition of (i) any film or
television library, (ii) all or substantially all of the assets of any Person,
or (iii) 50% or more of the outstanding stock or other equity interests of any
Person.
“Adjusted Free Cash Flow” means cash flow from operating activities in
accordance with GAAP, adjusted to exclude investment in film and television
programs, non-operating activities and extraordinary items, less purchase of
property, plant and equipment.
“Administrative Agent” shall mean JPMorgan Chase Bank, in its capacity as agent
for the Lenders hereunder or such successor Administrative Agent as may be
appointed pursuant to Section 12.11 hereof.
“Affiliate” shall mean any Person which, directly or indirectly, is in control
of, is controlled by, or is under common control with, another Person. For
purposes of this definition, a Person shall be deemed to be “controlled by”
another Person if such latter Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
controlled Person whether by contract or otherwise.
“Affiliated Group” shall mean a group of Persons, each of which is an Affiliate
(other than by reason of having common directors or officers) of some other
Person in the group.
“Agreed Independent Appraiser” means The Salter Group LLC, Cineval, LLC or any
other independent third party appraiser acceptable to the Required Lenders.
“Allowable Amount” shall mean, with respect to any Acceptable Obligor, such
amount as may be specified on Schedule 1.2 hereto (as applicable) as the maximum
aggregate exposure for such Acceptable Obligor (as modified from time to time in
accordance with Section 2.16 hereof).
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%, and (iii) the LIBO Rate for a
one (1) month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%. For purposes hereof, “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or

- 5 -

--------------------------------------------------------------------------------




LIBO Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, then the Alternate Base Rate shall be determined without regard to
clauses (ii) or (iii) of the first sentence of this definition, as appropriate,
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or LIBO Rate for a one (1) month Interest Period shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or LIBO Rate for a one (1) month Interest Period,
respectively.
“Alternate Base Rate Loan” shall mean a Loan based on the Alternate Base Rate in
accordance with the provisions of Article 2 hereof.
“Annex I” shall mean Annex I attached hereto.
“Applicable Law” shall mean all provisions of statutes, rules, regulations and
orders of the United States or Canada, any state or province thereof or
municipality therein or of any foreign governmental body or of any regulatory
agency applicable to the Person in question, and all orders and decrees of all
courts and arbitrators in proceedings or actions in which the Person in question
is a party.
“Applicable Margin” shall mean (i) in the case of Loans that are Alternate Base
Rate Loans, 1.50% per annum and (ii) in the case of Loans that are Eurodollar
Loans, 2.50% per annum.
“Approved Completion Guarantor” shall mean a financially sound and reputable
completion guarantor approved by the Administrative Agent. The Administrative
Agent hereby pre-approves as a completion guarantor (i) Fireman’s Fund Insurance
Company, acting through its agent, International Film Guarantors, L.P. (the
general partner of which is International Film Guarantors, Inc.) and (ii) Film
Finances, Inc. and its Affiliates (including Film Finances Canada Ltd.) that are
insured under the same Lloyds of London insurance policies as Film Finances,
Inc. (only to the extent the completion guaranty is accompanied by a Lloyds of
London “cut-through endorsement”); provided, however, that any such pre-approval
may be revoked by the Administrative Agent if deemed appropriate in its sole
discretion or if so instructed by the Required Lenders, at any time upon 30 days
prior written notice to the Borrower; but further, provided, that such
pre-approval may not be revoked with regard to an item of Product if a
Completion Guaranty has already been issued for such item of Product.
“Assignment and Acceptance” shall mean an agreement substantially in the form of
Exhibit J hereto or such other form as is acceptable to the Administrative
Agent, executed by the assignor, assignee and other parties as contemplated
thereby.
“Authorized Officer” shall mean the Vice-Chairman, the Chief Executive Officer,
the Chief Financial Officer, or the General Counsel of the Borrower.
“Bankruptcy and Insolvency Act” shall mean the Bankruptcy and Insolvency Act,
R.S.C. 1985, c. B-3, as heretofore and hereafter amended.

- 6 -

--------------------------------------------------------------------------------




“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, as codified at 11 U.S.C. § 101 et seq.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” shall mean LGEI; provided, however, that for the purposes of Articles
8, 9 and 12 hereof, the term “Borrower” shall also include the PA Borrower in
respect of the PA Obligations.
“Borrowing” shall mean a group of Loans of a single Interest Rate Type and as to
which a single Interest Period is in effect on a single day.
“Borrowing Base” shall mean, at any date for which the amount thereof is to be
determined, an amount equal to the aggregate (without double counting) of the
following:
(i)    100% of Eligible Receivables from Acceptable Major Account Debtors, plus
(ii)    100% of Eligible L/C Receivables, plus
(iii)    90% of Eligible Receivables from Acceptable Domestic Account Debtors,
plus
(iv)    85% of Eligible Receivables from Acceptable Foreign Account Debtors,
plus
(v)    85% of Acceptable Tax Credits for which a Credit Party has received the
applicable certificate referred to in clause (iii) of the definition of
“Acceptable Tax Credit”, and 75% of other Acceptable Tax Credits, plus
(vi)    65% of Eligible Receivables from Other Acceptable Foreign Account
Debtors, plus
(vii)    50% of Other Receivables, plus
(viii)    the product of the Eligible Unsold Rights Amount Advance Rate
multiplied by the Eligible Unsold Rights Amount; provided, that the maximum
amount under this clause shall not exceed 50% of the Borrowing Base, plus
(ix)    100% of amounts held in the Cash Collateral Account(s) (other than cash
collateral provided in connection with the Pennsylvania Regional Financing
Arrangement), plus
(x)    100% of the Production Credit, plus

- 7 -

--------------------------------------------------------------------------------




(xi)    the product of the Ultimates Advance Rate multiplied by the Net
Remaining Ultimates for all Seasoned Pictures, minus
(xii)    amounts outstanding under the PA Loan that are not supported by Cash or
Cash Equivalents deposited into the Cash Collateral Account pursuant to Section
11.5, minus
(xiii)    if the aggregate outstanding Loans and Letters of Credit exceed the
Credit Facility Debt Limit, and if the share price of LGEC’s common stock is
less than 125% of the conversion price of those outstanding Convertible Senior
Subordinated Notes that limit the amount of Credit Facility Debt which
constitutes “Senior Debt” (as such term is defined in the Convertible Senior
Subordinated Notes) to an amount less than the Facility, an amount equal to the
lesser of (1) the outstanding principal amount of the applicable Convertible
Senior Subordinated Notes for which the share price of LGEC’s common stock is
less than 125% of the conversion price, and (2) the amount of the Loans and
Letters of Credit exceeding the Credit Facility Debt Limit, minus
(xiv)    to the extent not otherwise deducted in computing the Borrowing Base,
the aggregate amount of all accrued but unpaid residuals owed to any trade guild
with respect to any item of Product, to the extent that the obligation of any
Credit Party to pay such residuals is secured by a security interest in such
item of Product or rights therein or proceeds thereof, which security interest
is not subordinated to the security interests of the Group Lenders (but the
amount deducted with respect to any such item of Product shall not exceed the
amount included in the Borrowing Base attributable to such item of Product).
provided, however, that
(a)    the amount included in the Borrowing Base at any time for Other
Receivables (other than theatrical receivables) shall not exceed U.S.$30,000,000
in the aggregate for all such receivables or U.S.$750,000 for any obligor;
(b)    the portion of the Borrowing Base attributable at any time to each item
of Product which has not yet been Completed shall not exceed the Credit Parties’
investment in such item of Product, or if pursuant to the other provisions
hereof a Completion Guaranty is required for such item of Product, such lesser
amount as would be payable to the Administrative Agent by the completion
guarantor under such Completion Guaranty in the event such item of Product is
not timely Completed and delivered to Borrower (except that if a Letter of
Credit is issued hereunder in order to support the applicable Credit Party’s
minimum payment obligation to acquire distribution rights or sales agency rights
in an item of Product, amounts attributable to such rights may be included in
the Borrowing Base (even though the item of Product has not yet been Completed)
but only if (A) proof of Completion of the item of Product must be presented in
order to draw under the Letter of Credit and (B) the portion of the Borrowing
Base attributable to such item of Product does not exceed the amount of such
Letter of Credit for such item of Product);

- 8 -

--------------------------------------------------------------------------------




(c)     the portion of the Borrowing Base attributable at any time to each item
of Product which has been Completed but has not yet become a Seasoned Picture
shall not exceed the Credit Parties’ share of the Budgeted Negative Cost of such
item of Product (inclusive of capitalized overhead as provided in the GAAP
financial statements) plus any Eligible Receivables from domestic Acceptable
Obligors related to the applicable item of Product;
(d)    the portion of the Borrowing Base attributable to items of Product that
are Uncompleted television episodes for which a Completion Guaranty has not been
obtained, shall not exceed 10% of the Borrowing Base;
(e)    the portion of the Borrowing Base attributable to Acceptable Tax Credits
shall not exceed 10% of the total Borrowing Base;
(f)    no amounts shall be included in the Borrowing Base which are attributable
to an item of Product or right in which a Credit Party cannot warrant sufficient
title to the underlying rights;
(g)    no amount shall be included in the Borrowing Base unless the
Administrative Agent (for the benefit of itself, the Issuing Bank and the Group
Lenders) has a first priority perfected security interest in such amounts except
for amounts attributable to items of Product for which a guild has a first
priority security interest which is otherwise permitted pursuant to Section
6.2(e) and/or (o) hereof; and
(h)    no additional amounts attributable to Acceptable Tax Credits shall be
included in the Borrowing Base after six months before the scheduled Maturity
Date.
“Borrowing Base Certificate” shall have the meaning given to such term in
Section 5.1(d) hereof.
“Borrowing Certificate” shall mean a borrowing certificate, substantially in the
form of Exhibit H hereto, to be delivered by the Borrower to the Administrative
Agent in connection with each Borrowing.
“Budgeted Negative Cost” shall mean, with respect to any item of Product, the
amount of the cash budget (stated in U.S. Dollars) for such item of Product
including all costs customarily included in connection with the acquisition of
all underlying literary, musical and other rights with respect to such item of
Product and in connection with the preparation, production and Completion of
such item of Product, including costs of materials, equipment, physical
properties, personnel and services utilized in connection with such item of
Product, both “above-the-line” and “below-the-line”, any Completion Guaranty
fee, and all other items customarily included in negative costs, including
finance charges and interest expense, but excluding production fees, overhead
charges or other fees, charges or costs payable to a Credit Party, except to the
extent such payments to a Credit Party are reimbursements for development,
production, completion or delivery costs advanced by a Credit Party to a Person
that is not a Credit Party.

- 9 -

--------------------------------------------------------------------------------




“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are required or permitted to close in the State of New York or the
State of California; provided, however, that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits on the London Interbank
Market.
“Capital Expenditures” shall mean, with respect to any Person for any period,
the sum of (i) the aggregate of all expenditures (whether paid in cash or
accrued as a liability) by such Person during that period which, in accordance
with GAAP, are or should be included in “additions to property, plant or
equipment” or similar items included in cash flows (including Capital Leases)
and (ii) to the extent not covered by clause (i) hereof, the aggregate of all
expenditures properly capitalized in accordance with GAAP by such Person to
acquire, by purchase or otherwise, the business, property or fixed assets of, or
stock or other evidence of beneficial ownership of, any other Person (other than
the portion of such expenditures allocable in accordance with GAAP to net
current assets or which is allocable to the acquisition of items of Product).
“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Cash Collateral Accounts” shall have the meaning given to such term in
Section 11.1 hereof.
“Cash Equivalents” shall mean (i) marketable securities issued, or directly and
fully guaranteed or insured, by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition, (ii) time deposits, demand
deposits, certificates of deposit, acceptances or prime commercial paper or
repurchase obligations for underlying securities of the types described in
clause (i), entered into with any Group Lender or any commercial bank having a
short‑term deposit rating of at least A-2 or the equivalent thereof by Standard
& Poor’s Corporation or at least P-2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iii) commercial paper with a rating of A‑1 or A‑2 or
the equivalent thereof by Standard & Poor’s Corporation or P‑1 or P‑2 or the
equivalent thereof by Moody’s Investors Service, Inc. and in each case maturing
within twelve (12) months after the date of acquisition, (iv) money market
mutual funds, or (v) other short-term liquid investments approved in writing by
the Administrative Agent.
“CCQ” shall mean the Civil Code of Quebec as in effect in the province of Quebec
on the date of execution of this Credit Agreement (as amended from time to
time).
“Chain of Title” shall have the meaning given to such term in Section 5.21
hereof.
“Change in Control” shall mean (i) any Person or group (such term being used as
defined in Section 13(e) and 14(d) of the Securities Exchange Act of 1934, as
amended), other than Persons or groups (or any Subsidiary of such Person or
groups) acceptable to the

- 10 -

--------------------------------------------------------------------------------




Administrative Agent, acquires ownership or control of in excess of 50% of
equity securities having voting power to vote in the election of the Board of
Directors of LGEC either on a fully diluted basis or based solely on the voting
stock then outstanding or (ii) if at any time, individuals who as of the Closing
Date constituted the Board of Directors of LGEC (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the shareholders of LGEC, as the case may be, was approved by a vote of the
majority of the directors then still in office who were either directors at the
Closing Date or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of LGEC then in office or (iii) any change of control as defined in
the Indenture for the Convertible Senior Subordinated Notes.
“Change in Law” shall mean the occurrence, after the date of this Credit
Agreement, of any of the following: (i) the adoption or taking effect of any
law, rule, regulation or treaty, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith, and (b) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change in Management” shall mean that (a) all of Jon Feltheimer, Michael Burns
and Steven Beeks (each, a “Key Manager”) shall cease for any reason, including,
without limitation, termination of employment, death or disability, to
materially perform the functions and services currently being performed for the
Borrower by such Person and (b) the Borrower shall fail, for a period of ninety
(90) consecutive days following the last day of the Disability Period in which
the last of such three Key Managers may be considered disabled or the day on
which the last of such three Key Managers shall have otherwise ceased to
materially perform his executive functions with the Borrower as aforesaid, to
replace such Key Manager with an individual acceptable to the Required Lenders
in their sole discretion. Any replacement for a Key Manager shall be deemed
acceptable to the Required Lenders unless, within ten (10) Business Days after
receiving a written notice from the Borrower containing the name of the proposed
replacement, the Administrative Agent notifies the Borrower in writing that the
Required Lenders object to such replacement. The term “Disability Period” as
used herein means an inability continuing for eighty five (85) consecutive days
to materially perform the functions and services currently being performed by
such Person.
“Clearing Account” shall mean the account of the Administrative Agent maintained
at the office of JPMorgan Chase Bank, Loan and Agency Services Group, 10 South
Dearborn, Floor 7, Chicago, Illinois 60603, Attention: Loan Services (Lions Gate
Entertainment Inc.), Account Name: Loan Processing DP, Account No.:
9008113381c2673, Ref: Lions Gate Entertainment.

- 11 -

--------------------------------------------------------------------------------




“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.1 hereof have been satisfied or waived.
“Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, as codified at 26
U.S.C. § 1 et seq. or any successor provision thereto.
“Collateral” shall mean with respect to each Credit Party, all of such Credit
Party’s right, title and interest in and to all personal property, tangible and
intangible, wherever located or situated and whether now owned, presently
existing or hereafter acquired or created, including, but not limited to, all
goods, accounts, instruments, intercompany obligations, contract rights,
partnership and joint venture interests, documents, chattel paper, general
intangibles, goodwill, equipment, machinery, inventory, investment property,
copyrights, patents, trademarks, trade names, insurance policies (including any
key man policies), insurance proceeds, cash, deposit accounts, letter of credit
rights, and the Pledged Securities and other securities, all amounts on deposit
in any Collection Account and Cash Collateral Account and any proceeds of any
thereof, products of any thereof or income from any thereof, further including
but not limited to, all of such Credit Party’s right, title and interest in and
to each and every item and type of Product, the scenario, screenplay or script
upon which an item of Product is based, all of the properties thereof, tangible
and intangible, and all domestic and foreign copyrights and all other rights
therein and thereto, of every kind and character, whether now in existence or
hereafter to be made or produced, and whether or not in possession of such
Credit Party, including with respect to each and every item of Product and
without limiting the foregoing language, each and all of the following
particular rights and properties (to the extent they are now owned or hereafter
created or acquired by such Credit Party):
(i)    all scenarios, screenplays, teleplays and/or scripts at every stage
thereof;
(ii)    all common law and/or statutory copyright and other rights in all
literary and other properties (hereinafter called “said literary properties”)
which form the basis of such item of Product and/or which are or will be
incorporated into such item of Product, all component parts of such item of
Product consisting of said literary properties, all motion picture, television
program or other rights in and to the story, all treatments of said story and
said literary properties, together with all preliminary and final screenplays
used and to be used in connection with such item of Product, and all other
literary material upon which such item of Product is based or from which it is
adapted;
(iii)    all rights for all media in and to all music and musical compositions
used and to be used in such item of Product, if any, including, each without
limitation, all rights to record, rerecord, produce, reproduce or synchronize
all of said music and musical compositions, including, without limitation, reuse
fees, royalties and all other amounts payable with respect to said music and
musical compositions;
(iv)    all tangible personal property relating to such item of Product,
including, without limitation, all exposed film, developed film, positives,
negatives, prints, positive prints, answer prints, magnetic tapes and other
digital or electronic storage media, special

- 12 -

--------------------------------------------------------------------------------




effects, preparing materials (including interpositives, duplicate negatives,
internegatives, color reversals, intermediates, lavenders, fine grain master
prints and matrices, and all other forms of pre-print elements), sound tracks,
cutouts, trims and any and all other physical properties of every kind and
nature relating to such item of Product whether in completed form or in some
state of completion, and all masters, duplicates, drafts, versions, variations
and copies of each thereof, in all formats whether on film, videotape, disk or
other optical or electronic media or otherwise and all music sheets and
promotional materials relating to such item of Product (collectively, the
“Physical Materials”);
(v)    all collateral, allied, subsidiary and merchandising rights appurtenant
or related to such item of Product including, without limitation, the following
rights: all rights to produce remakes, spinoffs, sequels or prequels to such
item of Product, based upon such item of Product, said literary properties or
the theme of such item of Product and/or the text or any part of said literary
properties; all rights throughout the world to broadcast, transmit and/or
reproduce by means of television (including commercially sponsored, sustaining
and subscription or “pay” television) or by streaming video or by other means
over the internet or any other open or closed physical or wireless network or by
any process analogous to any of the foregoing, now known or hereafter devised,
such item of Product or any remake, spinoff, sequel or prequel to the item of
Product; all rights to produce primarily for television or similar use, a motion
picture or series of motion pictures, by use of film or any other recording
device or medium now known or hereafter devised, based upon such item of
Product, said literary properties or any part thereof, including, without
limitation, based upon any script, scenario or the like used in such item of
Product; all merchandising rights including, without limitation, all rights to
use, exploit and license others to use and exploit any and all commercial
tie-ups of any kind arising out of or connected with said literary properties,
such item of Product, the title or titles of such item of Product, the
characters of such item of Product and/or said literary properties and/or the
names or characteristics of said characters and including further, without
limitation, any and all commercial exploitation in connection with or related to
such item of Product, any remake, spinoff, sequel or prequel thereof and/or said
literary properties;
(vi)    all statutory copyrights, domestic and foreign, obtained or to be
obtained on such item of Product, together with any and all copyrights obtained
or to be obtained in connection with such item of Product or any underlying or
component elements of such item of Product, including, in each case without
limitation, all copyrights on the property described in subparagraphs (i)
through (v) inclusive, of this definition, together with the right to copyright
(and all rights to renew or extend such copyrights, if applicable) and the right
to sue in the name of any of the Credit Parties for past, present and future
infringements of copyright;
(vii)    all insurance policies and completion guaranties connected with such
item of Product, and all proceeds which may be derived therefrom;

- 13 -

--------------------------------------------------------------------------------




(viii)    all rights to distribute, sell, rent, license the exhibition of and
otherwise exploit and turn to account such item of Product in all media (whether
now known or hereafter devised), the Physical Materials, the motion picture,
television program or other rights in and to the story and/or other literary
material upon which such item of Product is based or from which it is adapted,
and the music and musical compositions used or to be used in such item of
Product;
(ix)    any and all sums, claims, proceeds, money, products, profits or
increases, including money profits or increases (as those terms are used in the
UCC or otherwise) or other property obtained or to be obtained from the
distribution, exhibition, sale or other uses or dispositions of such item of
Product or any part of such item of Product in all media (whether now known or
hereafter devised), including, without limitation, all sums, claims, proceeds,
profits, products and increases, whether in money or otherwise, from a sale and
lease back or other sale, rental, leasing or licensing of such item of Product
and/or any of the elements of such item of Product including, without
limitation, from collateral, allied, subsidiary and merchandising rights, and
further including, without limitation, all monies held in any Collection
Account;
(x)    the dramatic, nondramatic, stage, television, radio and publishing
rights, title and interest in and to such item of Product, and the right to
obtain copyrights and renewals of copyrights therein;
(xi)    the name or title of such item of Product and all rights of such Credit
Party to the use thereof, including, without limitation, rights protected
pursuant to trademark, service mark, unfair competition and/or any other
applicable statutes, common law, or other rule or principle of law;
(xii)    any and all contract rights and/or chattel paper which may arise in
connection with such item of Product;
(xiii)    all accounts and/or other rights to payment which such Credit Party
presently owns or which may arise in favor of such Credit Party in the future,
including, without limitation, any refund or rebate in connection with a
completion guaranty or otherwise, any and all refunds in connection with any VAT
or value added tax, all accounts and/or rights to payment due from Persons in
connection with the distribution of such item of Product, or from the
exploitation of any and all of the collateral, allied, subsidiary, merchandising
and other rights in connection with such item of Product, including tax refunds
and tax rebates received in connection with tax incentives;
(xiv)    any and all “general intangibles” (as that term is defined in the
Section 9-102(42) of the UCC) not elsewhere included in this definition,
including, without limitation, any and all general intangibles consisting of any
right to payment which may arise in connection with the distribution or
exploitation of any of the rights set out herein, and any and all general
intangible rights in favor of such Credit Party for services or other
performances by any third parties, including actors, writers, directors,
individual producers and/or any and all other performing or nonperforming
artists in any way

- 14 -

--------------------------------------------------------------------------------




connected with such item of Product, any and all general intangible rights in
favor of such Credit Party relating to licenses of sound or other equipment, or
licenses for any photograph or photographic or other processes, and any and all
general intangibles related to the distribution or exploitation of such item of
Product including general intangibles related to or which grow out of the
exhibition of such item of Product and the exploitation of any and all other
rights in such item of Product set out in this definition;
(xv)    any and all “goods” (as defined in the Section 9-102(44) of the UCC)
including, without limitation, “inventory” (as that term is defined in Section
9-102(48) of the UCC) which may arise in connection with the creation,
production or delivery of such item of Product and which goods pursuant to any
production, distribution or sales agency agreement or otherwise are owned by
such Credit Party;
(xvi)    all and each of the rights, regardless of denomination, which arise in
connection with the acquisition, creation, production, completion of production,
delivery, distribution, or other exploitation of such item of Product,
including, without limitation, any and all rights in favor of such Credit Party,
the ownership or control of which are or may become necessary or desirable, in
the opinion of the Administrative Agent, in order to complete production of such
item of Product in the event that the Administrative Agent exercises any rights
it may have to take over and complete production of such item of Product;
(xvii)    any and all documents issued by any pledgeholder or bailee with
respect to such item of Product or any Physical Materials (whether or not in
completed form) with respect thereto;
(xviii)    any and all Collection Accounts or other bank accounts (other than
any Production Accounts) established by such Credit Party with respect to such
item of Product;
(xix)    any and all rights of such Credit Party under any Distribution
Agreements relating to such item of Product;
(xx)    any and all rights of such Credit Party under contracts relating to the
production or acquisition of such item of Product, including but not limited to,
all contracts which have been delivered to the Administrative Agent pursuant to
this Credit Agreement;
(xxi)    any and all patents, patent rights, software, proprietary processes or
other rights with respect to the creation or production of computer animated
items of Product; and
(xxii)    any and all rebates, credits, grants or other similar benefits
relating to any item of Product.

- 15 -

--------------------------------------------------------------------------------




Notwithstanding the foregoing or any contrary provision herein or in any other
Fundamental Document, Collateral shall not include (i) the Excluded Assets, (ii)
the issued and outstanding shares in any Controlled Foreign Subsidiary which are
not owned directly by a Credit Party, or (iii) Equity Interests owned directly
by a Credit Party which would otherwise result in voting shares representing
more than 65% of the total combined voting power of all classes of stock of any
Controlled Foreign Subsidiary being included as Pledged Securities.
“Collection Account” shall have the meaning given to such term in Section 8.3(a)
hereof.
“Commitment” shall mean the Commitment of each Group Lender to make Loans to the
Borrower (in accordance with Section 2.1), to participate in Letters of Credit
(in accordance with Section 2.3) up to an aggregate amount at any one time
outstanding not in excess of the amount set forth (i) opposite its name in the
Schedule of Commitments appearing in Schedule 1.1. hereto or (ii) in any
applicable Assignment and Acceptance(s) to which it may be a party, as the case
may be, as such amount may be reduced from time to time in accordance with the
terms of this Credit Agreement.
“Commitment Fee” shall have the meaning given to such term in Section 2.5(a)
hereof.
“Commitment Termination Date” shall mean the earlier of (i) the Maturity Date or
(ii) such earlier date on which the Commitments shall terminate in accordance
with Section 2.6 or Article 7 hereof.
“Complete” or “Completed” or “Completion” shall mean with respect to any item of
Product, that (A) either (i) sufficient elements have been delivered by the
Borrower to, and accepted, deemed or determined to be accepted and/or exploited
by, a Person (other than the Borrower or Affiliates thereof) to permit such
Person to exhibit the item of Product in the theatrical or other medium for
which the item of Product is intended for initial exploitation or (ii) the
Borrower has certified to the Administrative Agent that an independent
laboratory has in its possession a complete final 35 mm or 70 mm (or other size
which has become standard in the industry) composite positive print, video
master or other equivalent master copy of the item of Product as finally cut,
main and end titled, edited, scored and assembled with sound track printed
thereon in perfect synchronization with the photographic action and fit and
ready for exhibition and distribution in the theatrical or other medium for
which the item of Product is intended for initial exploitation, provided if such
certification shall not be verified to the Administrative Agent by such
independent laboratory within twenty (20) Business Days after a request by the
Administrative Agent for verification, such item of Product shall revert to
being Uncompleted until the Administrative Agent receives such verification, and
(B) if such item of Product was acquired by a Credit Party from a third party,
the entire acquisition price or minimum advance shall have been paid to the
extent then due and there is no condition or event (including, without
limitation, the payment of money not yet due, except to the extent that an
amount sufficient to make such payment has been reserved from availability under
both the Borrowing Base and the unused Commitments hereunder) the occurrence of
which might result in such Credit Party losing any of its rights in such item of
Product.

- 16 -

--------------------------------------------------------------------------------




“Completion Guaranty” shall mean with respect to any item of Product a
completion guaranty, in form and substance satisfactory to the Administrative
Agent, issued by an Approved Completion Guarantor, which (i) names the
Administrative Agent (for the benefit of the Administrative Agent, the Issuing
Bank and the Group Lenders) or the applicable outside production financier to
the extent such item of Product is financed in accordance with Section 6.1(f)
hereof as a beneficiary thereof to the extent of the applicable Credit Party’s
financial interest in such item of Product and (ii) guarantees that such item of
Product will be Completed in a timely manner, or else payment made to the
Administrative Agent (on behalf of the Administrative Agent, the Issuing Bank
and the Group Lenders) of an amount at least equal to the aggregate amount
expended on the production of such item of Product by, or for the account of,
the applicable Credit Party plus interest on, and other bank charges with
respect to, such amount.
“Consolidated Subsidiaries” shall mean all Subsidiaries of a Person which are
required or permitted to be consolidated with such Person for financial
reporting purposes in accordance with GAAP.
“Consolidating Financial Information” shall have the meaning given to such term
in Section 5.1(a) hereof.
“Contribution Agreement” shall mean the contribution agreement substantially in
the form of Exhibit G hereto, as the same may be amended, supplemented or
otherwise modified, renewed or replaced from time to time.
“Controlled Foreign Subsidiary” shall mean a Subsidiary that is a “controlled
foreign corporation” as defined in Section 957(a) of the Code or any successor
provision thereto.
“Convertible Senior Subordinated Notes” shall mean (i) Borrower’s 2.9375%
Convertible Senior Subordinated Notes due 2024 which were issued in October
2004, (ii) Borrower’s 3.625% Convertible Senior Subordinated Notes due 2025
which were issued in April 2009, (iii) Borrower’s 4.00% Convertible Senior
Subordinated Notes due 2017 which were issued in January 2012 and (iv) any
Permitted Refinancing Indebtedness in respect of items (i), (ii) or (iii).
“Copyright Security Agreement” shall mean the Amended and Restated Copyright
Security Agreement, substantially in the form of Exhibit C-1 hereto, as the same
may be amended, supplemented or otherwise modified, renewed or replaced from
time to time by delivery of a Copyright Security Agreement Supplement or
otherwise.
“Copyright Security Agreement Supplement” shall mean a Copyright Security
Agreement Supplement substantially in the form of Exhibit C-2 hereto.
“Credit Exposure” shall mean, without duplication, with respect to any Group
Lender, the sum of such Group Lender’s (i) aggregate principal amount of
outstanding Loans hereunder, (ii) Pro Rata Share of the then current L/C
Exposure, and (iii) Pro Rata Share of the unused amount of the Commitment then
in effect.

- 17 -

--------------------------------------------------------------------------------




“Credit Facility Debt” shall be as defined in (i) the Borrower’s 2.9375%
Convertible Senior Subordinated Notes due 2024 which were issued in October
2004, (ii) the Borrower’s 3.625% Convertible Senior Subordinated Notes due 2025
which were issued in April 2009 and (iii) the Borrower’s 4.00% Convertible
Senior Subordinated Notes due 2017 which were issued in January 2012 (or any
comparable concept contained in any refinancing of items (i), (ii) or (iii)), as
applicable.
“Credit Facility Debt Limit” shall mean U.S.$340,000,000, or if any of the
Convertible Senior Subordinated Notes are refinanced or amended to permit the
amount of Credit Facility Debt to be increased, such increased amount; provided,
however, if the indentures governing the Convertible Senior Subordinated Notes
contain different limitations on Credit Facility Debt, the Credit Facility Debt
Limit shall be the lowest amount contained in any indenture governing the
Convertible Senior Subordinated Notes for which the share price of LGEC common
stock is less than 125% of the conversion price.
“Credit Parties” shall mean the Borrower and the Guarantors and “Credit Party”
means any one of them.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a)    the principal amount of any unsecured convertible Indebtedness of LGEC or
the Borrower issued after the Closing Date; plus
(b)    100% of the aggregate amount received by a Credit Party in cash (and the
fair market value of property other than cash received by a Credit Party) after
the Closing Date from the sale of the Equity Interests of LGEC; plus
(c)    the principal amount of any Indebtedness of LGEC issued after the Closing
Date; provided, that such Indebtedness is not guaranteed by the Borrower or any
of its Subsidiaries (other than Unrestricted Subsidiaries or Inactive
Subsidiaries).
“Cumulative Ultimates” shall mean for any Seasoned Picture, without
double-counting, (a) the Net Remaining Ultimates (prior to applying any present
value discount) for such Seasoned Picture as of any date at which it is to be
determined (the “Determination Date”), plus (b) the actual proceeds received by
any Credit Party (and not payable to a third party) with respect to such
Seasoned Picture prior to the Determination Date (net of any expenses or other
deductions of the type that would be deducted when computing Net Remaining
Ultimates), plus (c) any Eligible Receivables with respect to such Seasoned
Picture included elsewhere in the Borrowing Base as of the Determination Date.
“Currency Agreement” shall mean any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement designed to protect a Credit Party against fluctuations in currency
values.

- 18 -

--------------------------------------------------------------------------------




“Deed of Debenture” shall mean a deed of debenture substantially in the form of
Exhibit N or such other form as may be acceptable to the Administrative Agent.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Group Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, unless determined by the Administrative
Agent in its sole discretion to be the subject of a good faith dispute, (b)
notified the Administrative Agent, the Issuing Bank, any Lender (subject to such
Lender having given notice thereof to the Administrative Agent) or the Borrower
(subject to the Borrower having given notice thereof to the Administrative
Agent) in writing that it does not intend to comply with any of its funding
obligations under this Credit Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Credit Agreement or under other agreements in which it commits to extend credit,
unless with respect to such other agreements, the Administrative Agent, in its
sole discretion, determines there to be a good faith dispute, (c) failed, within
three (3) Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Credit Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless determined by the
Administrative Agent in its sole discretion to be the subject of a good faith
dispute, or (e) (1) on or after the Initial Date, becomes or is insolvent or has
a parent company that becomes or is insolvent, or (2) on or after the Initial
Date, becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not become a Defaulting Lender pursuant to this clause (e) solely as a result of
the acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender, or the exercise of control over such Lender or Person
controlling such Lender, in each case by a Governmental Authority or
instrumentality thereof.
“Designated Foreign Subsidiary” means (i) LGUK, (ii) each member of the LGUK
Group that is wholly owned by LGUK and is organized under the laws of the United
Kingdom or (iii) any other Controlled Foreign Subsidiary satisfactory to the
Administrative Agent that (a) owes intercompany trade payables to a Credit
Party, and (b) has granted such Credit Party a first priority security interest
over the accounts receivables due from items of Product in connection with such
intercompany trade payables, which security has been assigned to the
Administrative Agent (for the benefit of itself, the Issuing Bank and the
Lenders) on terms satisfactory to the Administrative Agent; provided, however
that LGUK and/or such other

- 19 -

--------------------------------------------------------------------------------




member of the LGUK Group that meets the requirements of (ii) above, will cease
to be a Designated Foreign Subsidiary if such entity becomes an Unrestricted
Subsidiary.
“Determination Date” shall be as defined in the definition of “Cumulative
Ultimates”.
“Disposition” shall have the meaning given to such term in Section 6.6(a)
hereof.
“Distribution Agreements” shall mean (i) any and all agreements entered into by
a Credit Party pursuant to which such Credit Party has sold, leased, licensed or
assigned distribution rights or other exploitation rights to any item of Product
to an un-Affiliated Person and (ii) any and all agreements hereafter entered
into by a Credit Party pursuant to which such Credit Party sells, leases,
licenses or assigns distribution rights or other exploitation rights to any item
of Product to an un-Affiliated Person.
“Eligible L/C Receivable” shall have the same definition as an Eligible
Receivable except that (i) an Acceptable L/C shall have been delivered to the
Administrative Agent for the full amount of the receivable and (ii) such
receivable need not be with an Acceptable Obligor.
“Eligible Receivables” shall mean, at any date at which the amount thereof is to
be determined, an amount equal to the sum of the present values (discounted on a
quarterly basis, in the case of amounts which are not due and payable within 12
months following the date of determination by a rate of interest equal to the
interest rate in effect on the date of the computation with regard to Alternate
Base Rate Loans) of (a) all net amounts which pursuant to a binding agreement
are contractually obligated to be paid to any Credit Party or any Designated
Foreign Subsidiary either unconditionally or subject only to normal delivery
requirements, and which are reasonably expected by the Borrower to be payable
and collected from Acceptable Obligors minus (b) the sum, without
double-counting, of (i) the following items (based on the relevant Credit
Party’s or Designated Foreign Subsidiary’s then best estimates): royalties,
residuals, commissions, participations and other payments to third parties,
collection/distribution expenses and commissions, home video fulfillment costs,
taxes (including foreign withholding, remittance and similar taxes) chargeable
in respect of such accounts receivable, and any other projected expenses of a
Credit Party (and a Designated Foreign Subsidiary) arising in connection with
such amounts and (ii) the outstanding amount of unrecouped advances made by a
distributor to the extent subject to repayment by a Credit Party (and a
Designated Foreign Subsidiary) or adjustment or recoupment, but an Eligible
Receivable shall not include amounts:
(a)    in the aggregate due from a single Acceptable Obligor which are in excess
of the Allowable Amount with respect to such Acceptable Obligor or, in the case
of an Affiliated Group, in the aggregate due from the relevant Acceptable
Obligors with respect to that Affiliated Group, unless in either case such
excess is supported by an Acceptable L/C;
(b)    which in the sole judgment of the Administrative Agent, are subject to
material conditions precedent to payment (including a material performance
obligation or

- 20 -

--------------------------------------------------------------------------------




a material executory aspect on the part of a Credit Party or any other party or
obligations contingent upon future events not within the relevant Credit Party’s
direct control); provided, however, that otherwise Eligible Receivables which
are attributable to items of Product acquired from a third party shall not be
excluded pursuant to this clause (b) if the entire acquisition price or minimum
advance shall have been paid to the extent then due and there is no material
condition or event (other than payment of the remaining purchase price) the
occurrence of which would likely result in any Credit Party losing its rights in
such item of Product;
(c)    which are more than 120 days past due, in the case of receivables (other
than theatrical receivables);
(d)    which are theatrical receivables due from any obligor in connection with
the theatrical exhibition, distribution or exploitation of an item of Product
that are still outstanding six months after their booking;
(e)    in excess of the U.S. Dollar Equivalent of U.S.$60,000,000 in the
aggregate if they are to be paid in a currency other than United States Dollars
unless hedged in a manner reasonably satisfactory to the Administrative Agent;
(f)    to the extent included in the Credit Parties’ (and the Designated Foreign
Subsidiaries’) estimated bad debts;
(g)    due from any obligor which has 40% or more of the total receivable amount
from such obligor (x) 120 or more days past due, in the case of all receivables
other than theatrical receivables or (y) six months past the date of booking,
for theatrical receivables (in each case exclusive of amounts that are being
disputed or contested in good faith);
(h)    for which there is bona fide request for a material credit, adjustment,
compromise, offset, counterclaim or dispute; provided, however, that only the
amount in question shall be excluded from such receivable;
(i)    which arise from a multi-picture Distribution Agreement which allows the
obligor on such receivable to exercise a right of offset or recoupment for any
amount payable to or advanced by such obligor under such Distribution Agreement,
against any amount payable with respect to such receivable; provided, however,
that only the maximum amount which such obligor may offset or recoup shall be
excluded from Eligible Receivables
(j)    which are attributable to an item of Product or right in which a Credit
Party (or Designated Foreign Subsidiary, as the case may be) cannot warrant
sufficient title to the underlying rights to justify such receivable;
(k)    in which the Administrative Agent (for the benefit of itself, the Issuing
Bank and the Group Lenders) does not have a first priority perfected security
interest

- 21 -

--------------------------------------------------------------------------------




(except for amounts attributable to items of Product for which a guild has a
first priority security interest which is otherwise permitted pursuant to
Section 6.2(e) and/or (o) hereof);
(l)    which are determined by the Administrative Agent in its reasonable
discretion, acting in good faith, upon written notice from the Administrative
Agent to the Borrower and effective 10 days subsequent to the Borrower’s receipt
of such notice, to be unacceptable;
(m)    which relate to an item of Product or right as to which the
Administrative Agent has not received a fully executed laboratory access letter
or pledgeholder agreement for a laboratory holding physical elements sufficient
to fully exploit the rights held by the Credit Party (or Designated Foreign
Subsidiary, as the case may be) in such item of Product;
(n)    which may be subject to repayment to the extent not earned by performance
(other than performance consisting of delivery), but only to the extent of the
maximum potential reduction or repayment;
(o)    which are attributable to an item of Product which has not been Completed
unless the relevant Credit Party (or Designated Foreign Subsidiary, as the case
may be) is in compliance with all credit agreement covenants applicable to the
production of such item of Product, including without limitation, delivery of
any required completion guaranty;
(p)    which are attributable to any item of Product which has not been
Completed and for which a completion guaranty is required by the credit
agreement, to the extent there is not in effect a completion guaranty from an
Approved Completion Guarantor or to the extent that such receivable amounts
exceed the amount which would be paid to the relevant Credit Party under the
related completion guaranty if the item of Product were abandoned as of the date
of computation of the Borrowing Base (except that if a Letter of Credit is
issued hereunder in order to support the Credit Party’s (or Designated Foreign
Subsidiary’s) minimum payment obligation to acquire distribution rights in an
item of Product, amounts attributable to such rights may be treated as Eligible
Receivables (even though the item of Product has not yet been Completed) but
only if (A) proof of Completion of the item of Product must be presented in
order to draw under the Letter of Credit, (B) the portion of the Borrowing Base
attributable to such Eligible Receivables for such item of Product does not
exceed the amount of such Letter of Credit for such item of Product, and (C)
such amounts otherwise meet all of the applicable criteria for inclusion as
Eligible Receivables);
(q)    which will not become due and payable until one year or more after the
Maturity Date; or
(r)    in the aggregate due to any Designated Foreign Subsidiary which are in
excess of the then outstanding amount of intercompany receivables (net of any
setoffs)

- 22 -

--------------------------------------------------------------------------------




owed by such Designated Foreign Subsidiary to the Credit Parties that are
secured by a first priority security interest in favor of such Credit Parties,
which has been assigned to the Administrative Agent (for the benefit of itself,
the Issuing Bank and the Group Lenders); provided that, the portion of the
Borrowing Base attributable to Eligible Receivables due to a Designated Foreign
Subsidiary shall not exceed U.S.$60,000,000 in the aggregate.
“Eligible Unsold Rights Amount” shall be (x) U.S.$489,121,000 as of the Closing
Date and (y) thereafter, the aggregate of the amounts for the various components
of the Credit Parties’ unsold rights, determined by an Agreed Independent
Appraiser selected and paid for by the Borrower exercised in good faith using
methodology consistent with the Borrower’s March 31, 2012 valuation without
double counting for items of Product that are receiving other credit in the
Borrowing Base on an annual basis and on an interim basis at the Administrative
Agent’s or the Required Lenders’ request no more than once a year and shall be
accompanied by a variance analysis of the value of such Eligible Unsold Rights
Amount against the Eligible Unsold Rights Amount for the preceding period,
substantially in the form and methodology used in the Borrower’s March 31, 2012
valuation or as otherwise agreed to by the Administrative Agent; provided,
however, that (i) there will be interim reductions to the Eligible Unsold Rights
Amount to reflect decreases, if any, in the remaining value of unsold rights
resulting from unsold rights dispositions in excess of U.S.$30,000,000 during
such interim period (e.g., any single agreement or series of related agreements
pertaining to the licensing, distribution or sale of unsold rights providing for
aggregate payments (including reasonably estimated contingent payments) to LGEC
or a Subsidiary of LGEC); and (ii) upon delivery of a supplemental valuation
report meeting the above requirements, the Eligible Unsold Rights Amount may be
increased (a) by the value of the Summit unsold rights when the Summit Credit
Facility is repaid and Summit and its relevant Subsidiaries become Guarantors
under the Facility and (b) in the case of a significant library acquisition.
“Eligible Unsold Rights Amount Advance Rate” shall mean 50%; provided, that if
any variance analysis delivered pursuant to the most recent unsold rights
valuation shows a negative variance greater than 20% (after giving effect to
differences related to timing for release of items of Product) from the
projections with respect to the eligible unsold rights (such variance to be
calculated in a manner contained in the most recent unsold rights valuation,
calculated as of March 31, 2012 and delivered to the Administrative Agent
pursuant to the Existing Credit Agreement) (a “Negative Variance Report”), then
the Eligible Unsold Rights Amount Advance Rate shall be decreased to 40%;
provided, further, however, that (i) if a subsequent variance analysis
(calculated in a consistent manner) delivered meets or shows a positive variance
from the projections with respect to the eligible unsold rights as set forth in
the prior year’s valuation (a “Positive Variance Report”), then the Eligible
Unsold Rights Amount Advance Rate shall increase to 45% and (ii) if two Positive
Variance Reports are delivered (without a Negative Variance Report in between
the two Positive Variance Reports), then the Eligible Unsold Rights Amount
Advance Rate shall increase to 50%; it being understood that for purposes of
increasing the Eligible Unsold Rights Amount Advance Rate that valuations may be
considered for such purposes not more frequently than annually.

- 23 -

--------------------------------------------------------------------------------




“Environmental Laws” shall mean any and all federal, state, provincial, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or requirements of any Governmental Authority regulating, relating to, or
imposing liability or standards of conduct concerning, any Hazardous Material or
environmental protection or health and safety, as now or at any time hereafter
in effect, including without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act (“FWPCA”), 33 U.S.C. § 1251 et seq., the
Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. §§ 136 et seq., the Surface
Mining Control and Reclamation Act (“SMCRA”), 30 U.S.C. §§ 1201 et seq., the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. § 9601 et seq., the Superfund Amendments and Reauthorization Act of
1986 (“SARA”), Public Law 99-499, 100 Stat. 1613, the Emergency Planning and
Community Right to Know Act (“EPCRA”), 42 U.S.C. § 11001 et seq., the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq., the
Occupational Safety and Health Act as amended (“OSHA”), 29 U.S.C. § 655 and §
657, the Waste Management Act, R.S.B.C. 1996, c. 481, the Transportation of
Dangerous Goods Act, R.S.B.C. 1996, c. 458 and other such laws relating to the
storage, transportation, treatment and disposal of Hazardous Materials into the
air, surface water, ground water, land surface, subsurface strata or any
building or structure and, together, in each case, with any amendment thereto,
and the regulations adopted pursuant thereto.
“Equity Interests” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person or any warrants, options or other
rights to acquire such interests.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
heretofore and hereafter amended, as codified at 29 U.S.C. § 1001 et seq. and
the regulations promulgated thereunder.
“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA)
which is treated as a single employer with any Credit Party under Section
414(b), (c), (m) or (o) of the Code.
“Eurodollar Loan” shall mean a Loan based on the LIBO Rate in accordance with
the provisions of Article 2.
“Event of Default” shall have the meaning given to such term in Article 7 hereof
and for the purposes of Articles 8, 10, 11 and 12, hereof, the term “Event of
Default” shall also include a PA Event of Default.
“Excluded Assets” shall mean (i) the Fractional Aircraft Interest, (ii)
interests in the Headquarters JV, (iii) any Excluded Beneficial Interests and
(iv) rights of any Credit Party under any agreement to the extent that pursuant
to the terms of such agreement, the granting of a security interest in such
rights would result in a termination or right of termination of, or is otherwise
prohibited under, such agreement by the other party thereto, but only to the
extent such prohibition on assignment is enforceable; provided, however, that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and such

- 24 -

--------------------------------------------------------------------------------




Credit Party shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect; provided,
further that the Credit Parties hereby covenant to use their commercially
reasonable efforts consistent with industry practice not to enter into any
agreement that would exclude such rights from the Collateral in the future.
“Excluded Beneficial Interests” means any Equity Interests in a person other
than a Subsidiary owned by the Credit Parties to the extent that, and for so
long as, a pledge of such Equity Interests would violate applicable law or an
enforceable contractual obligation binding on or relating to such Equity
Interests.
“Existing Credit Agreement” shall have the meaning given such term in the
Introductory Statement hereof.
“FASB” shall mean the Financial Accounting Standards Board or any successor
body.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Fee Letter” shall mean that certain letter agreement dated as of July 19, 2012
between the Borrower on the one hand, and the Administrative Agent and JPMorgan
Securities LLC on the other hand, relating to the payment of certain fees by the
Borrower.
“Film Library” shall mean with respect to each Credit Party, that portion of the
Collateral representing all of such Credit Party’s right, title and interest in
and to all items of Product including the distribution rights for each item of
Product, commencing on the date that is eighteen (18) months after the date that
any such item of Product was first commercially distributed, exhibited or
released, and any proceeds thereof.
“Film Spending Ratio” shall have the meaning given to such term in Section 6.16
hereof.
“Fractional Aircraft Interest” shall mean a fractional interest in an executive
jet aircraft and/or a single purpose trust formed solely to hold such interest.
“Fundamental Documents” shall mean this Credit Agreement, the Notes, the
Pledgeholder Agreements, the Laboratory Access Letters, the Copyright Security
Agreement, the Copyright Security Agreement Supplements, the Trademark Security
Agreement, the Trademark Security Agreement Supplements, the Notices of
Assignment and Irrevocable Instruction, the Contribution Agreement, any
Instrument of Assumption and Joinder, the Hypothec and debenture, Pledge of
Debenture and mandate delivered in connection therewith, Deed of Debenture, UCC
financing statements, the PPSA financing statements and each of the agreements
delivered pursuant thereto and any other ancillary documentation which is
required

- 25 -

--------------------------------------------------------------------------------




to be or is otherwise executed by any Credit Party and delivered to the
Administrative Agent in connection with this Credit Agreement or any of the
documents listed above.
“GAAP” shall mean generally accepted accounting principles in the United States
of America from time to time consistently applied (except for accounting changes
in response to FASB releases, or other authoritative pronouncements).
“Governmental Authority” shall mean any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case whether of the United States, Canada
or any foreign jurisdiction.
“Gross Borrowing Base” shall mean the sum of 100% of Eligible Receivables from
Acceptable Major Account Debtors, plus 100% of Eligible L/C Receivables, plus
100% of Eligible Receivables from Acceptable Domestic Account Debtors, plus 100%
of Eligible Receivables from Acceptable Foreign Account Debtors, plus 100% of
Acceptable Tax Credits, plus 100% of Eligible Receivables from Other Acceptable
Foreign Account Debtors, plus 100% of Other Receivables, plus 100% of the
Eligible Unsold Rights Amount, plus 100% of Net Remaining Ultimates, plus 100%
of unrestricted cash and Cash Equivalents of the Credit Parties, plus 100% of
amounts held in the Cash Collateral Account(s), plus 100% of the Production
Credit, minus to the extent not already deducted, the aggregate amount of all
accrued but unpaid residuals owed to any trade guild with respect to any item of
Product, to the extent that the obligation of any Credit Party to pay such
residuals is secured by a security interest in such item of Product or rights
therein or proceeds thereof, which security interest is not subordinated to the
security interests of the Group Lenders.
“Group Lender” shall mean (i) the financial institutions whose names appear on
the signature pages hereto and who are designated as such on Schedule 1.1 hereof
and its successors, and (ii) any assignee of a Group Lender pursuant to Section
13.3 hereof.
“Guarantors” shall mean (i) LGEC with respect to the obligations of the Credit
Parties, (ii) the Borrower with respect to Obligations for which it is not the
primary obligor, (iii) each Subsidiary of LGEC which is a signatory of this
Agreement and any other direct or indirect Subsidiary of LGEC acquired or
created after the date hereof (other than (a) Unrestricted Subsidiaries, (b)
Inactive Subsidiaries and (c) with respect to the guaranty of PA Obligations,
any PA Borrower), which Subsidiary becomes a signatory to this Credit Agreement
as a Guarantor as required by Section 5.18 with respect to (1) the obligations
of the Borrower under this Credit Agreement and (2) the PA Obligations. Each of
the Guarantors as of the date hereof shall be listed on Schedule 1.3 hereto.
“Guaranty” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly, by
contract, as a general partner or otherwise, including, without limitation, any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to

- 26 -

--------------------------------------------------------------------------------




maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the performance by the primary obligor of any such primary obligation.
The amount of any Guaranty shall be deemed to be an amount equal to (x) the
stated or determinable amount of the primary obligation in respect of which such
Guaranty is made (or, if the amount of such primary obligation is not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder)) or (y) the stated
maximum liability under such Guaranty, whichever is less.
“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined in any Environmental Law.
“Headquarters JV” shall mean either (i) LGJM Colorado Partners, LLC, a
California limited liability company whose only members shall be the Borrower,
or one of its subsidiaries, Colorado Creative Studios, LLC, a California limited
liability company (the “Developer”), or one of the Developer’s subsidiaries, and
any other members added with the consent of the Borrower and the Developer,
which shall be formed for the sole purpose of constructing, maintaining and
owning an office building to be used as the headquarters of the Borrower, or
(ii) any replacement Developer approved by the Administrative Agent, acting
reasonably.
“Hypothec” shall mean a hypothec substantially in the form of Exhibit M-1 or
such other form as may be acceptable to the Administrative Agent.
“Inactive Subsidiary” shall mean (i) as of the Closing Date, each direct or
indirect Subsidiary of LGEC listed on Schedule 3.7(c) hereto, and (ii) any
additional direct or indirect Subsidiary of LGEC hereafter acquired or formed by
LGEC or any of its Subsidiaries which in either case has assets of less than
U.S.$50,000; provided, however, that an Inactive Subsidiary shall cease to be an
Inactive Subsidiary hereunder at such time, if any, that such former Inactive
Subsidiary acquires assets valued at more than U.S.$50,000.
“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting trade payables (payable within 90 days) arising in the ordinary
course of business); (ii) obligations of such Person in respect of letters of
credit, acceptance facilities, or drafts or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (iii) obligations of such Person under Capital Leases; (iv) deferred
payment obligations of such Person resulting from the adjudication or settlement
of any litigation; and (v) (without duplication) indebtedness of others of the
type described in clauses (i), (ii), (iii) and (iv) hereof which such Person has
(a) directly or indirectly assumed or guaranteed in connection with a Guaranty,
including, without limitation, Guarantees permitted under Section 6.3 hereof, or
(b) secured by a Lien on the assets of such Person, whether or not such Person
has assumed such indebtedness (provided, that if such Person has not assumed
such indebtedness of another Person then the amount of indebtedness of such
Person

- 27 -

--------------------------------------------------------------------------------




pursuant to this clause (v) for purposes of this Credit Agreement shall be equal
to the lesser of the amount of the indebtedness of the other Person or the fair
market value of the assets of such Person which secures such other
indebtedness).
“Initial Date” shall mean (i) in the case of the Administrative Agent and the
Issuing Bank, the date hereof, (ii) in the case of each Lender which is an
original party to this Credit Agreement, the date hereof and (iii) in the case
of any other Lender, the effective date of the Assignment and Acceptance
pursuant to which it became a Lender.
“Instrument of Assumption and Joinder” shall mean an Instrument of Assumption
and Joinder substantially in the form of Exhibit L hereto.
“Interest Deficit” shall have the meaning given to such term in Section 2.14
hereof.
“Interest Payment Date” shall mean (i) as to any Eurodollar Loan having an
Interest Period of one, two or three months, the last day of such Interest
Period, (iii) as to any Eurodollar Loan having an Interest Period of more than
three months, the last day of such Interest Period and, in addition, each date
during such Interest Period that would be the last day of an Interest Period
commencing on the same day as the first day of such Interest Period but having a
duration of three months or an integral multiple thereof and (iii) with respect
to Alternate Base Rate Loans, the last Business Day of each March, June,
September and December (commencing the last Business Day of September, 2012).
“Interest Period” shall mean as to any Eurodollar Loan, the period commencing on
the date such Loan is made, continued or converted or the last day of the
preceding Interest Period and ending on the numerically corresponding day (or if
there is no corresponding day, the last day) in the calendar month that is one,
two, three, six, nine or twelve months thereafter as the Borrower may elect;
provided, however, that (i) if any Interest Period would end on a day which
shall not be a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such next succeeding Business Day would fall in
the next calendar month, in which case, such Interest Period shall end on the
next preceding Business Day, (ii) no Interest Period may be selected which would
end later than the Maturity Date, (iii) interest shall accrue from and including
the first day of such Interest Period to but excluding the last day of such
Interest Period, and (iv) no Interest Period of nine or twelve months may be
selected unless such Interest Period is generally available in the market (as
determined by the Administrative Agent at the time of each request) and is
consented to by all the Group Lenders.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, synthetic cap, collar or floor or other
financial agreement or arrangement designed to protect a Credit Party against
fluctuations in interest rates.
“Interest Rate Type” shall have the meaning given to such term in Section 2.1(d)
hereof.

- 28 -

--------------------------------------------------------------------------------




“Investment” shall mean any stock, evidence of indebtedness or other security of
any Person, any loan, advance, contribution of capital, extension of credit or
commitment therefor (including, without limitation, the Guaranty of loans made
to others, but excluding current trade and customer accounts receivable arising
in the ordinary course of business and payable in accordance with customary
trading terms in the ordinary course of business), any purchase of (i) any
security of another Person or (ii) any business or undertaking of any Person or
any commitment to make any such purchase, or any other investment in another
Person; provided, however, that (i) an Acquisition, (ii) a refinancing,
repayment, conversion, or exchange of outstanding Subordinated Debt (including,
without limitation, any Convertible Senior Subordinated Notes) with Permitted
Refinancing Indebtedness and (iii) any payment made by the Borrower or by a
Credit Party to pay-off the Summit Credit Facility immediately following which
Summit shall become a Credit Party in accordance with Section 5.18, shall not be
considered an “Investment.”
“Issuing Bank” shall mean JPMorgan Chase Bank, N.A., a national banking
association in its capacity as such, and its successors.
“Laboratory” shall mean any laboratory acceptable to the Administrative Agent
which is located in the United States or Canada or any other jurisdiction which
may be acceptable to the Administrative Agent in its discretion and is a party
to a Pledgeholder Agreement or a Laboratory Access Letter.
“Laboratory Access Letter” shall mean a letter agreement among (i) a Laboratory
holding any elements of any item of Product to which any Credit Party has the
right of access, (ii) such Credit Party and (iii) the Administrative Agent,
substantially in the form of Exhibit D hereto or a form otherwise acceptable to
the Administrative Agent.
“L/C Exposure” shall mean, at any time for which it is to be determined, the
amount expressed in U.S. Dollars or the U.S. Dollar Equivalent of the aggregate
face amount of all drafts which may then or thereafter be presented by
beneficiaries under all Letters of Credit issued to the Borrower then
outstanding plus (without duplication), the face amount of all drafts which have
been presented or accepted under all Letters of Credit issued to the Borrower
but have not yet been paid or have been paid but not reimbursed, whether
directly or from the proceeds of a Loan hereunder.
“Lender” and “Lenders” shall mean the Group Lenders and/or the PA Lender, as
applicable.
“Lending Office” shall mean, with respect to any of the Group Lenders, the
branch or branches (or affiliate or affiliates) from which such Group Lender’s
Eurodollar Loans or Alternate Base Rate Loans, as the case may be, are made or
maintained and for the account of which all payments of principal of, and
interest on, such Group Lender’s Eurodollar Loans or Alternate Base Rate Loans
are made, as notified to the Administrative Agent from time to time.
“Letter of Credit” shall mean a letter of credit issued by the Issuing Bank
pursuant to Section 2.3 hereof.

- 29 -

--------------------------------------------------------------------------------




“Leverage Ratio” shall have the meaning given to such term in Section 6.15
hereof.
“LGEC” means Lions Gate Entertainment Corp and its successors.
“LGF” means Lions Gate Films Inc. and its successors.
“LGMFV” means Lions Gate Mandate Financing Vehicle LLC.
“LGMFV Credit Facility” means the credit facility extended to LGMFV, pursuant to
the credit, security guaranty and pledge agreement dated as of October 6, 2009
among LGMFV, the borrowers referred to therein, the guarantors referred to
therein, the lenders referred to therein and JPMorgan Chase Bank, N.A., as
administrative agent.
“LGPA” shall have the meaning given such term in the Introductory Statement
hereof.
“LGUK” shall mean Lions Gate UK Limited and its successors.
“LGUK Group” shall mean Blitz Distribution Limited, Blitz Films Limited, Lions
Gate Home Entertainment UK Limited, Lions Gate Pictures UK Limited, in each case
so long as such entity is wholly owned by LGUK, and any other wholly owned
Subsidiary of any of the foregoing incorporated under the laws of the United
Kingdom, and their respective successors.
“LIBO Rate” shall mean, with respect to the Interest Period for a Eurodollar
Loan, a rate per annum equal to the quotient of (A) (i) the British Bankers’
Association (the “BBA”) Interest Settlement Rate per annum at which deposits in
U.S. dollars are offered in London, England to prime banks in the London
interbank market for such Interest Period as displayed on the Reuters LIBOR01
Page as of 11:00 a.m. (London time) two (2) Business Days before the first day
of such Interest Period in an amount substantially equal to such Eurodollar Loan
comprising part of such Borrowing to be outstanding during such Interest Period
or (ii) if the rate described in clause (A)(i) does not appear on Reuters Screen
page LIBOR01 on any relevant date of determination, the average of the rates at
which Dollar deposits approximately equal in principal amount to such Eurodollar
Loan and for a maturity equal to the applicable Interest Period are offered to
the Lending Office of the Administrative Agent in immediately available funds in
the London Interbank Market for Eurodollars at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
in each case divided by (B) one (1) minus the applicable statutory reserve
requirements of the Administrative Agent, expressed as a decimal (including
without duplication or limitation, basic, supplemental, marginal and emergency
reserves), from time to time in effect under Regulation D or similar regulations
of the Board. Reuters LIBOR01 Page means the display designated as page LIBOR01
on the Reuters 3000 Xtra (or such other page as may replace page LIBOR01 on that
service or such other service as may be nominated by the BBA as the information
vendor for the purpose of displaying BBA Interest Settlement Rates for U.S.
dollars). It is agreed that for purposes of this definition, Eurodollar Loans
made hereunder shall be deemed to constitute

- 30 -

--------------------------------------------------------------------------------




Eurocurrency Liabilities as defined in Regulation D and to be subject to the
reserve requirements of Regulation D.
“Lien” shall mean any mortgage, copyright mortgage, pledge, security interest,
hypothec, encumbrance, lien or charge or any other claim of any kind whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any agreement to grant a security interest at a future date, any
lease in the nature of security, and the filing of, or agreement to give, any
financing statement under the Uniform Commercial Code of any jurisdiction).
“Liquidity Ratio” shall have the meaning given such term in Section 6.14 hereof.
“Loan” or “Loans” shall mean the Loans made hereunder denominated in U.S.
Dollars to the Borrower in accordance with Section 2.1 hereof.
“Margin Stock” shall be as defined in Regulation U of the Board.
“Material Adverse Effect” shall mean any change or effect that (a) has a
materially adverse effect on the business, assets, properties, operations or
financial condition of the Credit Parties taken as a whole, (b) materially
impairs the legal right, power or authority of any material Credit Party to
perform its respective material obligations under the Fundamental Documents to
which it is a party or (c) materially impairs the validity or enforceability of,
or materially impairs the rights, remedies or benefits available to the Lenders
under, the Fundamental Documents; provided, however, that any event or condition
will be deemed to have a “Material Adverse Effect” if such event or condition
when taken together with all other events and conditions occurring or in
existence at such time (including all other events and conditions which, but for
the fact that a representation, warranty or covenant is subject to a “Material
Adverse Effect” exception, would cause such representation or warranty contained
herein to be untrue or such covenant to be breached) would result in a “Material
Adverse Effect”, even though, individually, such event or condition would not do
so.
“Maturity Date” shall mean the earlier of (i) September 27, 2017 and (ii) six
(6) months prior to the then current maturity of the Senior Secured Second
Priority Notes, if any.
“Material Unrestricted Subsidiary” shall have the meaning given to such term in
Section 5.1(a) hereof.
“MQP” means MPQ, LL” and its successors.
“Multiemployer Plan” shall mean a plan described in Section 4001(a)(3) of ERISA
to which any Credit Party or ERISA Affiliate is making or accruing an obligation
to make contributions, or has within any of the five preceding plan years made
or accrued an obligation to make contributions.
“Negative Pick-up Obligation” means, with respect to any item of Product
produced by a third party, a commitment to pay a certain sum of money or other
Investment

- 31 -

--------------------------------------------------------------------------------




made by the Credit Party in order to obtain ownership, distribution rights or
sales agency rights in such item of Product, but which does not require any
payment (other than customary deposits) unless or until the requirements of
clause (A) of the definition of Completion have been satisfied. Negative Pick-up
Obligation includes both “traditional” negative pickup arrangements and indirect
structures.
“Negative Variance Report” shall be as defined in the definition of “Eligible
Unsold Rights Amount Advance Rate”.
“Net Cash Proceeds” shall mean cash proceeds received by a Credit Party as a
result of the issuance of any Equity Interests or incurrence of any Indebtedness
permitted hereunder in each case net of all legal, title and recording tax
expenses, commissions, discounts, investment banking fees and other fees and
expenses actually paid to Persons other than Affiliates in connection with such
issuance or incurrence.
“Net Remaining Ultimates” shall mean with respect to any theatrical motion
picture (on a Product by Product basis), the first cycle amounts (which are to
be no greater than ten (10) years from the initial theatrical release) which are
projected by the Borrower to become payable to a Credit Party as determined by
the Borrower from time to time in accordance with this paragraph and in a manner
otherwise reasonably acceptable to the Administrative Agent. The Net Remaining
Ultimates shall be calculated initially on the date which is sixty (60) days
after the initial general theatrical release in the United States of any such
item of Product and thereafter on each date on which Borrowing Base Certificates
are delivered from time to time. The computation of the Net Remaining Ultimates
will be (i) computed in a manner consistent with ultimates prepared by the
Borrower for accounting purposes, (ii) based, to the extent available, upon any
supporting written material delivered to a Borrower under the relevant
Distribution Agreement which will indicate the remaining uncollected amounts
payable to the Borrower, (iii) present valued at the rate used by the Borrower
for accounting purposes, not to be less than 8.0%, (iv) after deduction for all
distribution fees and other remaining amounts deductible or which may be offset
by a distributor or licensee from its obligation to make payments to the
Borrower and any other remaining cost or expense incurred by a Credit Party for
the distribution or other exploitation of such item of Product, (v) reduced by
all Eligible Receivables and Other Receivables with respect to such Product, for
any applicable territory and media which are otherwise included in the Borrowing
Base, and (vi) shall not include any amounts in which the Administrative Agent
(for the benefit of itself, any Issuing Bank and the Lenders) does not have a
first priority perfected security interest under the UCC or other relevant
personal property regime and applicable copyright law (except for amounts
attributable to items of Product for which a guild has a first priority security
interest which is otherwise permitted pursuant to Section 6.2(e) and/or (o)
hereof).
“Non-U.S. Pension Plan” shall mean a Non-U.S. Plan that is a defined benefit
pension plan that is required to be funded.
“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United

- 32 -

--------------------------------------------------------------------------------




States by a Credit Party or one or more Subsidiaries of a Credit Party primarily
for the benefit of employees of the Credit Party or such Subsidiaries residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code; provided, however, that “Non-U.S. Plan”
shall not include any such plan, fund or program maintained by a Governmental
Authority.
“Note” or “Notes” shall have the meaning given to such term in Section 2.2
hereof.
“Notice of Assignment and Irrevocable Instructions” shall mean the Notice of
Assignment and Irrevocable Instructions substantially in the form of Exhibit K
hereto or in such other form as shall be acceptable to the Administrative Agent,
including, without limitation, the inclusion of such notice and instructions in
a Distribution Agreement.
“Obligations” shall mean (i) the obligation of the Borrower to make due and
punctual payment of principal and interest on the Loans, the face amount of the
Commitment Fees, any reimbursement obligations in respect of Letters of Credit,
costs and attorneys’ fees and all other monetary obligations of the Borrower to
the Administrative Agent, the Issuing Bank or any Group Lender under this Credit
Agreement, the Notes, any other Fundamental Document or the Fee Letter, (ii) all
amounts payable by any Credit Party or a Subsidiary of a Credit Party (other
than Unrestricted Subsidiaries and Inactive Subsidiaries) to any Group Lender or
its Affiliates under any Currency Agreement or Interest Rate Protection
Agreement, provided that such Group Lender will use commercially reasonable
efforts to provide notice thereof to the Administrative Agent within ten (10)
Business Days after execution of such Currency Agreement or Interest Rate
Protection Agreement (it being understood and agreed that the failure to provide
such notice within ten (10) Business Days after the execution of such agreements
will not result in the exclusion of the amounts payable pursuant to such
agreements from the term ‘Obligations’), (iii) amounts payable to any Titled
Lender (or any of their respective Affiliates) in connection with any bank
account maintained by the Borrower or any other Credit Party or any Subsidiary
of a Credit Party (other than Unrestricted Subsidiaries and Inactive
Subsidiaries) at any Titled Lender (or at any of their respective Affiliates) or
any other treasury, depository, purchasing card, cash management or other
banking services provided to the Borrower or any other Credit Party or any
Subsidiary of a Credit Party (other than Unrestricted Subsidiaries and Inactive
Subsidiaries) by JPMorgan Chase Bank, N.A. (or by any of its Affiliates)
including any automated clearing house transfers of funds or similar services
and (iv) for purposes of Articles 8, 9 and 12, hereof and Annex I, the term
“Obligations” shall also include the PA Obligations.
“Off-Balance Sheet Commitments” shall mean all binding, irrevocable commitments
of the Credit Parties for the acquisition of items of Product, including cash
flow commitments, Program Acquisition Guarantees, Negative Pick-up Obligations
and print and advertising commitments which are not, pursuant to GAAP, reflected
on the consolidated balance sheet of LGEC; provided, however, that such
obligations for print and advertising commitments shall not be included in
Off-Balance Sheet Commitments until principal photography has commenced for the
item of Product to which such commitment relates.

- 33 -

--------------------------------------------------------------------------------




“Other Acceptable Foreign Account Debtor” shall mean any Person listed as such
on Schedule 1.2 hereto (as modified from time to time in accordance with Section
2.16).
“Other Receivables” shall mean those receivables or other rights to receive
payments that meet all of the requirements of an “Eligible Receivable” but the
obligor is not an Acceptable Obligor.
“PA Borrower” shall mean, jointly and severally, LGPA (and it successors)
together with its Subsidiaries party to the PA Credit Agreement from time to
time.
“PA Credit Agreement” shall mean that certain loan agreement entered into on
April 10, 2008, by and between PA Lender and PA Borrower, as may be amended from
time to time.
“PA Event of Default” shall mean an Event of Default, as defined in the PA
Credit Agreement.
“PA Lender” shall mean Pennsylvania Regional Center, LP I and its permitted
successors and assigns, as lender to PA Borrower pursuant to the terms of the PA
Credit Agreement.
“PA Loan” shall mean the loans made under, and in accordance with, the PA Credit
Agreement.
“PA Obligations” shall mean all “Obligations” owing by the PA Borrower to PA
Lender as defined in the PA Credit Agreement.
“Participant Register” shall have the meaning given to such term in
Section 13.3(h) hereof.
“PBGC” shall mean the Pension Benefit Guaranty Corporation and its sucessors.
“Pennsylvania Regional Financing Arrangement” shall mean the financing
arrangement between LGPA, as borrower, and PA Lender, as lender, on
substantially the terms set forth in the PA Credit Agreement.
“Percentage” shall mean with respect to any Group Lender, the percentage of the
Total Commitment, represented by such Group Lender’s Commitment; provided
however, that solely for purposes of Section 12.6 hereof (including
determination of Pro Rata Share for use in connection with Section 12.6),
Percentage shall be determined as if the PA Lender holds a Commitment equal to
its commitment under the PA Credit Agreement and the Total Commitment were
increased by such amount.
“Permitted Encumbrances” shall mean Liens permitted under Section 6.2 hereof.
“Permitted Preferred Stock” shall mean any shares of preferred stock issued by
LGEC that does not require any cash payments (other than for regularly scheduled
dividends) at

- 34 -

--------------------------------------------------------------------------------




any time prior to one year after the Maturity Date, whether for non-regularly
scheduled dividends, mandatory redemption, change of control, put at the option
of the holder or otherwise; provided that prior to the issuance of any such
preferred stock, the Borrower shall have delivered to the Administrative Agent a
certificate of an Authorized Officer, in form and substance satisfactory to the
Administrative Agent, demonstrating pro forma compliance with the covenants set
forth in Section 6.14 through 6.16 hereof after giving effect to the issuance of
such preferred stock.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the Net Cash Proceeds of which are substantially concurrently
used to extend, refinance, renew, replace, redeem, repurchase, defease, repay or
refund, in whole or in part (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) the Permitted Refinancing Indebtedness does not require any
principal payments (whether scheduled or as a result of a mandatory prepayment,
a “put” at the option of the holder, a sinking fund or similar payment) prior to
one year after the Maturity Date except to the extent any such earlier principal
payments were also required pursuant to the Indebtedness being Refinanced, (c)
the Permitted Refinancing Indebtedness does not have additional security or
Guaranties as compared to the Indebtedness being Refinanced, and (d) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced (unless otherwise approved by the Administrative
Agent). For the avoidance of doubt, the term Refinance shall (i) include without
limitation, the satisfaction of mandatory repayment or “put” obligations
required by the terms of Convertible Senior Subordinated Notes, but shall
exclude temporary repayments of outstanding loans under committed revolving
credit facilities except to the extent accompanied by a permanent commitment
reduction.
“Permitted Slate Financing” shall mean a financing transaction which Borrower
and/or the Credit Parties may at their option consummate and which satisfies all
of the following criteria: (i) the borrower or issuer in such transaction (each
a “SlateCo”) will be a new corporation, limited liability company or limited
partnership formed solely for the purpose of a Permitted Slate Financing; (ii)
each SlateCo will not engage in any business other than producing, acquiring or
funding the print and advertising expenses of items of Product to be distributed
by Borrower or one or more other Credit Parties; (iii) either (a) each SlateCo
will be a direct or indirect wholly-owned subsidiary of Borrower and will become
a Guarantor of the Facility and/or (b) each SlateCo has entered into a
Distribution Agreement with a Credit Party which includes a security interest
granted by each SlateCo in favor of a Credit Party, and is on terms satisfactory
to the Administrative Agent, and in both case (a) and (b), the obligations of
the applicable SlateCo as a Guarantor of the Facility and the related security
interests in favor of the Administrative Agent and/or security interests in
favor of a Credit Party shall be subordinated to

- 35 -

--------------------------------------------------------------------------------




the rights, claims and security interests of the providers of the applicable
Permitted Slate Financing and subject to an intercreditor agreement to be
negotiated in good faith by the Administrative Agent taking into consideration
the rights in the collateral agreed to be pledged under such Permitted Slate
Financing; (iv) the Investment made by the Borrower and/or the other Credit
Parties in all SlateCos and the Permitted Slate Financings after the Closing
Date (including Investments made by a Credit Party after the Closing Date with
respect to Permitted Slate Financings that closed prior to the Closing Date),
together with all Investments in any Permitted Slate Transaction that does not
satisfy condition (x) and/or (xi) of the definition of Permitted Slate
Transaction, shall not exceed U.S.$ “[REDACTED]” (plus any returns of capital
actually received by the Credit Parties in respect of Investments made after the
Closing Date by it in all SlateCos and Permitted Slate Financings) unless
otherwise agreed to by the Required Lenders (the “Slate Cap”), (v) all
indebtedness incurred by the applicable SlateCo will be expressly non-recourse
to any other Credit Party except (A) for the assignment of such SlateCo’s rights
under the distribution agreement(s) to be entered into with one or more other
Credit Parties, (B) unsecured Guarantees in an amount, together with Guarantees
permitted pursuant to Section 6.3(ix), in an amount not to exceed
$“[REDACTED]”or (C) as otherwise approved by the Administrative Agent; and (vi)
all other terms and conditions shall be satisfactory to the Administrative
Agent; provided, however, that an ordinary course acquisition, financing,
co-production, co-venture and/or other co-financing of items of Product
permitted pursuant to Sections 6.1(f), 6.1(g), 6.1(k), 6.2(f), 6.1(o), 6.2(n),
6.2(p), 6.2(s), 6.2(v), 6.2(x), 6.3(i), 6.3(ii), 6.3(v), 6.3(x), 6.4(ii),
6.4(iii), 6.4(xii) and 6.8 will not constitute a Permitted Slate Financing.
“Permitted Slate Transaction” shall mean a transaction which Borrower and/or the
Credit Parties may at their option consummate and which satisfies all of the
following criteria: (i) the borrower or the issuer in such transaction (each, a
“ProdCo”) will be a new corporation, limited liability company or limited
partnership formed solely for the purpose of a Permitted Slate Transaction; (ii)
each ProdCo will not engage in any business other than producing, acquiring or
funding the print and advertising expenses of items of Product to be distributed
by Borrower or one or more other Credit Parties; (iii) the investors or
financiers in the applicable Permitted Slate Transaction will establish a new
corporation, limited liability company or limited partnership formed solely for
the purpose of such Permitted Slate Transaction (each, an “InvestCo”); (iv)
Borrower or any other Credit Party and each InvestCo will acquire (1) shares,
membership interests, limited partnership interests, as applicable, in the
applicable ProdCo or (2) revenue participations in the items of Product to be
produced by such ProdCo; (v) the shares, membership interests, limited
partnership interest, or revenue participations, as applicable, in any ProdCo
owned by the Borrower or one or more other Credit Parties will be considered
Pledged Securities but such ProdCo will not be a Guarantor; (vi) each ProdCo
will acquire from Borrower or the Credit Parties ownership of items of Product;
(vii) each ProdCo will grant to Borrower or any other Credit Party distribution
and exploitation rights in those items of Product acquired by such ProdCo;
(viii) the obligation of Borrower, the other Credit Parties and/or each ProdCo,
as applicable, to remit revenues from such items of Product to the applicable
InvestCo shall be treated as a participation to be deducted from the Borrowing
Base value of such items of Product to the extent otherwise eligible for
inclusion in the Borrowing Base; (ix) if required by the Administrative Agent,
the Administrative Agent and the secured creditors of the applicable InvestCo
and/or the applicable ProdCo shall enter into an intercreditor agreement setting
out

- 36 -

--------------------------------------------------------------------------------




their respective interests and security interests in the applicable ProdCo items
of Product and the revenues derived therefrom; (x) nothing in the documentation
and/or structure for a Permitted Slate Transaction shall permit InvestCo to
receive distributions or otherwise receive a return of its Investment except on
a pro rata or subordinated basis with the recovery by the Borrower and/or Credit
Party of its Investment in the applicable ProdCo (provided, however, that if
this condition (x) is not satisfied, such transaction will qualify as a
Permitted Slate Transaction, but the Investment in such transaction will be
included in and subject to the Slate Cap), (xi) ProdCo may not incur
Indebtedness other than Subordinated Indebtedness (provided, however, that if
this condition (xi) is not satisfied, such transaction will qualify as a
Permitted Slate Transaction, but the Investment in such transaction will be
included in and subject to the Slate Cap), and (xii) all other terms and
conditions of the transaction shall be satisfactory to the Administrative Agent.
“Person” shall mean any natural person, corporation, division of a corporation,
limited liability company, partnership, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.
“Physical Materials” shall have the meaning given to such term in paragraph (iv)
of the definition of “Collateral” herein.
“Pledge of Debenture” shall mean a pledge of debenture substantially in the form
of Exhibit M-2 hereof or such other form as may be acceptable to the
Administrative Agent.
“Pledged Collateral” shall mean the Pledged Securities and any proceeds (as
defined in Section 9-306(1) of the UCC) of the Pledged Securities.
“Pledged Securities” shall mean all of the issued and outstanding capital stock
or other equity interests of each of the Credit Parties (other than LGEC) and
all other equity securities or interests now owned or hereafter acquired by any
of the Credit Parties, including without limitation the securities listed in
Schedule 3.7(a) hereto; provided, however, that anything to the contrary herein
notwithstanding, Pledged Securities shall not include (i) the Equity Interests
of Controlled Foreign Subsidiaries which are owned directly by another
Controlled Foreign Subsidiary, (ii) Equity Interests in excess of 65% of the
Equity Interests in any Controlled Foreign Subsidiary which are owned directly
by a Credit Party which is not a Controlled Foreign Subsidiary or (iii) any
Excluded Beneficial Interests.
“Pledgeholder Agreement” shall mean a laboratory pledgeholder agreement among a
Credit Party (or Credit Parties), the Administrative Agent, certain distributors
(as applicable), the Approved Completion Guarantor (if there is one), and one or
more Laboratories, substantially in the form of Exhibit E-1 or Exhibit E-2
hereto, or in such other form and with such additional parties as shall be
acceptable to the Administrative Agent.
“Pledgors” shall mean those Credit Parties that own any of the Pledged
Securities.
“Positive Variance Report” shall be as defined in the definition of “Eligible
Unsold Rights Amount Advance Rate”.

- 37 -

--------------------------------------------------------------------------------




“PPSA” shall mean unless otherwise provided in this Credit Agreement, the
Personal Property Security Act, R.S.O. 1990 c.P.10 as heretofore and hereafter
amended and in effect in the Province of Ontario, or, where the context
requires, the legislation of the other provinces of Canada relating to security
in personal property generally, including accounts receivable, as adopted by and
in effect from time to time in such provinces or territories in Canada, as
applicable.
“Pro Rata Share” shall mean with respect to any Obligation or other amount, each
Group Lender’s pro rata share of such Obligation or other amount determined in
accordance with such Group Lender’s Percentage.
“Product” shall mean any motion picture, film or video tape or other
audio-visual work or episode thereof produced for theatrical, non-theatrical or
television release or for release in any other medium, in each case whether
recorded on film, videotape, cassette, cartridge, disc or on or by any other
means, method, process or device whether now known or hereafter devised, with
respect to which any Credit Party (i) is the copyright owner or (ii) acquires an
equity interest or distribution or sales agency rights. The term “item of
Product” shall include, without limitation, the scenario, screenplay or script
upon which such item of Product is based, all of the properties thereof,
tangible and intangible, and whether now in existence or hereafter to be made or
produced, whether or not in possession of the Credit Parties, and all rights
therein and thereto, of every kind and character.
“Production Account(s)” shall mean individually or collectively, as the context
so requires, each demand deposit account(s) established by a Credit Party or
Special Purpose Producer at a commercial bank located in the United States or
Canada or otherwise reasonably acceptable to the Administrative Agent, for the
sole purpose of paying the production costs of a particular item of Product,
and, where applicable, as to which the Approved Completion Guarantor for such
item of Product, has agreed in writing that amounts deposited in such account
shall be deemed available for production of such item of Product, for purposes
of the Completion Guaranty for such item of Product.
“Production Credit” shall mean, for any item of Product intended initially for
release in the theatrical market that is not a Seasoned Picture, commencing (A)
with respect to items of Product financed solely by a Credit Party, at the start
of principal photography, (B) with respect to items of Product produced by a
Credit Party with outside financing, upon repayment in full of such outside
financing, and (C) with respect to all other items of Product (including items
of Product acquired by any Credit Party), upon Completion of such item of
Product (unless a Letter of Credit is issued in support of the Credit Party’s
minimum payment obligation to acquire rights in such item of Product, but only
if (x) proof of Completion of the item of Product must be presented in order to
draw under the Letter of Credit and (y) the portion of the Borrowing Base
attributable to such Production Credit for such item of Product does not exceed
the amount of such Letter of Credit for such item of Product, in which case the
Production Credit will be calculated from the date the Letter of Credit is
issued), in each case, until the earlier of (i) the date such item of Product
becomes a Seasoned Picture, and (ii) the date that is twelve (12) months after
the Completion of such item of Product, an amount equal to the product of (x)
the

- 38 -

--------------------------------------------------------------------------------




Credit Parties’ share of the Budgeted Negative Cost of such item of Product
(inclusive of capitalized overhead as provided in the GAAP financial
statements), multiplied by (y) 35.0%, provided, however, the Production Credit
will be reduced by 1.0% for each 0.01 reduction in the Film Spending Ratio below
1.0; provided, further that if in a subsequent calculation of the Film Spending
Ratio the ratio increases, the Production Credit will be increased by 1.0% for
each 0.01 increase in the ratio up to 1.0 (For the avoidance of doubt, if the
Film Spending Ratio is 0.99 to 1.0, the Production Credit will be reduced from
35.0% to 34.0% and can be increased back to 35.0% if the Film Spending Ratio
later increases to 1.0 to 1.0 or better); provided, however, that no Production
Credit will be given for an item of Product in which the Administrative Agent
(for the benefit of itself, the Issuing Bank and the Group Lenders) does not
have a first priority perfected security interest (except for amounts
attributable to items of Product for which a guild has a first priority security
interest which is otherwise permitted pursuant to Section 6.2(e) and/or (o)
hereof).
“Production Exposure” for an item of Product shall mean (i) with respect to any
item of Product for which a Credit Party has direct production responsibility,
the Budgeted Negative Cost for such item of Product (net of amounts being
cash-flowed as and when needed by a third party unrelated to a Credit Party
pursuant to contractual arrangements reasonably acceptable to the Administrative
Agent), and (ii) with respect to all other Product, the acquisition price paid
or to be paid by a Credit Party for such item of Product or any rights therein,
including without limitation, the amount of any related Program Acquisition
Guarantee, Negative Pick-up Obligations or co-financing obligation.
“Program Acquisition Guarantees” shall mean any commitment of a Credit Party to
a producer or owner of Product in conjunction with the acquisition of Product,
distribution rights or sales agency rights in Product by such Credit Party to
the effect that (a) the gross revenues to be generated in the future from the
exploitation of such Product or the net revenues to be received by such producer
or owner from the exploitation of such Product will equal or exceed an amount
specified in the acquisition agreement related to such Product or (b) otherwise
requires payment by the Credit Party of a minimum amount specified in the
acquisition agreement related to such Product regardless of actual performance
of such Product.
“Quiet Enjoyment” shall have the meaning given such term in Section 8.13 hereof.
“Register” shall have the meaning given such term in Section 13.3(e) hereof.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation T”, “Regulation U” or “Regulation X” shall mean such regulation of
the Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof.
“Replication Advances” shall mean advances incurred pursuant to dvd replication,
tape duplication or film processing transactions which require repayment if
certain volume

- 39 -

--------------------------------------------------------------------------------




commitments are not fulfilled provided that repayment of such advances (w) may
not be accelerated or be required to be paid on demand unless such repayment
obligation is completely unsecured, (x) do not require cash payments of
interest, (y) are on terms at least as favorable as the Credit Parties’ current
replication deals and (z) matures after the Maturity Date.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA, other than a reportable event as to which provision for 30-day notice
to the PBGC would be waived under applicable regulations had the regulations in
effect on the Closing Date been in effect on the date of occurrence of such
reportable event.
“Required Lenders” shall mean Group Lenders holding at least 51% of the Total
Credit Exposure.
“Restricted Payment” shall mean (i) any distribution, cash dividend or other
direct or indirect payment on account of shares of any Equity Interest in any
Credit Party, (ii) any redemption or other acquisition, re-acquisition or
retirement by a Credit Party of any Equity Interest in any Credit Party or an
Affiliate, now or hereafter outstanding, (iii) any payment made to retire, or
obtain the surrender of, any outstanding warrants, puts or options or other
rights to purchase or otherwise acquire any Equity Interest in any Credit Party
or an Affiliate, now or hereafter outstanding, (iv) any payment by a Credit
Party of principal of, premium, if any, or interest on, or any redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Debt or any Replication Advance and (v) any payment under
any Synthetic Purchase Agreement.
“Seasoned Picture” shall mean an item of Product that has been theatrically
released in the United States for at least sixty (60) days and for which the
required calculation of Net Remaining Ultimates has been delivered to the
Administrative Agent.
“Second Priority Intercreditor Agreement” shall mean that certain intercreditor
agreement, dated as of October 21, 2009 (as the same may be amended,
supplemented, modified, renewed or replaced from time to time), by and among the
Administrative Agent, U.S. Bank National Association, as collateral agent and
Borrower relating to the Senior Secured Second Priority Notes.
“Senior Secured Second Priority Notes” shall mean Borrower’s 10.25% Senior
Secured Second Priority Notes due 2016 which were issued pursuant to that
certain Indenture, dated as of October 21, 2009 (as the same may be amended,
supplemented, modified, renewed or replaced from time to time), by and among
Borrower, LGEC, the other guarantors referred to therein and U.S. Bank National
Association, as trustee.
“Services Company” shall mean a corporation (which may or may not be a
subsidiary of the Borrower) having a permanent establishment in Quebec which
provides production services pursuant to a production services agreement between
MQP and such Services Company.

- 40 -

--------------------------------------------------------------------------------




“SGF” shall mean SGF Entertainment Inc., a subsidiary of the Societe Generale
Financement du Quebec, and its successors.
“SGF Co-Financing Arrangement” shall mean the co-financing arrangement by and
among MQP, LGEC and SGF pursuant to which, among other things, (i) MQP agreed to
sell revenue participation interests in certain motion pictures and television
productions to SGF pursuant to that certain Revenue Participation Purchase
Agreement among MQP, SGF, LGF and Lions Gate Television Inc. (“LGT”) dated as of
July 25, 2007, (ii) MQP licensed certain motion pictures to LGF pursuant to that
certain Master Distribution Agreement (Film Productions) between MQP and LGF,
dated as of July 25, 2007 and (iii) MQP agreed to license certain television
productions to LGT pursuant to that certain Master Distribution Agreement
(Television Productions) between MQP and LGF, dated as of July 25, 2007.
“Sharing Event” shall mean that (i) an Event of Default shall have occurred and
be continuing and such Event of Default shall either be (x) an Event of Default
specified in paragraph (h) or (i) of Article 7 hereof or (y) any other Event of
Default for which the Administrative Agent has opted to, or has been directed by
the Required Lenders to, declare the principal of and interest on the Loans and
Notes and all other amounts payable hereunder or thereunder to be forthwith due
and payable or (ii) the Borrower has failed to pay all outstanding Obligations
at the Maturity Date.
“Slate Cap” shall be as defined in the definition of “Permitted Slate
Financing”.
“Special Purpose Producer” shall mean a special purpose corporation or limited
liability company formed solely for the purpose of producing a particular
theatrical motion picture, television series or direct to home video Product
which, in each case, will be purchased or distributed by a Credit Party.
“Sterling” and “£” shall mean lawful money of the United Kingdom of Great
Britain and Northern Ireland.
“Strike Price” shall mean, with respect to any item of Product, the amount of
funds required to be provided for the production of such item of Product under
the relevant Completion Guaranty.
“Subordinated Debt” shall mean the Convertible Senior Subordinated Notes, the
Senior Secured Second Priority Notes, and other Indebtedness (including
Permitted Refinancing Indebtedness which is issued in respect of other
Subordinated Debt) issued after the date hereof pursuant to Section 6.1(h) and
(i).
“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership, limited liability company or other
business entity (whether now existing or hereafter organized) of which at least
a majority of the voting stock or other ownership interests having ordinary
voting power for the election of directors (or the equivalent) is, at the time
as of which any determination is being made, owned or controlled by such Person
or one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of

- 41 -

--------------------------------------------------------------------------------




such Person; provided, however, that for purposes of this Credit Agreement
(other than in the definition of Unrestricted Subsidiary and Inactive
Subsidiary) and the Fundamental Documents, neither an Unrestricted Subsidiary
nor an Inactive Subsidiary shall be a Subsidiary of any Credit Party.
“Summit” means Summit Entertainment, LLC and its successors.
“Summit Credit Facility” shall mean the credit facility in the aggregate
principal amount of $500,000,000 extended to Summit, pursuant to the amended and
restated credit, security guaranty and pledge agreement dated as of February 21,
2012 (as the same may be amended, supplemented or otherwise renewed or replaced
from time to time), among Summit, as borrower, the guarantors referred to
therein, the lenders referred to therein and JPMorgan Chase Bank, N.A., as
administrative agent.
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which any Credit Party is or may become
obligated to make (i) any payment in connection with a purchase by any third
party from a Person other than a Credit Party of any Equity Interest in any
Credit Party or any Subordinated Debt or (ii) any payment (other than on account
of a permitted purchase by it of any Equity Interest in any Credit Party or any
Subordinated Debt) the amount of which is determined by reference to the price
or value at any time of any Equity Interest in any Credit Party or any
Subordinated Debt; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of a Credit
Party (or to their heirs or estates) shall be deemed to be a Synthetic Purchase
Agreement.
“Titled Lenders” shall mean the Administrative Agent, the Co-Syndication Agents,
the Joint Bookrunners, the Joint Lead Arrangers and the Co-Documentation Agents.
“Total Commitment” shall mean the aggregate amount of the Commitments then in
effect of all Group Lenders, as such amount may be reduced from time to time in
accordance with the terms of this Credit Agreement.
“Total Credit Exposure” shall mean an amount equal to (i) the aggregate
principal amount of all outstanding Loans hereunder, plus (ii) the then current
amount of L/C Exposure, plus (iii) the aggregate amount of the unused Total
Commitments then in effect.
“Total Debt Ratio” shall mean the ratio of (i) the Gross Borrowing Base to (ii)
all outstanding Loans, plus the L/C Exposure, plus the aggregate amount of all
outstanding Subordinated Debt (other than production financing debt), plus
amounts outstanding under the PA Loan, plus, without duplication, any senior,
unsecured debt of LGEC.
“Trademark Security Agreement” shall mean the Third Amended and Restated
Trademark Security Agreement substantially in the form of Exhibit F-1 hereto to
be executed by the Borrower, as the same may be amended, supplemented or
otherwise modified, renewed or replaced from time to time.

- 42 -

--------------------------------------------------------------------------------




“Trademark Security Agreement Supplement” shall mean the Trademark Security
Agreement Supplement substantially in the form of Exhibit F-2 hereto.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York on the date of execution of this Credit Agreement.
“Ultimates Advance Rate” shall mean, with respect to any date on which the
Borrowing Base is to be determined, 80%; provided that, if the Ultimates
Percentage, calculated as of such date of determination, is less than 90%, the
Ultimates Advance Rate shall be 80% multiplied by such Ultimates Percentage. For
the avoidance of doubt, the Ultimates Advance Rate may never be greater than
80%.
“Ultimates Percentage” shall mean, for any Determination Date with respect to
the greater number of items of Product comprising (i) the twelve most recent
Seasoned Pictures with a Budgeted Negative Cost greater than or equal to
$5,000,000, and (ii) all Seasoned Pictures released in the last two years with a
Budgeted Negative Cost greater than or equal to $5,000,000, in each case, for
which six (6) months has elapsed from the date upon which each such Seasoned
Picture has become seasoned, a ratio (expressed as a percentage) of (i) the sum
of Cumulative Ultimates for such Seasoned Pictures as of such Determination Date
to (ii) the sum of Cumulative Ultimates for such Seasoned Picture determined for
each such Seasoned Picture on the date it became a Seasoned Picture.
“Uncompleted” shall mean not Completed.
“Unrestricted Subsidiary” shall mean each Subsidiary of LGEC listed in Schedule
3.7(d) and any other Subsidiary of LGEC which is (i) acquired without the use of
any of the proceeds from the Loans or the issuance of any other Indebtedness and
(ii) designated by the Borrower as an Unrestricted Subsidiary in a written
notice to the Administrative Agent; provided, however, that (A) after giving
effect to such designation, no Default or Event of Default shall be continuing
at the time of such designation or on a pro forma basis as of the most recent
date for which a compliance certificate has been delivered pursuant to Section
5.1(a) hereof and (B) the Borrower may elect that any Unrestricted Subsidiary no
longer remain an Unrestricted Subsidiary by providing written notice thereof to
the Administrative Agent along with an Instrument of Assumption and Joinder
executed by such former Unrestricted Subsidiary, appropriate UCC-1 financing
statements, certificates representing all Pledged Securities owned by such
former Unrestricted Subsidiary together with an undated stock power executed in
blank, corporate documents to the extent set forth in Section 4.1(a) and, upon
request, written opinions of counsel (which may be an employee of, or counsel
for, a Credit Party) in form and substance reasonably satisfactory to the
Administrative Agent; provided, further, that after giving effect to such
election, no Default or Event of Default shall be continuing at the time of such
election or on a pro forma basis as of the most recent date for which a
compliance certificate has been delivered pursuant to Section 5.1(a) hereof;
provided, further, that each Subsidiary of an Unrestricted Subsidiary shall be
deemed to be an Unrestricted Subsidiary.

- 43 -

--------------------------------------------------------------------------------




“USA Patriot Act” shall mean the USA Patriot Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)) as amended, and the rules and regulations
thereunder and any successors thereto.
“U.S. Dollar Equivalent” shall mean on any Business Day (i) with respect to any
amount which is denominated in Sterling, the amount in U.S. Dollars determined
by converting Sterling into U.S. Dollars at the Administrative Agent’s spot rate
in effect at 11:00 a.m. (London Time) on such Business Day and (ii) with respect
to any amount that is denominated in a currency other than U.S. Dollars and
Sterling, the amount in U.S. Dollars determined by converting such other
currency into U.S. Dollars at the Administrative Agent’s spot rate in effect at
11:00 a.m. (London Time) on such Business Day, as determined by the
Administrative Agent; provided, however, the Administrative Agent may, in its
sole discretion adjust the U.S. Dollar Equivalent for any currency other than
U.S. Dollars and Sterling to reflect any hedging agreement in effect.
“U.S. Dollars”, “U.S.$” and “$” shall mean lawful money of the United States of
America.
“U.S. Plan” shall mean an employee benefit plan within the meaning of Section
3(3) of ERISA (other than a Multiemployer Plan), maintained or contributed to by
any Credit Party, or any ERISA Affiliate, or with respect to which any Credit
Party could otherwise have any liability.
“Valuation Report” shall have the meaning given to such term in Section 5.1(h)
hereof.
2.
THE LOANS

SECTION 2.1    Loans to the Borrower.
(a)    Subject to Section 2.1(k), each Group Lender, severally and not jointly,
agrees, upon the terms and subject to the conditions hereof, to make Loans to
the Borrower on any Business Day and from time to time from the Closing Date to
but excluding the Commitment Termination Date, each in a principal amount which
when added to the aggregate principal amount of all Loans then outstanding to
the Borrower from such Group Lender, plus such Group Lender’s Pro Rata Share of
the then current L/C Exposure, does not exceed such Group Lender’s Commitment.
(b)    Notwithstanding anything to the contrary in this Section 2.1, a Group
Lender shall not be obligated to make any Loan or to incur any incremental L/C
Exposure if, as a result thereof, either (i) the sum of the aggregate principal
amount of all Loans then outstanding plus the then current L/C Exposure would
exceed the Total Commitment then in effect or (ii) the sum of the aggregate
principal amount of all Loans then outstanding plus the then current L/C
Exposure would exceed the Borrowing Base.

- 44 -

--------------------------------------------------------------------------------




(c)    Subject to the terms and conditions of this Credit Agreement, at any time
prior to the Commitment Termination Date, the Borrower may borrow, repay and
re-borrow amounts constituting the Commitments.
(d)    Each Loan under this Section 2.1 shall be either an Alternate Base Rate
Loan or Eurodollar Loan (each such type of Loan, an “Interest Rate Type”) as the
Borrower may request. Subject to Section 2.10(d), each Group Lender may at its
option fulfill its Commitment with respect to any Eurodollar Loan by causing a
foreign branch or affiliate to make such Loan, provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms hereof and of the relevant Note. Subject to the
other provisions of this Section and Sections 2.7(b), 2.10 and 2.11, Loans of
more than one Interest Rate Type may be outstanding at the same time.
(e)    Each Loan requested under this Section 2.1 on any date shall be made by
each Group Lender in accordance with its respective Percentage.
(f)    The Borrower shall give the Administrative Agent prior written, facsimile
or telephonic (promptly confirmed in writing) notice of each Borrowing
hereunder. Each such notice shall be irrevocable and to be effective, must be
received by the Administrative Agent not later than 2:00 p.m., New York City
time, (i) in the case of Alternate Base Rate Loans, on the Business Day
preceding the date on which such Loan is to be made and (ii) in the case of
Eurodollar Loans, on the third (3rd) Business Day preceding the date on which
such Loan is to be made. Such notice shall specify (A) the amount of the
requested Loan, (B) the date on which such Loan is to be made (which shall be a
Business Day), and (C) whether the Loan then being requested is to be (or what
portion or portions thereof are to be) an Alternate Base Rate Loan or a
Eurodollar Loan and the Interest Period or Interest Periods with respect thereto
in the case of Eurodollar Loans. In the case of a Eurodollar Loan, if no
election of an Interest Period is specified in such notice, such notice shall be
deemed a request for an Interest Period of one month. If no election is made as
to the Interest Rate Type of any Loan, such notice shall be deemed a request for
an Alternate Base Rate Loan.
(g)    The Administrative Agent shall promptly notify each Group Lender of its
proportionate share of each Borrowing, the date of such Borrowing, the Interest
Rate Type of each Loan being requested and the Interest Periods applicable
thereto. On the borrowing date specified in such notice, each Group Lender shall
make its share of the Borrowing available at the office of JPMorgan Chase Bank,
Loan and Agency Services Group, 10 South Dearborn, Floor 7, Chicago, Illinois
60603, Attention: Loan Services (Lions Gate Entertainment Inc.), for credit to
the Clearing Account and in each case, no later than 12:00 noon New York City
time, in Federal or other immediately available funds. Upon receipt of the funds
to be made available by the Group Lenders to fund any Borrowing of Loans
hereunder, the Administrative Agent shall disburse such funds by depositing the
requested amounts into an account specified by the Borrower.
(h)    Notwithstanding any provision to the contrary in this Credit Agreement,
the Borrower shall not, in any notice of borrowing under this Section 2.1
request any Eurodollar Loan which, if made, would result in an aggregate of more
than twenty (20) separate Eurodollar

- 45 -

--------------------------------------------------------------------------------




Loans of any Group Lender being outstanding hereunder at any one time. For
purposes of the foregoing, Eurodollar Loans having Interest Periods commencing
or ending on different days shall be considered separate Eurodollar Loans.
(i)    The aggregate amount of any Borrowing under the Facility consisting of
Eurodollar Loans shall be in a minimum aggregate principal amount of
U.S.$1,000,000 or such greater amount which is an integral multiple of
U.S.$100,000 and the aggregate amount of any Borrowing under the Facility
consisting of Alternate Base Rate Loans shall be in a minimum aggregate
principal amount of U.S.$500,000 or such greater amount which is an integral
multiple of U.S.$100,000 (or such lesser amount as shall equal (i) the available
but unused portion of the Total Commitment then in effect or (ii) the amount of
any Borrowing to fund drawings under Letters of Credit).
(j)    Notwithstanding the provisions of clause (g) above and/or the absence of
a request from the Borrower that the Group Lenders make a Loan, the Required
Lenders may direct the Group Lenders to make Loans and apply the proceeds
thereof as follows:
(i)    if the Approved Completion Guarantor for any item of Product being
produced by a Credit Party or for which receivables are included in the
Borrowing Base shall take over production of such item of Product pursuant to
the Completion Guaranty with respect to such item of Product, to make Loans up
to the Strike Price with respect to the production of such item of Product and
pay the proceeds thereof directly to the Approved Completion Guarantor to be
used to finance the production and delivery of such item of Product pursuant to
the terms of the Completion Guaranty; and
(ii)    if an Event of Default shall have occurred and be continuing, to make
Loans with respect to any item of Product being produced by a Credit Party or
for which receivables are included in the Borrowing Base and pay the proceeds
thereof directly to Persons providing services in connection with the
production, delivery and distribution of such Product so as to ensure Completion
of such item of Product and/or the collection of Eligible Receivables.
(k)    In addition to all of the other requirements contained herein, in order
for the Borrower to borrow under the Facility, any amount drawn down must, for
so long as amounts are outstanding under the Senior Secured Second Priority
Notes, (i) qualify as “First Priority Obligations” as defined in the Second
Priority Intercreditor Agreement, and (ii) be permitted under the indenture
governing the Senior Secured Second Priority Notes.
SECTION 2.2    Notes; Repayment. Any Lender may request that the Loans made by
such Lender hereunder be evidenced by a promissory note substantially in the
form of Exhibit A hereto (each a “Note”). In such event the Borrower shall
prepare a Note in the face amount of each such Group Lender’s Commitment,
payable to the order of each such Group Lender, duly executed on behalf of the
Borrower, and dated as of the date hereof or the date such Lender becomes an
Group Lender. The outstanding principal balance of each Loan shall be payable in
full on the Maturity Date, subject to mandatory prepayment as provided in
Section 2.9 hereof and acceleration as provided in Article 7 hereof.

- 46 -

--------------------------------------------------------------------------------




SECTION 2.3    Letters of Credit.
(a)    Upon the terms and subject to the conditions hereof and of Applicable
Law, the Issuing Bank agrees, upon the request of the Borrower, to issue Letters
of Credit (and to extend Letters of Credit previously issued hereunder) payable
in U.S. Dollars or any other foreign currency acceptable to the Administrative
Agent from time to time after the Closing Date and prior to the Commitment
Termination Date, provided, however, that (A) the Borrower shall not request,
and the Issuing Bank shall not issue, any Letter of Credit if, after giving
effect thereto, either (i) (x) the sum of the aggregate principal amount of all
Loans then outstanding, in the case of Letters of Credit issued for the account
of the Borrower, plus the then current L/C Exposure would exceed the Total
Commitment then in effect, (ii) the sum of the aggregate principal amount of all
Loans and then outstanding plus the then current L/C Exposure would exceed the
Borrowing Base, or (iii) the then current L/C Exposure would exceed
$100,000,000, and (B) the Borrower shall not request, and the Issuing Bank shall
not issue (or extend), any Letter of Credit having an expiration date (x) later
than the tenth day prior to the Commitment Termination Date or (y) more than one
year after its date of issuance (or extension).
(i)    Immediately upon the issuance of each Letter of Credit, each Group Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Bank a participation in such Letter of Credit in accordance with such
Group Lender’s Percentage.
(ii)    Each Letter of Credit may, at the option of the Issuing Bank, provide
that the Issuing Bank may (but shall not be required to) pay all or any part of
the maximum amount which may at any time be available for drawing thereunder to
the beneficiary thereof upon the occurrence or continuation of an Event of
Default and the acceleration of the maturity of the Loans, as applicable,
provided that, if payment is not then due to the beneficiary, the Issuing Bank
shall deposit the funds in question in a segregated account with the Issuing
Bank to secure payment to the beneficiary and any funds so deposited shall be
paid to the beneficiary of the Letter of Credit if conditions to such payment
are satisfied or returned to the Issuing Bank for distribution to the Group
Lenders (or, if all Obligations shall have been paid in full in cash, to the
Borrower) if no payment to the beneficiary has been made and the final date
available for drawings under the Letter of Credit has passed. Each payment or
deposit of funds by the Issuing Bank as provided in this paragraph shall be
treated for all purposes of this Credit Agreement as a drawing duly honored by
such Issuing Bank under the related Letter of Credit.
(b)    Whenever the Borrower desires the issuance of a Letter of Credit, it
shall deliver to the Administrative Agent and the Issuing Bank a written notice
no later than 2:00 p.m. (New York City time) at least three (3) Business Days
prior to the proposed date of issuance. That notice shall specify (i) the
proposed date of issuance (which shall be a Business Day), (ii) the face amount
of the Letter of Credit, (iii) the expiration date of the Letter of Credit and
(iv) the name and address of the beneficiary. Such notice shall be accompanied
by a brief description of the underlying transaction and upon request of the
Issuing Bank or the Administrative Agent, the Borrower shall provide additional
details regarding the underlying transaction. Concurrently with the giving of
written notice of a request for the issuance of a Letter of Credit, the Borrower

- 47 -

--------------------------------------------------------------------------------




shall provide a precise description of the documents and the verbatim text of
any certificate to be presented by the beneficiary of such Letter of Credit
which, if presented by such beneficiary prior to the expiration date of the
Letter of Credit, would require the Issuing Bank to make payment under the
Letter of Credit; provided, however, that the Issuing Bank, in its reasonable
discretion, may require customary changes in any such documents and certificates
to be presented by the beneficiary. Upon issuance of each Letter of Credit to
the Borrower, the Issuing Bank shall notify the Administrative Agent of the
issuance of such Letter of Credit. Promptly after receipt of such notice, the
Administrative Agent shall notify each Group Lender of the issuance and the
amount of such Group Lender’s respective participation in the applicable Letter
of Credit.
(c)    The acceptance and payment of drafts under any Letter of Credit shall be
made in accordance with the terms of such Letter of Credit and the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600, as adopted or amended from time to time. The Issuing Bank
shall be entitled to honor any drafts and accept any documents presented to it
by the beneficiary of such Letter of Credit in accordance with the terms of such
Letter of Credit and believed by the Issuing Bank in good faith to be genuine.
Except as otherwise required by Applicable Law which cannot be waived, the
Issuing Bank shall not have any duty to inquire as to the accuracy or
authenticity of any draft or other drawing documents which may be presented to
it, but shall be responsible only to determine in accordance with customary
commercial practices that the documents which are required to be presented
before payment or acceptance of a draft under any Letter of Credit have been
delivered and that they comply on their face with the requirements of that
Letter of Credit.
(d)    If the Issuing Bank shall make payment on any draft presented under a
Letter of Credit (regardless of whether a Default, Event of Default or
acceleration has occurred), the Issuing Bank shall give notice of such payment
to the Administrative Agent and the Group Lenders, and each Group Lender hereby
authorizes and requests the Issuing Bank to advance for its account, pursuant to
the terms hereof, its share of such payment based upon its participation in the
Letter of Credit and agrees promptly to reimburse the Issuing Bank in
immediately available funds for the U.S. Dollar equivalent of the amount so
advanced on its behalf by the Issuing Bank. If any such reimbursement is not
made by any Group Lender in immediately available funds on the same day on which
the Issuing Bank shall have made payment on any such draft, such Group Lender
shall pay interest thereon to the Issuing Bank at a rate per annum equal to the
Issuing Bank’s cost of obtaining overnight funds in the New York Federal Funds
Market for the three (3) Business Days following the time such Group Lender
fails to make the reimbursement and thereafter at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.
(e)    The Borrower is absolutely, unconditionally and irrevocably obligated to
reimburse all amounts drawn under each Letter of Credit. If any draft is
presented under a Letter of Credit, the payment of which is required to be made
at any time on or before the Commitment Termination Date, then payment by the
Issuing Bank of such draft shall constitute an Alternate Base Rate Loan in an
amount equal to the U.S. Dollar amount drawn under the Letter of Credit
hereunder and interest shall accrue from the date the Issuing Bank makes payment
on such draft under such Letter of Credit. If any draft is presented under a
Letter of Credit, the payment of

- 48 -

--------------------------------------------------------------------------------




which is required to be made after the Commitment Termination Date or at the
time when an Event of Default or Default shall have occurred and then be
continuing, then the Borrower shall immediately pay to the Issuing Bank, in
immediately available funds in the currency in which such Letter of Credit was
issued, the full amount of such draft together with interest thereon at a rate
per annum of 2% in excess of the rate then in effect for Alternate Base Rate
Loans from the date on which the Issuing Bank makes such payment of such draft
until the date it receives full reimbursement for such payment from the
Borrower. The Borrower further agrees that the Issuing Bank may reimburse itself
for such drawing from the balance in the Clearing Account or from the balance in
any other account of the Borrower maintained with the Issuing Bank.
(f)    The Borrower agrees to pay the following amounts to the Issuing Bank for
its own account with respect to Letters of Credit issued by it hereunder:
(A)    with respect to the issuance, amendment or transfer of each Letter of
Credit and each drawing made thereunder, documentary and processing charges in
accordance with the Issuing Bank’s standard schedule for such charges in effect
at the time of such issuance, amendment, transfer or drawing, as the case may
be; and
(B)    a fronting fee payable to the Issuing Bank for the period from and
including the Closing Date to, but excluding, the Maturity Date, computed at a
rate equal to ¼ of 1% per annum of the daily average L/C Exposure (calculated on
the basis of a 360-day year), such fee to be due and payable in arrears on and
through the last Business Day of each March, June, September and December in
each year (commencing on the last Business Day of September, 2012) prior to the
Maturity Date or the expiration of the last outstanding Letter of Credit
(whichever is later) and on the later of the Maturity Date and the expiration of
the last outstanding Letter of Credit.
(g)    The Borrower agrees to pay to the Administrative Agent for distribution
to each Group Lender in respect of its L/C Exposure, such Group Lender’s Pro
Rata Share of a commission (calculated on the basis of a 360-day year) equal to
(A) a per annum percentage rate equal to the Applicable Margin for Eurodollar
Loans multiplied by (B) the average daily amount of the L/C Exposure. Such
commission shall be due and payable in arrears on and through the last Business
Day of each March, June, September and December (commencing the last Business
Day of September, 2012) prior to the Maturity Date or the expiration of the last
outstanding Letter of Credit (whichever is later) and on the later of the
Maturity Date and the expiration of the last outstanding Letter of Credit.
(h)    Promptly upon receipt by the Issuing Bank or the Administrative Agent of
any amount described in clause (B) of Section 2.3(f) or any amount described in
Section 2.3(e) previously reimbursed to the Issuing Bank by the Group Lenders,
the Issuing Bank or the Administrative Agent (as applicable) shall distribute to
each Group Lender its Pro Rata Share of such amount.
(i)    If by reason of any Change in Law:

- 49 -

--------------------------------------------------------------------------------




(A)    the Issuing Bank or any Group Lender shall be subject to any tax, levy,
impost, duty, fee, charge, deduction or withholding of any nature with respect
to any Letter of Credit (other than withholding tax imposed by the United States
of America, Canada or any political subdivision or taxing authority thereof or
therein or any other tax, levy, impost, duty, fee, charge, deduction or
withholding (1) that is measured with respect to the overall net income of the
Issuing Bank or such Group Lender or of a Lending Office of the Issuing Bank or
such Group Lender, and that is imposed by the United States of America, Canada
or by the jurisdiction in which the Issuing Bank or such Group Lender is
incorporated or carries on business, or in which such Lending Office is located,
managed or controlled or in which the Issuing Bank or such Group Lender has its
principal office or a presence which is not otherwise connected with, or
required by, this transaction (or any political subdivision or taxing authority
thereof or therein) or (2) that is imposed solely by reason of the Issuing Bank
or such Group Lender failing to make a declaration of, or otherwise to
establish, non-residence or to make any other claim for exemption, or otherwise
to comply with any certification, identification, information, documentation or
reporting requirements prescribed under the laws of the relevant jurisdiction,
in those cases where the Issuing Bank or such Group Lender may properly make the
declaration or claim or so establish non-residence or otherwise comply), or to
any variation thereof or to any penalty with respect to the maintenance or
fulfillment of its obligations under this Section 2.3, whether directly or by
such being imposed on or suffered by the Issuing Bank or any Group Lender;
(B)    the basis of taxation of any fee or amount payable hereunder with respect
to any Letter of Credit or any participation therein shall be changed, other
than withholding tax imposed by the United States of America or Canada as
applicable, or any political subdivision or taxing authority thereof or therein
or any other tax, levy, impost, duty, charge, fee, deduction or withholding that
is measured with respect to the overall net income of such Group Lender or of a
Lending Office of such Group Lender, and that is imposed by the United States of
America or Canada or by the jurisdiction in which such Group Lender or Lending
Office is incorporated or carries on business, in which such Lending Office is
located, managed or controlled or in which such Group Lender has its principal
office or a presence not otherwise connected with, or required by, this
transaction (or any political subdivision or taxing authority thereof or
therein);
(C)    any reserve, deposit or similar requirement is or shall be applicable,
imposed or modified in respect of any Letter of Credit issued by the Issuing
Bank or participations therein purchased by any Group Lender; or
(D)    there shall be imposed on the Issuing Bank or any Group Lender any other
condition regarding this Section 2.3, any Letter of Credit or any participation
therein;
and the result of the foregoing is to directly or indirectly increase the cost
to the Issuing Bank or any Group Lender of issuing, making or maintaining any
Letter of Credit or of purchasing or maintaining any participation therein, or
to reduce the amount receivable in respect thereof by the Issuing Bank or any
Group Lender, then and in any such case the Issuing Bank or such Group

- 50 -

--------------------------------------------------------------------------------




Lender may, at any time, notify the Borrower, and the Borrower shall promptly
pay the Issuing Bank or such Group Lender upon its demand such amounts as the
Issuing Bank or such Group Lender may specify to be necessary to compensate the
Issuing Bank or such Group Lender for such additional cost or reduced receipt.
Sections 2.10(b), (c) and (d) shall in all instances apply to the Issuing Bank
and any Group Lender with respect to the Letters of Credit issued hereunder. The
determination by the Issuing Bank or any Group Lender, as the case may be, of
any amount due pursuant to this Section 2.3 as set forth in a certificate
setting forth the calculation thereof in reasonable detail shall, in the absence
of manifest error, be final, conclusive and binding on all of the parties
hereto.
(j)    If at any time when an Event of Default shall have occurred and be
continuing, any Letters of Credit shall remain outstanding, then the
Administrative Agent may, and if directed by the Required Lenders shall, require
the Borrower to deliver to the Administrative Agent Cash Equivalents in an
amount equal to the full amount of the L/C Exposure or to furnish other security
acceptable to the Required Lenders. Any amounts so delivered pursuant to the
preceding sentence shall be applied to reimburse the Issuing Bank for the amount
of any drawings honored under Letters of Credit; provided, however, that if
prior to the Maturity Date, (i) no Default or Event of Default is then
continuing, then the Administrative Agent shall return all of such collateral
relating to such deposit to the Borrower if requested by it or (ii) Letters of
Credit shall expire or be returned by the beneficiary so that the amount of the
Cash Equivalents delivered to the Administrative Agent hereunder shall exceed
the then current L/C Exposure, then such excess shall first be applied to pay
any Obligations then due under this Credit Agreement and the remainder shall be
returned to the Borrower.
(k)    Notwithstanding the termination of the Commitments and the payment of the
Loans, the obligations of the Borrower under this Section 2.3 shall remain in
full force and effect until the Administrative Agent, the Issuing Bank and the
Group Lenders shall have been irrevocably released from their obligations with
regard to any and all Letters of Credit.
SECTION 2.4    Interest.
(a)    In the case of an Alternate Base Rate Loan, interest shall be payable at
a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 365/366 days, as the case may be, during such times as the
Alternate Base Rate is based upon the Prime Rate, and over a year of 360 days at
all other times) equal to the Alternate Base Rate plus the Applicable Margin for
Alternate Base Rate Loans. Interest shall be payable in arrears on each
Alternate Base Rate Loan on each applicable Interest Payment Date and on the
Maturity Date.
(b)    In the case of a Eurodollar Loan, interest shall be payable at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
360 days) equal to the LIBO Rate plus the Applicable Margin for Eurodollar
Loans. Interest shall be payable on each Eurodollar Loan on each applicable
Interest Payment Date, on the Maturity Date and on the date of a conversion of
such Eurodollar Loan to an Alternate Base Rate Loan. The Administrative Agent
shall determine the applicable LIBO Rate for each Interest Period as soon as
practicable on the date when such determination is to be made in respect of such
Interest

- 51 -

--------------------------------------------------------------------------------




Period and shall promptly notify the Borrower and the Group Lenders of the
applicable interest rate so determined. Such determination shall be conclusive
absent manifest error.
(c)    Interest in respect of any Loan hereunder shall accrue from and including
the date of such Loan to but excluding the date on which such Loan is paid or,
if applicable, converted to a Loan of a different Interest Rate Type.
(d)    Anything in this Credit Agreement or the Notes to the contrary
notwithstanding, the interest rate on the Loans or with respect to any drawing
under a Letter of Credit shall in no event be in excess of the maximum rate
permitted by Applicable Law.
SECTION 2.5    Commitment Fee and Other Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Group Lender on the last Business Day of each March, June, September and
December in each year (commencing on the last Business Day of September 2012)
and on the date of any termination or reduction of the Commitment, as
applicable, and on the Commitment Termination Date, a fee payable in arrears
(the “Commitment Fee” and collectively, for all the Group Lenders, the
“Commitment Fees”) as follows:
(A)    in the event that the sum of (i) the average amount of the outstanding
Loans and (ii) the average L/C Exposure during the previous period or quarter
were equal to or less than 50% of the Total Commitment, an amount equal to the
sum of (x) 0.375% per annum (computed on the basis of the actual number of days
elapsed during the preceding period or quarter over a year of 360 days) on the
undrawn portion of the Facility equal to 50% of the Total Commitment plus (y)
0.50% per annum (computed on the basis of the actual number of days elapsed
during the preceding period or quarter over a year of 360 days) on the remaining
undrawn portion of the Facility.
(B)    in the event that the sum of (i) the average amount of the outstanding
Loans and (ii) the average L/C Exposure during the previous period or quarter
were greater than 50% of the Total Commitment, an amount equal to 0.375% per
annum (computed on the basis of the actual number of days elapsed during the
preceding period or quarter over a year of 360 days) on the undrawn portion of
the Facility.
(b)    The Commitment Fees shall commence to accrue on the date this Credit
Agreement is executed by all the parties hereto.
(c)    In addition, the Borrower agrees to pay to the Administrative Agent, on
the date this Credit Agreement is executed by all the parties hereto, any and
all fees that are then due and payable pursuant to the Fee Letter;
SECTION 2.6    Termination and/or Reduction of the Commitments.
(a)    Upon at least three (3) Business Days’ prior written, facsimile or
telephonic notice (provided that such telephonic notice is immediately followed
by written

- 52 -

--------------------------------------------------------------------------------




confirmation) to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Total Commitment. In the case of a partial reduction, each reduction of the
Total Commitment shall be in a minimum aggregate principal amount of
U.S.$5,000,000 and an integral multiple of U.S.$1,000,000; provided, however,
that the Total Commitment may not be reduced to an amount less than the sum of
the aggregate principal amount of all Loans then outstanding, plus the then
current L/C Exposure. Any partial reduction of the Total Commitment shall be
made among the Lenders ratably in accordance with their respective Percentages.
(b)    If the amount of (i) all sales or securitizations of Product pursuant to
Section 6.6(a)(v) hereof, exceeds U.S.$ “[REDACTED]”in the aggregate, and unless
the pro forma ratio of Borrowing Base to the Total Commitment is greater than
1.5 to 1.0, the Total Commitment will be reduced in an amount equal to the
amount of the sales and/or securitizations that is greater than $“[REDACTED]”.
Any partial reduction of the Total Commitment shall be made among the Lenders
ratably in accordance with their respective Percentages.
(c)    Simultaneously with each such termination or reduction of the Total
Commitment, the Borrower shall pay to the Administrative Agent for the benefit
of the relevant Group Lenders all accrued and unpaid Commitment Fees on the
amount of the Commitments so terminated or reduced through the date of such
termination or reduction.
SECTION 2.7    Default Interest; Alternate Rate of Interest.
(a)    So long as an Event of Default shall have occurred and be continuing
(after, as well as before judgment), the Borrower shall on demand from time to
time pay interest, to the extent permitted by Applicable Law, on any then unpaid
amount of the Obligations at a rate per annum (i) for the remainder of the then
current Interest Period for each Eurodollar Loan, at 2% in excess of the rate
then in effect for each such Eurodollar Loan and (ii) for each Alternate Base
Rate Loan, at 2% in excess of the rate then in effect for each such Alternate
Base Rate Loan.
(b)    In the event, and on each occasion, that on or before the day on which
the LIBO Rate for a Eurodollar Loan is to be determined as set forth herein, (i)
the Administrative Agent shall have received notice from any Group Lender of
such Group Lender’s determination (which determination, absent manifest error,
shall be conclusive) that U.S. Dollar deposits in an amount equal to the
principal amount of such Group Lender’s Eurodollar Loan are not generally
available in the London Interbank Market or that the rate at which such U.S.
Dollar deposits are being offered will not adequately and fairly reflect the
cost to such Group Lender of making or maintaining the principal amount of such
Group Lender’s Eurodollar Loan during the applicable Interest Period or (ii) the
Administrative Agent shall have determined that reasonable means do not exist
for ascertaining the applicable LIBO Rate the Administrative Agent shall, as
soon as practicable thereafter, give written or facsimile notice of such
determination by such Group Lender or the Administrative Agent, to the Borrower
and the Group Lenders and any request by the Borrower for a Eurodollar Loan
pursuant to Section 2.1, or conversion to or continuation as a Eurodollar Loan
pursuant to Section 2.8, made after receipt of such notice and until the
circumstances giving rise to such notice no longer exist, shall be deemed to be
a request for an

- 53 -

--------------------------------------------------------------------------------




Alternate Base Rate Loan in the case of a Loan; provided, however, that in the
circumstances described in clause (i) above, such deemed request shall only
apply to the affected Group Lender’s portion thereof.
SECTION 2.8    Continuation and Conversion of Loans. The Borrower shall have the
right (i) at any time to convert any Eurodollar Loan or portion thereof to an
Alternate Base Rate Loan or to continue any Eurodollar Loan or portion thereof
for a successive Interest Period and (ii) at any time to convert any Alternate
Base Rate Loan or portion thereof to a Eurodollar Loan, subject to the
following:
(a)    the Borrower shall give the Administrative Agent prior written, facsimile
or telephonic (promptly confirmed in writing) notice of at least three (3)
Business Days of each continuation or conversion of Loans hereunder. Each such
notice shall be irrevocable and to be effective, must be received by the
Administrative Agent on the day required not later than 2:00 p.m. New York City
time;
(b)    no Event of Default or Default shall have occurred and be continuing at
the time of any conversion to a Eurodollar Loan or continuation of a Eurodollar
Loan into a subsequent Interest Period;
(c)    the aggregate principal amount of Loans continued as, or converted to,
Eurodollar Loans as part of the same continuation or conversion, shall be in a
minimum amount of U.S.$1,000,000 or in such greater amount which is an integral
multiple of U.S.$100,000 ;
(d)    if fewer than all Loans at the time outstanding shall be continued or
converted, such continuation or conversion shall be made pro rata among the
Group Lenders in accordance with the respective Percentage of the principal
amount of such Loans held by such Group Lenders immediately prior to such
continuation or conversion;
(e)    no Alternate Base Rate Loan (or portion thereof) may be converted to a
Eurodollar Loan and no Eurodollar Loan may be continued as a Eurodollar Loan if,
after such conversion or continuation, and after giving effect to any concurrent
prepayment of Loans, an aggregate of more than twenty (20) separate Eurodollar
Loans would be outstanding under Facility (for purposes of determining the
number of such Loans outstanding, Loans with different Interest Periods shall be
counted as different Eurodollar Loans even if made on the same date);
(f)    the Interest Period with respect to a new Eurodollar Loan effected by a
continuation or conversion shall commence on the date of such continuation or
conversion;
(g)    if a Eurodollar Loan is converted to an Alternate Base Rate Loan other
than on the last day of the Interest Period with respect thereto, the amounts
required by Section 2.9 shall be paid upon such conversion;
(h)    accrued interest on a Eurodollar Loan (or portion thereof) being
converted to an Alternate Base Rate Loan shall be paid by the Borrower at the
time of conversion; and

- 54 -

--------------------------------------------------------------------------------




(i)    each request for a continuation as, or conversion to, a Eurodollar Loan
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month.
SECTION 2.9    Prepayment of Loans; Reimbursement of Group Lenders.
(a)    Subject to the terms of Section 2.9(b), the Borrower shall have the right
at its option at any time and from time to time to prepay (i) any Alternate Base
Rate Loan, in whole or in part, upon at least one (1) Business Day’s written,
telephonic (promptly confirmed in writing) or telegraphic notice, in the
principal amount of U.S.$1,000,000 or such greater amount which is an integral
multiple of U.S.$100,000 and (ii) any Eurodollar Loan, in whole or in part, upon
at least three (3) Business Days’ written, telephonic (promptly confirmed in
writing) or telegraphic notice, in the principal amount of U.S.$1,000,000 or
such greater amount which is an integral multiple of U.S.$500,000.
(b)    The Borrower shall reimburse each Group Lender on demand for any loss
(excluding any loss of the Applicable Margin) incurred or to be incurred by it
in the reemployment of the funds released (i) by any prepayment or conversion
(for any reason) of any Eurodollar Loan if such Loan is repaid other than on its
last day of the Interest Period for such Loan or (ii) in the event that after
the Borrower delivers a notice of Borrowing under Section 2.1(a) or a notice of
conversion or continuation under Section 2.8(a) in respect of Eurodollar Loans,
such Loan is not made on the first day of the Interest Period specified in such
notice of Borrowing for any reason other than (I) a suspension or limitation
under Section 2.7(b) of the right of the Borrower to select a Eurodollar Loan or
(II) a breach by the Group Lenders of their obligation hereunder. Such loss
shall be the amount as reasonably determined by such Group Lender as the excess,
if any, of (A) the amount of interest which would have accrued to such Group
Lender on the amount so paid or not borrowed, continued or converted at a rate
of interest equal to the interest rate applicable to such Loan pursuant to
Section 2.4 hereof (but excluding the Applicable Margin) over (B) the amount
realized by such Group Lender in reemploying the funds not advanced or the funds
received in prepayment or realized from the Loan so continued or converted
during the period referred to above. Each Group Lender shall deliver to the
Borrower from time to time one or more certificates setting forth the amount of
such loss (and in reasonable detail the manner of computation thereof) as
determined by such Group Lender, which certificates shall be conclusive absent
manifest error. The Borrower shall pay the Administrative Agent for the account
of such Group Lender the amount shown or such certificate within ten (10) days
of the Borrower’s receipt of such certificate. The Administrative Agent is
authorized (but not obligated) to debit any deposit account of the Borrower now
or hereafter maintained by the Borrower with the Administrative Agent (including
without limitation any Cash Collateral Account or Collection Account) to pay any
such amount due under this Section 2.8(b) that is not paid when due. This
Section shall survive the termination of this Credit Agreement, the payment of
the Loans and/or the expiration of any Letter of Credit.
(c)    In the event the Borrower fails to prepay any Loan on the date specified
in any prepayment notice delivered pursuant to this Section, the Borrower on
demand by any Group Lender, shall pay to the Administrative Agent for the
account of such Group Lender any amounts

- 55 -

--------------------------------------------------------------------------------




required to compensate such Group Lender for any loss incurred by such Group
Lender as a result of such failure to prepay, including, without limitation, any
loss, cost or expenses incurred by reason of the acquisition of deposits or
other funds by such Group Lender to fulfill deposit obligations incurred in
anticipation of such prepayment. Each Group Lender shall deliver to the Borrower
and the Administrative Agent from time to time one or more certificates setting
forth the amount of such loss (and in reasonable detail the manner of
computation thereof) as determined by such Group Lender, which certificates
shall be conclusive absent manifest error. The Administrative Agent is
authorized (but not obligated) to debit any deposit account of the Borrower now
or hereafter maintained by the Borrower with the Administrative Agent (including
without limitation any Cash Collateral Account or Collection Account) to pay any
such amount due under this Section 2.8(c) that is not paid when due.
(d)    If at any time the sum of the aggregate principal amount of all Loans
then outstanding plus the then current L/C Exposure, exceeds the Borrowing Base
as set forth on any Borrowing Base Certificate delivered to the Administrative
Agent, the Borrower shall within ten (10) days after the due date of such
Borrowing Base Certificate prepay outstanding Loans or deposit Cash Equivalents
in the Cash Collateral Accounts to the extent necessary to eliminate such
excess.
(e)    Simultaneously with each termination and/or mandatory or optional
reduction of the Total Commitment pursuant to Section 2.6, the Borrower shall
pay to the Administrative Agent (for the benefit of the Group Lenders) the
amount, if any, by which  the sum of the aggregate outstanding principal amount
of the Loans plus the L/C Exposure plus all accrued and unpaid interest thereon
plus the Commitment Fees on the amount of the Total Commitment so terminated or
reduced through the date thereof. To the extent there is outstanding L/C
Exposure at the time of any optional or mandatory termination of the Total
Commitment, the Borrower shall deliver to the Administrative Agent Cash
Equivalents in an amount equal to the full amount of the L/C Exposure or furnish
other security acceptable to the Required Lenders.
(f)    If on any day on which the Loans would otherwise be required to be
prepaid but for the operation of this Section 2.9(f) (each a “Prepayment Date”),
the amount of such required prepayment exceeds the then outstanding aggregate
principal amount of Loans that constitute Alternate Base Rate Loans, and no
Default or Event of Default is then continuing, then on such Prepayment Date the
Borrower may, at its option, deposit U.S. Dollars with the Administrative Agent
or into the Cash Collateral Account, as appropriate, in an amount equal to such
excess. If the Borrower makes such deposit then (i) only the outstanding
Alternate Base Rate Loans shall be required to be prepaid on such Prepayment
Date and (ii) on the last day of each Interest Period with respect to any
Eurodollar Loan, in effect after such Prepayment Date, the Administrative Agent
is irrevocably authorized and directed to apply funds from Cash Collateral
Account or Collection Account, if any (and liquidate investments held in such
cash collateral account as necessary), as appropriate, to prepay Eurodollar
Loans for which the Interest Period is then ending until the aggregate of such
prepayments equals the prepayment which would have been required on such
Prepayment Date but for the operation of this Section 2.9(f).

- 56 -

--------------------------------------------------------------------------------




(g)    Unless otherwise designated in writing by the Borrower, all prepayments
shall be applied to the applicable principal payment set forth in this Section
2.9, first to that amount of such applicable principal payment then maintained
as Alternate Base Rate Loans, and then to that amount of such applicable
principal payment maintained as Eurodollar Loans in order of the scheduled
expiry of Interest Periods with respect thereto.
SECTION 2.10    Change in Circumstances.
(a)    In the event that any Change in Law shall occur or, with respect to
clauses (ii), (iii) or (iv) below, after the Closing Date, any changes in
conditions shall occur, which in either case shall:
(i)    subject any Group Lender to, or increase the net amount of, any tax,
levy, impost, duty, charge, fee, deduction or withholding with respect to any
Eurodollar Loan (other than withholding tax imposed by the United States of
America or any political subdivision or taxing authority thereof or therein or
any other tax, levy, impost, duty, charge, fee, deduction or withholding (x)
that is measured with respect to the overall net income of such Group Lender or
of a Lending Office of such Group Lender, and that is imposed by the United
States of America or by the jurisdiction in which such Group Lender or Lending
Office is incorporated or carries on business, in which such Lending Office is
located, managed or controlled or in which such Group Lender has its principal
office or a presence not otherwise connected with, or required by, this
transaction (or any political subdivision or taxing authority thereof or
therein), (y) that is imposed solely by reason of any Group Lender failing to
make a declaration of, or otherwise to establish, nonresidence, or to make any
other claim for exemption, or otherwise to comply with any certification,
identification, information, documentation or reporting requirements prescribed
under the laws of the relevant jurisdiction, in those cases where a Group Lender
may properly make such declaration or claim or so establish nonresidence or
otherwise comply or (z) imposed under FATCA); or
(ii)    change the basis of taxation of any payment to any Group Lender of
principal of or interest on any Eurodollar Loan or other fees and amounts
payable to any Group Lender hereunder, or any combination of the foregoing,
other than withholding tax imposed by the United States of America as
applicable, or any political subdivision or taxing authority thereof or therein
or any other tax, levy, impost, duty, charge, fee, deduction or withholding that
is measured with respect to the overall net income of such Group Lender or of a
Lending Office of such Group Lender, and that is imposed by the United States of
America or by the jurisdiction in which such Group Lender or Lending Office is
incorporated or carries on business, in which such Lending Office is located,
managed or controlled or in which such Group Lender has its principal office or
a presence not otherwise connected with, or required by, this transaction (or
any political subdivision or taxing authority thereof or therein); or
(iii)    impose, modify or deem applicable any reserve, deposit or similar
requirement against any assets held by, deposits with or for the account of, or
loans or commitments by, an office of such Group Lender with respect to any
Eurodollar Loan; or

- 57 -

--------------------------------------------------------------------------------




(iv)    impose upon such Group Lender or the London Interbank Market any other
condition with respect to the Eurodollar Loans or this Credit Agreement;
and the result of any of the foregoing shall be to increase the actual cost to
such Group Lender of making or maintaining any Eurodollar Loan hereunder or to
reduce the amount of any payment (whether of principal, interest or otherwise)
received or receivable by such Group Lender in connection with any Eurodollar
Loan hereunder, or to require such Group Lender to make any payment in
connection with any Eurodollar Loan hereunder, in each case by or in an amount
which such Group Lender in its sole judgment shall deem material, then and in
each case, the Borrower agrees to pay to the Administrative Agent for the
account of such Group Lender, as provided in paragraph (c) below, such amounts
as shall be necessary to compensate such Group Lender for such cost, reduction
or payment.
(b)    If any Group Lender or the Issuing Bank determines that any Change in Law
has or would have the effect of reducing the rate of return on such Group
Lender’s or Issuing Bank’s capital or on the capital of such Group Lender’s of
the Issuing Bank’s holding company, if any, as a consequence of this Credit
Agreement or the Loans made or Letters of Credit issued or participated in by
such Group Lender or the Issuing Bank pursuant hereto to a level below that
which such Group Lender or the Issuing Bank or such Group Lender’s or the
Issuing Bank’s holding company could have achieved but for such applicability,
adoption, change or compliance (taking into consideration such Group Lender’s or
the Issuing Bank’s policies and the policies of such Group Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy) by an amount
deemed by such Group Lender or the Issuing Bank to be material, then from time
to time the Borrower agrees to pay to the Administrative Agent for the account
of such Group Lender or the Issuing Bank, as provided in paragraph (c) below,
such additional amount or amounts as will compensate such Group Lender or the
Issuing Bank or such Group Lender’s or the Issuing Bank’s holding company for
any such reduction suffered to the extent attributable to this Credit Agreement
or the Loans made or Letters of Credit issued or participated in pursuant
hereto.
(c)    Each Group Lender and the Issuing Bank shall deliver to the Borrower and
to the Administrative Agent from time to time one or more certificates setting
forth the amounts due to such Group Lender or the Issuing Bank under paragraphs
(a) or (b) above, the changes as a result of which such amounts are due and the
manner of computing such amounts. Each such certificate shall be conclusive in
the absence of manifest error. The Borrower shall pay to the Administrative
Agent for the account of each such Group Lender and the Issuing Bank the amounts
shown as due on any such certificate within ten (10) Business Days after the
Borrower’s receipt of the same. The Administrative Agent, each Group Lender and
the Issuing Bank are each hereby authorized (but not obligated) to debit any
deposit account of any Credit Party now or hereafter maintained by such Credit
Party at such entity (including, without limitation, any Cash Collateral Account
or Collection Account), upon notice to the Borrower (which may be delivered
telephonically), to pay such amount if not paid when due. No failure on the part
of any Group Lender or the Issuing Bank to demand compensation under paragraph
(a) or (b) above on any one occasion shall constitute a waiver of its right to
demand such compensation on any other occasion. The protection of this
Section 2.10 shall be available to each Group Lender and the

- 58 -

--------------------------------------------------------------------------------




Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of any law, regulation or other condition which shall give rise
to any demand by such Group Lender and the Issuing Bank for compensation
hereunder.
(d)    Each Group Lender agrees that after it becomes aware of the occurrence of
an event or the existence of a condition that (i) would cause it to incur any
increased cost hereunder or render it unable to perform its agreements hereunder
for the reasons specifically set forth in Section 2.3(i), Section 2.7(b), this
Section 2.10 or Section 2.14 or (ii) would require the Borrower to pay an
increased amount under Section 2.3(i), Section 2.7(b), this Section 2.10 or
Section 2.14, to the extent not inconsistent with such Group Lender’s internal
policies it will use reasonable efforts to make, fund or maintain the affected
Loans of such Group Lender, or, if applicable, to participate in Letters of
Credit as required by Section 2.3 through another Lending Office of such Group
Lender if as a result thereof the additional monies which would otherwise be
required to be paid or the reduction of amounts receivable by such Group Lender
thereunder in respect of such Loans, Letters of Credit or participations therein
would be materially reduced, or such inability to perform would cease to exist,
or the increased costs which would otherwise be required to be paid in respect
of such Loans, Letters of Credit or participations therein pursuant to Section
2.3(i), Section 2.7(b), this Section 2.10 or Section 2.14 would be materially
reduced or the taxes or other amounts otherwise payable under Section 2.3(i),
Section 2.7(b), this Section 2.10 or Section 2.14 would be materially reduced,
and if, as determined by such Group Lender, in its sole discretion, the making,
funding or maintaining of such Loans, Letters of Credit or participations
therein through such other Lending Office would not otherwise materially
adversely affect such Loans, Letters of Credit or participations therein or such
Group Lender.
(e)    Each Group Lender will use reasonable efforts to notify the Borrower,
through the Administrative Agent, of any event of which it has knowledge that
will entitle such Group Lender to compensation pursuant to subsections 2.3(i),
2.7(b), this Section 2.10 or Section 2.14. No failure by any Group Lender to
give (or delay in giving) such notice shall adversely affect such Group Lender’s
rights to such compensation.
(f)    If the Borrower shall receive notice from any Group Lender that amounts
are due to such Group Lender pursuant to paragraph (c) hereof or that any of the
events designated in paragraph (d) hereof have occurred, the Borrower may (but
subject in any such case to the payments required by Sections 2.9(a) and 2.11),
upon at least five (5) Business Days’ prior written or telecopier notice to such
Group Lender and the Administrative Agent, but not more than sixty (60) days
after receipt of written notice from such Group Lender, identify to the
Administrative Agent a lending institution acceptable to the Borrower and the
Administrative Agent, which will purchase the Commitments, the amount of
outstanding Loans and any participations in Letters of Credit from the Group
Lender providing such notice, and such Group Lender shall thereupon assign its
Commitment, any Loans owing to such Group Lender, any participations in Letters
of Credit and the Notes held by such Group Lender to such replacement lending
institution pursuant to Section 13.3.
This Section shall survive the termination of this Credit Agreement, the payment
of the Loans and/or the expiration of any Letter of Credit.

- 59 -

--------------------------------------------------------------------------------




SECTION 2.11    Change in Legality.
(a)    Notwithstanding anything to the contrary contained elsewhere in this
Credit Agreement, if any change after the date hereof in Applicable Law,
guideline or order, or in the interpretation thereof by any Governmental
Authority charged with the administration thereof, shall make it unlawful for
any Group Lender to make or maintain any Eurodollar Loan or to give effect to
its obligations as contemplated hereby with respect to a Eurodollar Loan, then,
by written notice to the Borrower and the Administrative Agent such Group Lender
may (i) declare that Eurodollar Loans will not thereafter be made by such Group
Lender hereunder and/or (ii) require that, subject to Section 2.8, all
outstanding Eurodollar Loans made by it be converted to Alternate Base Rate
Loans whereupon all of such Eurodollar Loans shall automatically be converted to
Alternate Base Rate Loans as of the effective date of such notice as provided in
paragraph (b) below. Such Group Lender’s Pro Rata Share of any subsequent
Eurodollar Loan shall, instead, be an Alternate Base Rate Loan unless such
declaration is subsequently withdrawn.
(b)    A notice to the Borrower by any Group Lender pursuant to paragraph (a)
above shall be effective for purposes of clause (ii) thereof, if lawful, on the
last day of the current Interest Period for each outstanding Eurodollar Loan;
and in all other cases, on the date of receipt of such notice by the Borrower.
SECTION 2.12    United States Withholding.
(a)    Prior to the date of the initial Loans hereunder, and prior to the
effective date set forth in the Assignment and Acceptance with respect to any
Group Lender becoming a Group Lender after the date hereof, and from time to
time thereafter if requested by the Borrower or the Administrative Agent or
required because, as a result of a change in law or a change in circumstances or
otherwise, a previously delivered form or statement becomes incomplete or
incorrect in any material respect, each Group Lender organized under the laws of
a jurisdiction outside the United States shall provide, if applicable, the
Administrative Agent and the Borrower with complete, accurate and duly executed
forms or other statements prescribed by the Internal Revenue Service of the
United States certifying such Group Lender’s exemption from, or entitlement to a
reduced rate of, United States withholding taxes (including backup withholding
taxes) with respect to all payments to be made to such Group Lender hereunder
and under any other Fundamental Document. If a payment made to a Group Lender
organized under the laws of a jurisdiction outside the United States would be
subject to U.S. federal withholding Tax imposed by FATCA if such Group Lender
fails to comply with the applicable reporting requirements of FATCA, such Group
Lender shall deliver to the Administrative Agent and the Borrower at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation under
any Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) or reasonably requested by the Administrative Agent or the Borrower
sufficient for the Administrative Agent or the Borrower to comply with their
respective obligations under FATCA and to determine that such Group Lender has
complied with such applicable reporting requirements, or to determine the amount
to deduct and withhold, if any, from such payment. Solely for purposes of the

- 60 -

--------------------------------------------------------------------------------




preceding sentence, “FATCA” shall include any amendments made to FATCA after the
date of this Credit Agreement.
(b)    The Borrower and the Administrative Agent shall be entitled to deduct and
withhold any and all present or future taxes or withholdings, and all
liabilities with respect thereto, from payments to a Group Lender hereunder or
under any other Fundamental Document, if and to the extent that the Borrower or
the Administrative Agent in good faith determines that such deduction or
withholding is required by the law of the United States, including, without
limitation, any applicable treaty of the United States. In the event the
Borrower or the Administrative Agent shall so determine that deduction or
withholding of taxes is required, they shall advise the affected Group Lender as
to the basis of such determination prior to actually deducting and withholding
such taxes. In the event the Borrower or the Administrative Agent shall so
deduct or withhold taxes from amounts payable hereunder, they (i) shall pay to,
or deposit with, the appropriate taxing authority in a timely manner the full
amount of taxes it has deducted or withheld; (ii) shall provide to each Group
Lender from whom taxes were deducted or withheld, evidence of payment of such
taxes to, or the deposit thereof with, the appropriate taxing authority and a
statement setting forth the amount of taxes deducted or withheld, the applicable
rate, and any other information or documentation reasonably requested by such
Group Lender; and (iii) shall forward to each such Group Lender any official tax
receipts or other documentation with respect to the payment or deposit of the
deducted or withheld taxes as may be issued from time to time by the appropriate
taxing authority. Unless the Borrower and the Administrative Agent have received
forms or other documents satisfactory to them indicating that payments hereunder
or under any Note are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Borrower
or the Administrative Agent may withhold taxes from such payments at the
applicable statutory rate in the case of payments to or for any Group Lender
organized under the laws of a jurisdiction outside the United States.
(c)    Each Group Lender agrees (i) that as between it and the Borrower or the
Administrative Agent, such Group Lender shall be the Person to deduct and
withhold taxes, and to the extent required by law, it shall deduct and withhold
taxes on amounts that such Group Lender may remit to any other Person(s) by
reason of any undisclosed transfer or assignment of an interest in this Credit
Agreement to such other Person(s) pursuant to Section 13.3; and (ii) to
indemnify the Borrower and the Administrative Agent and any officers, directors,
agents, employees or representatives of the Borrower or the Administrative Agent
against, and to hold them harmless from, any tax, interest, additions to tax,
penalties, reasonable counsel and accountants’ fees, disbursements or payments
arising from the assertion by any appropriate taxing authority of any claim
against them relating to a failure to withhold taxes as required by law with
respect to amounts described in clause (i) of this paragraph (c) or arising from
the reliance by the Borrower or the Administrative Agent on any form or other
document furnished by such Group Lender and purporting to establish a basis for
not withholding, or for withholding at a reduced rate, taxes with respect to
payments hereunder or under any other Fundamental Document.

- 61 -

--------------------------------------------------------------------------------




(d)    Each assignee of a Group Lender’s interest in this Credit Agreement in
conformity with Section 13.3 shall be bound by this Section 2.12, so that such
assignee will have all of the obligations and provide all of the forms and
statements and all indemnities, representations and warranties required to be
given under this Section 2.12.
(e)    Notwithstanding the foregoing, in the event that any withholding taxes or
additional withholding taxes shall become payable solely as a result of any
change in any statute, treaty, ruling, determination or regulation occurring
after the Initial Date in respect of any sum payable hereunder or under any
other Fundamental Document to any Group Lender or the Administrative Agent (i)
the sum payable by the Borrower shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Group Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with Applicable
Law and (iv) the Borrower shall forward to such Group Lender or the
Administrative Agent (as the case may be) the official tax receipts or other
documentation pursuant to Section 2.12(b). In addition, the Borrower shall
indemnify each Group Lender, the Issuing Bank and the Administrative Agent
within ten (10) Business Days after written demand, for any additional
withholding taxes paid by such Group Lender. the Issuing Bank or the
Administrative Agent, as the case may be, or any liability (including penalties
and interest) arising therefrom or with respect thereto, whether or not such
additional withholding taxes were correctly or legally asserted. The
Administrative Agent or such Group Lender is hereby authorized (but not
obligated) to debit any deposit account of any Credit Party now or hereafter
maintained by such Credit Party at such entity (including, without limitation,
any Cash Collateral Account or Collection Account), upon notice to the Borrower
(which may be delivered telephonically), to pay such amount if not paid when
due.
(f)    In the event that a Group Lender receives a refund of or credit for taxes
withheld or paid pursuant to clause (e) of this Section, which credit or refund
is identified by such Group Lender as being a result of taxes withheld or paid
in connection with sums payable hereunder or under any other Fundamental
Document, such Group Lender shall promptly notify the Administrative Agent and
the Borrower and shall, if no Default or Event of Default has occurred and is
continuing, remit to the Borrower the amount of such refund or credit allocable
to payments made hereunder or under any other Fundamental Document.
(g)    Each Group Lender agrees that after it becomes aware of the occurrence of
an event that would cause the Borrower to pay any amount pursuant to clause (e)
of this Section 2.12, it will use reasonable efforts to notify the Borrower of
such event and, to the extent not inconsistent with such Group Lender’s internal
policies, will use its reasonable efforts to make, fund or maintain the affected
Loans of such Group Lender, or, if applicable, to participate in Letters of
Credit through another Lending Office of such Group Lender if as a result
thereof the additional monies which would otherwise be required to be paid by
reason of Section 2.12(e) in respect of such Loans, Letters of Credit or
participations therein would be materially reduced, and if, as determined by
such Group Lender, in its discretion, the making, funding or maintaining

- 62 -

--------------------------------------------------------------------------------




of such Loans, Letters of Credit or participations therein through such other
Lending Office would not otherwise materially adversely affect such Loans,
Letters of Credit or participations therein or such Group Lender.
(h)    Notwithstanding anything to the contrary herein, each Group Lender
represents and warrants that, as of the Closing Date, each such Group Lender is
entitled to receive any payments under this Agreement without deduction or
withholding of any United States Federal income taxes.
This Section shall survive the termination of this Credit Agreement, the payment
of the Loans and/or the expiration of any Letter of Credit.
SECTION 2.13    Foreign Currency Conversion; Withholding. If the net amount of
any payment received by the Administrative Agent hereunder, after such amount
has (in the case of an amount received in a currency other than U.S. Dollars
and/or received outside of the United States) been converted into U.S. Dollars
and transferred to New York in accordance with normal banking procedures, is
less than the amount otherwise then due and owing by the Borrower to the Group
Lenders hereunder, or if the Administrative Agent is unable to immediately
convert and transfer any such amount as aforesaid, then the Borrower agrees as a
separate obligation to the Group Lenders to indemnify the Group Lenders against
the loss incurred by reason of such shortfall or delay to the extent but only to
the extent such shortfall or delay is due to (i) the application of any exchange
controls or similar laws and regulations or (ii) the fact that such amount was
received in a currency other than U.S. Dollars; and if the amount of U.S.
Dollars thus received by the Administrative Agent, after such conversion,
exceeds the amount otherwise then due and owing, the Administrative Agent shall
apply such excess to prepay any Loans and provide cash collateral for Letters of
Credit then outstanding until the Loans shall have been reduced to zero and all
outstanding Letters of Credit have been fully cash collateralized, and
thereafter shall remit any further excess to the Borrower.
SECTION 2.14    Interest Adjustments. If the provisions of this Credit Agreement
or any Note would at any time require payment by the Borrower to a Group Lender
of any amount of interest in excess of the maximum amount then permitted by
Applicable Law with respect to any Loan, the interest payments to that Group
Lender shall be reduced to the extent necessary in order that such Group Lender
shall not receive interest in excess of such maximum amount. If, as a result of
the foregoing, a Group Lender shall receive interest payments hereunder or under
a Note in an amount less than the amount otherwise provided hereunder, such
deficit (hereinafter called the “Interest Deficit”) will, to the fullest extent
permitted by Applicable Law, cumulate and will be carried forward (without
interest) until the termination of this Credit Agreement. Interest otherwise
payable to a Group Lender hereunder and under a Note for any subsequent period
shall be increased by the maximum amount of the Interest Deficit that may be so
added without causing such Group Lender to receive interest in excess of the
maximum amount then permitted by Applicable Law with respect to the Loans.
The amount of any Interest Deficit relating to a Loan and any Note shall be
treated as a prepayment penalty and shall, to the fullest extent permitted by
Applicable Law, be paid in full at the time of any optional prepayment by the
Borrower to the Group Lenders of all

- 63 -

--------------------------------------------------------------------------------




the Loans at that time outstanding pursuant to Section 2.9(a) hereof and a
termination of the Commitments under Section 2.6. The amount of any Interest
Deficit relating to a particular Loan and Note at the time of any complete
payment of the Loans at that time outstanding (other than an optional prepayment
thereof pursuant to Section 2.9(a) hereof and a termination of the Commitments
under Section 2.6) shall be canceled and not paid.
SECTION 2.15    Manner of Payments.
(a)    All payments of principal and interest by the Borrower in respect of any
Loans shall be pro rata among the Group Lenders in accordance with their
Percentage. All payments by the Borrower hereunder and under the Notes shall be
made without offset or counterclaim in U.S. Dollars, in immediately available
funds, at the office of JPMorgan Chase Bank, N.A. Loan and Agency Services
Group, 10 South Dearborn, Floor 7, Chicago, Illinois 60603, Attention: Loan
Services (Lions Gate Entertainment Inc.), for credit to the Clearing Account, no
later than 12:00 noon, New York City time, on the date on which such payment
shall be due. Any payment received at such office after such time shall be
deemed received on the following Business Day.
SECTION 2.16    Provisions Relating to the Borrowing Base.
(a)    The Administrative Agent or the Required Lenders may from time to time by
written notice to the Borrower (i) delete any Person or Affiliated Group from
the schedule of Acceptable Obligors or (ii) decrease the Allowable Amount for
any Acceptable Obligor, in each case, as the Administrative Agent or the
Required Lenders, as the case may be, acting in good faith may deem appropriate
as a result of a change in the circumstances of such Person or Affiliated Group.
Any such notice shall be prospective only, i.e., to the extent that giving
effect to such notice would otherwise result in a mandatory prepayment by the
Borrower under Section 2.9(d), such notice shall not be given effect for
purposes of such mandatory prepayment, but shall nevertheless be effective for
all other purposes under this Credit Agreement immediately upon the Borrower’s
receipt of such notice.
(b)    The Required Lenders may (either independently or after a request has
been received from the Borrower) from time to time by written notice to the
Borrower add or reinstate a Person or Affiliated Group to the schedule of
Acceptable Obligors or increase the Allowable Amount for any Acceptable Obligor,
as they may in their discretion deem appropriate.
(c)    In the event the Administrative Agent or the Required Lenders notifies
the Borrower that a Person or Affiliated Group is to be deleted as an Acceptable
Obligor in accordance with Section 2.16(a), no additional Eligible Receivables
from such Person or Affiliated Group may be included in the Borrowing Base
subsequent to such notice unless the Required Lenders thereafter notify the
Borrower that such Person or Affiliated Group is reinstated as an Acceptable
Obligor in accordance with Section 2.16(b). In the event the Required Lenders
notify the Borrower that the Allowable Amount with respect to an Acceptable
Obligor is to be reduced in accordance with Section 2.16(a), no additional
Eligible Receivables from such Acceptable Obligor may be included in the
Borrowing Base subsequent to such notice if such inclusion would result in the
aggregate amount of Eligible Receivables from such

- 64 -

--------------------------------------------------------------------------------




Acceptable Obligor being in excess of the Allowable Amount for such Acceptable
Obligor after giving effect to such reduction unless the Required Lenders
thereafter notify the Borrower that the Allowable Amount for such Acceptable
Obligor is increased in accordance with Section 2.16(b); provided, however, that
the Allowable Amount for such Acceptable Obligor shall automatically be restored
to its former amount upon request of the Borrower if the Administrative Agent is
satisfied in good faith that the circumstances which caused the Administrative
Agent or the Required Lenders, as the case may be, to reduce such Allowable
Amount are no longer continuing.
SECTION 2.17    Defaulting Lenders. Notwithstanding any provision of this Credit
Agreement to the contrary, if any Group Lender becomes a Defaulting Lender, the
following provisions shall apply for so long as such Group Lender is a
Defaulting Lender:
(a)    Fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.5.
(b)    The Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or modification pursuant to Section 13.11(a)); provided, that any amendment,
waiver or modification requiring the consent of all Group Lenders or each
affected Group Lender which affects such Defaulting Lender or all Defaulting
Lenders differently than other affected Group Lenders shall require the consent
of such Defaulting Lender.
(c)    If any L/C Exposure exists at the time that a Group Lender becomes a
Defaulting Lender, then:
(i)    all or any part of such Defaulting Lender’s Pro Rata Share of the L/C
Exposure (the “Defaulting Lender’s L/C Exposure”) shall be reallocated among the
non-Defaulting Lenders ratably in accordance with their respective Percentages
but only to the extent that (x) (A) the sum of all non-Defaulting Lenders’ Pro
Rata Shares of the Credit Exposure prior to giving effect to such reallocation,
plus the Defaulting Lender’s L/C Exposure does not exceed (B) the sum of all
non‑Defaulting Lenders’ Commitments, (y) such reallocation does not result in a
non-Defaulting Lender’s Pro Rata Share of the Credit Exposure to exceed such
non-Defaulting Lender’s Commitment, and (z) the conditions set forth in Section
4.2 are satisfied at such time;
(ii)    if the reallocation described in Section 2.17(c)(i) above cannot, or can
only partially, be effected, the Borrower shall, within three (3) Business Days
following notice by the Administrative Agent, cash collateralize the Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to Section 2.17(c)(i) above) in accordance with the procedures set forth in
Section 2.3(j) for so long as the Defaulting Lender’s L/C Exposure is
outstanding;
(iii)    if the Borrower cash collateralizes any portion of the Defaulting
Lender’s L/C Exposure pursuant to Section 2.17(c)(ii) above, the Borrower shall
not be required

- 65 -

--------------------------------------------------------------------------------




to pay any fees to such Defaulting Lender pursuant to Section 2.3(g) with
respect to the Defaulting Lender’s L/C Exposure during the period that the
Defaulting Lender’s L/C Exposure is cash collateralized;
(iv)    if the non‑Defaulting Lenders’ Pro Rata Shares of the L/C Exposure are
reallocated pursuant this Section 2.17(c), then the fees payable to the Group
Lenders pursuant to Section 2.8(a) and Section 2.3(g) shall be adjusted in
accordance with such non‑Defaulting Lenders’ Percentages after giving effect to
such reallocation; and
(v)    if the Defaulting Lender’s L/C Exposure is neither cash collateralized
nor reallocated pursuant to this Section 2.17(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Group Lender hereunder, all fees
payable under Section 2.3(g) with respect to the Defaulting Lender’s L/C
Exposure shall be payable to the Issuing Bank until such Defaulting Lender’s L/C
Exposure is cash collateralized and/or reallocated.
(d)    So long as any Group Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral is provided by
the Borrower in accordance with Section 2.17(c) above, and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.17(c)(i) above (and Defaulting Lenders shall not participate therein).
(e)    So long as no Event of Default shall have occurred and be continuing, any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Sections 2.5 or 12.3)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
payment of any amounts owing by such Defaulting Lender to the Issuing Bank
hereunder, (iii) third, to the funding or cash collateralization of any
participating interest in any Letter of Credit in respect of which such
Defaulting Lender has failed to fund its Pro Rata Share as required by this
Credit Agreement, (iv) fourth, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its Pro Rata Share as required by this
Credit Agreement, (v) fifth, if so determined by the Administrative Agent and
the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Credit Agreement, (vi) sixth,
pro rata, to the payment of any amounts owing to the Borrower or the Group
Lenders as a result of (A) a written acknowledgement of such Defaulting Lender
of its breach of its obligations under this Credit Agreement or (B) any judgment
of a court of competent jurisdiction obtained by the Borrower or any Group
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement, and (vii) seventh, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided, that if

- 66 -

--------------------------------------------------------------------------------




such payment is (x) a prepayment of the principal amount of any outstanding
Loans or reimbursement obligations in respect of Letters of Credit with respect
to which a Defaulting Lender has funded its participation obligations, and (y)
made at a time when the conditions set forth in Section 4.2 are satisfied, such
payment shall be applied solely to prepay the outstanding Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any outstanding Loans of, or reimbursement
obligations owed to, such Defaulting Lender.
(f)    Upon the occurrence and during the continuance of an Event of Default,
all amounts which would otherwise be payable to a Defaulting Lender (other than
a Lender who is a Defaulting Lender solely as a result of clause (e) of the
definition of “Defaulting Lender,” but which Defaulting Lender has otherwise
fulfilled its obligations under this Credit Agreement) shall, in lieu of being
distributed to such Defaulting Lender, be applied first, to satisfy in full the
Obligations owing to the Administrative Agent, the Issuing Bank and the
non-Defaulting Lenders in accordance with the other provisions of this Credit
Agreement, second, to satisfy any damage claims of the Administrative Agent,
Issuing Bank and the non-Defaulting Lenders against such Defaulting Lender for
its failure to fulfill its obligations under this Credit Agreement, and third,
the balance, if any, to satisfy the Obligations owing to such Defaulting Lender.
(g)    In the event that the Administrative Agent, the Borrower and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Group Lender to become a Defaulting Lender, then the L/C
Exposure shall be readjusted to reflect the inclusion of such Group Lender’s
Commitment and on such date such Group Lender shall purchase at par such of the
Loans of the other Group Lenders as the Administrative Agent shall determine may
be necessary in order for such Group Lender to hold such Loans in accordance
with its Percentage and such Group Lender shall thereafter no longer constitute
a Defaulting Lender hereunder (unless and until such Group Lender again becomes
a Defaulting Lender).
(h)    Neither the provisions of this Section 2.17, nor the provisions of any
other Section of this Credit Agreement relating to a Defaulting Lender, are
intended by the parties to constitute liquidated damages. Subject to the
limitations contained in Section 13.8 regarding special, indirect, consequential
and punitive damages, each of the Administrative Agent, the Issuing Bank, each
non-Defaulting Lender and each Credit Party hereby reserves its respective
rights to proceed against such Defaulting Lender for any damages incurred as a
result of it becoming a Defaulting Lender hereunder. For purposes of
establishing a damages claim, with regard to any obligations of a Defaulting
Lender allocated to and/or performed by another party to this Credit Agreement,
that Defaulting Lender shall be deemed to have received a notice from the
Administrative Agent with regard to such obligations and to have failed to
perform them.
3.
REPRESENTATIONS AND WARRANTIES OF CREDIT PARTIES

In order to induce the Administrative Agent, the Issuing Bank and the Group
Lenders to enter into this Credit Agreement and to make the Loans and issue or
purchase participations in the Letters of Credit provided for herein, the Credit
Parties, jointly and

- 67 -

--------------------------------------------------------------------------------




severally, make the following representations and warranties to, and agreements
with, the Administrative Agent, the Issuing Bank and the Group Lenders, all of
which shall survive the execution and delivery of this Credit Agreement, the
issuance of the Notes, the making of the Loans, and the issuance of the Letters
of Credit:
SECTION 3.1    Existence and Power. (a) Each of the Credit Parties is a
corporation, limited liability company or partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is qualified to do business and in good standing in all jurisdictions where
(i) the nature of its properties or business so requires and (ii) the failure to
be in good standing would render any Eligible Receivable unenforceable or would
give rise to a material liability of such Credit Party (a list of such
jurisdictions as of the date hereof is attached hereto as Schedule 3.1(a)).
(b)    Each of the Credit Parties has the power and authority (i) to own its
respective properties and carry on its respective business as now being
conducted, (ii) to execute, deliver and perform, as applicable, its obligations
under the Fundamental Documents and any other documents contemplated thereby to
which it is or will be a party, (iii) in the case of the Borrower, to borrow
hereunder, and (iv) to grant to the Administrative Agent, for the benefit of
itself, the Issuing Bank and the Group Lenders, a security interest in the
Collateral including the Pledged Securities, as contemplated by this Credit
Agreement and the other Fundamental Documents to which it is or will be a party;
and in the case of the Guarantors, to guarantee the Obligations as contemplated
by Article 9 hereof.
SECTION 3.2    Authority and No Violation. (a) The execution, delivery and
performance of this Credit Agreement and the other Fundamental Documents to
which it is a party, by each Credit Party, the grant to the Administrative Agent
for the benefit of the Administrative Agent, the Issuing Bank and the Group
Lenders of the security interest in the Collateral and the Pledged Securities as
contemplated herein and by the other Fundamental Documents and, in the case of
the Borrower, the Borrowings hereunder and the execution, delivery and
performance of the Notes and, in the case of each Guarantor, the guaranty of the
Obligations as contemplated in Article 9 hereof, (i) have been duly authorized
by all necessary corporate or company (as applicable) action on the part of each
such Credit Party, (ii) will not constitute a violation of any provision of
Applicable Law in any material respect or any order of any Governmental
Authority applicable to such Credit Party, or any of its properties or assets in
any material respect, (iii) will not violate any provision of the Certificate of
Incorporation, By-Laws, limited liability company agreement or any other
organizational document of any Credit Party, (iv) will not violate any provision
of any Distribution Agreement, indenture, agreement, bond, note or other similar
instrument to which such Credit Party is a party or by which such Credit Party
or any of its properties or assets are bound in any material respect, (v) will
not be in conflict with, result in a breach of, or constitute (with due notice
or lapse of time or both) a material default under, or create any right to
terminate, any such Distribution Agreement, indenture, agreement, bond, note or
other instrument, and (vi) will not result in the creation or imposition of any
Lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of any of the Credit Parties other than pursuant to this Credit
Agreement or the other Fundamental Documents.

- 68 -

--------------------------------------------------------------------------------




(b)    There are no restrictions on the transfer of any of the Pledged
Securities other than as a result of this Credit Agreement or applicable
securities laws and the regulations promulgated thereunder.
SECTION 3.3    Governmental Approval. All material authorizations, approvals,
registrations or filings from or with any Governmental Authority (other than
UCC-1 and PPSA financing statements, the Hypothec, the Copyright Security
Agreement and the Trademark Security Agreement which will be delivered to the
Administrative Agent on or prior to the Closing Date, in form suitable for
recording or filing with the appropriate filing office) required for the
execution, delivery and performance by any Credit Party of this Credit Agreement
and the other Fundamental Documents to which it is a party, and the execution
and delivery by the Borrower of the Notes, have been duly obtained or made, and
are in full force and effect, and if any further authorizations, approvals,
registrations or filings should hereafter become necessary, the Credit Parties
shall obtain or make all such authorizations, approvals, registrations or
filings.
SECTION 3.4    Binding Agreements. This Credit Agreement and the other
Fundamental Documents when executed, will constitute the legal, valid and
binding obligations of each Credit Party that is a party thereto, enforceable
against such Credit Party in accordance with their respective terms, subject, as
to the enforcement of remedies, to applicable bankruptcy, insolvency,
reorganization and similar laws affecting creditors’ rights generally and to
general principles of equity.
SECTION 3.5    Financial Statements. The audited consolidated balance sheets of
LGEC and its Consolidated Subsidiaries at March 31, 2011 and March 31, 2012,
together with the related statements of income and the related notes and
supplemental information for the fiscal years then ended, have been prepared in
accordance with GAAP in effect as of such date consistently applied, except as
otherwise indicated in the notes to such financial statements. All of such
financial statements fairly present the financial position or the results of
operations of LGEC and its Consolidated Subsidiaries on a consolidated basis at
the dates or for the periods indicated and reflect all known liabilities,
contingent or otherwise, that GAAP require, as of such dates, to be shown or
reserved against.
SECTION 3.6    No Material Adverse Change. (a) There has been no material
adverse change with respect to the business, operations, performance, assets,
properties, condition (financial or otherwise) or prospects of the Credit
Parties taken as a whole from March 31, 2012.
(b)    No Credit Party has entered or is entering into the arrangements
contemplated hereby and by the other Fundamental Documents, or intends to make
any transfer or incur any obligations hereunder or thereunder, with actual
intent to hinder, delay or defraud either present or future creditors. On and as
of the Closing Date, on a pro forma basis after giving effect to all
Indebtedness (including the Loans) expected to be borrowed or repaid on the
Closing Date (i) each Credit Party expects the cash available to such Credit
Party, after taking into account all other anticipated uses of the cash of such
Credit Party (including the payments on or in respect of debt referred to in
clause (iii) of this Section 3.6(b)), will be sufficient to satisfy all final
judgments for money damages which have been docketed against such Credit Party
or which may be rendered against such Credit Party in any action in which such
Credit

- 69 -

--------------------------------------------------------------------------------




Party is a defendant (taking into account the reasonably anticipated maximum
amount of any such judgment and the earliest time at which such judgment might
be entered); (ii) the sum of the present fair saleable value of the assets of
each Credit Party will exceed the probable liability of such Credit Party on its
debts (including its Guaranties); (iii) no Credit Party will have incurred or
intends to, or believes that it will, incur debts beyond its ability to pay such
debts as such debts mature (taking into account the timing and amounts of cash
to be received by such Credit Party from any source, and of amounts to be
payable on or in respect of debts of such Credit Party and the amounts referred
to in clause (i)); and (iv) each Credit Party believes it will have sufficient
capital with which to conduct its present and proposed business and the property
of such Credit Party does not constitute unreasonably small capital with which
to conduct its present or proposed business. For purposes of this Section 3.6,
“debt” means any liability or a claim, and “claim” means (y) right to payment
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (z) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured.
SECTION 3.7    Ownership of Pledged Securities, Subsidiaries, etc. (a) annexed
hereto as Schedule 3.7(a) is a correct and complete list as of the date hereof,
of each Credit Party showing, as to each, (i) its name, (ii) the jurisdiction in
which it was incorporated or otherwise organized, (iii) in the case of each
Credit Party which is a corporation, its authorized capitalization, the number
of shares of its capital stock outstanding and (except in the case of LGEC) the
ownership of its capital stock and (iv) in the case of each Credit Party which
is a limited liability company, the ownership of its membership interests.
(b)    Except as noted on Schedule 3.7(b)(i), as of the date hereof no Credit
Party holds any Equity Interest or other Investment, either directly or
indirectly, in any Person other than another Credit Party, an Unrestricted
Subsidiary or an Inactive Subsidiary and no Credit Party is a general or limited
partner in any joint venture or partnership. Annexed hereto as Schedule
3.7(b)(ii) is a correct and complete list of all Excluded Beneficial Interests
as of the date hereof.
(c)    Annexed hereto as Schedule 3.7(c) is a correct and complete list of all
Inactive Subsidiaries as of the date hereof.
(d)    Annexed hereto as Schedule 3.7(d) is a correct and complete list of all
Unrestricted Subsidiaries as of the date hereof.
SECTION 3.8    Copyrights, Trademarks and Other Rights. (a) On the date hereof,
the items of Product listed on Schedule 3.8(a)(i) hereto comprise all of the
Product in which any Credit Party has any right, title or interest (either
directly, through a joint venture or partnership or otherwise). Schedule
3.8(a)(ii) sets out a true and complete record of the copyright registration
numbers and the character of the interests held by the relevant Credit Party for
the items of Product listed on Schedule 3.8(a)(ii) which have been duly recorded
in the United States Copyright Office and the Canadian Intellectual Property
Office and copies of all such

- 70 -

--------------------------------------------------------------------------------




recordations have been made available to the Administrative Agent. To the best
of each Credit Party’s knowledge, all items of Product and all component parts
thereof do not and will not violate or infringe upon any copyright, right of
privacy, trademark, patent, trade name, performing right or any literary,
dramatic, musical, artistic, personal, private, several, care, contract,
property or copyright right or any other right of any Person, in any material
respect or contain any libelous or slanderous material. There is no claim, suit,
action or proceeding pending or, to the best of each Credit Party’s knowledge,
threatened against any Credit Party that involves a claim of infringement of any
copyright with respect to any item of Product listed on Schedule 3.8(a)(i), and
no Credit Party has any knowledge of any existing infringement by any other
Person of any copyright held by any Credit Party with respect to any item of
Product listed on Schedule 3.8(a)(i).
(b)    Schedule 3.8(b) hereto (i) lists all the trademarks registered by any
Credit Party on the date hereof and identifies the Credit Party which registered
each such trademark and (ii) specifies as to each, the jurisdictions in which
such trademark has been issued or registered (or, if applicable, in which an
application for such issuance or registration has been filed), including the
respective registration or application numbers and applicable dates of
registration or application and (iii) specifies as to each, as applicable,
material licenses, sublicenses and other material agreements as of the date
hereof (other than any agreements which relate to the exploitation of an item of
Product), to which any Credit Party is a party and pursuant to which any Person,
other than a Credit Party, is authorized to use such trademark. Each trademark
set forth on Schedule 3.8(b) will be included on Schedule A to the Trademark
Security Agreement to be delivered to the Administrative Agent on or prior to
the Closing Date pursuant to Section 4.1(h).
(c)    All applications and registrations for all copyrights, trademarks,
service marks, trade names and service names in which any Credit Party has any
right, title or interest are valid and in full force and effect (other than (i)
items of Product that, in the aggregate, account for no more than 10% of the
total value of all items of Product listed on Schedule 3.8(a) and (ii)
trademarks, service marks, trade names and service names that in the aggregate
are not material) and are not subject to the payment of any taxes or maintenance
fees or the taking of any other actions by the Credit Parties to maintain their
validity or effectiveness.
SECTION 3.9    Fictitious Names. Except as disclosed on Schedule 3.9, none of
the Credit Parties has done business, is doing business or intends to do
business other than under its full corporate or company (as applicable) name,
including, without limitation, under any trade name or other doing business
name.
SECTION 3.10    Title to Properties. The Credit Parties have good title to each
of the properties and assets reflected on the most recent financial statements
referred to in Section 3.5 or delivered pursuant to Section 5.1(a) hereof (other
than such properties or assets disposed of in the ordinary course of business
since the date of such financial statements) and all such properties and assets
are free and clear of Liens, except Permitted Encumbrances.
SECTION 3.11    Places of Business. The chief executive office of each Credit
Party is, on the date hereof, as set forth on Schedule 3.11 hereto. All of the
places where each Credit

- 71 -

--------------------------------------------------------------------------------




Party keeps the records concerning the Collateral on the date hereof or
regularly keeps any goods included in the Collateral on the date hereof are also
listed on Schedule 3.11 hereto.
SECTION 3.12    Litigation. Except as set forth in Schedule 3.12, there are no
actions, suits or other proceedings at law or in equity by or before any
arbitrator or arbitration panel, or any Governmental Authority (including, but
not limited to, matters relating to environmental liability) or any
investigation by any Governmental Authority of the affairs of, or to the best of
each Credit Party’s knowledge, threatened action, suit or other proceeding
against or affecting, any Credit Party or of any of their respective properties
or rights which either (A) if adversely determined, could reasonably be expected
to have a Material Adverse Effect or (B) relate to this Credit Agreement or any
of the transactions contemplated hereby. No Credit Party is in default with
respect to any order, writ, injunction, decree, rule or regulation of any
Governmental Authority binding upon such Person, which default could reasonably
be expected to have a Material Adverse Effect.
SECTION 3.13    Federal Reserve Regulations. No Credit Party is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used, directly or indirectly, whether
immediately, incidentally or ultimately (i) to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock, or (ii) for any other purpose, in each case, violative of or
inconsistent with any of the provisions of any regulation of the Board,
including, without limitation, Regulations T, U and X thereto.
SECTION 3.14    Investment Company Act. No Credit Party is, or will during the
term of this Credit Agreement be, (i) an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended, or (ii) subject to
regulation under the Federal Power Act or any foreign, federal or local statute
or any other Applicable Law of the United States of America, Canada or any other
jurisdiction, in each case limiting its ability to incur indebtedness for money
borrowed as contemplated hereby or by any other Fundamental Document.
SECTION 3.15    Taxes. Each Credit Party has filed or caused to be filed all
federal, state, local and foreign tax returns which are required to be filed
with any Governmental Authority after giving effect to applicable extensions,
and has paid or has caused to be paid all taxes as shown on said returns or on
any assessment received by them in writing, to the extent that such taxes have
become due, except as permitted by Section 5.13 hereof. No Credit Party knows of
any material additional assessments or any basis therefor. The Credit Parties
believe that the charges, accrual and reserves on its books in respect of taxes
or other governmental charges are accurate.
SECTION 3.16    Compliance with ERISA. (a) Each U.S. Plan has been maintained
and operated in all material respects in accordance with all applicable laws,
including ERISA and the Code, and each U.S. Plan intended to qualify under
section 401(a) of the Code so qualifies. No Reportable Event has occurred in the
last five years as to any U.S. Plan, and the present value of all benefits under
any U.S. Plan subject to Title IV of ERISA (based on those assumptions used to
fund such U.S. Plan) did not as of the last annual valuation date applicable
thereto,

- 72 -

--------------------------------------------------------------------------------




exceed the actuarial value of the assets of such U.S. Plan allocable to such
benefits. No material liability has been, and no circumstances exist pursuant to
which any material liability could be, imposed upon any Credit Party or ERISA
Affiliate (i) under sections 4971 through 4980B of the Code, sections 502(i) or
502(l) of ERISA, or under Title IV of ERISA with respect to any U.S. Plan or
Multiemployer Plan, or with respect to any plan heretofore maintained by any
Credit Party or ERISA Affiliate, or any entity that heretofore was an ERISA
Affiliate, (ii) for the failure to fulfill any obligation to contribute to any
Multiemployer Plan, or (iii) with respect to any U.S. Plan that provides
post-retirement welfare coverage (other than as required pursuant to Section
4980B of the Code). Neither any Credit Party nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization or
has been terminated within the meaning of Title IV of ERISA, and no
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated.
(b)    The execution, delivery and performance of the Fundamental Documents and
the consummation of the transactions contemplated hereby and thereby will not
involve any “prohibited transaction” within the meaning of ERISA or the Code.
SECTION 3.17    Non-U.S. Plan Compliance. Except as would not reasonably be
expected to result in a material liability, each Non-U.S. Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities, except as would not reasonably be expected to result in a material
liability. All contributions required to be made with respect to a Non-U.S. Plan
have been timely made, except as would not reasonably be expected to result in a
material liability. No Credit Party nor any of their Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan. Except as would not reasonably be expected to result in a
Material Adverse Effect, the present value of the accrued benefit liabilities
(whether or not vested) under each Non-U.S. Plan, determined as of the end of
the Credit Party’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not materially exceed the current
value of the assets of such Non-U.S. Plan allocable to such benefit liabilities.
SECTION 3.18    Agreements. (a) No Credit Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument (including, without
limitation, any Distribution Agreement) to which it is a party which could
reasonably be expected to result in a Material Adverse Effect.
(b)    Schedule 3.18 is a true and complete listing as of the date hereof of (i)
all credit agreements, indentures, and other agreements related to any
indebtedness for borrowed money of any Credit Party, other than the Fundamental
Documents, (ii) all joint venture agreements to which any Credit Party is a
party, (iii) all material Distribution Agreements, (iv) all agreements or other
arrangements pursuant to which a Credit Party has granted a Lien to any Person
and (v) all other contractual arrangements entered into by a Credit Party or by
which any Credit Party is bound which arrangements are material to any Credit
Party, including but not limited to, Guaranties and employment agreements. The
Credit Parties have delivered or made

- 73 -

--------------------------------------------------------------------------------




available to the Administrative Agent a true and complete copy of each agreement
described on Schedule 3.18, including all exhibits and schedules. For purposes
of this Section 3.18, a Distribution Agreement or other contract, agreement or
arrangement shall be deemed “material” if the Credit Parties reasonably expect
that any Credit Party would, pursuant to the terms thereof, (A) recognize future
revenues in excess of U.S.$40,000,000, (B) incur liabilities or obligations in
excess of U.S.$40,000,000 (except with respect to contingent liabilities or
obligations that may become due under acquisition agreements for individual
items of Product) or (C) likely suffer damages or losses in excess of
U.S.$40,000,000 by reason of the breach or termination thereof.
SECTION 3.19    Security Interest. The execution and delivery of this Credit
Agreement and the other Fundamental Documents, together with the actions taken
on or prior to the Closing Date (including (i) the filing of the appropriate
UCC-1 and PPSA financing statements and the registration of the Hypothec with
the filing offices listed on Schedule 3.19, (ii) the filing of the Copyright
Security Agreement with the U.S. Copyright Office and the Canadian Intellectual
Property Office, (iii) the filing of the Trademark Security Agreement with the
U.S. Patent and Trademark Office and (iv) the delivery of the Pledged Securities
with appropriate stock powers to the Administrative Agent) was and continues to
be effective to create and grant to the Administrative Agent for the benefit of
itself, the Issuing Bank and the Group Lenders, a valid and first priority
perfected security interests and hypothecs in the Collateral, (subject only to
Permitted Encumbrances) and in the Pledged Securities.
SECTION 3.20    Disclosure. Neither this Credit Agreement nor any other
Fundamental Document nor any agreement, document, certificate or statement
furnished to the Administrative Agent for the benefit of the Administrative
Agent, the Issuing Bank and the Group Lenders by any Credit Party in connection
with the transactions contemplated hereby, at the time it was furnished or
delivered, contained any untrue statement of a material fact regarding the
Credit Parties or, when taken together with all such other agreements,
documents, certificates and statements, omitted to state a material fact
necessary under the circumstances under which it was made in order to make the
statements contained herein or therein not misleading. There is no fact known to
any Credit Party (other than general industry conditions or facts which have
been disclosed to the Group Lenders in writing) which would have or could
reasonably be expected in the future to have a Material Adverse Effect.
SECTION 3.21    Distribution Rights. Each Credit Party has sufficient right,
title and interest in each item of Product (including both rights under
copyright and ownership of or access to Physical Materials) to enable it (i) to
enter into and perform all of the Distribution Agreements to which it is a party
and other agreements generating Eligible Receivables and accounts receivable
reflected on the most recent balance sheet and the most recent Borrowing Base
Certificate delivered to the Group Lenders pursuant hereto, and (ii) to charge,
earn, realize and retain all fees and profits to which such Credit Party is
entitled thereunder, and is not in breach of any of its obligations under such
agreements, nor does any Credit Party have any knowledge of any breach or
anticipated breach by any other parties thereto, which breach in either case
either individually or when aggregated with all other such breaches could
reasonably be expected to have a Material Adverse Effect.

- 74 -

--------------------------------------------------------------------------------




SECTION 3.22    Environmental Liabilities. (a) No Credit Party has used, stored,
treated, transported, manufactured, refined, handled, produced or disposed of
any Hazardous Materials on, under, at, from or in any way affecting, any of its
properties or assets owned or leased by a Credit Party, in any manner which at
the time of the action in question violated any Environmental Law governing the
use, storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials and to the best of each Credit
Party’s knowledge, no prior owner of such property or asset or any tenant,
subtenant, prior tenant or prior subtenant thereof has used Hazardous Materials
on or affecting such property or asset, or otherwise, in any manner which at the
time of the action in question violated any Environmental Law governing the use,
storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials.
(b)    To the best of each Credit Party’s knowledge (i) no Credit Party has any
obligations or liabilities, known or unknown, matured or not matured, absolute
or contingent, assessed or unassessed, which could reasonably be expected to
have a Material Adverse Effect and (ii) no claims have been made against any of
the Credit Parties in the past five years and no presently outstanding citations
or notices have been issued against any of the Credit Parties, which could
reasonably be expected to have a Material Adverse Effect which in either case
have been or are imposed by reason of or based upon any provision of any
Environmental Law, including, without limitation, any such obligations or
liabilities relating to or arising out of or attributable, in whole or in part,
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of any Hazardous Materials by any Credit Party, or
any of its employees, agents, representatives or predecessors in interest in
connection with or in any way arising from or relating to any of the Credit
Parties or any of their respective owned or leased properties, or relating to or
arising from or attributable, in whole or in part, to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of any such substance, by any other Person at or on or under any of the
real properties owned or used by any of the Credit Parties or any other location
where such could reasonably be expected to have a Material Adverse Effect.
SECTION 3.23    Pledged Securities. (a) Annexed hereto as Schedule 3.23 is a
correct and complete list as of the date hereof, of all the Pledged Securities
hereunder showing, as to each, the entity whose stock or other Equity Interests
are being pledged, the Pledgor of such stock or other Equity Interests, the
stock certificate number (as applicable) and the number of shares or amount of
the capital stock or other Equity Interests being pledged hereunder. Each
Pledgor (i) is the legal and beneficial owner of, and has sole right, title and
interest to, the Pledged Securities owned by such Pledgor, free and clear of all
Liens, security interests or other encumbrances whatsoever, except the security
interests created by this Credit Agreement and the other Fundamental Documents
and (ii) has sole right and power to pledge, and grant the security interest in,
and Lien upon, such Pledged Securities pursuant to this Credit Agreement without
the consent of any Person or Governmental Authority whatsoever other than any
such consent which shall have been obtained on or before the Closing Date.
(b)    All of the Pledged Securities are duly authorized, validly issued, fully
paid and non-assessable.

- 75 -

--------------------------------------------------------------------------------




(c)    Except for contractual restrictions disclosed on Schedule 3.23 and
restrictions created herein or under applicable securities laws and the
regulations promulgated thereunder, there are no restrictions on the transfer of
any of the Pledged Securities. Except for restrictions under applicable
securities laws and the regulations promulgated thereunder, there are no
restrictions on the transfer of any of the Pledged Securities which would limit
the ability of the Administrative Agent to foreclose upon and dispose of any of
the Pledged Securities upon the occurrence of an Event of Default.
(d)    Except as set forth on Schedule 3.23, there are no warrants, options,
conversion or similar rights currently outstanding with respect to, and no
agreements to purchase or otherwise acquire, any shares of the capital stock or
other Equity Interests of any issuer of any of the Pledged Securities; and there
are no securities or obligations of any kind convertible into any shares of the
capital stock or other Equity Interests of any issuer of any of the Pledged
Securities.
(e)    Article 10 of this Credit Agreement creates in favor of the
Administrative Agent (on behalf of the Administrative Agent, the Issuing Bank
and the Group Lenders) a valid, binding and enforceable security interest in,
and Lien upon, all right, title and interest of the Pledgors in the Pledged
Securities and constitutes a fully perfected first and prior security interest
and Lien upon all right, title and interest of the Pledgors in such Pledged
Securities subject, as to the enforcement of remedies, to applicable bankruptcy,
insolvency, reorganization and similar laws affecting creditors’ rights
generally and to general principles of equity.
SECTION 3.24    Compliance with Laws. No Credit Party is in violation of any
Applicable Law except for such violations in the aggregate which would not have
a Material Adverse Effect. The Borrowings hereunder, the intended use of the
proceeds of the Loans as described in the preamble hereto and as contemplated by
Section 5.20 hereof and any other transactions contemplated hereby will not
violate any Applicable Law.
SECTION 3.25    Real Property. Except as set forth on Schedule 3.25, as of the
Closing Date, each Credit Party does not have any ownership interest in real
property.
SECTION 3.26    OFAC, FCPA, etc.
(a)    None of the Credit Parties (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
(b)    Each Credit Party is in compliance, in all material respects, with (i)
the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of

- 76 -

--------------------------------------------------------------------------------




the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) the USA Patriot Act. No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
4.
CONDITIONS PRECEDENT

SECTION 4.1    Conditions Precedent to Effectiveness of this Amendment and
Restatement. The effectiveness of this amendment and restatement of the Existing
Credit Agreement and the making of the initial Loan are subject to the
satisfaction in full of the following conditions precedent:
(a)    Corporate Documents. The Administrative Agent shall have received, with
copies for each of the Group Lenders:
(i)    a copy of the articles or certificate of incorporation or other
organizational document of each Credit Party, certified on a recent date by the
Secretary of State (or other appropriate governmental official if such party is
organized outside the United States) of such Credit Party’s jurisdiction of
incorporation or organization, as the case may be;
(ii)    a certificate of the Secretary of State or other appropriate
governmental official of such jurisdiction of incorporation or organization,
dated as of a recent date as to the good standing of, and (to the extent
available) payment of taxes by, each Credit Party which certificate lists the
charter documents on file in the office of such Secretary of State or other
appropriate governmental official;
(iii)    a certificate dated as of a recent date as to the good standing of each
Credit Party issued by the Secretary of State or other appropriate governmental
official of each jurisdiction in which such Credit Party is qualified as a
foreign corporation or foreign limited liability company as listed in Schedule
3.1(a) hereto;
(iv)    a certificate of the Secretary of each Credit Party, dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws or limited liability company agreement, as the case may be, of such
party as in effect on the date of such certification; (B) that attached thereto
is a true and complete copy of the resolutions adopted by the Board of Directors
of such party authorizing the execution, delivery and performance in accordance
with their respective terms of the Fundamental Documents executed by such Credit
Party and any other documents required or contemplated hereunder or thereunder,
the grant of the security interests in the Collateral and the Pledged
Securities, and in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been amended, rescinded or supplemented and are
currently in effect; (C) that the certificate of incorporation or organization
of such party has not been amended since the date of the last amendment thereto

- 77 -

--------------------------------------------------------------------------------




indicated on the certificates of the Secretary of State or other appropriate
governmental official furnished pursuant to clause (i) above; and (D) as to the
incumbency and specimen signature of each officer of such party executing any
Fundamental Document (such certificate to contain a certification by another
officer of such party as to the incumbency and signature of the officer signing
the certificate referred to in this clause (iv)); and
(v)    such additional supporting documents as the Administrative Agent or its
counsel or any Group Lender may reasonably request.
(b)    Credit Agreement; Notes. The Administrative Agent shall have received (i)
executed counterparts of this Credit Agreement, which, when taken together, bear
the signatures of the Administrative Agent, the Issuing Bank, all of the Credit
Parties and all of the Group Lenders and (ii) the Notes executed by the
Borrower.
(c)    Opinion of Counsel. The Administrative Agent shall have received the
written opinions of Heenan Blaikie LLP, Canadian counsel to the Credit Parties,
O’Melveny & Myers LLP, United States counsel to the Credit Parties, Drinker
Biddle and Reath LLP, Pennsylvania counsel to certain Credit Parties, and Chaffe
McCall, L.L.P., Louisiana counsel to certain Credit Parties, each dated the
Closing Date and addressed to the Administrative Agent and the Group Lenders
which opinions shall be substantially in the forms attached hereto as Exhibits
B-1, B-2, B-3 and B-4, respectively, and otherwise in form and substance
satisfactory to the Administrative Agent and to Morgan, Lewis & Bockius LLP,
counsel to the Administrative Agent and Fraser Milner Casgrain LLP special
Canadian counsel to the Administrative Agent.
(d)    No Material Adverse Change. No material adverse change shall have
occurred with respect to the business, operations, performance, assets,
properties, condition (financial or otherwise) or prospects of the Credit
Parties taken as a whole from March 31, 2012.
(e)    Insurance. The Borrower shall have furnished the Administrative Agent
with (i) a summary of all existing insurance coverage, (ii) evidence acceptable
to the Administrative Agent that the insurance policies required by Section 5.5
have been obtained and are in full force and effect and (iii) Certificates of
Insurance with respect to all existing insurance coverage which certificates
shall name JPMorgan Chase Bank, as Administrative Agent, as the certificate
holder and shall evidence the Credit Parties’ compliance with Section 5.5 with
respect to all insurance coverage existing as of the Closing Date.
(f)    Borrowing Base Certificate. The Administrative Agent shall have received
an initial Borrowing Base Certificate substantially in the form of Exhibit I
hereto, signed by an Authorized Officer.
(g)    Security and Other Documentation. The Administrative Agent shall have
received fully executed copies of (i) Pledgeholder Agreements for each item of
Product for which a Credit Party has control over any physical elements thereof
as listed on Schedule 3.8(a)(ii); (ii) a Copyright Security Agreement Supplement
listing each item of Product in which any Credit Party has a copyrightable
interest (as listed on Schedule 3.8(a) hereto) executed by each such Credit
Party; (iii) a Trademark Security Agreement for each trademark in which any
Credit

- 78 -

--------------------------------------------------------------------------------




Party has any interest (as listed on Schedule 3.8(b) hereto) executed by each
such Credit Party; (iv) a Hypothec executed by each Credit Party domiciled or
located in the Province of Quebec and each Credit Party where Collateral with
respect to such Credit Party is located in, or perfection of a Lien in such
Collateral is required under the Applicable Laws of the Province of Quebec or
under any applicable PPSA; (v) Laboratory Access Letters for each item of
Product where any Credit Party has access rights to any physical elements of
such item of Product listed on Schedule 3.8(a)(ii) hereto; (vi) appropriate
UCC-1 and PPSA financing statements relating to the Collateral; (vii) all
certificates evidencing any of the Pledged Securities with appropriate undated
stock powers executed in blank; and (viii) deeds of hypothec, debentures and
debenture pledge agreements in form and substance satisfactory to the
Administrative Agent.
(h)    Security Interests in Copyrights and other Collateral. The Administrative
Agent shall have received evidence satisfactory to it that each Credit Party,
has sufficient right, title and interest in and to the Collateral and other
assets which it purports to own (including appropriate licenses under
copyright), as set forth in the documents and other materials presented to the
Group Lenders, to enable such Credit Party to perform the Distribution
Agreements to which such Credit Party is a party and as to each Credit Party, to
grant to the Administrative Agent for the benefit of the Administrative Agent,
the Issuing Bank and the Group Lenders the security interests contemplated by
the Fundamental Documents, and that all financing statements, copyright filings
and other filings under Applicable Law necessary to provide the Administrative
Agent for the benefit of itself, the Issuing Bank and the Group Lenders with a
first priority perfected security interest in the Pledged Securities and
Collateral (subject in the case of the Collateral, to Permitted Encumbrances)
have been filed or delivered to the Administrative Agent in satisfactory form
for filing.
(i)    Payment of Fees. All fees and expenses then due and payable by any Credit
Party to the Administrative Agent and/or the Group Lenders in connection with
the transactions contemplated hereby or as required by the Fee Letter shall have
been paid.
(j)    Existing Indebtedness. The Administrative Agent shall be satisfied that
all Indebtedness of LGEC and its Subsidiaries, other than as identified on
Schedule 6.1, shall have been paid in full, the commitments of the lenders
thereunder shall have been terminated and all security interests, Liens and
other encumbrances granted thereunder shall have been released.
(k)    Notices of Assignment and Irrevocable Instructions. The Administrative
Agent shall have received with respect to each Eligible Receivable or Acceptable
Tax Credit included in the initial Borrowing Base Certificate, a Notice of
Assignment and Irrevocable Instructions executed by the appropriate Credit
Party.
(l)    Chain of Title. The Administrative Agent shall have received copies of
all agreements, instruments of transfer or other instruments (in recordable
form) (including, without limitation, the rights agreements) necessary to
establish, to the satisfaction of the Administrative Agent, with respect to a
sufficient number of items of Product included in the Borrowing Base as
determined in the Administrative Agent’s sole discretion, the applicable Credit
Party’s ownership of sufficient copyright rights in each Completed item of
Product and in the literary properties upon which each Uncompleted item of
Product is to be based to enable such Credit Party to

- 79 -

--------------------------------------------------------------------------------




produce and/or distribute such item of Product and to grant to the
Administrative Agent for the benefit of the Group Lenders the security interests
which are contemplated by this Credit Agreement.
(m)    Litigation. No litigation, governmental or administrative inquiry,
inquiry from any stock exchange on which LGEC is listed, injunction or
restraining order shall be pending, entered or threatened which involves this
Credit Agreement or which in the Administrative Agent’s good faith judgment
could reasonably be expected to have a Material Adverse Effect.
(n)    UCC/PPSA Searches. The Administrative Agent shall have received UCC,
PPSA, copyright office and other searches satisfactory to it indicating that no
other filings, encumbrances or transfers (other than in connection with
Permitted Encumbrances) with regard to the Collateral are of record in any
jurisdiction in which it shall be necessary or desirable for the Administrative
Agent to make a UCC or PPSA filing in order to provide the Administrative Agent
(for the benefit of the Administrative Agent, the Issuing Bank or the Group
Lenders) with a perfected security interest in the Collateral.
(o)    ERISA. The Administrative Agent shall have received or had made available
to it, copies of all U.S. Plans or Non-U.S. Plan of the Credit Parties that are
in existence on the Closing Date, and descriptions of those that are committed
to on the Closing Date.
(p)    Contribution Agreement. The Administrative Agent shall have received a
fully executed Contribution Agreement duly executed by each of the Credit
Parties.
(q)    Delivery of Agreements. The Administrative Agent shall have received and
be satisfied with the terms and provisions of (i) all existing output and
distribution agreements, (ii) all material agreements listed on Schedule 3.18
and (iii) all other agreements to the extent requested by the Administrative
Agent.
(r)    Required Consents and Approvals. The Administrative Agent shall be
satisfied that all required consents and approvals have been obtained with
respect to the transactions contemplated hereby from all Governmental
Authorities with jurisdiction over the business and activities of any Credit
Party and from any other entity whose consent or approval the Administrative
Agent in its reasonable discretion deems necessary to the transactions
contemplated hereby.
(s)    Federal Reserve Regulations. The Administrative Agent shall be satisfied
that the provisions of Regulations T, U and X of the Board will not be violated
by the transactions contemplated hereby.
(t)    Compliance with Laws. The Administrative Agent shall be satisfied that
the transactions contemplated hereby will not violate any provision of
Applicable Law, or any order of any court or other agency of the United States
or Canada or any state or province thereof applicable to any of the Credit
Parties or any of their respective properties or assets.

- 80 -

--------------------------------------------------------------------------------




(u)    Approval of Counsel to the Administrative Agent. All legal matters
incidental to this Credit Agreement and the transactions contemplated hereby
shall be reasonably satisfactory to Morgan, Lewis & Bockius LLP, counsel to the
Administrative Agent and Fraser Milner Casgrain, special Canadian counsel to the
Administrative Agent.
(v)    Eligible Unsold Rights Amount. The Administrative Agent shall have
received the calculation of the Eligible Unsold Rights Amount computed as of
March 31, 2012.
(w)    USA Patriot Act. The Administrative Agent shall have received any
information requested by the Administrative Agent, the Issuing Bank or any
Lender that is required under or in connection with the USA Patriot Act.
SECTION 4.2    Conditions Precedent to Each Loan and Letter of Credit. The
obligation of the Issuing Bank to issue each Letter of Credit and of the Group
Lenders to make each Loan, and to participate in each Letter of Credit
(including the initial Loan and/or Letter of Credit) are subject to the
following conditions precedent:
(a)    Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing, or the Issuing Bank shall have received a notice with
respect to such Letter of Credit as required by Article 2 hereof.
(b)    Borrowing Certificate. The Administrative Agent shall have received a
Borrowing Certificate, duly executed by an Authorized Officer on behalf of the
Borrower.
(c)    Representations and Warranties. The representations and warranties set
forth in Article 3 hereof and in the other Fundamental Documents shall be true
and correct in all material respects on and as of the date of each Borrowing,
and/or issuance of each Letter of Credit hereunder (except to the extent that
such representations and warranties expressly relate to an earlier date) with
the same effect as if made on and as of such date.
(d)    No Event of Default. On the date of each Borrowing, or issuance of each
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing, nor shall any such event occur by reason of the making of such Loan,
or the issuance of such Letter of Credit.
(e)    Additional Requirements. In addition to all of the other requirements
contained herein, in order for the Borrower to borrow under the Facility, any
amount drawn down must, for so long as amounts are outstanding under the Senior
Secured Second Priority Notes, (i) qualify as “First Priority Obligations” as
defined in the Second Priority Intercreditor Agreement ,and (ii) be permitted
under the indenture governing the Senior Secured Second Priority Notes.
Each request for a Borrowing or for issuance of a Letter of Credit shall be
deemed to be a representation and warranty by the Borrower on the date of such
Borrowing or issuance of such Letter of Credit as to the matters specified in
paragraphs (c), (d) and (e) of this Section 4.2.

- 81 -

--------------------------------------------------------------------------------




5.
AFFIRMATIVE COVENANTS

From the date hereof and for so long as the Commitments shall be in effect, any
amount shall remain outstanding under the Notes, or L/C Exposure shall remain
outstanding or any monetary Obligation then due and payable shall remain unpaid
or unsatisfied, each Credit Party agrees that, unless the Required Lenders shall
otherwise consent in writing, each of them will, and will cause each of its
Subsidiaries (other than the Unrestricted Subsidiaries or the Inactive
Subsidiaries) to:
SECTION 5.1    Financial Statements and Reports. Furnish or cause to be
furnished to the Administrative Agent electronically or in sufficient numbers
for distribution to the Issuing Bank and the Group Lenders:
(a)    Within one hundred twenty (120) days after the end of each fiscal year of
LGEC (commencing with fiscal year 2013), (i) the audited consolidated balance
sheet of LGEC and its Consolidated Subsidiaries, in each case as at the end of,
and the related statements of income, stockholders’ equity and cash flows for,
such year, and the corresponding figures as at the end of, and for, the
preceding fiscal year, accompanied by an unqualified report and opinion of Ernst
& Young or such other independent public accountant of nationally recognized
standing as shall be retained by LGEC and be satisfactory to the Required
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards relating to reporting and which report and opinion
shall contain no material exceptions or qualifications except for qualifications
relating to accounting changes (with which such independent public accountants
concur) in response to FASB releases or other authoritative pronouncements,
together with a certificate signed by an Authorized Officer, to the effect that
such financial statements fairly present the financial position of LGEC and its
Consolidated Subsidiaries as at the dates indicated and the results of their
operations for the periods indicated in conformity with GAAP and (ii) a schedule
of consolidating information (“Consolidating Financial Information”) reflecting
the consolidated balance sheet, statements of income, shareholders equity and
statements of cash flows of LGEC, which separately identifies Summit and
consolidating adjustments, as well as, any other fully consolidated Unrestricted
Subsidiaries (noting that any assets or revenue associated with LGEC’s
investment in TVGuide which is held by an Unrestricted Subsidiary, will be
excluded from the following tests provided that the TVGuide financial statements
continue to be reported under the equity method )which either (x) individually
account for more than 5% of assets and/or revenue of LGEC as fully consolidated,
or (y) in the aggregate account for more than 7.5% of assets and/or revenue of
LGEC as fully consolidated. Such Consolidating Financial Information will be
accompanied by a separate report and opinion of the accountants referred to
above which indicates that such information has been subjected to the auditing
procedures applied in their audit of consolidated financial statements of LGEC,
and, in the opinion of such accountants, is fairly stated in all material
respects in relation to the consolidated financial statements of LGEC taken as a
whole. The Consolidating Financial Information will only need to be provided so
long as Summit is an Unrestricted Subsidiary.

- 82 -

--------------------------------------------------------------------------------




(b)    Within fifty-five (55) days after the end of each of the first three
fiscal quarters of each of its fiscal years, the unaudited consolidated balance
sheets of LGEC and its Consolidated Subsidiaries as at the end of, and the
related unaudited consolidated statements of operations and deficit and cash
flow for, such quarter, and for the portion of the fiscal year through the end
of such quarter, and the corresponding figures as at the end of such quarter,
and for the corresponding period, in the preceding fiscal year, together with a
certificate signed by an Authorized Officer, to the effect that such financial
statements, while not examined by independent public accountants, reflect, in
the opinion of LGEC, all adjustments necessary to present fairly the financial
position of LGEC and its Consolidated Subsidiaries as at the end of the fiscal
quarter and the results of operations for the quarter then ended in conformity
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes.
(c)    Simultaneously with the delivery of the statements referred to in
paragraphs (a) and (b) of this Section 5.1, a certificate of an Authorized
Officer in form and substance reasonably satisfactory to the Administrative
Agent (i) stating whether or not such Authorized Officer has knowledge, after
due inquiry, of any condition or event which would constitute an Event of
Default or Default and, if so, specifying each such condition or event and the
nature thereof, (ii) demonstrating in reasonable detail compliance with the
provisions of Sections 6.10, 6.14, 6.15, 6.16 and 6.25 hereof and including
supporting schedules, (iii) certifying that all filings required under Section
5.8 hereof have been made and listing each such filing that has been made since
the date of the last certificate delivered in accordance with this Section
5.1(c) and (iv) setting forth for each of the next four quarters all projected
payments to be made by any Credit Parties of minimum guarantees and other
Off-Balance Sheet Commitments.
(d)    (i) On or prior to the last Business Day of each month, a certificate
(“Borrowing Base Certificate”) substantially in the form of Exhibit I hereto,
signed by an Authorized Officer and setting forth the amount of each component
included in the Borrowing Base as of the last Business Day of the preceding
month, attached to which shall be detailed information as required by such
certificate including, without limitation, supporting schedules showing the
calculation of each component of the Borrowing Base and with respect to Eligible
Receivables included in the Borrowing Base, reasonable detail about guild
residual deductions (the Borrower, at its option, may furnish additional
Borrowing Base Certificates setting forth such information as of such other
dates as it may deem appropriate).
(e)    Promptly upon their becoming available, copies of all significant audits
prepared for or submitted to any of the Credit Parties by any outside
professional firm or service, including, without limitation, any comment letter
submitted by the Credit Parties’ accountants to management in connection with
their annual audit.
(f)    Within ten (10) days of receipt thereof by the Borrower, copies of all
management letters issued to the Borrower by its auditors.
(g)    Promptly upon their becoming available, copies of (i) all registration
statements, proxy statements, notices and reports which LGEC or any other Credit
Party shall file with any securities exchange or with the United States
Securities and Exchange Commission

- 83 -

--------------------------------------------------------------------------------




or any Canadian securities commission or any successor agency and (ii) all
reports, financial statements, press releases and other information which LGEC
or any other Credit Party shall release, send or make available to its common
stockholders generally.
(h)    So long as the Eligible Unsold Rights Amount is included in the Borrowing
Base, not later than July 31st of each year, the calculation of the Eligible
Unsold Rights Amount computed as of the last Business Day of March of such
calendar year together with a variance analysis setting forth the actual net
receipts received during the prior year with respect to items of Product
included in the prior year’s valuation versus the net receipts projected to have
been received for such items of Product during the prior year as reported in the
valuation (the “Valuation Report”). Notwithstanding the foregoing, if the
Borrower was not required to deliver the Valuation Report pursuant to this
clause (h), before the Eligible Unsold Rights Amount can be included in the
Borrowing Base, the Borrower must deliver the Valuation Report to the
Administrative Agent. If the Borrower intends to deliver a Valuation Report by
an Agreed Independent Appraiser other than the Agreed Independent Appraiser who
delivered the previous Valuation Report, the Borrower will provide notice to the
Group Lenders prior to engaging such Agreed Independent Appraiser.
(i)    At least annually and not later than July 31st of each year, forecasted
financial statements consisting of balance sheets, cash flow statements, income
statements, and Borrowing Base with supporting detail and underlying
assumptions, covering the next four fiscal quarters.
(j)    From time to time such additional information regarding the financial
condition or business of any of the Credit Parties, any item of Product, any
Distribution Agreement, any Eligible Receivable or the Collateral, as the
Administrative Agent or any Group Lender acting through the Administrative Agent
may reasonably request.
(k)    Promptly upon written request therefor, any information reasonably
required by the Administrative Agent, the Issuing Bank or any Lender under or in
connection with the USA Patriot Act.
(l)    Simultaneously with the delivery of the statements referred to in
paragraphs (a) and (b) of this Section 5.1, (i) an updated Schedule 3.7(d)
listing all current Unrestricted Subsidiaries and (ii) an updated Schedule 6.20
listing all current bank accounts maintained by the Credit Parties.
SECTION 5.2    Corporate Existence; Compliance with Laws. Do or cause to be done
all things necessary (i) to preserve, renew and keep in full force and effect
its corporate existence, rights, licenses, permits and franchises and (ii) to
comply with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, any Governmental Authority, except as
otherwise permitted under Section 6.6.
SECTION 5.3    Maintenance of Properties. Keep its tangible properties which are
material to its business in good repair, working order and condition (ordinary
wear and tear excepted) unless the Borrower determines in good faith that the
continued maintenance of such

- 84 -

--------------------------------------------------------------------------------




properties are not economically desirable (after consultation with the
Administrative Agent) and, from time to time (i) make all necessary and proper
repairs, renewals, replacements, additions and improvements thereto and (ii)
comply at all times with the provisions of all material leases and other
material agreements to which it is a party so as to prevent any loss or
forfeiture thereof or thereunder unless compliance therewith is being currently
contested in good faith by appropriate proceedings and appropriate reserves have
been established in accordance with GAAP.
SECTION 5.4    Notice of Material Events. (a) Promptly upon any executive
officer of any Credit Party obtaining knowledge of (i) any Default or Event of
Default, (ii) any material adverse change in the condition (financial or
otherwise) or operations of any Credit Party, (iii) any action or event which
could reasonably be expected to materially and adversely affect the performance
of the Credit Parties’ obligations under this Credit Agreement or any other
Fundamental Document, the repayment of the Notes or the security interests
granted to the Administrative Agent for the benefit of the Administrative Agent,
the Issuing Bank or the Group Lenders under this Credit Agreement or any other
Fundamental Document, (iv) any other event which could reasonably be expected to
result in a Material Adverse Effect, (v) the opening of any office of any Credit
Party or the change of the chief executive office or the principal place of
business of any Credit Party or of the location of any Credit Party’s books and
records with respect to the Collateral, (vi) any change in the name of any
Credit Party, (vii) any other event which could reasonably be expected to
materially and adversely impact upon the amount or collectability of accounts
receivable of the Credit Parties or otherwise materially decrease the value of
the Collateral or the Pledged Securities, (viii) any proposed material amendment
to any agreements that are part of the Collateral or (ix) any Person giving any
notice to any Credit Party or taking any other action to enforce remedies with
respect to a claimed default or event or condition of the type referred to in
paragraph (g) or (h) of Article 7, such Credit Party shall promptly give written
notice thereof to the Administrative Agent specifying the nature and period of
existence of any such condition or event, or specifying the notice given or
action taken by such Person and the nature of such claimed Event of Default or
condition and what action any Credit Party has taken, is taking and proposes to
take with respect thereto.
(b)    Promptly upon any executive officer of any Credit Party obtaining
knowledge of (i) the institution of, or threat of, any action, suit, proceeding,
investigation or arbitration by any Governmental Authority or other Person
against or affecting any Credit Party or any of its assets or any item of
Product, or (ii) any material development in any such action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the Group
Lenders), which, in the case of (i) or (ii), if adversely determined could
reasonably be expected to have a Material Adverse Effect, such Credit Party
shall promptly give written notice thereof to the Administrative Agent and
provide such other information as may be available to it to enable the Group
Lenders to evaluate such matters; and, in addition to the requirements set forth
in clauses (i) and (ii) of this subsection (b), such Credit Party upon request
shall promptly give notice of the status of any action, suit, proceeding,
investigation or arbitration covered by a report delivered to the Group Lenders
pursuant to clause (i) and (ii) above to the Group Lenders and provide such
other information as may be reasonably available to it to enable the Group
Lenders to evaluate such matters.

- 85 -

--------------------------------------------------------------------------------




SECTION 5.5    Insurance. (a) Keep its assets which are of an insurable
character insured (to the extent and for the time periods consistent or greater
than normal industry standards) by financially sound and reputable insurers
against loss or damage by fire, explosion, theft or other hazards which are
included under extended coverage in amounts not less than the insurable value of
the property insured or such lesser amounts, and with such self-insured
retention or deductible levels, as are consistent with normal industry
standards.
(b)    Maintain with financially sound and reputable insurers, insurance against
other hazards and risks and liability to Persons and property to the extent and
in the manner consistent or greater than normal industry standards.
(c)    Maintain, or cause to be maintained, in effect during the period from the
commencement of principal photography of each item of Product produced by any
Credit Party or from the date of acquisition of each item of Product acquired by
any Credit Party, through the third anniversary of the date on which such item
of Product is Completed and as otherwise required by applicable contracts, a
so-called “Errors and Omissions” policy covering all such items of Product, and
cause such Errors and Omissions policy to provide coverage to the extent and in
such manner as is customary for items of Product of like type but, at minimum,
to the extent and in such manner as is required under all applicable contracts
relating thereto (including, without limitation, any Distribution Agreement
relating to such item of Product).
(d)    Maintain, or cause to be maintained, in effect during the period from the
commencement of principal photography of each item of Product produced by any
Credit Party, or from the date of acquisition of each item of Product acquired
by any Credit Party (i) until such time as the Administrative Agent shall have
been provided with satisfactory evidence of the existence of one negative or
master tape in one location and an interpositive, internegative or duplicate
master tape in another location of the final version of the Completed Product,
insurance on the negatives and sound tracks or master tapes of such item of
Product in an amount not less than the cost of re-shooting the principal
photography of the item of Product and otherwise re-creating such item of
Product, and (ii) until principal photography of such item of Product has been
concluded, a cast insurance policy with respect to such item of Product, which
provides coverage to the extent and in such manner as is customary for items of
Product of a like type, but at minimum, to the extent required under all
applicable contracts relating thereto.
(e)    Maintain, or cause to be maintained, in effect distributor’s “Errors and
Omissions” insurance to the extent and in amounts consistent or greater than
normal industry standards.
(f)    Cause all such above-described insurance (excluding worker’s compensation
insurance) to (i) provide for the benefit of the Group Lenders that 30 days’
prior written notice of cancellation, termination, non-renewal or lapse or
material change of coverage shall be given to the Administrative Agent; (ii)
name the Administrative Agent for the benefit of the Administrative Agent, the
Issuing Bank and the Group Lenders as a loss payee (except for “Errors and
Omissions” insurance and other third party liability insurance), provided,
however, that so long as no Event of Default has occurred and is continuing,
production insurance recoveries received prior to Completion or abandonment of
an item of Product may be utilized to

- 86 -

--------------------------------------------------------------------------------




finance the production of such an item of Product, and property insurance
proceeds may be used to repair damage in respect of which such proceeds were
received or so long as no Default or Event of Default has occurred and is then
continuing, to reimburse a Credit Party for its own funds expended to repair the
applicable damage; and (iii) to the extent that none of the Administrative
Agent, the Issuing Bank or the Group Lenders shall be liable for premiums or
calls, name the Administrative Agent (for the benefit of the Administrative
Agent, the Issuing Bank and the Group Lenders) as additional insureds including,
without limitation, under any “Errors and Omissions” policy.
(g)    Render to the Administrative Agent upon the request of the Administrative
Agent a broker’s report in form and substance satisfactory to the Administrative
Agent as to all such insurance coverage including such detail as the
Administrative Agent may request.
SECTION 5.6    Production and Distribution. Cause each item of Product being
produced by any Credit Party (i) to be produced in accordance with the standards
set forth in, and within the time period established in, all agreements with
respect to such item of Product to which such Credit Party is a party, subject
to the terms and conditions of such agreements and (ii) to be Completed at least
one (1) month prior to the earliest expiration date of any Acceptable L/C
supporting an Eligible Receivable relating to such item of Product which
Eligible Receivable is included in the Borrowing Base and in any event, no later
than the Maturity Date.
SECTION 5.7    Music. When an item of Product has been scored, if requested by
the Administrative Agent, deliver to the Administrative Agent within a
reasonable period of time after such request (i) written evidence of the music
synchronization rights, if any, obtained from the composer or the licensor of
the music and (ii) copies of all music cue sheets with respect to such item of
Product.
SECTION 5.8    Copyrights and Trademarks. (a) As soon as practicable (but in the
case of an item of Product, in no event later than sixty (60) days after the
initial release or broadcast of such item of Product and in the case of a
screenplay, in no event later than the date on which the Credit Parties must
comply with Section 5.21 hereof with respect to the item of Product to be based
on such screenplay), to the extent (i) any Credit Party is or becomes the
copyright proprietor thereof or otherwise acquires a copyrightable interest and
(ii) any Credit Party acquires any material trademark, service mark, trade name
or service name, take any and all actions necessary to register the copyright
for such item of Product or such trademark, service mark, trade name or service
name, in the name of such Credit Party (subject to a Lien in favor of the
Administrative Agent for the benefit of itself, the Issuing Bank and the Lenders
pursuant to the Copyright Security Agreement and the Trademark Security
Agreement Supplement) in conformity with the laws of the United States, Canada
and such other jurisdictions as the Administrative Agent may reasonably specify,
and immediately deliver to the Administrative Agent (a) written evidence of the
registration of any and all such copyrights for inclusion in the Collateral
under this Credit Agreement and (b) a Copyright Security Agreement Supplement or
a Trademark Security Agreement Supplement relating to such item or such
trademark, service mark, trade name or service name, executed by such Credit
Party; provided, however, the failure of the Borrower to provide such Copyright
Security Agreement Supplement or Trademark

- 87 -

--------------------------------------------------------------------------------




Security Agreement Supplement in accordance with this Section 5.8 shall not be
an Event of Default provided the Borrower provides a Copyright Security
Agreement Supplement and/or Trademark Security Agreement Supplement not later
than fifty-five (55) days after the end of each fiscal quarter, listing all
items of Product for which a Copyright Security Agreement Supplement and/or
Trademark Security Agreement Supplement, as applicable, has not been provided.
(b)    Obtain instruments of transfer or other documents evidencing the interest
of any Credit Party with respect to the copyright relating to items of Product
in which such Credit Party is not entitled to be the initial copyright
proprietor and any trademark, service mark, trade name or service name which
such Credit Party acquires, and promptly record such instruments of transfer on
the United States Copyright Register or the United States Trademark Register and
such other jurisdictions as the Administrative Agent may specify.
SECTION 5.9    Books and Records. (a) Maintain or cause to be maintained at all
times true and complete books and records of its financial operations and
provide the Administrative Agent and its representatives access to such books
and records and to any of its properties or assets upon reasonable notice and
during regular business hours in order that the Administrative Agent may make
such audits and examinations and make abstracts from such books, accounts,
records and other papers pertaining to the Collateral (including, but not
limited to, Eligible Receivables included in the Borrowing Base) and upon
notification to the Credit Parties, permit the Administrative Agent or its
representatives to discuss the affairs, finances and accounts with, and be
advised as to the same by the Credit Parties’ officers and independent
accountants, all as the Administrative Agent may deem appropriate for the
purpose of verifying the accuracy of the Borrowing Base Certificates and the
various other reports delivered by any Credit Party to the Administrative Agent,
the Issuing Bank and/or the Group Lenders pursuant to this Credit Agreement or
for otherwise ascertaining compliance with this Credit Agreement or any other
Fundamental Document.
(b)    If, prior to an Event of Default and in connection with the annual
outside audit, the Administrative Agent wishes to confirm with account debtors
and other payors the amounts and terms of any or all Eligible Receivables or
Other Receivables (both on and off balance sheet) included in the Borrowing
Base, the Administrative Agent will so notify the Credit Parties. The
Administrative Agent agrees to have such confirmation made through the Credit
Parties’ auditors. If for any reason such auditors fail to proceed with the
confirmations in a timely matter, the Administrative Agent may, upon notice to
the Credit Parties of such failure, proceed to make such confirmations directly
with account debtors and other payors unless the Credit Parties cure such
failure within ten (10) Business Days of such notice. Each of the Credit Parties
hereby agrees that, upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent shall be entitled to confirm directly with
account debtors and other payors, the amounts and terms of all accounts
receivable and/or Eligible Receivables.
SECTION 5.10    Third Party Audit Rights. On a quarterly basis, notify the
Administrative Agent of, and at all times allow the Administrative Agent access
to the results of, all audits conducted by any Credit Party of any third party
licensee under any agreement with

- 88 -

--------------------------------------------------------------------------------




respect to any item of Product included in the Collateral or of any partnership,
or joint venture. The Credit Parties will exercise their audit rights with
respect to any such third party licensees, partnerships and joint ventures upon
the reasonable request of the Administrative Agent to the extent that the Credit
Parties shall have the right to conduct such audits. After an Event of Default
has occurred and is continuing, the Administrative Agent shall have the right to
exercise through any Credit Party, such Credit Party’s right to audit any
obligor under an agreement with respect to any item of Product included in the
Collateral.
SECTION 5.11    Observance of Agreements. Duly observe and perform all material
terms and conditions of all material agreements with respect to the production,
distribution and/or exploitation of items of Product and diligently protect and
enforce the rights of the Credit Parties under all such agreements in a manner
consistent with prudent business judgment and subject to the terms and
conditions of such agreements.
SECTION 5.12    Laboratories; No Removal. To the extent any Credit Party has
control over, or rights to receive, any of the Physical Materials relating to
any item of Product, deliver or cause to be delivered to a Laboratory or
Laboratories all negative and preprint material, master tapes and all sound
track materials with respect to each such item of Product and deliver to the
Administrative Agent a fully executed Pledgeholder Agreement with respect to
such materials. To the extent that any Credit Party has only rights of access to
preprint material or master tapes and has not created duplicate materials
sufficient to exploit its rights and has not stored such duplicate materials at
a Laboratory that has delivered a Pledgeholder Agreement to the Administrative
Agent, then the Credit Parties will deliver to the Administrative Agent a fully
executed Laboratory Access Letter covering such materials. Prior to requesting
any such Laboratory to deliver such negative or other preprint or sound track
material or master tapes to another Laboratory, any such Credit Party shall
provide the Administrative Agent with a Pledgeholder Agreement or Laboratory
Access Letter, as appropriate, executed by such other Laboratory and all other
parties to such Pledgeholder Agreement (including the Administrative Agent).
Each Credit Party hereby agrees not to deliver or remove or cause the delivery
or removal of the original negative and film or sound materials or master tapes
with respect to any item of Product owned by such Credit Party or in which such
Credit Party has an interest (i) to a location outside the United States or
Canada or such other jurisdiction as may be approved by the Administrative Agent
in its discretion or (ii) to any state or jurisdiction where UCC-1, CCQ or PPSA
financing statements (or in the case of jurisdictions outside the United States
and Canada, documentation similar in purpose and effect satisfactory to the
Administrative Agent) have not been filed against such Credit Party.
(a)    During production of any item of Product produced by any Credit Party,
such Credit Party shall promptly deliver the daily rushes for such item of
Product to the appropriate Laboratory.
(b)    With respect to items of Product Completed after the Closing Date, on at
least a quarterly basis, deliver to the Administrative Agent and the
Laboratories which are signatories to Pledgeholder Agreements a revised schedule
of Product on deposit with such Laboratories.

- 89 -

--------------------------------------------------------------------------------




SECTION 5.13    Taxes and Charges; Indebtedness in Ordinary Course of Business.
Duly pay and discharge, or cause to be paid and discharged, before the same
shall become in arrears (after giving effect to applicable extensions), all
taxes, assessments, levies and other governmental charges, imposed upon any
Credit Party or its properties, sales and activities, or any part thereof, or
upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies which if unpaid might by law become a Lien upon any
property of any Credit Party; provided, however, that any such tax, assessment,
levy or charge need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if such
Credit Party shall have set aside on its books reserves (the presentation of
which is segregated to the extent required by GAAP) adequate with respect
thereto if reserves shall be deemed necessary; and provided, further, that such
Credit Party will pay all such taxes, assessments, levies or other governmental
charges forthwith upon the commencement of proceedings to foreclose any Lien
which may have attached as security therefor. Each of the Credit Parties will
promptly pay when due, or in conformance with customary trade terms, all other
obligations incident to its operations.
SECTION 5.14    Liens. Defend the Collateral (including, without limitation, the
Pledged Securities) against any and all Liens howsoever arising, other than
Permitted Encumbrances, and in any event defend against any attempted
foreclosure.
SECTION 5.15    Further Assurances; Security Interests. (a) Upon the request of
the Administrative Agent, duly execute and deliver, or cause to be duly executed
and delivered, at the cost and expense of the Credit Parties, such further
instruments as may be necessary or desirable in the reasonable judgment of the
Administrative Agent to carry out the provisions and purposes of this Credit
Agreement and the other Fundamental Documents.
(b)    Upon the request of the Administrative Agent, promptly execute and
deliver or cause to be executed and delivered, at the cost and expense of the
Credit Parties, such further instruments as may be appropriate in the reasonable
judgment of the Administrative Agent, to provide the Administrative Agent for
the benefit of the Administrative Agent, the Issuing Bank and the Lenders a
first perfected Lien in the Collateral and any and all documents (including,
without limitation, the execution, amendment or supplementation of any financing
statement and continuation statement or other statement and the filing of
termination statements for each of the Liens indicated on Schedule 6.2 hereof
for which the underlying obligation is no longer outstanding) for filing under
the provisions of the UCC, the PPSA and the rules and regulations thereunder, or
any other Applicable Law, and perform or cause to be performed such other
ministerial acts which are reasonably necessary or advisable, from time to time,
in order to grant and maintain in favor of the Administrative Agent for the
benefit of itself, the Issuing Bank and the Lenders the security interest in the
Collateral contemplated hereunder and under the other Fundamental Documents,
subject only to Permitted Encumbrances.
(c)    Promptly undertake to deliver or cause to be delivered to the
Administrative Agent from time to time such other documentation, consents,
authorizations and approvals in form and substance reasonably satisfactory to
the Administrative Agent, as the Administrative Agent shall deem reasonably
necessary or advisable to perfect or maintain the

- 90 -

--------------------------------------------------------------------------------




Liens of the Administrative Agent for the benefit of itself, the Issuing Bank
and the Group Lenders.
SECTION 5.16    ERISA Compliance and Reports. Furnish to the Administrative
Agent (i) as soon as reasonably possible, and in any event within thirty (30)
days after any executive officer of a Credit Party has knowledge that after (A)
any Reportable Event with respect to any U.S. Plan has occurred, a statement of
an executive officer of the Credit Party, setting forth on behalf of such Credit
Party details as to such Reportable Event and the action which it proposes to
take with respect thereto, together with a copy of the notice, if any, required
to be filed of such Reportable Event given to the PBGC or (B) an accumulated
funding deficiency has been incurred or an application has been made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard or an extension of any amortization period under Section 412 of the
Code with respect to a U.S. Plan or Multiemployer Plan has been or is proposed
to be terminated, reorganized, partitioned or declared insolvent under Title IV
of ERISA, proceedings have been instituted to terminate a U.S. Plan if such U.S.
Plan is subject to Title IV of ERISA, a proceeding has been instituted pursuant
to Section 515 of ERISA to collect a delinquent contribution to a Multiemployer
Plan, or any such Credit Party or ERISA Affiliate will incur any liability
(including any contingent or secondary liability) to or on account of the
termination of or withdrawal from a U.S. Plan subject to Title IV of ERISA or
Multiemployer Plan under Sections 4062, 4063, 4201 or 4204 of ERISA, a statement
of an executive officer of the Credit Party, setting forth details as to such
event and the action the applicable Credit Party proposes to take with respect
thereto, (ii) promptly upon reasonable request of the Administrative Agent,
copies of each annual and other report with respect to each U.S. Plan and (iii)
promptly after receipt thereof, a copy of any notice any Credit Party or ERISA
Affiliate may receive from the PBGC relating to the PBGC’s intention to
terminate any U.S. Plan subject to Title IV of ERISA or to appoint a trustee to
administer any U.S. Plan subject to Title IV of ERISA.
SECTION 5.17    Non-U.S. Plan Compliance and Reports.
(a)    Each Credit Party and each of their applicable Subsidiaries shall ensure
that all Non-U.S. Plans administered by it, or into which it is required to make
payments, obtains or retains (as applicable) registered status under and as
required by applicable law and is administered in a timely manner in all
respects in compliance with all applicable laws, except where the failure to do
so would not result in a Material Adverse Effect.
(b)    Furnish to the Administrative Agent as soon as possible, and in any event
within ten (10) days after receipt, copies of any notices received by any Credit
Party or any of their Subsidiaries with respect to any Non-U.S. Plan with
respect to which there would reasonably be expected to be a material liability
of a Credit Party or any of its Subsidiaries.
SECTION 5.18    Subsidiaries. Prior to any (i) Inactive Subsidiary becoming
active or (ii) Unrestricted Subsidiary becoming a Credit Party after the date
hereof and promptly after formation or acquisition of any new Subsidiary other
than an Inactive Subsidiary (but in any event prior to commencement of
operations by such Subsidiary), the Credit Parties shall cause such Inactive
Subsidiary, former Unrestricted Subsidiary or new Subsidiary (other than a
Controlled Foreign Subsidiary), as applicable, to deliver to the Administrative
Agent an

- 91 -

--------------------------------------------------------------------------------




Instrument of Assumption and Joinder duly executed by such Subsidiary,
appropriate UCC-1 or PPSA financing statements or Hypothec executed by such
Subsidiary, and to the extent the stock of such Subsidiary has not previously
been pledged to the Administrative Agent (for the benefit of the Group Lenders),
the stock certificates of such Subsidiary together with undated stock powers
executed in blank and organizational documents to the extent set forth in
Section 4.1 hereof, and written opinions of counsel in form and substance
reasonably satisfactory to the Administrative Agent. Notwithstanding the
foregoing, Pledged Securities shall not include (a) the Equity Interests of any
Controlled Foreign Subsidiary which are owned by another Controlled Foreign
Subsidiary and (b) Equity Interests owned directly by a Credit Party which would
otherwise result in voting shares representing more than 65% of the total
combined voting power of all classes of stock of any Controlled Foreign
Subsidiary being included as Pledged Securities.
SECTION 5.19    Environmental Laws. Promptly notify the Administrative Agent
upon any Credit Party becoming aware of any violation or potential violation or
non-compliance with, or liability or potential liability under any Environmental
Laws which, when taken together with all other pending violations would
reasonably be expected to have a Material Adverse Effect, and promptly furnish
to the Administrative Agent all notices of any nature which any Credit Party may
receive from any Governmental Authority or other Person with respect to any
violation, or potential violation or non-compliance with, or liability or
potential liability under any Environmental Laws which, in any case or when
taken together with all such other notices, could reasonably be expected to have
a Material Adverse Effect.
(a)    Comply with and use reasonable efforts to ensure compliance by all
tenants and subtenants with all Environmental Laws, and obtain and comply in all
respects with and maintain and use best efforts to ensure that all tenants and
subtenants obtain and comply in all respects with and maintain any and all
licenses, approvals, registrations or permits required by Environmental Laws,
except where failure to do so would not have a Material Adverse Effect.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under all Environmental
Laws and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities, except where failure to do so would
not have a Material Adverse Effect. Any order or directive whose lawfulness is
being contested in good faith by appropriate proceedings shall be considered a
lawful order or directive when such proceedings, including any judicial review
of such proceedings, have been finally concluded by the issuance of a final
non-appealable order; provided, however, that the appropriate Credit Party shall
have set aside on its books reserves (the presentation of which is segregated to
the extent required by GAAP) adequate with respect thereto if reserves shall be
deemed necessary.
(c)    Defend, indemnify and hold harmless the Administrative Agent, the Issuing
Bank and the Group Lenders, and their respective employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way related to the
violation of or non-compliance by any

- 92 -

--------------------------------------------------------------------------------




Credit Party with any Environmental Laws, or any orders, requirements or demands
of Governmental Authorities related thereto, including, without limitation,
reasonable external attorney and consultant fees, investigation and laboratory
fees, court costs and litigation expenses, but excluding therefrom all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
arising out of or resulting from (i) the gross negligence or willful acts or
willful misconduct of any indemnified party or (ii) any acts or omissions of any
indemnified party occurring after any indemnified party is in possession of, or
controls the operation of, any property or asset.
SECTION 5.20    Use of Proceeds. Use the proceeds of the Loans to (i) finance
the development, production, distribution or acquisition of intellectual
properties including feature films, television, interactive media, music and
video product and/or rights therein or thereto, (ii) operate physical production
facilities, (iii) acquire and operate television channels and internet
distribution platforms, (iv) service, repay and refinance the Existing Credit
Agreement and the Summit Credit Facility and (v) for other general corporate
purposes, including without limitation acquisitions, permitted stock and
indebtedness repurchases, repayments and refinancings, dividends and cash
collateralizing a Defaulting Lender’s L/C Exposure in accordance with Section
2.17(a) hereof.
SECTION 5.21    Uncompleted Items of Product. With respect to each item of
Product or seasonal order of a television series for which any Credit Party has
Production Exposure in excess of U.S.$30,000,000 (or is otherwise subject to
economic risk of Completion if the Production Exposure exceeds U.S.$30,000,000
for any individual item of Product or as otherwise required by the
Administrative Agent in its discretion), deliver to the Administrative Agent,
not later than (A) in the case of an item of Product being produced by or under
the control of any Credit Party, five (5) days prior to the commencement of
principal photography of such item of Product and (B) in the case of an item of
Product being acquired from a third party or through a co-production which is
not controlled by a Credit Party, five (5) days prior to payment by any Credit
Party of any portion of the cost of such item of Product (other than a deposit
payment of 20% or less of the Production Exposure for an item of Product), each
of the following to the extent applicable (it being understood that for purposes
of clause (B) clause (1) below shall not be applicable):
(1)    if requested by the Administrative Agent or the Group Lenders, acting
reasonably, the budget and cash flow schedule for such item of Product,
(2)    if requested by the Administrative Agent or the Group Lenders, acting
reasonably, a schedule identifying all agreements executed in connection with
such item of Product, which provide for deferments of compensation or
participations (as distinguished from residuals), in either case, payable by any
Credit Party from its share of revenues,
(3)    copies of such of the foregoing agreements as the Administrative Agent or
the Group Lenders may reasonably request,

- 93 -

--------------------------------------------------------------------------------




(4)    certificates or binders of insurance with respect to such item of Product
(and policies of insurance if requested by the Administrative Agent and provided
such policies are in the Credit Parties’ possession or are otherwise available
to the Credit Parties), including all forms of insurance coverage required by
Section 5.5 hereof,
(5)    copies of all instruments of transfer or other instruments (in recordable
form) (“Chain of Title” documents) necessary to establish, to the reasonable
satisfaction of the Administrative Agent, in the appropriate Credit Party
ownership of sufficient rights under copyright in the literary properties upon
which such item of Product is to be based to enable such Credit Party to produce
and/or distribute such item of Product and to grant the Administrative Agent the
security interests therein which are contemplated by this Credit Agreement and
the other Fundamental Documents which Chain of Title documents shall evidence to
the Administrative Agent’s satisfaction the Credit Party’s rights in, and with
respect to, such item of Product,
(6)    evidence of the registration in the name of, or the transfer to, a Credit
Party of the copyright in the item of Product and/or the literary and other
properties upon which the item of Product is to be based (all as required by
Section 5.8 hereof) and an executed Copyright Security Agreement Supplement with
respect to such item of Product or such literary and other properties (as
applicable), and
(7)    in the case of: (a) an item of Product being produced by or under the
control of any Credit Party, to the extent not already covered by an existing
Pledgeholder Agreement, executed Pledgeholder Agreement(s) with respect to such
item of Product; provided, however, that if a Credit Party has granted a Lien in
such item of Product to secure outside production financing in accordance with
Section 6.2(n) hereof, no Pledgeholder Agreement shall be required until such
time as the outside production financier has released such Lien; or (b) an item
of Product being acquired from a third party or through a co-production which is
not controlled by a Credit Party, to the extent not already covered by an
existing Laboratory Access Letter, executed Laboratory Access Letter(s) with
respect to such item of Product.
SECTION 5.22    Negative Cost Statements. If requested by the Administrative
Agent, with respect to each item of Product having a Production Exposure of
U.S.$30,000,000 or more which is produced by or under the control of any Credit
Party, deliver to the Administrative Agent, within thirty (30) days after each
such item of Product is Completed (and after the last episode of the season for
a television series has been Completed), a tentative negative cost statement,
and within 120 days after each such item of Product is Completed (and after the
last episode of the season for a television series has been Completed), a final
negative cost statement.
SECTION 5.23    Distribution Agreements, Acceptable L/C’s, Etc.
(a)    Deliver to the Administrative Agent to be held as part of the Collateral,
promptly upon receipt thereof, the originals of all Acceptable L/C’s (including
any amendments thereto) which are received by a Credit Party (whether pursuant
to a Distribution Agreement or otherwise) after the date hereof.

- 94 -

--------------------------------------------------------------------------------




(b)    Furnish to the Administrative Agent quarterly (i) a list in the form of
Schedule 3.18 hereto of all material Distribution Agreements executed during the
preceding quarter and all material amendments to existing Distribution
Agreements which amendments were executed during the preceding quarter and (ii)
copies of all Notices of Assignment and Irrevocable Instructions (to the extent
at the time required by Section 8.3 hereof) executed during the preceding
quarter.
(c)    From time to time (i) furnish to the Administrative Agent such
information and reports regarding the Distribution Agreements to which any
Credit Party is a party as the Administrative Agent may reasonably request and
(ii) upon the occurrence and continuation of an Event of Default and the
reasonable request of the Administrative Agent, make to the other parties to a
Distribution Agreement to which any Credit Party is a party such demands and
requests for information and reports or for action as the Credit Party is
entitled to make under each such Distribution Agreement.
(d)    Take all action on its part to be performed necessary to effect timely
payments under all Acceptable L/C’s, including, without limitation, timely
preparation, acquisition and presentation of all documents, drafts or other
instruments required to effect payment thereunder.
SECTION 5.24    Completion Guaranty. Obtain a Completion Guaranty for any item
of Product (other than a television series) for which any Credit Party has a
current financial exposure (as opposed to a Negative Pick-up Obligation) or is
otherwise subject to the economic risk of Completion if the Production Exposure
exceeds U.S.$30,000,000 for any such individual item of Product or as otherwise
required by the Administrative Agent in its discretion; provided, however, that
a Credit Party must obtain a Completion Guaranty for any item of Product
(including a television series) financed solely by a Credit Party, regardless of
the amount of Production Exposure, in order to receive a Production Credit for
such item of Product.
SECTION 5.25    Security Agreements with the Guilds. Both (i) furnish to the
Administrative Agent duly executed copies of each security agreement relating to
an item of Product entered into by a Credit Party with any guild after the
Closing Date and (ii) use commercially reasonable efforts to obtain an
intercreditor agreement (in form and substance satisfactory to the
Administrative Agent) from the applicable guild with respect to the security
interest and other rights granted to it after the Closing Date pursuant to each
such security agreement delivered to the Administrative Agent pursuant to clause
(i) above.
SECTION 5.26    Excluded Beneficial Interests. Furnish to the Administrative
Agent a description of each Excluded Beneficial Interest acquired by the Credit
Parties following the Closing Date, no later than 180 days after the acquisition
of such Excluded Beneficial Interests.
SECTION 5.27    Designated Foreign Subsidiaries. Prior to the inclusion of any
Eligible Receivables owed to a Designated Foreign Subsidiary in the Borrowing
Base, furnish to the Administrative Agent (i) evidence acceptable to the
Administrative Agent of the grant of a first priority security interest over the
accounts receivable owed by such Designated Foreign

- 95 -

--------------------------------------------------------------------------------




Subsidiary to a Credit Party, and (ii) an opinion of local counsel in form and
substance acceptable to the Administrative Agent.
SECTION 5.28    Inactive Bank Accounts. Endeavor to close inactive bank
accounts.
SECTION 5.29    Post Closing Matters. As soon as practical after the Closing
Date but in no event later than thirty (30) days after the Closing Date, furnish
to the Administrative Agent Pledgeholder Agreements and/or Laboratory Access
Letters with Premiere Digital Services and Deluxe Film Restoration (formerly
Film Treat).
6.
NEGATIVE COVENANTS

From the date hereof and for so long as the Commitments shall be in effect, any
amount shall remain outstanding under the Notes, or Letter of Credit shall
remain outstanding or any monetary Obligation then due and payable shall remain
unpaid or unsatisfied, each Credit Party agrees that, unless the Required
Lenders shall otherwise consent in writing, it will not and will not allow any
of its Subsidiaries (other than the Unrestricted Subsidiaries or Inactive
Subsidiaries) to:
SECTION 6.1    Limitations on Indebtedness and Preferred Equity Interests.
Incur, create, assume or suffer to exist any preferred stock or preferred
membership interest or Indebtedness or permit any partnership or joint venture
in which any Credit Party is a general partner to incur, create, assume or
suffer to exist any Indebtedness or preferred partnership interest other than:
(a)    the Indebtedness represented by the Notes and the other Obligations;
(b)    Guaranties permitted pursuant to Section 6.3 hereof;
(c)    Indebtedness in respect of secured purchase money financing (or its
Quebec equivalent), including Capital Leases, to the extent permitted by Section
6.2(d) not to exceed U.S.$75,000,000 in the aggregate at any one time
outstanding; plus up to U.S.$3,000,000 incurred solely to finance the Fractional
Aircraft Interest, plus, the full amount of any mortgage on the Borrower’s
headquarters; provided the amount of any such mortgage does not exceed (A) the
total construction costs to the extent such mortgage secures a construction loan
(which shall exclude costs of acquiring the land) or (B) 80% of the purchase
price or value (whichever is greater) of such real property and improvements if
such mortgage secures a “permanent” loan or refinancing of the construction loan
after completion of construction;
(d)    Indebtedness in respect of inter-company advances constituting
Investments permitted under Section 6.4(v);
(e)    existing Indebtedness listed on Schedule 6.1 hereto and all exchanges,
extensions, refinancing and renewals thereof; provided that the principal amount
of such Indebtedness is not increased and the terms thereof are not more onerous
to any applicable Credit Party or Designated Foreign Subsidiary (in the opinion
of the Administrative Agent, acting

- 96 -

--------------------------------------------------------------------------------




reasonably) than the existing terms of the Indebtedness being exchanged,
extended, refinanced or renewed;
(f)    Indebtedness incurred by a Credit Party that is a Special Purpose
Producer which is non-recourse to any other Credit Party except to the extent of
a Negative Pick-up Obligation, Program Acquisition Guarantee or short-fall
guarantee; provided, however that the Borrower may seek such outside production
financing only if the Group Lenders have first been offered, for a period of not
less than 10 days from notice to the Administrative Agent of such production
financing, the opportunity to provide such financing and none of the Group
Lenders shall have agreed to provide such financing on market terms and
provided, further that the applicable Credit Party shall provide the
Administrative Agent a description of the terms of such production financing
within a reasonable time after entering into such production financing;
(g)    liabilities relating to profit participations, revenue participations,
talent participations, deferments and guild residuals arising in the ordinary
course of business in connection with the production, acquisition and/or
distribution of Product;
(h)    secured Subordinated Debt, provided, that (i) all terms and conditions
relating to such Indebtedness (including, without limitation, subordination
provisions, if any, covenants and defaults and any related security,
intercreditor or subordination agreement) shall be satisfactory to
Administrative Agent, (ii) no Default or Event of Default shall have occurred
and be continuing and (iii) the Borrower shall demonstrate pro forma compliance
with the covenants set forth in Section 6.14 through 6.16 and 6.25;
(i)    unsecured Subordinated Debt of LGEC and the Borrower, provided that (i)
at the time of issuance of any such Indebtedness, the Total Debt Ratio is not
less than 1.00 to 1.00, (ii) the Borrower shall demonstrate pro forma compliance
with the covenants set forth in Section 6.14 through 6.16 and 6.25 hereof after
giving effect to such Indebtedness, (iii) such Indebtedness does not require any
cash principal payments prior to six (6) months after the Maturity Date, and
(iv) all other terms and conditions relating to such Indebtedness (including,
without limitation, subordination provisions, if any, covenants and defaults and
any related security, intercreditor or subordination agreement) shall be
satisfactory to Administrative Agent;
(j)    senior unsecured Indebtedness of LGEC;
(k)    unsecured liabilities for acquisitions of rights or Product incurred in
the ordinary course of business (including co-productions, co-ventures and other
co-financing arrangements), which are not otherwise prohibited hereunder;
(l)    Indebtedness of a Person which becomes a Subsidiary of LGEC after the
Closing Date provided (i) such Indebtedness existed at the time the Person
became a Subsidiary and was not created in anticipation of the acquisition of
such Person, (ii) immediately after giving effect to the acquisition of such
Person by a Credit Party, no Default or Event of Default shall have occurred and
be continuing and (iii) such Indebtedness is non-recourse to the Borrower or any
other Credit Party (other than such Person);

- 97 -

--------------------------------------------------------------------------------




(m)    Permitted Preferred Stock;
(n)    Replication Advances not to exceed $100,000,000 in the aggregate at any
one time outstanding, which may be secured on a subordinated basis and which are
otherwise on terms and conditions acceptable to the Administrative Agent in its
discretion, or bridge financing related thereto;
(o)    Indebtedness secured solely by liens on Acceptable Tax Credits which is
non-recourse to any Credit Party other than customary representations and
warranties pursuant to documentation satisfactory to the Administrative Agent;
(p)    other Indebtedness not to exceed U.S.$50,000,000 in the aggregate at any
one time outstanding;
(q)    Indebtedness pursuant to the Pennsylvania Regional Financing Arrangement
in an amount no greater than U.S.$66,000,000;
(r)    Indebtedness incurred by any SlateCo and/or LGMFV to the extent
contemplated by the definition of “Permitted Slate Financing” and the LGMFV
Credit Facility; and
(s)    Indebtedness incurred by any ProdCo to the extent contemplated by
definition of “Permitted Slate Transaction”.
SECTION 6.2    Limitations on Liens. Incur, create, assume or suffer to exist
any Lien on any of the Collateral, whether now owned or hereafter acquired,
except:
(a)    the Liens of the Administrative Agent (for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders) under this Credit
Agreement, the other Fundamental Documents and any other document contemplated
hereby or thereby;
(b)    Liens to secure any Subordinated Debt on terms and conditions
satisfactory to the Administrative Agent;
(c)    existing Liens listed on Schedule 6.2 hereof;
(d)    Liens granted to the vendor or Person financing the acquisition or
improvement of property, plant or equipment or other property acquired or
improved by a Credit Party if, in each case, (i) the Lien is limited to the
particular assets acquired or improved; (ii) except in the case of the financing
for the Borrower’s new headquarters, the Indebtedness secured by the Lien does
not exceed the cost of acquiring and improving the particular assets for which
the Lien is granted, (iii) the Indebtedness in respect of which such Lien is
granted is permitted by Section 6.1(c) hereof and (iv) such transaction does not
otherwise violate this Credit Agreement;
(e)    Liens pursuant to written security agreements (in form and substance
acceptable to the Administrative Agent) in favor of guilds or unions which are
required pursuant

- 98 -

--------------------------------------------------------------------------------




to collective bargaining agreements; provided, however, that either (i) the
Borrower has used commercially reasonable efforts to obtain an intercreditor
agreement between each such guild and the Administrative Agent reasonably
satisfactory to the Administrative Agent in all respects or (ii) the
Administrative Agent has perfected its security interest in the applicable
Credit Party’s rights in the item of Product to which such Liens relate prior to
any guild or union perfecting its security interest; provided further, however,
that if such Liens are permitted by Section 6.2(o) hereof, then the Borrower
shall not be required to obtain such intercreditor with respect to such Liens;
(f)    Liens (on terms satisfactory to the Administrative Agent) to secure
distribution, exhibition and/or exploitation rights of licensees pursuant to
Distribution Agreements or of licensors from whom any Credit Party has obtained
any distribution rights or other exploitation rights to any item of Product or
Liens to secure production advances on an item of Product;
(g)    Liens to secure deposits under worker’s compensation, unemployment
insurance, old-age pensions, social security and similar laws or to secure
statutory obligations or surety, appeal, performance or other similar bonds
incurred in the ordinary course of business (other than completion guaranties)
or to secure performance as lessee under leases of real or personal property and
other obligations of a like nature, in each case incurred in the ordinary course
of business;
(h)    Liens customarily granted or incurred in the ordinary course of business
with regard to services rendered by laboratories and post-production houses,
record warehouses and suppliers of materials and equipment which secure
outstanding trade payables;
(i)    Liens arising out of attachments, judgments or awards as to which an
appeal or other appropriate proceedings for contest or review are timely
commenced (and as to which foreclosure and other enforcement proceedings shall
not have been commenced (unless fully bonded or otherwise effectively stayed))
and as to which appropriate reserves have been established in accordance with
GAAP;
(j)    Liens for taxes, assessments or other governmental charges or levies (i)
not yet due or (ii) due and payable, the validity or amount of which is
currently being contested in good faith by appropriate proceedings pursuant to
the terms of Section 5.13 hereof;
(k)    possessory Liens (other than those of laboratories and production houses)
which (i) occur in the ordinary course of business, (ii) secure normal trade
debt which is not yet due and payable and (iii) do not secure Indebtedness;
(l)    customary Liens in favor of Approved Completion Guarantors granted in
connection with Completion Guaranties;
(m)    Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of setoff or similar rights with respect to deposit
accounts of the Credit Parties;

- 99 -

--------------------------------------------------------------------------------




(n)    Liens granted by a Credit Party that is a Special Purpose Producer to
secure outside production financing otherwise permitted hereunder;
(o)    Liens on the property or assets of a Person which becomes a Subsidiary of
a Credit Party after the Closing Date securing Indebtedness permitted under
Section 6.1 hereof, including Liens in favor of any trade guild with respect to
the obligation of such Person to pay residuals provided that (i) such Liens
existed at the time such Person became a Subsidiary and were not created in
anticipation of the acquisition of such Person, (ii) any such Lien does not by
its terms cover any property or assets after the time such Person becomes a
Subsidiary which were not covered immediately prior thereto, and (iii) any such
Lien does not by its terms secure any Indebtedness other than Indebtedness
existing immediately prior to the time such Person becomes a Subsidiary;
(p)    reversion or turnaround rights with respect to a project in development
provided, that any such right of a third party either (i) terminates by the date
on which the Credit Parties must comply with Section 5.21 hereof with respect to
the item of Product to be based, in whole or in part, on such development
project or (ii) is subordinate on terms satisfactory to the Administrative
Agent;
(q)    easements, servitudes, rights of way, restrictions, minor defects or
irregularities in title and other similar encumbrances on real property which do
not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of business of the Credit Parties;
(r)    Liens to secure Replication Advances permitted by Section 6.1(n) on terms
and conditions satisfactory to the Administrative Agent;
(s)    Liens on Acceptable Tax Credits to secure Indebtedness permitted by
Section 6.1(o) hereof;
(t)    Liens granted by either MQP, any Services Company that is a Credit Party,
LGF or Lions Gate Television Inc. to secure MQP’s obligations to SGF pursuant to
the SGF Co-Financing Arrangement;
(u)    Liens to secure payment and performance obligations to (i) any ProdCo
contemplated by the definition of “Permitted Slate Transaction” and (ii) any
SlateCo and/or LGMFV contemplated by the definitions of “Permitted Slate
Financing” and “LGMFV Credit Facility”;
(v)    Liens to secure payment and performance obligations of a Credit Party in
connection with a revenue participation purchase agreement or similar
arrangement for third-party investments in Product produced, acquired or
distributed by such Credit Party; provided, however, that each such revenue
participation or other investment arrangement exceeding U.S.$20,000,000 is on
terms satisfactory to the Administrative Agent;

- 100 -

--------------------------------------------------------------------------------




(w)    Liens granted by one or more of the Credit Parties to secure LGPA’s and
its subsidiaries’ obligations to PA Lender pursuant to the Pennsylvania Regional
Financing Arrangement; and
(x)    Liens to secure transactions permitted under Section 6.8 (including, in
the case of transactions contemplated by clause (ii) of Section 6.8, liens
granted to third parties provided such third party liens are (A) assigned to a
Credit Party and (B) are expressly subject and subordinate to the liens in such
item of Product held by the Administrative Agent and, if applicable any Credit
Party), together with other Liens securing other Indebtedness not to exceed
U.S.$50,000,000 in the aggregate at any one time outstanding.
SECTION 6.3    Limitation on Guarantees. Provide any Guaranty, either directly
or indirectly, except (i) Negative Pickup Obligations and minimum guarantees to
acquire items of Product in the ordinary course of business to the extent
otherwise permitted under this Credit Agreement, (ii) Guarantees of the
obligations of Special Purpose Producers under talent agreements for the
provision of services related to the production of items of Product, provided
that such obligations are included within the Credit Party’s Production Exposure
for each such item of Product, (iii) Guarantees to the Administrative Agent, the
Issuing Bank and the Lenders in accordance with Article 9 hereof, (iv) existing
Guarantees listed on Schedule 6.3 hereto and all extensions, refinancing and
renewals thereof; provided that the principal amount of such Guarantees is not
increased and the terms thereof are not more onerous to any applicable Credit
Party or Designated Foreign Subsidiary (in the opinion of the Administrative
Agent) than the existing terms of the Guarantees being refinanced, (v)
Guarantees by one Credit Party of the obligations of another Credit Party to the
extent such obligations are otherwise permitted hereunder, including short-fall
guarantees in connection with outside production financing permitted pursuant to
Section 6.1(f) hereof, (vi) subordinated guarantees of Replication Advances
permitted hereunder; (vii) guarantees of obligations of the Headquarters JV in
respect of construction or permanent financing not to exceed the amount of the
mortgage financing which is permitted to be incurred directly by the Credit
Parties in connection with the new headquarters facility pursuant to Section
6.1(c), (viii) LGEC’s guarantee of the obligations of the Borrower pursuant to
the Convertible Senior Subordinated Notes and pursuant to the Share Purchase
Agreement among Redbus Group Limited, Redbus Distribution, the Borrower and
LGEC, dated as of October 17, 2005; (ix) Guarantees in connection with Permitted
Slate Financings and Permitted Slate Transactions, together with other
Guarantees not to exceed U.S.$75,000,000 in the aggregate outstanding at any one
time and (x) Guarantees of the obligations of Special Purpose Producers under
collective bargaining agreements with guilds and/or unions relating to the
provision of services related to the production of items of Product.
SECTION 6.4    Limitations on Investments. Create, make or incur any Investment
other than (i) Investments in LGUK and/or any member of the LGUK Group and other
Controlled Foreign Subsidiaries (provided that LGUK, such member of the LGUK
Group and/or such other Controlled Foreign Subsidiary, in each case, is not an
Unrestricted Subsidiary), that are direct or indirect Subsidiaries of LGEC in an
amount not to exceed $“[REDACTED]”at any one time, plus any proceeds received by
a Credit Party as a result of (a) any distribution, cash dividend or other
direct or indirect payment on account of shares in any Controlled Foreign

- 101 -

--------------------------------------------------------------------------------




Subsidiary, (b) any redemption or other acquisition, re-acquisition or
retirement by a Controlled Foreign Subsidiary and (c) any payments made to
retire, or obtain the surrender of, any outstanding warrants, puts or options or
other rights to purchase or otherwise acquire any interest in a Controlled
Foreign Subsidiary, provided, that the amount of Investments allowed pursuant to
this clause (i) may be increased by the Cumulative Credit, (ii) to acquire
Product in the ordinary course of business, (iii) nominal investments in Special
Purpose Producers, (iv) the purchase of Cash Equivalents, (v) inter-company
advances among Credit Parties, (vi) Investments as of the Closing Date set forth
on Schedule 6.4 and all exchanges, extensions, refinancings and renewals
thereof, provided that the terms thereof are not more onerous to any applicable
Credit Party or Designated Foreign Subsidiary(in the opinion of the
Administrative Agent, acting reasonably) than the existing terms of the
Investment being exchanged, extended, refinanced or renewed, (vii) Guarantees
permitted pursuant to Section 6.3, (viii) equity Investments of any Credit Party
in its existing Subsidiaries that are Credit Parties and the creation of and
Investments in new Subsidiaries in accordance with the provisions hereof, (ix)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers, customers or other debtors or in
settlement of delinquent obligations arising in the ordinary course of business,
(x) loans or advances to employees in the ordinary course of business (such as
travel advances), (xi) promissory notes or other debt obligations received in
connection with asset dispositions permitted hereunder, (xii) Investments in
connection with co-productions, co‑ventures, and other co-financing arrangements
otherwise permissible hereunder, (xiii) loans or other advances to officers or
employees of the Credit Parties for the purpose of purchasing Equity Interests
in the Credit Parties in an amount not to exceed U.S.$2,500,000 in the aggregate
outstanding at any time, (xiv) Investments made by issuing new capital stock or
by using the proceeds of such newly issued capital stock within a reasonable
period following the issuance of such capital stock, (xv) the purchase of call
options to hedge the Borrower’s exposure in connection with the issuance of the
Convertible Senior Subordinated Notes which call options are to be settled on a
net basis, (xvi) Investments of up to U.S.$50,000,000 in the aggregate in a
limited partnership or limited liability company sponsored and/or managed by a
Credit Party for the purpose of acquiring, administering and licensing music and
publishing rights, (xvii) loans made by MQP to Services Companies in connection
with any tax credits pursuant to the SGF Co-Financing Arrangement, (xviii) loans
made by the Borrower to NextPoint, Inc. in an amount at any time no greater than
U.S.$15,000,000, (xix) other Investments (including Investments by way of
guarantees of third parties and Investments in Unrestricted Subsidiaries)
provided that in case of this clause (xix) (a) no Default or Event of Default
shall be continuing after giving effect on a pro forma basis to such Investment
and (b) the sum of all Investments made under this clause (xix) and Restricted
Payments made in reliance on Section 6.5(xiii) does not exceed the sum of (1)
the lesser of (i) the greater of 35% of the Eligible Unsold Rights Amount and
U.S.$ “[REDACTED]”and (ii) U.S.$ “[REDACTED]”plus (2) any proceeds received by a
Credit Party as a result of (a) any distribution, cash dividend or other direct
or indirect payment on account of shares in any Unrestricted Subsidiary,
Excluded Beneficial Interest or similar Equity Interest in a person which is not
a Subsidiary, (b) any redemption or other acquisition, re-acquisition or
retirement by an Unrestricted Subsidiary, Excluded Beneficial Interest or
similar Equity Interest in a person which is not a Subsidiary and (c) any
payments made to retire, or obtain the surrender of, any outstanding warrants,
puts or options or other rights to purchase or otherwise acquire any interest in
an Unrestricted Subsidiary, Excluded Beneficial Interest or

- 102 -

--------------------------------------------------------------------------------




similar Equity Interest in a person which is not a Subsidiary; provided, that
the amount of Investments allowed pursuant to this clause (xix) and the amount
of Restricted Payments allowed pursuant to Section 6.5(xiii) may be increased by
the Cumulative Credit, (xx) Investments in the Headquarters JV not to exceed
U.S.$40,000,000, (xxi) Investments in any SlateCo in accordance with the
definition of a “Permitted Slate Financing”, (xxii) Investments in any ProdCo in
accordance with the definition of a “Permitted Slate Transaction”, and (xxiii)
Investments in Unrestricted Subsidiaries to the extent funded with proceeds of
new equity raises at LGEC or Indebtedness at LGEC which is not guaranteed by the
Borrower or any of its Subsidiaries (other than Unrestricted Subsidiaries or
Inactive Subsidiaries) and which is not applied to increase the amount of
Investments allowed pursuant to sub-clause (i) and (xix) above.
SECTION 6.5    Restricted Payments. Pay or declare or enter into any agreement
to pay or otherwise become obligated to make any Restricted Payment, other than
(i) Restricted Payments payable solely in additional shares of common stock of
LGEC, (ii) conversion of Permitted Preferred Stock into common stock of LGEC,
(iii) dividends on Permitted Preferred Stock, (iv) payments (a) for the
repurchase, redemption, acquisition, cancellation or other retirement for value
of the Equity Interests of LGEC held by former managers and employees of a
Credit Party or its Subsidiaries (or their estates or beneficiaries under their
estates) upon the death, disability, retirement or termination of employment of
any such former managers or former employees, (b) to terminate options to
purchase stock of LGEC owned by former managers and employees of a Credit Party
or its Subsidiaries (or their estate or beneficiaries under their estates) upon
the death, disability, retirement or termination of employment of any such
former manager or former employee of such Credit Party or its Subsidiaries or
(c) on promissory notes or other obligations representing the unpaid repurchase,
redemption, acquisition or cancellation price for Equity Interests of LGEC owned
by such former managers and employees of such Credit Party and its Subsidiaries,
in an amount not to exceed at any time U.S.$2,500,000 in the aggregate at any
one time for (a), (b) and (c), but, in each case, only if no Default or Event of
Default is in existence or would be caused thereby, (v) payments to a Credit
Party by another Credit Party, (vi) payments to the Borrower from any other
Credit Party, (vii) payments but not prepayments of interest on Subordinated
Debt (other than in connection with a permitted payment thereof) on the terms
set forth in the applicable documents provided, that no Default or Event of
Default shall be continuing after giving effect on a pro forma basis to such
payments, (viii) voluntary and mandatory payments of principal and interest
(including without limitation any exchanges, conversions or refinancings) in the
Senior Secured Second Priority Notes and the Convertible Senior Subordinated
Notes, including any premiums, fees (including consent fees) and expenses
provided, that no Default or Event of Default shall be continuing after giving
effect on a pro forma basis to such payments, (ix) repayment of any Replication
Advance by way of application of a specified portion of the per unit replication
or processing charges or by reason of the Credit Parties’ failure to fulfill
minimum replication commitments as specified in the governing terms and
conditions as approved in accordance with Section 6.1(n) hereof, (x) repayment
of a Replication Advance with proceeds of another Replication Advance obtained
in accordance with Section 6.1(n) hereof, (xi) payments for the purchase of call
options to hedge the Borrower’s exposure in connection with the issuance of the
Convertible Senior Subordinated Notes which call options are to be settled on a
net basis, (xii) the Refinance of Subordinated Debt or Permitted Preferred Stock
in exchange for or with all

- 103 -

--------------------------------------------------------------------------------




or a portion of proceeds received from the issuance of Permitted Preferred
Stock, Equity Interests of LGEC or the Borrower (to the extent consideration for
the Equity Interests of the Borrower are from proceeds from the issuance of
Equity Interests in LGEC), common stock of LGEC or Permitted Refinancing
Indebtedness in compliance with the definitions of such terms and (xiii) other
Restricted Payments, provided, that (a) no Default or Event of Default shall be
continuing after giving effect on a pro forma basis to such payments and (b) the
sum of all Restricted Payments made under this clause (xiii) and Investments
made in reliance on Section 6.4(xix) does not exceed the sum of (1) the lesser
of (i) the greater of 35% of the Eligible Unsold Rights Amount and U.S.$
“[REDACTED]”and (ii) U.S.$ “[REDACTED]”plus (2) any proceeds received by a
Credit Party as a result of (a) any distribution, cash dividend or other direct
or indirect payment on account of shares in any Unrestricted Subsidiary,
Excluded Beneficial Interest or similar Equity Interest in a person which is not
a Subsidiary, (b) any redemption or other acquisition, re-acquisition or
retirement by an Unrestricted Subsidiary, Excluded Beneficial Interest or
similar Equity Interest in a person which is not a Subsidiary and (c) any
payments made to retire, or obtain the surrender of, any outstanding warrants,
puts or options or other rights to purchase or otherwise acquire any interest in
an Unrestricted Subsidiary, Excluded Beneficial Interest or similar Equity
Interest in a person which is not a Subsidiary, provided, that the amount of the
Restricted Payment allowed pursuant to this sub‑clause (xiii) and the amount of
the Investment allowed pursuant to Section 6.4(xix) may be increased by the
Cumulative Credit.
SECTION 6.6    Consolidation, Merger, Sale or Purchase of Assets, etc.
(a)    Whether in one transaction or a series of transactions, wind up,
liquidate or dissolve its affairs, or enter into any transaction of merger or
consolidation, or sell or otherwise dispose of any item of Product, or any
capital stock of any Subsidiary or any of its other property, stock or assets
(each a “Disposition”) or agree to do or suffer any of the foregoing, except
for: (i) the merger by any solvent Guarantor (other than the Borrower) into or
the transfer of all of its assets to the Borrower or another Guarantor if after
such merger no Default or Event of Default exists; (ii) licenses for the
distribution, exhibition or other exploitation of Product pursuant to
Distribution Agreements entered into in the ordinary course of business; (iii)
outright sales of Product within the ordinary course of business (i.e. no
library sales); (iv) outright sales of (a) assets that do not constitute Product
or (b) music publishing and related rights, in either case, sold for not less
than fair market value; (v) outright sales of Product outside the ordinary
course of business and securitizations of Product, in each case, with the
consent of the Administrative Agent and if such sale or securitization amount,
exceeds U.S.$ “[REDACTED]”in the aggregate, unless the pro forma ratio of
Borrowing Base to the Total Commitment is greater than 1.5 to 1.0, the Total
Commitment will be reduced in accordance with Section 2.6(b), (vi) sales or
other dispositions of equipment in the ordinary course of business which are
obsolete or no longer useful in the operation of the businesses of the Borrower
or their Subsidiaries, (vii) the sale of Product to any SlateCo and/or LGMFV as
part of a Permitted Slate Financing and the sale of Product to any ProdCo as
part of a Permitted Slate Transaction, (viii) the sale of any asset by one
Credit Party to another Credit Party, and (ix) any Investment permitted under
Section 6.4 that is a Disposition. For the avoidance of doubt, (i) the creation
of revenue participations pursuant to Section 6.1(g) hereof and (ii) the sale of
revenue participations

- 104 -

--------------------------------------------------------------------------------




in Product to SGF as part of the SGF Co-Financing Arrangement, are not, in each
case, Dispositions.
(b)    Enter into any Acquisition, unless (i) immediately after giving effect to
such Acquisition the aggregate outstanding Loans and Letters of Credit are less
than “[REDACTED]” of the Borrowing Base (for the purposes of such calculation,
the Borrower shall be entitled to treat all receivables of such newly acquired
Person as Eligible Receivables, provided that such Person and the subsidiaries
of such Person to whom such receivables are owed become Credit Parties
immediately following such Acquisition and such receivables satisfy all other
criteria set forth in the definition of “Eligible Receivables”), (ii) such
Acquisitions are within the scope of permitted business activities set forth in
Section 6.11 hereof and (iii) no Default or Event of Default shall be continuing
after giving effect on a pro forma basis to any such Acquisition.
SECTION 6.7    Receivables. Sell, discount or otherwise dispose of notes,
accounts receivable or other obligations owing to any Credit Party except for
the purpose of collection in the ordinary course of business.
SECTION 6.8    Sale and Leaseback. Enter into any (i) tax benefit, tax subsidy
or other “soft money” transaction, or (ii) “sale-leaseback” or “lease-leaseback”
with any Person or Persons, whereby in contemporaneous transactions any Credit
Party sells, leases or licenses essentially all or part of its right, title and
interest in an item of Product and a Credit Party acquires, leases or licenses
the right to distribute or exploit such item of Product in media and markets
accounting for substantially all the value of such item of Product or the value
of the rights sold or leased with respect to such item of Product, for
equivalent periods, as were held by a Credit Party immediately prior to such
transaction, unless: (I) (A) in the case of any transaction described in clause
(ii) above, all rights in and to such item of Product sold, leased or licensed
(other than the naked copyright or non-exclusive access to film materials, if
and as applicable) are reacquired by or leased or licensed to a Credit Party
simultaneously with the sale, lease or license of the copyright in and/or rights
to such item of Product and such Credit Party receives a first priority Lien
securing the reacquisition, assignment, lease or license of such rights and the
products and proceeds thereof; (B) in the case of any transaction described in
clauses (i) or (ii) above, (x) either the Lien of the Administrative Agent (on
behalf of itself, the Group Lenders and the Issuing Bank) in the relevant item
of Product is not required to be released or, if it is required to be released,
it (1) reattaches, or (2) with respect to a transaction described in clause (i)
above, is only released with respect to the applicable Credit Party’s rights in
and to the tax benefit, tax subsidy, or other “soft money” transaction pledged
as collateral to a third party tax credit financier, with the understanding that
the proceeds of the loan provided to such Credit Party by such third party tax
credit financier shall be applied to reduce the Budgeted Negative Cost for such
item of Product or deposited into a Collection Account, and (y) such transaction
(1) could not reasonably be expected to have a material adverse effect (taking
into account the relative actual benefits of such transaction) on the amount of
revenue to be received by the Credit Parties (or the anticipated time of receipt
of such revenue) to be used to satisfy the Obligations and (2) would not result
in the Administrative Agent not having a first priority perfected Lien in the
gross receipts to be applied in satisfaction of the Obligations or in the other
Collateral (prior to

- 105 -

--------------------------------------------------------------------------------




all Liens); (C) in the case of any transaction described in clauses (i) or (ii)
above, the Administrative Agent shall be given access to the proposed
transaction documents at least five (5) Business Days prior to execution in
order to review to confirm compliance with this Credit Agreement; and (D) in the
case of any transaction described in clauses (i) or (ii) above, each of the
parties to such transactions shall agree not to interfere with the release of
the applicable item of Product (or the control of all aspects thereof) by, or
any other exploitation rights with respect to such item of Product of, the
Credit Parties or the exploitation of such item of Product by any licensee, or
(II) such transaction is otherwise approved by the Administrative Agent in its
reasonable discretion.
SECTION 6.9    Places of Business; Change of Name. Change the location of its
chief executive office or principal place of business or any of the locations
where it keeps any portion of the Collateral or its books and records with
respect to the Collateral or change its name without in each case (i) giving the
Administrative Agent ten (10) days written notice following such change and (ii)
filing any additional Uniform Commercial Code financing statements, and such
other documents requested by the Administrative Agent to maintain perfection of
the security interest of the Administrative Agent for the benefit of the
Administrative Agent, the Issuing Bank and the Group Lenders in the Collateral.
SECTION 6.10    Limitations on Capital Expenditures. Make, or incur any
obligation to make, Capital Expenditures (excluding expenditures to produce or
acquire items of Product or Capital Expenditures of a potential merger or
acquisition target made prior to such acquisition or merger) for all Credit
Parties and their Subsidiaries in excess of (x) U.S.$10,000,000 for any fiscal
year which to the extent unused may be carried over to subsequent fiscal years
and (y) U.S.$40,000,000 in the aggregate from and after the Closing Date.
SECTION 6.11    Transactions with Affiliates. Enter into any transaction with
any of its Affiliates other than (i) any transaction which is solely among
Credit Parties (provided that for purposes of this Section 6.11, neither any
SlateCo, any ProdCo nor any Controlled Foreign Subsidiary shall be considered to
be Credit Parties), (ii) the transactions contemplated by the Permitted Slate
Transactions and the Permitted Slate Financings, (iii) the sale of revenue
participation interests in Product to the Borrower as part of the SGF
Co-Financing Arrangement, (iv) any Restricted Payment permitted under Section
6.5 and (v) transactions that occur in the ordinary course of business on an
arm’s-length basis (and if involving more than U.S.$5,000,000 (or with respect
to transactions involving any item of Product, U.S.$30,000,000), is specifically
approved by adoption of a resolution approving each such transaction adopted by
the Board of Directors of LGEC).
SECTION 6.12    Business Activities. Engage in any business activities other
than (i) the development, production, distribution, acquisition or disposition
of intellectual properties including feature films, television, interactive
media, music and video product and/or rights therein or thereto, (ii) operation
of physical production facilities, (iii) acquisition and operation of television
channels and internet distribution platforms, (iv) other entertainment and
media‑related business activities that involve aggregate expenditures of no more
than U.S.$10,000,000 from and after the Closing Date, (v) the acquisition and
development of a new

- 106 -

--------------------------------------------------------------------------------




headquarters facility and (vi) making an Investment in other Persons engaged in
any of the business activities set forth in clauses (i) through (v) of this
Section 6.12.
SECTION 6.13    Fiscal Year End. Change its fiscal year end to other than March
31, in each year other than on thirty (30) days prior written notice to the
Administrative Agent, to June 30, September 30 or December 31, as the Borrower
may decide (provided; however, that the Borrower shall not delay the delivery of
the financial statements and reports required to be delivered under Section 5.1
hereof by changing its fiscal year).
SECTION 6.14    Liquidity Ratio. Permit the ratio (the “Liquidity Ratio”) of (i)
all projected known cash sources (including cash on hand, borrowings under the
Facility (taking into account projected Borrowing Base availability, plus any
amounts deducted from the Borrowing Base pursuant to clause (xiii) of the
definition thereof), cash receipts from operations and overhead reimbursements)
to (ii) all projected known cash uses (including debt service, amounts to be
spent to acquire film inventory, print and advertising expenses, overhead, and
all other cash expenditures, but excluding any projected whole or partial
voluntary repayment of the Convertible Senior Subordinated Notes or the Senior
Secured Second Priority Notes), all as determined as of each quarter end and as
projected in good faith for the ensuing twelve (12) months, to be less than 1.05
to 1 with respect to each date for which the Liquidity Ratio is to be determined
from the Closing Date to and including March 31, 2014, and 1.1 to 1 thereafter.
SECTION 6.15    Leverage Ratio. Permit the ratio (the “Leverage Ratio”) of
(i) Adjusted Free Cash Flow, as determined on a rolling four quarters basis, to
(ii) the aggregate principal amount of all outstanding Loans hereunder, plus the
then current amount of L/C Exposure hereunder, in the case of both (i) and (ii),
as of each quarter end, to be below 1.0 to 1.0.
SECTION 6.16    Film Spending Ratio. Permit the ratio (the “Film Spending
Ratio”) of (i) the sum of all revenue (to be determined on an ultimates basis)
payable to a Credit Party and attributable to items of Product in their first
exploitation cycle and that have print and advertising expenses of at least
U.S.$2,000,000 to (ii) the aggregate negative cost and print and advertising
expenditures attributable to such items of Product and incurred by a Credit
Party (other than financing charges and overhead charges), all as determined on
a rolling basis for the last twelve (12) Completed items of Product which have
completed their initial theatrical exhibition, to be less than 0.85 to 1. If the
Film Spending Ratio is less than 1.0 to 1.0, but greater than 0.85 to 1.0, the
Production Credit will be reduced by 1.0% for each 0.01 reduction in the ratio
below 1.0, provided, however, if in a subsequent calculation of the Film
Spending Ratio the ratio increases, the Production Credit will be increased by
1.0% for each 0.01 increase in the ratio up to 1.0. For the avoidance of doubt,
if the Film Spending Ratio is 0.99 to 1.0, the Production Credit will be reduced
from 35.0% to 34.0% (and can be increased back to 35% if the Film Spending Ratio
later increases to 1.0 to 1.0 or better).
SECTION 6.17    Prohibitions of Amendments and Waivers. Amend, alter, modify,
terminate or waive, or consent to any amendment, alteration, modification or
waiver of the terms of any Permitted Preferred Stock or any material agreement
to which any Credit Party is a party in any material respect or in any manner
adverse to the Group Lenders.

- 107 -

--------------------------------------------------------------------------------




SECTION 6.18    Amortization Method. Permit the method of amortization of
film\television inventory currently used to be changed unless required under
GAAP.
SECTION 6.19    No Further Negative Pledge. Except with respect to prohibitions
against other encumbrances on specific property encumbered to secure payment of
particular Indebtedness (which Indebtedness relates solely to such specific
property, and improvements and accretions thereto, and is otherwise permitted
hereby), enter into any agreement (other than this Credit Agreement, the
Fundamental Documents and the existing Indebtedness listed on Schedule 6.1 and
any refinancings thereof permitted pursuant to Section 6.1), (i) prohibiting the
creation or assumption of any Lien to secure the payment of the Indebtedness and
Obligations hereunder and any Indebtedness or obligation incurred in connection
with the refinancing of the Indebtedness hereunder, upon the properties or
assets of the Borrower or any of their Subsidiaries (other than the Unrestricted
Subsidiaries), whether now owned or hereafter acquired or (ii) requiring an
obligation to be secured if obligations under this Credit Agreement (or any
obligation incurred in connection with the refinancing of any obligation
hereunder) are secured.
SECTION 6.20    Bank Accounts. After the date hereof, open or maintain any bank
account other than (a) accounts maintained at any of the Group Lenders, (b)
accounts maintained at financial institutions approved by the Administrative
Agent and listed on Schedule 6.20 or (c) a Production Account, as to which the
Administrative Agent shall have received notice.
SECTION 6.21    ERISA Compliance. Engage in a “prohibited transaction”, as
defined in Section 406 of ERISA or Section 4975 of the Code, with respect to any
U.S. Plan or Multiemployer Plan or knowingly consent to any other “party in
interest” or any “disqualified person”, as such terms are defined in Section
3(14) of ERISA and Section 4975(e)(2) of the Code, respectively, engaging in any
“prohibited transaction”, with respect to any U.S. Plan or Multiemployer Plan;
or permit any U.S. Plan to incur any “accumulated funding deficiency”, as
defined in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA,
unless such incurrence shall have been waived in advance by the Internal Revenue
Service; or terminate any U.S. Plan subject to Title IV of ERISA in a manner
which could result in the imposition of a Lien on any property of any Credit
Party pursuant to Section 4068 of ERISA; or breach or knowingly permit any
employee or officer or any trustee or administrator of any U.S. Plan to breach
any fiduciary responsibility imposed under Title I of ERISA with respect to any
U.S. Plan; engage in any transaction which would result in the incurrence of a
liability under Section 4069 of ERISA; or fail to make contributions to a U.S.
Plan or Multiemployer Plan which could result in the imposition of a Lien on any
property of any Credit Party pursuant to Section 302(f) of ERISA or Section
412(n) of the Code, if the occurrence of any of the foregoing events (alone or
in the aggregate) would result in a liability which has a Material Adverse
Effect.
SECTION 6.22    Hazardous Materials. Cause or permit any of its properties or
assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
compliance in all material respects with all applicable Environmental Laws, nor
release, discharge, dispose of or permit or suffer any release or disposal as a
result of any intentional act or omission on its part of Hazardous Materials
onto any such property or asset in violation of any Environmental Law.

- 108 -

--------------------------------------------------------------------------------




SECTION 6.23    Use of Proceeds of Loans and Requests for Letters of Credit. Use
the proceeds of Loans or request any Letter of Credit hereunder other than for
the purposes set forth in, and as required by, Section 5.20 hereof.
SECTION 6.24    Interest Rate Protection Agreements, etc. Enter into any
Interest Rate Protection Agreement or Currency Agreement for other than bona
fide hedging purposes.
SECTION 6.25    Secured Debt Ratio. At any time permit the ratio (the “Secured
Debt Ratio”) of (A) the sum of the Borrowing Base, plus any amounts deducted
from the Borrowing Base pursuant to clause (xiii) of the definition thereof,
plus unrestricted cash and Cash Equivalents of the Credit Parties to (B) the sum
of all outstanding Loans plus the L/C Exposure plus all other secured
Indebtedness of any Credit Party (other than (1) Indebtedness specified in
Section 6.1(c), (e), (f), (g), (l), (n), (o), (q) and (r) and (2) Guarantees
permitted under Section 6.1(b) to the extent that such Guaranties guaranty
Indebtedness specified in 6.1 Section 6.1(c), (e), (f), (g), (l), (n), (o), (q)
and (r) or would result in double counting of the Indebtedness otherwise
included in this ratio, to be less than 1.0 to 1.0.
SECTION 6.26    Additional Restrictions on LGEC. From and after the date upon
which LGEC first incurs Indebtedness in reliance upon Section 6.1(j) or (p), (i)
LGEC will not own or acquire assets other than the Equity Interests of its
Subsidiaries and Unrestricted Subsidiaries and reasonable reserves of cash and
Cash Equivalents sufficient to cover customary operating expenses associated
with acting as a holding company, (ii) LGEC will contribute all other assets to
the Borrower or to the extent permitted by Section 6.4 hereof, any other
Subsidiary or Unrestricted Subsidiary, and (iii) LGEC shall be treated as if it
were not a Credit Party for purposes of determining whether the Borrower or a
Subsidiary of LGEC is entitled to make a Restricted Payment pursuant to Section
6.5 or to make an Investment pursuant to Section 6.4; provided, that any
Investment that is otherwise permitted by Section 6.4 and any Restricted Payment
that is otherwise permitted by Section 6.5 may be made using Investments or
similar payments which pass through LGEC.
7.
EVENTS OF DEFAULT

In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):
(a)    any representation or warranty made by a Credit Party in this Credit
Agreement or any other Fundamental Document to which it is a party or any
statement or representation made by a Credit Party in any report, financial
statement, certificate or other document furnished to the Administrative Agent
or any Group Lender pursuant to this Credit Agreement or any other Fundamental
Document, shall prove to have been false or misleading in any material respect
when made or delivered;
(b)    default shall be made in the payment of principal of the Notes as and
when due and payable, whether by reason of maturity, mandatory prepayment,
acceleration or otherwise;

- 109 -

--------------------------------------------------------------------------------




(c)    default shall be made in the payment of interest on the Notes, Commitment
Fees or other monetary Obligations, when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise and such default shall continue
unremedied for five (5) Business Days;
(d)    default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Sections 5.4 or 5.20 or Article 6
of this Credit Agreement;
(e)    failure to submit any financial statements and reports as required
pursuant to Section 5.1 hereof, including the Borrowing Base Certificate, to the
Administrative Agent within ten (10) Business Days of the date such statement or
report was due pursuant to the terms of this Credit Agreement; provided,
however, that a failure to deliver a Borrowing Base Certificate when due shall
not constitute an Event of Default if and for so long as there are no Loans or
Letters of Credit outstanding.
(f)    default shall be made by any Credit Party in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Credit Agreement or any other
Fundamental Document, and such default shall continue unremedied for thirty (30)
days after the applicable Credit Party receives notice or obtains knowledge of
such occurrence;
(g)    default shall be made with respect to any payment of any Indebtedness of
any Credit Party in excess of U.S.$25,000,000 in the aggregate (other than the
Obligations) when due, or in the performance of any other obligation incurred in
connection with any such Indebtedness if the effect of such non-payment default
is to accelerate the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity
and such default shall not be remedied, cured, waived or consented to within the
period of grace with respect thereto; provided, however, that in the case of a
default in connection with Indebtedness incurred by a Credit Party that is a
Special Purpose Producer, there shall be no Event of Default hereunder unless
such default continues unremedied for ten (10) Business Days;
(h)    any Credit Party shall generally not pay its debts as they become due or
shall admit in writing its inability to pay its debts, or shall make a general
assignment for the benefit of creditors; or any Credit Party shall commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it a bankrupt or insolvent or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property or shall file an answer or other pleading in
any such case, proceeding or other action admitting the material allegations of
any petition, complaint or similar pleading filed against it or consenting to
the relief sought therein; or any Credit Party shall take any action to
authorize, or in contemplation of, any of the foregoing;

- 110 -

--------------------------------------------------------------------------------




(i)    any involuntary case, proceeding or other action against any Credit Party
shall be commenced seeking to have an order for relief entered against it as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors, or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property, and
such case, proceeding or other action (i) results in the entry of any order for
relief against it or (ii) shall remain undismissed for a period of sixty (60)
days;
(j)    final judgment(s) for the payment of money in excess of U.S.$7,500,000 in
the aggregate shall be rendered against any Credit Party and within thirty (30)
days from the entry of such judgment shall not have been paid or otherwise
discharged or stayed pending appeal or shall not have been discharged within
thirty (30) days from the entry of a final order of affirmance on appeal;
(k)    (i) failure by any Credit Party or ERISA Affiliate to make any
contributions required to be made to any Non-U.S. Pension Plan or any U.S. Plan
subject to Title IV of ERISA or Multiemployer Plan, (ii) any accumulated funding
deficiency (within the meaning of Section 4971 of the Code) shall exist with
respect to any U.S. Plan (whether or not waived), (iii) the present value of all
benefits under any Non-U.S. Pension Plan or any U.S. Plan subject to Title IV of
ERISA (based on those assumptions used to fund such U.S. Plans) exceeds, in the
aggregate, as of the last annual valuation date applicable thereto, the
actuarial value of the assets of such U.S. Plans allocable to such benefits,
(iv) any Credit Party or ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred withdrawal liability to such
Multiemployer Plan, or that a Multiemployer Plan is in reorganization or is
being terminated, (v) a Reportable Event with respect to a U.S. Plan shall have
occurred, (vi) the withdrawal by any Credit Party or ERISA Affiliate from a U.S.
Plan during a plan year in which it was a substantial employer (within the
meaning of section 4001(a)(2) or 4062(e) of ERISA), (vii) the termination of any
Non-U.S. Pension Plan or any U.S. Plan subject to Title IV of ERISA, or the
filing of a notice of intent to terminate a U.S. Plan under section 4041(c) of
ERISA, (viii) the institution of proceedings to terminate, or the appointment of
a trustee with respect to, a U.S. Plan subject to Title IV of ERISA by the PBGC,
(ix) any other event or condition which could constitute grounds under section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any U.S. Plan subject to Title IV of ERISA, or (x) the imposition of
a Lien pursuant to section 412 of the Code or section 302 of ERISA as to any
Credit Party or ERISA Affiliate;
(l)    this Credit Agreement, the Copyright Security Agreement, any Copyright
Security Agreement Supplement, the Trademark Security Agreement, any Trademark
Security Agreement Supplement or any Hypothec (each a “Security Document”)
shall, for any reason, not be or shall cease to be in full force and effect or
shall be declared null and void or any of the Security Documents shall not give
or shall cease to give the Administrative Agent the material Liens, rights,
powers and privileges purported to be created thereby in favor of the
Administrative Agent for the benefit of the Administrative Agent, the Issuing
Bank and the Group Lenders, superior to and prior to the rights of all third
Persons and subject to no other

- 111 -

--------------------------------------------------------------------------------




Liens (other than Permitted Encumbrances), or the validity or enforceability of
the Liens granted, to be granted, or purported to be granted, by any of the
Security Documents shall be contested by any Credit Party or any of their
respective Affiliates, provided that no such defect in the Security Documents
shall give rise to an Event of Default under this paragraph (l) unless such
defect shall affect Collateral that is or should be subject to a Lien in favor
of the Administrative Agent having an aggregate value in excess of U.S.$500,000;
(m)    a Change in Management shall occur; or
(n)    a Change in Control shall occur.
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may, or if directed by the Required
Lenders, shall, take any or all of the following actions, at the same or
different times: (x) terminate forthwith the Commitments, (y) declare the
principal of and the interest on the Loans and the Notes and all other amounts
payable hereunder or thereunder to be forthwith due and payable, whereupon the
same shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration or other notice of any kind, all of which are
hereby expressly waived, anything in this Credit Agreement or in the Notes to
the contrary notwithstanding and/or (z) require the Borrower to deliver to the
Administrative Agent, respectively, from time to time, Cash Equivalents in an
amount equal to the full amount of L/C Exposure or to furnish other security
therefor acceptable to the Required Lenders. If an Event of Default specified in
paragraph (h) or (i) above shall have occurred, the Commitments shall
automatically terminate and the principal of, and interest on, the Loans and the
Notes and all other amounts payable hereunder and thereunder shall automatically
become due and payable without presentment, demand, protest, or other notice of
any kind, all of which are hereby expressly waived, anything in this Credit
Agreement or the Notes to the contrary notwithstanding. Such remedies shall be
in addition to any other remedy available to the Administrative Agent, the
Issuing Bank or the Group Lenders pursuant to Applicable Law or otherwise.
8.
GRANT OF SECURITY INTEREST; REMEDIES

SECTION 8.1    Security Interests. The Borrower, as security for the due and
punctual payment of the Obligations (including interest accruing on and after
the filing of any petition in bankruptcy or of reorganization of the Borrower
whether or not post filing interest is allowed in such proceeding) and each of
the Guarantors, as security for its obligations under Article 9 hereof, hereby
mortgages, pledges, assigns, transfers, sets over, conveys and delivers to the
Administrative Agent (for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders) and grants to the Administrative Agent (for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders) a security interest
in the Collateral.
SECTION 8.2    Use of Collateral. So long as no Event of Default shall have
occurred and be continuing, and subject to the various provisions of this Credit
Agreement and the other Fundamental Documents, a Credit Party may use the
Collateral in any lawful manner except as otherwise provided hereunder.

- 112 -

--------------------------------------------------------------------------------




SECTION 8.3    Collection Accounts. The Credit Parties will continue to maintain
one or more bank accounts (each, a “Collection Account”) with any of the Lenders
and will direct, by Notice of Assignment and Irrevocable Instructions, all
Persons (other than theatrical exhibitors) who become licensees, buyers or
account debtors under receivables with respect to any item of Product included
in the Collateral to make payments under or in connection with the license
agreements, sales agreements or receivables directly to the appropriate lockbox
or Collection Account. So long as no Event of Default is continuing, the
Borrower shall have the right to withdraw any funds from time to time on deposit
in the Collection Accounts. Upon agreement between the Administrative Agent and
the Credit Parties, a Collection Account maintained at the Administrative Agent
may also serve as the Cash Collateral Account, provided that such Collection
Account is under the sole dominion and control of the Administrative Agent.
(a)    The Credit Parties will execute such documentation as may be reasonably
required by the Administrative Agent in order to effectuate the provisions of
this Section 8.3.
(b)    In the event a Credit Party receives payment from any Person or proceeds
under an Acceptable L/C, which payment should have been remitted directly to the
appropriate lockbox or Collection Account, such Credit Party shall promptly
remit such payment or proceeds to the appropriate Collection Account to be
applied in accordance with the terms of this Credit Agreement.
SECTION 8.4    Credit Parties to Hold in Trust. Upon the occurrence and during
the continuance of an Event of Default, each of the Credit Parties will, upon
receipt by it of any revenue, income, profits or other sums in which a security
interest is granted by this Article 8, payable pursuant to any agreement or
otherwise, or of any check, draft, note, trade acceptance or other instrument
evidencing an obligation to pay any such sum, hold the sum or instrument in
trust for the Administrative Agent (for the benefit of itself, the Issuing Bank
and the Lenders), segregate such sum or instrument from their own assets and
forthwith, without any notice, demand or other action whatsoever (all notices,
demands, or other actions on the part of the Administrative Agent, the Issuing
Bank or the Lenders being expressly waived), endorse, transfer and deliver any
such sums or instruments or both, to the Administrative Agent to be applied to
the repayment of the Obligations in accordance with the provisions of Section
8.7 hereof.
SECTION 8.5    Collections, etc. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, in its sole discretion, in
its name (on behalf of the Administrative Agent, the Issuing Bank and the
Lenders) or in the name of any Credit Party or otherwise, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of or in exchange for, or make any compromise or settlement deemed
desirable with respect to, any of the Collateral, but shall be under no
obligation so to do, or the Administrative Agent may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of, or
release, any of the Collateral, without thereby incurring responsibility to, or
discharging or otherwise affecting any liability of, any Credit Party. The
Administrative Agent will not be required to take any steps to preserve any
rights against prior parties to the Collateral. If any Credit Party fails to
make any payment or take any

- 113 -

--------------------------------------------------------------------------------




action required hereunder, the Administrative Agent may make such payments and
take all such actions as the Administrative Agent reasonably deems necessary to
protect the Administrative Agent’s (on behalf of the Administrative Agent, the
Issuing Bank and the Lenders) security interests in the Collateral and/or the
value thereof, and the Administrative Agent is hereby authorized (without
limiting the general nature of the authority herein above conferred) to pay,
purchase, contest or compromise any Liens that in the judgment of the
Administrative Agent appear to be equal to, prior to or superior to the security
interests of the Administrative Agent (on behalf of the Administrative Agent,
the Issuing Bank and the Lenders) in the Collateral (other than Permitted
Encumbrances) and any Liens not expressly permitted by this Credit Agreement.
SECTION 8.6    Possession, Sale of Collateral, etc. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
enter upon the premises of any Credit Party or wherever the Collateral may be,
and take possession of the Collateral, and may demand and receive such
possession from any Person who has possession thereof, and the Administrative
Agent may take such measures as it deems necessary or proper for the care or
protection thereof, including the right to remove all or any portion of the
Collateral, and with or without taking such possession may sell or cause to be
sold, whenever the Administrative Agent, shall decide, in one or more sales or
parcels, at such prices as the Administrative Agent may deem appropriate, and
for cash or on credit or for future delivery, without assumption of any credit
risk, all or any portion of the Collateral, at any broker’s board or at public
or private sale, without demand of performance but with 10 days’ written notice
to the Credit Parties of the time and place of any such public sale or sales
(which notice the Credit Parties hereby agree is reasonable) and with such other
notices as may be required by Applicable Law and cannot be waived, and none of
the Administrative Agent, the Issuing Bank nor any of the Lenders shall have any
liability should the proceeds resulting from a private sale be less than the
proceeds realizable from a public sale, and the Administrative Agent, the
Issuing Bank, the Lenders or any other Person may be the purchaser of all or any
portion of the Collateral so sold and thereafter hold the same absolutely, free
(to the fullest extent permitted by Applicable Law) from any claim or right of
whatever kind, including any equity of redemption, of any Credit Party, any such
demand, notice, claim, right or equity being hereby expressly waived and
released. At any sale or sales made pursuant to this Article 8, the
Administrative Agent, the Issuing Bank and the Lenders may bid for or purchase,
free (to the fullest extent permitted by Applicable Law) from any claim or right
of whatever kind, including any equity of redemption, of any Credit Party, any
such demand, notice, claim, right or equity being hereby expressly waived and
released, any part of or all of the Collateral offered for sale, and may make
any payment on account thereof by using any claim for moneys then due and
payable to the Administrative Agent, the Issuing Bank and the Lenders by any
Credit Party hereunder as a credit against the purchase price. The
Administrative Agent shall in any such sale make no representations or
warranties with respect to the Collateral or any part thereof, and none of the
Administrative Agent, the Issuing Bank nor any of the Lenders shall be
chargeable with any of the obligations or liabilities of any Credit Party. Each
Credit Party hereby agrees (i) that it will indemnify and hold the
Administrative Agent, the Issuing Bank and the Lenders harmless from and against
any and all claims with respect to the Collateral asserted before the taking of
actual possession or control of the relevant Collateral by the Administrative
Agent pursuant to this Article 8, or arising out of any act of, or omission to
act on the part of, any Person (other than the Administrative Agent, the Issuing
Bank

- 114 -

--------------------------------------------------------------------------------




or Lenders) prior to such taking of actual possession or control by the
Administrative Agent (whether asserted before or after such taking of possession
or control), or arising out of any act on the part of any Credit Party or its
Affiliates or agents before or after the commencement of such actual possession
or control by the Administrative Agent; and (ii) none of the Administrative
Agent, the Issuing Bank nor any of the Lenders shall have any liability or
obligation to any Credit Party arising out of any such claim except for acts of
willful misconduct or gross negligence. Subject only to the lawful rights of
third parties, any laboratory which has possession of any of the Collateral is
hereby constituted and appointed by the Credit Parties as pledgeholder for the
Administrative Agent (for the benefit of itself, the Issuing Bank and the
Lenders), and, upon the occurrence of an Event of Default, each such
pledgeholder is hereby authorized (to the fullest extent permitted by Applicable
Law) to sell all or any portion of the Collateral upon the order and direction
of the Administrative Agent and each Credit Party hereby waives any and all
claims, for damages or otherwise, for any action taken by such pledgeholder in
accordance with the terms of the UCC not otherwise waived hereunder. In any
action hereunder, the Administrative Agent shall be entitled if permitted by
Applicable Law to the appointment of a receiver without notice, to take
possession of all or any portion of the Collateral and to exercise such powers
as the court shall confer upon the receiver. Notwithstanding the foregoing, upon
the occurrence of an Event of Default, and during the continuation of such Event
of Default, the Administrative Agent, the Issuing Bank and the Lenders shall be
entitled to apply, without prior notice to any of the Credit Parties, any cash
or cash items constituting Collateral in the possession of the Administrative
Agent, the Issuing Bank and the Lenders to payment of the Obligations.
SECTION 8.7    Application of Proceeds on Default. Upon the occurrence and
during the continuance of an Event of Default, the balances in the Clearing
Account, the Collection Account(s), the Cash Collateral Account(s) or in any
other account of any Credit Party with a Lender, all other income on the
Collateral, and all proceeds from any sale of the Collateral pursuant hereto
shall be applied first toward payment of the reasonable out-of-pocket costs and
expenses paid or incurred by the Administrative Agent in enforcing this Credit
Agreement, in realizing on or protecting any Collateral and in enforcing or
collecting any Obligations or any Guaranty thereof, including, without
limitation, court costs and the reasonable attorneys’ fees and expenses incurred
by the Administrative Agent, then to satisfy or provide cash collateral for all
Obligations relating to the Letters of Credit, and then to the indefeasible
payment in full of the Obligations in accordance with Section 12.2(b) hereof;
provided, however, that, the Administrative Agent may in its discretion and with
the consent of the Required Lenders (and PA Lender, if the funds constitute
proceeds of the Film Library), apply funds comprising the Collateral to pay the
cost (i) of completing any item of Product owned in whole or in part by any
Credit Party in any stage of production and (ii) of making delivery to the
distributors of such item of Product. Any amounts remaining after such
indefeasible payment in full shall be remitted to the appropriate Credit Party
or as a court of competent jurisdiction may otherwise direct.
SECTION 8.8    Power of Attorney. Each Credit Party does hereby irrevocably
(a) make, constitute and appoint the Administrative Agent or any of its officers
or designees its true and lawful attorney-in-fact with full power in the name of
the Administrative Agent, such

- 115 -

--------------------------------------------------------------------------------




other Person or such Credit Party, upon the occurrence and during the
continuance of an Event of Default which is not waived in writing by the
Required Lenders, to receive, open and dispose of all mail addressed to any
Credit Party, and to endorse any notes, checks, drafts, money orders or other
evidences of payment relating to the Collateral that may come into the
possession of the Administrative Agent with full power and right to cause the
mail of such Persons to be transferred to the Administrative Agent’s own offices
or otherwise, and to do any and all other acts necessary or proper to carry out
the intent of this Credit Agreement and the grant of the security interests
hereunder and under the Fundamental Documents, and each Credit Party hereby
ratifies and confirms all that the Administrative Agent or its substitutes shall
properly do by virtue hereof; (b) make, constitute and appoint the
Administrative Agent or any of its officers or designees its true and lawful
attorney-in-fact in the name of the Administrative Agent or any Credit Party,
upon the occurrence and during the continuance of an Event of Default which is
not waived in writing by the Required Lenders, (i) to enforce all of such Credit
Party’s rights under and pursuant to all agreements with respect to the
Collateral, all for the sole benefit of the Administrative Agent for the benefit
of the Administrative Agent, the Issuing Bank and the Lenders and to enter into
such other agreements as may be necessary or appropriate in the judgment of the
Administrative Agent to complete the production, distribution or exploitation of
any item of Product which is included in the Collateral, (ii) to enter into and
perform such agreements as may be necessary in order to carry out the terms,
covenants and conditions of the Fundamental Documents that are required to be
observed or performed by any Credit Party, (iii) to execute such other and
further mortgages, pledges and assignments of the Collateral, and related
instruments or agreements, as the Administrative Agent may reasonably require
for the purpose of perfecting, protecting, maintaining or enforcing the security
interests granted to the Administrative Agent for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Fundamental Documents, and (iv) to do any and all other things necessary
or proper to carry out the intention of this Credit Agreement and the grant of
the security interests hereunder and under the other Fundamental Documents. Each
of the Credit Parties hereby ratifies and confirms in advance all that the
Administrative Agent as such attorney-in-fact or its substitutes shall properly
do by virtue of this power of attorney.
SECTION 8.9    Financing Statements, Direct Payments. Each Credit Party hereby
authorizes the Administrative Agent to file UCC and PPSA financing statements
and any amendments thereto or continuations thereof, any Copyright Security
Agreement, any Copyright Security Agreement Supplement, any Trademark Security
Agreement, any Trademark Security Agreement Supplement, any Hypothec and any
other appropriate security documents or instruments and to give any notices
necessary or desirable to perfect the Lien of the Administrative Agent for the
benefit of itself, the Issuing Bank and the Lenders on the Collateral, in all
cases without the signature of any Credit Party or to execute such items as
attorney-in-fact for any Credit Party; provided, that the Administrative Agent
shall provide copies of any such documents or instruments to the Borrower. Each
Credit Party further authorizes the Administrative Agent to notify any account
debtors that all sums payable to any Credit Party relating to the Collateral
shall be paid directly to the Administrative Agent.
SECTION 8.10    Further Assurances. Upon the request of the Administrative
Agent, each Credit Party hereby agrees to duly and promptly execute and deliver,
or cause to be duly

- 116 -

--------------------------------------------------------------------------------




executed and delivered, at the cost and expense of the Credit Parties, such
further instruments as may be necessary or proper, in the reasonable judgment of
the Administrative Agent, to carry out the provisions and purposes of this
Article 8 or to perfect and preserve the Liens of the Administrative Agent for
the benefit of itself, the Issuing Bank and the Lenders hereunder and under the
Fundamental Documents, in the Collateral or any portion thereof.
SECTION 8.11    Termination and Release. The security interests granted under
this Article 8 shall terminate when all Obligations have been indefeasibly fully
paid and performed and the Commitments shall have terminated and all Letters of
Credit shall have expired or been terminated or canceled. Upon request by the
Credit Parties (and at the sole expense of the Credit Parties) after such
termination, the Administrative Agent will take all reasonable action and do all
things reasonably necessary, including, without limitation, executing UCC
termination statements, Pledgeholder Agreement terminations, termination letters
to account debtors and copyright releases, to terminate the security interest
granted to it (for the benefit of the Administrative Agent, the Issuing Bank and
the Lenders) hereunder.
SECTION 8.12    Remedies Not Exclusive. The remedies conferred upon or reserved
to the Administrative Agent in this Article 8 are intended to be in addition to,
and not in limitation of, any other remedy or remedies available to the
Administrative Agent. Without limiting the generality of the foregoing, the
Administrative Agent, the Issuing Bank and the Lenders shall have all rights and
remedies of a secured creditor under Article 9 of the UCC and under any other
Applicable Law.
SECTION 8.13    Quiet Enjoyment. The Administrative Agent, the Issuing Bank and
the Lenders acknowledge and agree that their security interest hereunder is
subject to the rights of Quiet Enjoyment (as defined below) of parties (which
are not Affiliates of any Credit Party) to Distribution Agreements, whether
existing on the date hereof or hereafter executed. For the purpose hereof,
“Quiet Enjoyment” shall mean in connection with the rights of a licensee (which
is not an Affiliate of any Credit Party) under a Distribution Agreement, the
Administrative Agent, the Issuing Bank and the Lenders’ agreement that their
rights under this Credit Agreement and the other Fundamental Documents and in
the Collateral are subject to the rights of such licensee to distribute, exhibit
and/or to exploit the item of Product licensed to them under such Distribution
Agreement, and to receive prints or tapes or have access to preprint material or
master tapes in connection therewith and that even if the Lenders shall become
the owner of the Collateral in case of an Event of Default, the Lenders’
ownership rights shall be subject to the rights of said parties under such
agreement, provided, however, that no default under the relevant Distribution
Agreement shall be continuing which would entitle the licensor to terminate such
Distribution Agreement. The Administrative Agent agrees that, upon the
reasonable request of a Credit Party, it will provide written confirmation (in
form reasonably acceptable to the Administrative Agent) of such rights of Quiet
Enjoyment to licensees under the Distribution Agreements. None of the foregoing
constitutes an agreement by the Administrative Agent, the Issuing Bank or the
Lenders to the granting of any security interest to any Person under any
Distribution Agreement, except as otherwise permitted pursuant to Section 6.2.

- 117 -

--------------------------------------------------------------------------------




SECTION 8.14    Continuation and Reinstatement. Each Credit Party further agrees
that the security interest granted hereunder shall continue to be effective or
be reinstated, as the case may be, if at any time payment or any part thereof of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, the Issuing Bank or the Lenders upon the bankruptcy or reorganization of
any Credit Party or otherwise.
9.
GUARANTY

SECTION 9.1    Guaranty. (a) Each Guarantor unconditionally and irrevocably
guarantees to the Administrative Agent, the Issuing Bank and the Lenders the due
and punctual payment by, and performance of, the Obligations (including interest
accruing on and after the filing of any petition in bankruptcy or of
reorganization of the obligor whether or not post filing interest is allowed in
such proceeding). Each Guarantor further agrees that the Obligations may be
increased, extended or renewed, in whole or in part, without notice or further
assent from it (except as may be otherwise required herein), and it will remain
bound upon this Guaranty notwithstanding any extension or renewal of any
Obligation.
(b)    Each Guarantor waives presentation to, demand for payment from and
protest to, as the case may be, any Credit Party or any other guarantor of any
of the Obligations, and also waives notice of protest for nonpayment, notice of
acceleration and notice of intent to accelerate. The obligations of each
Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent, the Issuing Bank or the Lenders to assert any claim or
demand or to enforce any right or remedy against the Borrower or any Guarantor
or any other guarantor under the provisions of this Credit Agreement or any
other agreement or otherwise; (ii) any extension or renewal of any provision
hereof or thereof; (iii) the failure of the Administrative Agent, the Issuing
Bank or the Lenders to obtain the consent of the Guarantor with respect to any
rescission, waiver, compromise, acceleration, amendment or modification of any
of the terms or provisions of this Credit Agreement, the Notes or of any other
agreement; (iv) the release, exchange, waiver or foreclosure of any security
held by the Administrative Agent for the Obligations or any of them; (v) the
failure of the Administrative Agent, the Issuing Bank or the Lenders to exercise
any right or remedy against any other Guarantor or any other guarantor of the
Obligations; (vi) any bankruptcy, reorganization, liquidation, dissolution or
receivership proceeding or case by or against either Borrower or other Credit
Party, any change in the corporate existence, structure, ownership or control of
either Borrower or other Credit Party (including any of the foregoing arising
from any merger, consolidation, amalgamation, reorganization or similar
transaction); or (vii) the release or substitution of any Guarantor or any other
guarantor of the Obligations. Without limiting the generality of the foregoing
or any other provision hereof (including, without limitation, Section 13.6
hereof), to the extent permitted by applicable law, each Guarantor hereby
expressly waives any and all benefits which might otherwise be available to it
under California Civil Code Sections 2799, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2838, 2839, 2845, 2848, 2849, 2850, 2899 and 3433.
(c)    Each Guarantor further agrees that this Guaranty is a continuing
guaranty, shall secure the Obligations and any ultimate balance thereof,
notwithstanding that the Borrower or others may from time to time satisfy the
Obligations in whole or in part and thereafter incur

- 118 -

--------------------------------------------------------------------------------




further Obligations, and that this Guaranty constitutes a guaranty of
performance and of payment when due and not just of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any security held for payment of the Obligations or to any
balance of any deposit, account or credit on the books of the Administrative
Agent, the Issuing Bank or any Lender in favor of the Borrower or any Guarantor,
or to any other Person.
(d)    Each Guarantor hereby expressly assumes all responsibilities to remain
informed of the financial condition of the Borrower, the Guarantors and any
other guarantors of the Obligations and any circumstances affecting the
Collateral or the Pledged Securities or the ability of the Borrower to perform
under this Credit Agreement.
(e)    Each Guarantor’s obligations under the Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Obligations, the
Notes or any other instrument evidencing any Obligations, or by the existence,
validity, enforceability, perfection, or extent of any collateral therefor or by
any other circumstance relating to the Obligations which might otherwise
constitute a defense to this Guaranty. The Administrative Agent, the Issuing
Bank and the Lenders make no representation or warranty with respect to any such
circumstances and have no duty or responsibility whatsoever to any Guarantor in
respect to the management and maintenance of the Obligations or any collateral
security for the Obligations.
SECTION 9.2    No Impairment of Guaranty, etc. The obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (except payment and performance in full of the
Obligations), including, without limitation, any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Administrative Agent, the Issuing Bank or any Lender to
assert any claim or demand or to enforce any remedy under this Credit Agreement
or any other agreement, by any waiver or modification of any provision hereof or
thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act or thing or omission or
delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of such Guarantor or would otherwise operate as a discharge
of such Guarantor as a matter of law, unless and until the Obligations are paid
in full, the Commitments have terminated and each outstanding Letter of Credit
has expired or otherwise been terminated.
SECTION 9.3    Continuation and Reinstatement, etc.
(a)    Each Guarantor further agrees that its guaranty hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by the Administrative Agent, the Issuing Bank or the Lenders upon the bankruptcy
or reorganization of the Borrower or a Guarantor, or otherwise. In furtherance
of the provisions of this Article 9, and not in limitation of any other right
which the Administrative Agent, the Issuing Bank or the Lenders may have at

- 119 -

--------------------------------------------------------------------------------




law or in equity against the Borrower, a Guarantor or any other Person by virtue
hereof, upon failure of the Borrower to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice or
otherwise, each Guarantor hereby promises to and will, upon receipt of written
demand by the Administrative Agent on behalf of itself, the Issuing Bank and/or
the Lenders, forthwith pay or cause to be paid to the Administrative Agent for
the benefit of itself, the Issuing Bank and/or the Lenders (as applicable) in
cash an amount equal to the unpaid amount of all the Obligations with interest
thereon at a rate of interest equal to the rate specified in Section 2.7 hereof,
and thereupon the Administrative Agent shall assign such Obligation, together
with all security interests, if any, then held by the Administrative Agent in
respect of such Obligation, to the Guarantors making such payment; such
assignment to be subordinate and junior to the rights of the Administrative
Agent on behalf of itself, the Issuing Bank and the Lenders with regard to
amounts payable by the Borrower in connection with the remaining unpaid
Obligations and to be pro tanto to the extent to which the Obligation in
question was discharged by the Guarantor or Guarantors making such payments.
(b)    All rights of a Guarantor against the Borrower, arising as a result of
the payment by such Guarantor of any sums to the Administrative Agent for the
benefit of the Administrative Agent, the Issuing Bank and/or the Lenders or
directly to the Lenders hereunder by way of right of subrogation or otherwise,
shall in all respects be subordinated and junior in right of payment to, and
shall not be exercised by such Guarantor until and unless, the prior final and
indefeasible payment in full of all the Obligations. If any amount shall be paid
to such Guarantor for the account of the Borrower, such amount shall be held in
trust for the benefit of the Administrative Agent, segregated from such
Guarantor’s own assets, and shall forthwith be paid to the Administrative Agent
on behalf of the Administrative Agent, the Issuing Bank and/or the Lenders to be
credited and applied to the Obligations, whether matured or unmatured.
SECTION 9.4    Limitation on Guaranteed Amount etc. Notwithstanding any other
provision of this Article 9, the amount guaranteed by each Guarantor hereunder
shall be limited to the extent, if any, required so that its obligations under
this Article 9 shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or to being set aside or annulled under any Applicable Law
relating to fraud on creditors. In determining the limitations, if any, on the
amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation or contribution which such Guarantor may have under this Article 9,
any other agreement or Applicable Law shall be taken into account.
SECTION 9.5    Voluntary Arrangements.
(a)    Without prejudice to the Administrative Agent's, the Issuing Bank's and
the Lenders' rights to recover such sums under the guaranty and indemnity under
Section 9.1, on the approval of any company voluntary arrangement in respect of
the Borrower (or the implementation of any compromise or scheme of arrangement
or any analogous procedure to any of the foregoing in any other jurisdiction)
under which the Borrower's obligations to the Administrative Agent, the Issuing
Bank and the Lenders are compromised in any way, each Guarantor shall as
principal obligor be liable to the Administrative Agent, the Issuing Bank and

- 120 -

--------------------------------------------------------------------------------




the Lenders for, and hereby undertakes to the Administrative Agent, the Issuing
Bank and the Lenders (as a separate and additional covenant) immediately on
demand from time to time to pay to the Administrative Agent, the Issuing Bank
and the Lenders, amounts equal to the sums that would have been payable to the
Administrative Agent, the Issuing Bank and the Lenders by the Borrower, or any
guarantor of the Borrower, had such compromise not occurred, and so that payment
shall be made by a Guarantor to the Administrative Agent, the Issuing Bank and
the Lenders under this Section in the amounts and at the times at which but for
the said compromise the Borrower would have been obliged to make payment to the
Administrative Agent, the Issuing Bank and the Lenders. Each Guarantor's
liability under Section 9.1 and this Section shall not be affected in any way by
the Administrative Agent, the Issuing Bank and the Lenders voting in favor of
(if the Administrative Agent, the Issuing Bank and the Lenders chooses to do so)
of any company voluntary arrangement, compromise, scheme of arrangement or
analogous procedure proposed by or in respect of the Borrower.
(b)    If and to the extent that any right is or may be held by a Guarantor as
against the Borrower, the existence or exercise of which may affect the right or
ability of the Administrative Agent, the Issuing Bank and the Lenders to obtain
the full benefit of this guaranty and indemnity from a Guarantor if a company
voluntary arrangement, compromise, scheme of arrangement or analogous procedure
proposed by or in respect of the Borrower is approved, each Guarantor hereby
waives such right. In the event of any inconsistency between this Section and
any other provision of the Credit Agreement this Section shall prevail.
10.
PLEDGE

SECTION 10.1    Pledge. Each Pledgor, as security for the due and punctual
payment of the Obligations (including interest accruing on and after the filing
of any petition in bankruptcy or of reorganization of the Borrower whether or
not post filing interest is allowed in such proceeding) in the case of the
Borrower and as security for its obligations under Article 9 hereof in the case
of a Pledgor which is a Guarantor, hereby pledges, hypothecates, assigns,
transfers, sets over and delivers unto the Administrative Agent for the benefit
of itself, the Issuing Bank and the Group Lenders, a security interest in all
Pledged Collateral now owned or hereafter acquired by it. On the Closing Date,
the Pledgors shall deliver to the Administrative Agent the definitive
instruments (if any) representing all Pledged Securities, accompanied by undated
stock powers, duly endorsed or executed in blank by the appropriate Pledgor, and
such other instruments or documents as the Administrative Agent or its counsel
shall reasonably request.
SECTION 10.2    Covenant. Each Pledgor covenants that as a stockholder of each
of its respective Subsidiaries it will not take any action to allow any
additional shares of common stock, preferred stock or other equity securities of
any of its respective Subsidiaries or any securities convertible or exchangeable
into common or preferred stock of such Subsidiaries to be issued, or grant any
options or warrants, unless such securities are pledged to the Administrative
Agent (for the benefit of itself, the Issuing Bank and the Group Lenders) as
security for the Obligations.

- 121 -

--------------------------------------------------------------------------------




SECTION 10.3    Registration in Nominee Name; Denominations. The Administrative
Agent shall have the right (in its sole and absolute discretion) to hold the
certificates representing any Pledged Securities (a) in its own name (on behalf
of the Administrative Agent, the Issuing Bank and the Group Lenders) or in the
name of its nominee or (b) in the name of the appropriate Pledgor, endorsed or
assigned in blank or in favor of the Administrative Agent. The Administrative
Agent shall have the right to exchange the certificates representing any of the
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Credit Agreement.
SECTION 10.4    Voting Rights; Dividends; etc. (a) The appropriate Pledgor shall
be entitled to exercise any and all voting and/or consensual rights and powers
accruing to an owner of the Pledged Securities being pledged by it hereunder or
any part thereof for any purpose not inconsistent with the terms hereof, at all
times, except as expressly provided in paragraph (c) below.
(a)    All dividends or distributions of any kind whatsoever (other than cash
dividends or distributions paid while no Event of Default is continuing)
received by a Pledgor, whether resulting from a subdivision, combination, or
reclassification of the outstanding capital stock of the issuer or received in
exchange for Pledged Securities or any part thereof or as a result of any
merger, consolidation, acquisition, or other exchange of assets to which the
issuer may be a party, or otherwise, shall be and become part of the Pledged
Securities pledged hereunder and shall immediately be delivered to the
Administrative Agent to be held subject to the terms hereof. All dividends and
distributions which are received contrary to the provisions of this subsection
(b) shall be received in trust for the benefit of the Administrative Agent, the
Issuing Bank and the Group Lenders, segregated from such Pledgor’s own assets,
and shall be delivered to the Administrative Agent.
(b)    Upon the occurrence and during the continuance of an Event of Default and
notice from the Administrative Agent of the transfer of such rights to the
Administrative Agent, all rights of a Pledgor (i) to exercise the voting and/or
consensual rights and powers which it is entitled to exercise pursuant to this
Section and (ii) to receive and retain cash dividends and distributions shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and/or consensual rights and receive such cash dividends and
distributions until such time as such Event of Default has been cured.
SECTION 10.5    Remedies Upon Default. If an Event of Default shall have
occurred and be continuing, the Administrative Agent, on behalf of itself, the
Issuing Bank and the Group Lenders, may sell the Pledged Securities, or any part
thereof, at public or private sale or at any broker’s board or on any securities
exchange, for cash, upon credit or for future delivery as the Administrative
Agent shall deem appropriate subject to the terms hereof or as otherwise
provided in the UCC. The Administrative Agent shall be authorized at any such
sale (if it deems it advisable to do so) to restrict to the full extent
permitted by Applicable Law the prospective bidders or purchasers to Persons who
will represent and agree that they are purchasing the Pledged Securities for
their own account for investment and not with a view to the distribution or

- 122 -

--------------------------------------------------------------------------------




sale thereof, and upon consummation of any such sale, the Administrative Agent
shall have the right to assign, transfer, and deliver to the purchaser or
purchasers thereof the Pledged Securities so sold. Each such purchaser at any
such sale shall hold the property sold absolutely, free from any claim or right
on the part of any Pledgor. The Administrative Agent shall give the Pledgors ten
(10) days’ written notice of any such public or private sale, or sale at any
broker’s board or on any such securities exchange, or of any other disposition
of the Pledged Securities. Such notice, in the case of public sale, shall state
the time and place for such sale and, in the case of sale at a broker’s board or
on a securities exchange, shall state the board or exchange at which such sale
is to be made and the day on which the Pledged Securities, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Administrative Agent may fix and shall state in the
notice of such sale. At any such sale, the Pledged Securities, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may (in its sole and absolute discretion)
determine. The Administrative Agent shall not be obligated to make any sale of
the Pledged Securities if it shall determine not to do so, regardless of the
fact that notice of sale of the Pledged Securities may have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case the
sale of all or any part of the Pledged Securities is made on credit or for
future delivery, the Pledged Securities so sold shall be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Pledged
Securities so sold and, in case of any such failure, such Pledged Securities may
be sold again upon like notice. At any sale or sales made pursuant to this
Section 10.5, the Administrative Agent (on behalf of itself, the Issuing Bank
and/or the Group Lenders) may bid for or purchase, free from any claim or right
of whatever kind, including any equity of redemption, of the Pledgors, any such
demand, notice, claim, right or equity being hereby expressly waived and
released, any or all of the Pledged Securities offered for sale, and may make
any payment on the account thereof by using any claim for moneys then due and
payable to the Administrative Agent, the Issuing Bank (to the extent it
consents) or any consenting Group Lender by any Credit Party as a credit against
the purchase price; and the Administrative Agent upon compliance with the terms
of sale, may hold, retain and dispose of the Pledged Securities without further
accountability therefor to any Pledgor or any third party (other than the
Issuing Bank and/or the Group Lenders). The Administrative Agent shall in any
such sale make no representations or warranties with respect to the Pledged
Securities or any part thereof, and shall not be chargeable with any of the
obligations or liabilities of the Pledgors with respect thereto. Each Pledgor
hereby agrees (i) it will indemnify and hold the Administrative Agent, the
Issuing Bank and the Group Lenders harmless from and against any and all claims
with respect to the Pledged Securities asserted before the taking of actual
possession or control of the Pledged Securities by the Administrative Agent
pursuant to this Credit Agreement, or arising out of any act of, or omission to
act on the part of, any Person prior to such taking of actual possession or
control by the Administrative Agent (whether asserted before or after such
taking of possession or control), or arising out of any act on the part of any
Pledgor, its agents or Affiliates before or after the commencement of such
actual possession or control by the

- 123 -

--------------------------------------------------------------------------------




Administrative Agent and (ii) the Administrative Agent, the Issuing Bank and the
Group Lenders shall have no liability or obligation arising out of any such
claim. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose upon the Collateral and Pledged Securities under this Credit
Agreement and to sell the Pledged Securities, or any portion thereof, pursuant
to a judgment or decree of a court or courts having competent jurisdiction.
SECTION 10.6    Application of Proceeds of Sale and Cash. The proceeds of sale
of the Pledged Securities sold pursuant to Section 10.5 hereof shall be applied
by the Administrative Agent on behalf of itself, the Issuing Bank and the Group
Lenders as follows:
(i)    to the payment of all reasonable out-of-pocket costs and expenses paid or
incurred by the Administrative Agent in connection with such sale, including,
without limitation, all court costs and the reasonable fees and expenses of
counsel for the Administrative Agent in connection therewith, and the payment of
all reasonable out-of-pocket costs and expenses paid or incurred by the
Administrative Agent in enforcing this Credit Agreement, in realizing or
protecting any Collateral and in enforcing or collecting any Obligations or any
Guaranty thereof, including, without limitation, court costs and the reasonable
attorneys’ fees and expenses incurred by the Administrative Agent in connection
therewith;
(ii)    to satisfy or provide cash collateral for all Obligations relating to
the Letters of Credit; and
(iii)    to the indefeasible payment in full of the Obligations in accordance
with Section 12.2(b) hereof;
provided, however, that the Administrative Agent may in its discretion apply
funds comprising the Collateral to pay the cost (i) of completing any item of
Product owned in whole or in part by any Credit Party in any stage of production
and (ii) of making delivery to the distributors of such item of Product. Any
amounts remaining after such indefeasible payment in full shall be remitted to
the appropriate Pledgor, or as a court of competent jurisdiction may otherwise
direct.
SECTION 10.7    Securities Act, etc. In view of the position of each Pledgor in
relation to the Pledged Securities pledged by it, or because of other present or
future circumstances, a question may arise under the Securities Act of 1933, as
amended, as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being hereinafter called the “Federal Securities Laws”),
with respect to any disposition of the Pledged Securities permitted hereunder.
Each Pledgor understands that compliance with the Federal Securities Laws may
very strictly limit the course of conduct of the Administrative Agent if the
Administrative Agent were to attempt to dispose of all or any part of the
Pledged Securities, and may also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Securities may dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Administrative Agent in any attempt to dispose of all or any part of the
Pledged Securities under applicable Blue Sky or other state securities laws, or
similar laws analogous in purpose or effect. Under Applicable Law, in the
absence of an agreement to the contrary, the Administrative Agent may perhaps be

- 124 -

--------------------------------------------------------------------------------




held to have certain general duties and obligations to a Pledgor to make some
effort towards obtaining a fair price even though the Obligations may be
discharged or reduced by the proceeds of a sale at a lesser price. Each Pledgor
waives to the fullest extent permitted by Applicable Law any such general duty
or obligation to it, and the Pledgors and/or the Credit Parties will not attempt
to hold the Administrative Agent responsible for selling all or any part of the
Pledged Securities at an inadequate price, even if the Administrative Agent
shall accept the first offer received or does not approach more than one
possible purchaser. Without limiting the generality of the foregoing, the
provisions of this Section 10.7 would apply if, for example, the Administrative
Agent were to place all or any part of the Pledged Securities for private
placement by an investment banking firm, or if such investment banking firm
purchased all or any part of the Pledged Securities for its own account, or if
the Administrative Agent placed all or any part of the Pledged Securities
privately with a purchaser or purchasers.
SECTION 10.8    Continuation and Reinstatement. Each Pledgor further agrees that
its pledge hereunder shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent, the Issuing
Bank or the Group Lenders upon the bankruptcy or reorganization of any Pledgor
or otherwise.
SECTION 10.9    Termination. The pledge referenced herein shall terminate when
all Obligations shall have been indefeasibly fully paid and performed and the
Commitments shall have terminated, and all L/C Exposure shall have expired or
been terminated or canceled, at which time the Administrative Agent shall assign
and deliver to the appropriate Pledgor, or to such Person or Persons as such
Pledgor shall designate, against receipt, such of the Pledged Securities (if
any) as shall not have been sold or otherwise applied by the Administrative
Agent pursuant to the terms hereof and shall still be held by it hereunder,
together with appropriate instruments of reassignment and release. Any such
reassignment shall be free and clear of all Liens, arising by, under or through
the Administrative Agent but shall otherwise be without recourse upon or
warranty by the Administrative Agent and at the expense of the Pledgors.
11.
CASH COLLATERAL

SECTION 11.1    Cash Collateral Accounts. On or prior to the Closing Date, there
shall be established with the Administrative Agent, a collateral account (the
“Cash Collateral Account”), into which the appropriate Credit Parties shall from
time to time deposit U.S. Dollars and except to the extent otherwise provided in
this Article 11, the Cash Collateral Accounts shall be under the sole dominion
and control of the Administrative Agent.
SECTION 11.2    Investment of Funds. (a) The Administrative Agent is hereby
authorized and directed to invest and reinvest the funds from time to time
transferred or deposited into the Cash Collateral Accounts, so long as no Event
of Default has occurred and is continuing, on the instructions of the Borrower
(provided that any such instructions given verbally shall be confirmed promptly
in writing) or, if the Borrower shall fail to give such instructions upon
delivery of any such funds, in the sole discretion of the Administrative Agent,
provided that in no event may the Borrower give instructions to the
Administrative Agent to, or

- 125 -

--------------------------------------------------------------------------------




may the Administrative Agent in its discretion, invest or reinvest funds in the
Cash Collateral Accounts in other than Cash Equivalents.
(b)    Any net income or gain on the investment of funds from time to time held
in the Cash Collateral Accounts, shall be promptly reinvested by the
Administrative Agent, as applicable, as a part of the applicable Cash Collateral
Account; and any net loss on any such investment shall be charged against the
applicable Cash Collateral Account.
(c)    None of the Administrative Agent, the Issuing Bank and the Group Lenders
shall be a trustee for any of the Credit Parties, or shall have any obligations
or responsibilities, or shall be liable for anything done or not done, in
connection with the Cash Collateral Accounts, except as expressly provided
herein. The Administrative Agent, the Issuing Bank and the Group Lenders shall
not have any obligation or responsibility and shall not be liable in any way for
any investment decision made in accordance with this Section 11.2 or for any
decrease in the value of the investments held in the Cash Collateral Account.
SECTION 11.3    Grant of Security Interest. For value received and to induce the
Issuing Bank to issue Letters of Credit and the Group Lenders to make Loans to
the Borrower and to acquire participations in Letters of Credit from time to
time as provided for in this Credit Agreement, as security for the payment of
all of the Obligations, each of the Credit Parties hereby assigns to the
Administrative Agent (for the benefit of itself, the Issuing Bank and the Group
Lenders) and grants to the Administrative Agent (for the benefit of itself, the
Issuing Bank and the Group Lenders), a first and prior Lien upon all of such
Credit Party’s rights in and to the Cash Collateral Accounts, all cash,
documents, instruments and securities from time to time held therein, and all
rights pertaining to investments of funds in the Cash Collateral Accounts and
all products and proceeds of any of the foregoing. All cash, documents,
instruments and securities from time to time on deposit in the Cash Collateral
Accounts, and all rights pertaining to investments of funds in the Cash
Collateral Accounts shall immediately and without any need for any further
action on the part of any of the Credit Parties, the Issuing Bank, any Group
Lender or the Administrative Agent, become subject to the Lien set forth in this
Section 11.3, be deemed Collateral for all purposes hereof and be subject to the
provisions of this Credit Agreement.
SECTION 11.4    Remedies. At any time during the continuation of an Event of
Default, the Administrative Agent may sell any documents, instruments and
securities held in the Cash Collateral Account and may immediately apply the
proceeds thereof and any other cash held in the Cash Collateral Account in
accordance with Section 11.2.
SECTION 11.5    LGPA Financing. In order to induce the Group Lenders to permit
the making of the PA Loan, the Credit Parties agree that prior to or
simultaneously with each advance of the PA Loan under the PA Credit Agreement,
the Borrower shall deposit or cause to be deposited in a Cash Collateral Account
an amount in cash or Cash Equivalents equal to 105% of the principal amount of
such advance. If the principal of any PA Loan under the PA Credit Agreement is
repaid, in whole or in part, the Administrative Agent will if requested by the
Borrower at a time when no Default or Event of Default shall have occurred and
be continuing, release the portion of such deposit in excess of 105% of the
principal amount of the PA Loan then outstanding. The PA Lender acknowledges
that it shall have no interest whatsoever in any

- 126 -

--------------------------------------------------------------------------------




collateral provided pursuant to this Section 11.5 or any proceeds thereof, and
that such collateral is being provided solely for the benefit of the Group
Lenders, the Administrative Agent and the Issuing Bank. Amounts deposited into
the Cash Collateral Account by the Borrower pursuant to this Section 11.5 may be
invested by the Borrower in Cash, Cash Equivalents or any debt securities,
including, without limitation, the purchase of Convertible Senior Subordinated
Notes; provided, however, that (a) any such purchase of Convertible Senior
Subordinated Notes by the Borrower shall not be considered an “Investment”
hereunder, (b) Section 10.4 of this Agreement shall apply to any Convertible
Senior Subordinated Notes purchased pursuant to this Section 11.5 as if such
Convertible Senior Subordinated Notes were “Pledged Securities”, and (c) if the
Borrower purchases Convertible Senior Subordinated Notes pursuant to this
Section 11.5, then the Borrower will do all such things as are reasonably
necessary to perfect the Administrative Agent’s lien in such Convertible Senior
Subordinated Notes including, without limitation, either (i) delivering the
originals of the certificated securities to the Administrative Agent or
(ii) entering into a securities account control agreement with respect to such
securities in form and substance reasonably satisfactory to the Administrative
Agent.
12.
THE ADMINISTRATIVE AGENT AND THE ISSUING BANK

SECTION 12.1    Administration by the Administrative Agent. (a) The general
administration of the Fundamental Documents and any other documents contemplated
by this Credit Agreement or any other Fundamental Document shall be by the
Administrative Agent or its designees. Except as otherwise expressly provided
herein, each of the Lenders and the Issuing Bank hereby irrevocably authorizes
the Administrative Agent, at its discretion, to take or refrain from taking such
actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Fundamental Documents, the Notes and any other documents
contemplated by this Credit Agreement or any other Fundamental Document as are
expressly delegated by the terms hereof or thereof, as appropriate, together
with all powers reasonably incidental thereto. The Administrative Agent shall
have no duties or responsibilities except as set forth in the Fundamental
Documents.
(b)    The Lenders and the Issuing Bank hereby authorize the Administrative
Agent (in its sole discretion):
(i)    in connection with the sale or other disposition of any asset included in
the Collateral or the capital stock of any Guarantor, to the extent undertaken
in accordance with the terms of this Credit Agreement, to release a Lien granted
to it (for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders) on such asset or capital stock and/or to release such Guarantor from
its obligations hereunder;
(ii)    to determine that the cost to the Borrower or another Credit Party is
disproportionate to the benefit to be realized by the Administrative Agent, the
Issuing Bank and the Lenders by perfecting a Lien in a given asset or group of
assets included in the Collateral (other than any item which is to be included
in the Borrowing Base) and that the Borrower or other Credit Party should not be
required to perfect such Lien in favor of the Administrative Agent (for the
benefit of itself, the Issuing Bank and the Lenders);

- 127 -

--------------------------------------------------------------------------------




(iii)    to appoint subagents to be the holder of record of a Lien to be granted
to the Administrative Agent (for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders);
(iv)    to confirm in writing the right of Quiet Enjoyment of licensees pursuant
to the terms of Section 8.13;
(v)    in connection with an item of Product being produced by a Credit Party,
the principal photography of which is being done outside the United States, to
approve arrangements with such Credit Party as shall be satisfactory to the
Administrative Agent with respect to the temporary storage of the original
negative film, the original sound track materials or other Physical Materials of
such item of Product in a production laboratory located outside the United
States;
(vi)    to approve the terms and conditions of any sale and leaseback or other
tax benefit transaction pursuant to Sections 6.1 and 6.8 hereof;
(vii)    to enter into and perform its obligations under the other Fundamental
Documents;
(viii)    to enter into intercreditor and/or subordination agreements on terms
acceptable to the Administrative Agent with (A) the unions and/or the guilds
with respect to the security interests in favor of such unions and/or guilds
required pursuant to the terms of the collective bargaining agreements or (B)
with Persons who have been granted Liens which are permitted pursuant to Section
6.2 hereof or (C) any licensee or licensor or co-producer having any rights to
any item of Product or (D) Persons providing any services in connection with any
item of Product;
SECTION 12.2    Advances and Payments. (a) On the date of each Loan, the
Administrative Agent shall be authorized (but not obligated) to advance, for the
account of each of the Group Lenders, the amount of the Loan to be made by it in
accordance with its Percentage hereunder. Each of the Lenders hereby authorizes
and requests the Administrative Agent, to advance for its account, pursuant to
the terms hereof, the amount of the Loan to be made by it, and each of the
Lenders agrees forthwith to reimburse the Administrative Agent, as applicable,
in immediately available funds for the amount so advanced on its behalf by the
Administrative Agent. If any such reimbursement is not made in immediately
available funds on the same day on which the Administrative Agent shall have
made any such amount available on behalf of any Lender, such Lender shall pay
interest to the Administrative Agent at a rate per annum equal to, in the case
of the Administrative Agent, the Administrative Agent’s cost of obtaining
overnight funds in the New York Federal Funds Market for the first three days
following the time when the Lender fails to make the required reimbursement, and
thereafter at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin for Alternate Base Rate Loans. If and to the extent that any
such reimbursement shall not have been made to the Administrative Agent, the
Borrower agrees to repay to the Administrative Agent forthwith on demand a
corresponding amount with interest thereon for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, in the case of an

- 128 -

--------------------------------------------------------------------------------




Alternate Base Rate Loan, at the Alternate Base Rate plus the Applicable Margin
for Alternate Base Rate Loans, and in the case of a Eurodollar Loan, at the LIBO
Rate plus the Applicable Margin for Eurodollar Loans.
(b)    As between the Administrative Agent on one hand and the Lenders on the
other hand, any amounts received by the Administrative Agent in connection with
the Fundamental Documents, the application of which is not otherwise provided
for, shall be applied, first, to pay the accrued but unpaid Commitment Fees in
accordance with each Lender’s Percentage, second, to pay accrued but unpaid
interest on the Notes in accordance with the amount of outstanding Loans owed to
each Lender, third, to pay the principal balance outstanding on the Notes (with
amounts payable on the principal balance outstanding on the Notes in accordance
with each Lender’s percentage), amounts then due in respect of unreimbursed
draws under the Letter of Credit and amounts outstanding under Currency
Agreements and Interest Rate Protection Agreements, and fourth, to pay any other
amounts then due under this Credit Agreement. All amounts to be paid to any
Lender by the Administrative Agent shall be credited to that Lender, after
collection by the Administrative Agent in immediately available funds either by
wire transfer or deposit in such Lender’s correspondent account with the
Administrative Agent or as such Lender and the Administrative Agent shall from
time to time agree.
SECTION 12.3    Sharing of Setoffs, Cash Collateral and Sharing Events. (a) Each
of the Lenders agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against any Credit Party (including, but
not limited to, a secured claim under Section 506 of Title 11 of the United
States Code or other security or interest arising from, or in lieu of, such
secured claim and received by such Lender under any applicable bankruptcy,
insolvency or other similar law) or otherwise, obtain payment in respect of its
Obligations as a result of which the unpaid portion of its Obligations is
proportionately less than the unpaid portion of Obligations of any of the other
Lenders (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lenders a participation in the Obligations
of such other Lenders, so that the aggregate unpaid principal amount of each of
the Lender’s Obligations and its participation in Obligations of the other
Lenders shall be in the same proportion to the aggregate unpaid amount of all
remaining Obligations as the amount of its Obligations prior to the obtaining of
such payment was to the amount of all Obligations prior to the obtaining of such
payment and (b) such other adjustments shall be made from time to time as shall
be equitable to ensure that the Lenders share such payment pro rata. If all or
any portion of such excess payment is thereafter recovered from the Lender which
originally received such excess payment, such purchase (or portion thereof)
shall be canceled and the purchase price restored to the extent of such
recovery. The Credit Parties expressly consent to the foregoing arrangements and
agree that any Lender or Lenders holding (or deemed to be holding) a
participation in a Note, or Letter of Credit may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender or Lenders as fully as if such Lender or Lenders
held a Note and was the original obligee thereon or was the issuer of the Letter
of Credit, in the amount of such participation. Notwithstanding the foregoing, a
Defaulting Lender shall not be entitled to share in any benefit contemplated by
this

- 129 -

--------------------------------------------------------------------------------




Section 12.3 realized by a non-Defaulting Lender until all the Obligations owed
to the non-Defaulting Lenders have been paid in full and the Commitments have
been terminated.
(b)    Each of the Lenders agrees that if at any time while a Sharing Event is
continuing and a Lender’s outstanding Credit Exposure is proportionately less
than its Percentage of the aggregate Commitments hereunder it shall promptly
purchase at par for cash (and shall be deemed to have thereupon purchased) from
such other Lenders a pro rata participation in the outstanding Credit Exposure
of such other Lenders, so that its Credit Exposure and its participations in the
Credit Exposure of the other Lenders shall be equal to its Percentage of the
aggregate Commitments; provided, however, that with regard to any portion of the
Credit Exposure of such other Lenders attributable to L/C Exposure, the Lender
purchasing any pro rata participations shall be deemed to have purchased a
participation in such portion of the Credit Exposure without providing cash for
such portion until any such Letter of Credit is drawn.
(c)    Once a Sharing Event shall have occurred, it shall continue in existence
(notwithstanding a cure of the underlying Event of Default upon which such
Sharing Event was based) unless terminated by written agreement of all the
Lenders holding outstanding Credit Exposure (including participations bought in
the Credit Exposure of other Lenders pursuant to Section 12.3(b).
SECTION 12.4    Notice to the Lenders. Upon receipt by the Administrative Agent
or the Issuing Bank from any of the Credit Parties of any communication calling
for an action on the part of the Lenders, or upon notice to the Administrative
Agent of any Event of Default, the Administrative Agent or the Issuing Bank will
in turn immediately inform the other Lenders in writing (which shall include
facsimile communications) of the nature of such communication or of the Event of
Default, as the case may be.
SECTION 12.5    Liability of the Administrative Agent, Issuing Bank. (a) The
Administrative Agent, or the Issuing Bank, when acting on behalf of the Lenders,
may execute any of its duties under this Credit Agreement or the other
Fundamental Documents by or through its officers, agents, or employees and
neither the Administrative Agent, the Issuing Bank nor their respective
officers, agents or employees shall be liable to the Lenders or any of them for
any action taken or omitted to be taken in good faith, nor be responsible to the
Lenders or to any of them for the consequences of any oversight or error of
judgment, or for any loss, unless the same shall happen through its gross
negligence or willful misconduct. The Administrative Agent, the Issuing Bank and
their respective directors, officers, agents, and employees shall in no event be
liable to the Lenders or to any of them for any action taken or omitted to be
taken by it pursuant to: (i) instructions received by it from the Required
Lenders (and PA Lender, if such instructions relate to the Film Library), (ii)
Section 12.14 hereof, or (iii) in reliance upon the advice of counsel selected
by it with reasonable care. Without limiting the foregoing, neither the
Administrative Agent, the Issuing Bank, nor any of their respective directors,
officers, employees, or agents shall be responsible to any of the Lenders for
the due execution, validity, genuineness, effectiveness, sufficiency, or
enforceability of, or for any statement, warranty, or representation in, or for
the perfection of any security interest contemplated by, this Credit

- 130 -

--------------------------------------------------------------------------------




Agreement, any other Fundamental Document or any related agreement, document or
order, or for freedom of any of the Collateral or any of the Pledged Securities
from prior Liens or security interests, or shall be required to ascertain or to
make any inquiry concerning the performance or observance by the Borrower or any
other Credit Party of any of the terms, conditions, covenants, or agreements of
this Credit Agreement, any other Fundamental Document, or any related agreement
or document.
(b)    None of the Administrative Agent (in its capacity as agent for the
Lenders), the Issuing Bank or any of their respective directors, officers,
employees, or agents shall have any responsibility to the Borrower or any other
Credit Party on account of the failure or delay in performance or breach by any
of the Lenders of any of such Lender’s obligations under this Credit Agreement,
the other Fundamental Documents or any related agreement or document or in
connection herewith or therewith. No Lender nor any of its directors, officers,
employees or agents shall have any responsibility to the Borrower or any other
Credit Party on account of the failure or delay in performance or breach by any
other Lender of such other Lender’s obligations under this Credit Agreement, the
other Fundamental Documents or any related agreement or document or in
connection herewith or therewith.
(c)    The Administrative Agent, as agent for the Lenders hereunder and the
Issuing Bank in such capacity, shall be entitled to rely on any communication,
instrument, or document believed by it to be genuine or correct and to have been
signed or sent by a Person or Persons believed by it to be the proper Person or
Persons, and it shall be entitled to rely on advice of legal counsel,
independent public accountants, and other professional advisers and experts
selected by it.
SECTION 12.6    Reimbursement and Indemnification.
(a)    Each of the Lenders agrees (i) to reimburse the Administrative Agent for
such Lender’s Pro Rata Share of any expenses and fees incurred for the benefit
of the Lenders under the Fundamental Documents, including, without limitation,
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Lenders, and any other expense incurred in connection with the
operations or enforcement thereof not reimbursed by or on behalf of the
Borrower, (ii) to indemnify and hold harmless the Administrative Agent and any
of its directors, officers, employees, or agents, on demand, in accordance with
such Lender’s Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against, any of them in any way relating to or arising out of
any Completion Guaranty, the Fundamental Documents or any related agreement or
document, or any action taken or omitted by it or any of them under any
Completion Guaranty, the Fundamental Documents or any related agreement or
document, to the extent not reimbursed by or on behalf of the Borrower or any
other Credit Party (except such as shall result from their gross negligence or
willful misconduct), (iii) in the case of the U.S. Lenders only, to indemnify
and hold harmless the Issuing Bank and any of its directors, officers,
employees, or agents, on demand, in the amount of its Pro Rata Share, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs expenses or

- 131 -

--------------------------------------------------------------------------------




disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of the issuance of any Letters of Credit or the failure to issue Letters of
Credit if such failure or issuance was at the direction of the Required Lenders
(except as shall result from the gross negligence or willful misconduct of the
Person to be reimbursed, indemnified or held harmless, as applicable). To the
extent indemnification payments made by the Lenders pursuant to this Section
12.6 are subsequently recovered by the Administrative Agent, or the Issuing Bank
from a Credit Party, the Administrative Agent will promptly refund such
previously paid indemnity payments to the Lenders. Notwithstanding the
foregoing, if there are at the time of computation of a reimbursement and/or
indemnity obligation one or more Defaulting Lenders which have not fulfilled
their obligations under this Section 12.6, the obligations of such
non-performing Defaulting Lenders shall be reallocated among the other Lenders
(including performing Defaulting Lenders), in proportion to the percentage of
such Lender to the aggregate percentage of all Lenders (other than that of the
non-performing Defaulting Lender or Defaulting Lenders).
(b)    The provisions of Section 12.6(a) are agreements among the Administrative
Agent and the Lenders and are not for the benefit of any of the Credit Parties
and may not be asserted by any of the Credit Parties as a defense to, or a
limitation of, their respective Obligations under this Credit Agreement.
SECTION 12.7    Rights of Administrative Agent. It is understood and agreed that
the Administrative Agent shall have the same duties, rights and powers as a
Lender hereunder (including the right to give such instructions) as any of the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with any Credit Party or Affiliate thereof, as
though it were not the Administrative Agent, of the Lenders under this Credit
Agreement and the other Fundamental Documents.
SECTION 12.8    Independent Investigation by Lenders. Each of the Lenders
acknowledges that it has decided to enter into this Credit Agreement and the
other Fundamental Documents and to make the Loans and participate in the Letters
of Credit hereunder based on its own analysis of the transactions contemplated
hereby and of the creditworthiness of the Credit Parties and agrees that neither
the Administrative Agent nor the Issuing Bank shall bear any responsibility
therefor.
SECTION 12.9    Agreement of Required Lenders. Except as otherwise expressly
stated herein, upon any occasion requiring or permitting an approval, consent,
waiver, election or other action on the part of the Required Lenders, action
shall be taken by the Administrative Agent for and on behalf of, or for the
benefit of, all Lenders upon the direction of the Required Lenders and any such
action shall be binding on all Lenders. No amendment, modification, consent or
waiver shall be effective except in accordance with the provisions of Section
13.11 hereof.
SECTION 12.10    Notice of Transfer. The Administrative Agent and the Issuing
Bank may deem and treat any Lender which is a party to this Credit Agreement as
the owner of such Lender’s respective portions of the Loans and participations
in Letters of Credit for all purposes, unless and until a written notice of the
assignment or transfer thereof executed by any such

- 132 -

--------------------------------------------------------------------------------




Lender shall have been received by the Administrative Agent and become effective
in accordance with Section 13.3 hereof.
SECTION 12.11    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, but such resignation shall not become effective until acceptance by a
successor agent of its appointment pursuant hereto. Upon any such resignation,
the retiring Administrative Agent shall promptly appoint a successor agent from
among the Group Lenders which successor shall be experienced and sophisticated
in entertainment industry lending, provided that such replacement is reasonably
acceptable (as evidenced in writing) to the Required Lenders and the Borrower;
provided, however, that such approval by the Borrower shall not be required at
any time when a Default or Event of Default is continuing. If no successor agent
shall have been so appointed by the retiring Administrative Agent and shall have
accepted such appointment, within thirty (30) days after the retiring agent’s
giving of notice of resignation, the Borrower may appoint a successor agent
(which successor may be replaced by the Required Lenders; provided that such
successor is experienced and sophisticated in entertainment industry lending and
reasonably acceptable to the Borrower), which shall be either a Lender or a
commercial bank organized, licensed, carrying on business under the laws of the
United States of America or of any State thereof and shall have a combined
capital and surplus of at least U.S.$500,000,000 and shall be experienced and
sophisticated in entertainment industry lending. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor agent, such
successor agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Credit Agreement, the other Fundamental Documents and any
other credit documentation. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article 12
and Article 13 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Credit Agreement.
SECTION 12.12    Successor Issuing Bank. The Issuing Bank may resign at any time
by giving prior written notice thereof to the Lenders and the Borrower, but such
resignation shall not become effective until acceptance by a successor Issuing
Bank of its appointment pursuant hereto. Upon any such resignation, the retiring
Issuing Bank shall promptly appoint a successor Issuing Bank from among the
Lenders, provided that such replacement is reasonably acceptable (as evidenced
in writing) to the Required Lenders and the Borrower and has a credit rating at
least as high as that of the Issuing Bank; provided, however, that such approval
by the Borrower shall not be required at any time when a Default or Event of
Default is continuing. If no successor Issuing Bank shall have been so appointed
by the retiring Issuing Bank and shall have accepted such appointment, within
thirty (30) days after the retiring Issuing Bank’s giving of notice of
resignation, the Borrower may appoint a successor Issuing Bank (which successor
may be replaced by the Required Lenders; provided that such successor is
reasonably acceptable to the Borrower), which shall be either a Lender or a
commercial bank organized, licensed, carrying on business under the laws of the
United States of America or of any State thereof and shall have a combined
capital and surplus of at least U.S.$500,000,000. Upon the acceptance of any
appointment as Issuing Bank hereunder by a successor Issuing Bank, such
successor Issuing

- 133 -

--------------------------------------------------------------------------------




Bank shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Issuing Bank, and the retiring Issuing
Bank shall be discharged from its duties and obligations under this Credit
Agreement, the other Fundamental Documents and any other credit documentation,
except with respect to Letters of Credit which are outstanding at the time of
the resignation unless the successor Issuing Bank replaces the retiring Issuing
Bank as the issuing bank on such Letters of Credit. The Borrower and each Lender
hereby agrees that each will use its commercially reasonable efforts to replace
any such outstanding Letters of Credit issued by the retiring Issuing Bank.
After any retiring Issuing Bank’s resignation hereunder as Issuing Bank, the
provisions of this Article 12 and Article 13 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Issuing Bank under
this Credit Agreement.
SECTION 12.13    Quebec Power of Attorney. For the purposes of holding any
security granted by any of the Credit Parties pursuant to the laws of the
Province of Quebec, the Administrative Agent shall be the holder of an
irrevocable power of attorney for itself, the Issuing Bank, and all present and
future lenders. By executing an Assignment and Acceptance, any future Lender
shall be deemed to ratify the power of attorney granted to the Administrative
Agent hereunder. The Lenders, the Issuing Bank, JPMorgan Chase Bank and the
other Banking Service Providers (herein acting through The Chase Manhattan
Bank), and the Credit Parties agree that notwithstanding Section 32 of the Act
respecting the Special Powers of Legal Persons (Quebec), the Administrative
Agent may, as the person holding the power of attorney of the Lenders, the
Issuing Bank and the Banking Service Providers, acquire any debentures or other
title of Indebtedness secured by any hypothec granted by any of the Credit
Parties to the Administrative Agent pursuant to the laws of the Province of
Quebec.
SECTION 12.14    Annex I. The relative rights of Group Lenders, PA Lender and
Administrative Agent with respect to the Collateral are governed by the
provisions of Annex I, and each of the Lenders, the Credit Parties and the
Administrative Agent hereby agrees to be bound by such provisions and each of
the Lenders and Credit Parties authorizes the Administrative Agent to take any
action necessary to carry out the purpose of such provisions.
SECTION 12.15    Other Agent Titles. Other than the title “Administrative
Agent,” any title accorded to any Group Lender on the cover page hereof
including Co-Syndication Agent, Joint Book Runner, Joint Lead Arranger or any
other title containing the word “Agent,” is granted for recognition only and any
such Group Lender granted such a title shall not have any right, power,
obligation, liability, responsibility or duty under this Credit Agreement other
than those applicable to all such Group Lenders as such. Without limiting the
foregoing, no such Group Lender shall have or be deemed to have any fiduciary
relationship with any other Group Lender or the Credit Parties. Each other Group
Lender acknowledges that it has not relied, and will not rely, on any Group
Lender having any such title in deciding to enter into this Credit Agreement or
in taking or not taking action hereunder. In the event of any claim against any
such Group Lender in any capacity or purported capacity inferred from any such
title, such Group Lender shall have the benefit of Section 13.5 to the same
extent as the Administrative Agent.

- 134 -

--------------------------------------------------------------------------------




13.
MISCELLANEOUS

SECTION 13.1 Notices. Notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic
photocopy (i.e., “PDF” or “TIFF”) format sent by electronic mail, as follows,
(a) if to the Administrative Agent, the Issuing Bank or JPMorgan Chase Bank, to
it at (i) JPMorgan Chase Bank, N.A., 2029 Century Park East, 38th Floor, Los
Angeles, California 90067, Attention: Darian Singer (Facsimile No. (310)
860-7260), E-mail: darian.a.singer@jpmorgan.com, with copies to (ii) JPMorgan
Chase Bank, N.A., JPMorgan Loan Services, 10 South Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention: Loan Services (Lions Gate Entertainment Inc.)
(Facsimile No. (888) 292-9533), E-mail: jpm.agency.servicing.4@jpmchase.com,
with copies to (iii) J.P. Morgan Securities LLC, 2029 Century Park East, 38th
Floor, Los Angeles, California 90067, Attention: David Shaheen (Facsimile No.
(310) 860-7260), E-mail: david.shaheen@jpmorgan.com, and with copies to
(iv) Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New York 10178,
Attention: Richard S. Petretti, Esq. (Facsimile No. (212) 309-6001), E-mail
rpetretti@morganlewis.com, or (b) if to any Credit Party to it at Lions Gate
Entertainment Inc., 2700 Colorado Avenue, Suite 200, Santa Monica, CA, 90404,
Attn: Wayne Levin, James Gladstone and David Friedman, Facsimile No.:
310-452-8934, E-mail: wlevin@lionsgate.com, jgladstone@lionsgate.com and
dfriedman@lionsgate.com, or (c) if to a Lender, to it at its address set forth
on the signature pages hereto, or such other address as such party may from time
to time designate by giving written notice to the other parties hereunder. Any
failure of the Administrative Agent or a Lender giving notice pursuant to this
Section 13.1, to provide a courtesy copy to a party as provided herein, shall
not affect the validity of such notice. All notices and other communications
given to any party hereto in accordance with the provisions of this Credit
Agreement shall be deemed to have been given on the fifth (5th) Business Day
after the date when sent by registered or certified mail, postage prepaid,
return receipt requested, if by mail, or upon receipt by such party, if by any
telegraphic or facsimile communications equipment or electronic mail, in each
case addressed to such party as provided in this Section 13.1 or in accordance
with the latest unrevoked written direction from such party.


SECTION 13.2    Survival of Agreement, Representations and Warranties, etc. All
warranties, representations and covenants made by any of the Credit Parties
herein, in any other Fundamental Document or in any certificate or other
instrument delivered by it or on its behalf in connection with this Credit
Agreement or any other Fundamental Document shall be considered to have been
relied upon by the Administrative Agent, Issuing Bank and the Lenders and,
except for any terminations, amendments, modifications or waivers thereof in
accordance with the terms hereof, shall survive the making of the Loans and the
issuance of the Letters of Credit herein contemplated and the execution and
delivery to the Administrative Agent of the Notes regardless of any
investigation made by the Administrative Agent, Issuing Bank or the Lenders or
on their behalf and shall continue in full force and effect so long as any
Obligation is outstanding and unpaid and so long as any Letter of Credit remains
outstanding and so long as the Commitments have not been terminated. All
statements in any such certificate or other instrument shall constitute
representations and warranties by the Credit Parties hereunder.

- 135 -

--------------------------------------------------------------------------------




SECTION 13.3    Successors and Assigns; Syndications; Loan Sales;
Participations.
(a)    Whenever in this Credit Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party; provided, however, that neither the Borrower nor any other Credit Party
may assign its rights hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and all of the Group Lenders, and all
covenants, promises and agreements by or on behalf of any of the Credit Parties
which are contained in this Credit Agreement shall inure to the benefit of the
successors and assigns of the Administrative Agent, the Issuing Bank and the
Group Lenders.
(b)    Each of the Group Lenders may (but only with the prior written consent of
the Administrative Agent, the Issuing Bank and the Borrower, which consent shall
not be unreasonably withheld or delayed and in the case of the Borrower no such
consent shall be required if an Event of Default has occurred and is continuing
and the Borrower shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after receipt of written notice thereof) assign all or a
portion of its interests, rights and obligations under this Credit Agreement
(including, without limitation, all or a portion of its Commitment and the same
portion of all Loans at the time owing to it and the Notes held by it and its
obligations and rights with regard to Letters of Credit); provided, however,
that (i) each assignment shall be of a constant, and not a varying, percentage
of the assigning Group Lender’s interests, rights and obligations under this
Credit Agreement, (ii) each assignment shall be in a minimum Commitment amount
(or at any time after the Commitment Termination Date, minimum Loan amount) of
at least U.S.$5,000,000 unless, in either case, the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing, and (iii) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register (as defined below), an Assignment and Acceptance, together with the
assigning Group Lender’s original Note and a processing and recordation fee of
U.S.$4,500 to be paid to the Administrative Agent by the assigning Group Lender
or the assignee prior to an Event of Default hereunder. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall not (unless
otherwise agreed to by the Administrative Agent) be earlier than five (5)
Business Days after the date of acceptance and recording by the Administrative
Agent, (x) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the rights and obligations of a
Group Lender hereunder and under the other Fundamental Documents and shall be
bound by the provisions hereof and (y) the assigning Group Lender thereunder
shall, to the extent provided in such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Credit Agreement except
that, notwithstanding such assignment, any rights and remedies available to the
Borrower for any breaches by such assigning Group Lender of its obligations
hereunder while a Group Lender shall be preserved after such assignment and such
Group Lender shall not be relieved of any liability to the Borrower due to any
such breach. In the case of an Assignment and Acceptance covering all or the
remaining portion of the assigning Group Lender’s rights and obligations under
this Credit Agreement, such assigning Group Lender shall cease to be a party
hereto.

- 136 -

--------------------------------------------------------------------------------




(c)    Each Group Lender may at any time make an assignment of its interests,
rights and obligations under this Credit Agreement, without the consent of the
Administrative Agent, the Issuing Bank or the Credit Parties, to (i) any
Affiliate of such Group Lender or (ii) any other Group Lender hereunder;
provided that after giving effect to such assignment, the assignee’s Percentage
shall not exceed 10% of the aggregate amount of all Commitments then outstanding
hereunder. Any such assignment to any Affiliate of the assigning Group Lender or
any other Group Lender hereunder shall not be subject to the requirements of
Section 13.3(b) that (x) the amount of the Commitment (or Loans if applicable)
of the assigning Group Lender subject to each assignment be in a minimum
principal amount of U.S.$5,000,000 for Commitments and (y) the payment of a
processing and recordation fee, and any such assignment to any Affiliate of the
assigning Group Lender shall not release the assigning Group Lender of its
remaining obligations hereunder, if any.
(d)    By executing and delivering an Assignment and Acceptance, the assigning
Group Lender thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby and that such interest is free and clear of any
adverse claim, the assigning Group Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Credit Agreement or any other
Fundamental Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Fundamental Documents or any other
instrument or document furnished pursuant hereto or thereto; (ii) such assignor
Group Lender makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any of the Credit Parties or the
performance or observance by any of the Credit Parties of any of their
obligations under the Fundamental Documents or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 5.1(a) and 5.1(b) (or if none of such
financial statements shall have then been delivered, then copies of the
financial statements referred to in Section 3.5 hereof) and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee agrees
that it will, independently and without reliance upon the assigning Group
Lender, the Administrative Agent, the Issuing Bank or any other Group Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Credit Agreement or any other Fundamental Document; (v) such assignee
appoints and authorizes the Administrative Agent and the Issuing Bank to take
such action as the agent on its behalf and to exercise such powers under this
Credit Agreement as are delegated to the Administrative Agent or the Issuing
Bank by the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will be bound by the provisions
of this Credit Agreement and will perform in accordance with their terms all of
the obligations which by the terms of this Credit Agreement are required to be
performed by it as a Group Lender.
(e)    The Administrative Agent shall maintain at its address at which notices
are to be given to it pursuant to Section 13.1 a copy of each Assignment and
Acceptance and a

- 137 -

--------------------------------------------------------------------------------




register for the recordation of the names and addresses of the Group Lenders and
the Commitments of, and principal amount of the Loans owing to, each Group
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive, in the absence of manifest error, and the Credit Parties, the
Administrative Agent, the Issuing Bank and the Group Lenders may treat each
Person whose name is recorded in the Register as a Group Lender hereunder for
all purposes of the Fundamental Documents. The Register shall be available for
inspection by any Credit Party or any Group Lender at any reasonable time and
from time to time upon reasonable prior notice.
(f)    Subject to the foregoing, upon its receipt of an Assignment and
Acceptance executed by an assigning Group Lender and an assignee together with
the assigning Group Lender’s original Note and the processing and recordation
fee, the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in the form of Exhibit J hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt written notice thereof to the Borrower. Within five (5)
Business Days after receipt of the notice, the Borrower, at its own expense,
shall execute and deliver to the Administrative Agent, in exchange for the
surrendered Note, a new Note to the order of such assignee in an amount equal to
the Commitment assumed by it pursuant to such Assignment and Acceptance and if
the assigning Group Lender has retained a Commitment hereunder a new Note to the
order of the assigning Group Lender in an amount equal to the Commitment
retained by it hereunder. Such new Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Note and shall
otherwise be in substantially the form of Exhibit A. In addition the Credit
Parties will promptly, at their own expense, execute such amendments to the
Fundamental Documents to which each is a party and such additional documents,
and take such other actions as the Administrative Agent or the assignee Group
Lender may reasonably request in order to give such assignee Group Lender the
full benefit of the Liens contemplated by the Fundamental Documents.
(g)    Each of the Group Lenders may, without the consent of any of the Credit
Parties or the Administrative Agent or the other Group Lenders, sell
participations to one or more banks or other entities in all or a portion of its
rights and obligations under this Credit Agreement (including, without
limitation, all or a portion of its Commitment and the Loans owing to it and the
Note or Notes held by it and its participation in Letters of Credit); provided,
however, that (i) any such Group Lender’s obligations under this Credit
Agreement shall remain unchanged, (ii) such participant shall not be granted any
voting rights or any right to control the vote of such Group Lender under this
Credit Agreement, except with respect to proposed changes to interest rates,
amount of Commitments, final maturity of any Loan, releases of all or
substantially all the Collateral and fees (as applicable to such participant),
(iii) any such Group Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iv) the participating banks or
other entities shall be entitled to the cost protection provisions contained in
Sections 2.9, 2.10, 2.11 and 12.3 hereof but a participant shall not be entitled
to receive pursuant to such provisions an amount larger than its share of the
amount to which the Group Lender granting such participation would have been
entitled to receive and (v) the Credit Parties, the Administrative Agent and the
other Group Lenders shall continue to deal solely and directly with

- 138 -

--------------------------------------------------------------------------------




such Group Lender in connection with such Group Lender’s and its participants’
rights and obligations under this Credit Agreement.
(h)    The applicable Group Lender, acting solely for this purpose as an agent
of the Borrower, shall maintain a register on which it enters the name and
address of each participant to which such Group Lender has sold participating
interests and the amount of each participant’s interest in such Group Lender’s
rights and/or obligations under this Credit Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of the related rights and/or
obligations, subject to the provisions of Section 13.3(g); provided, however,
the failure to record a participant on the Participant Register does not affect
the validity of the participation.
(i)    A Group Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 13.3, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to any of the Credit Parties furnished to the Administrative Agent or
such Group Lender by or on behalf of the Borrower; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant shall agree, by executing a confidentiality letter reasonably
satisfactory to LGEC to preserve the confidentiality of any confidential
information relating to any of the Credit Parties received from such Group
Lender.
(j)    Any assignment pursuant to paragraph (b) or (c) of this Section 13.3
shall constitute an amendment of the Schedule of Commitments as of the effective
date of such assignment.
(k)    The Credit Parties agree that any Group Lender may at any time and from
time to time pledge or otherwise grant a security interest in any Loan or in any
Note evidencing the Loans (or any part thereof) to any Federal Reserve Bank.
(l)    Notwithstanding any other provision of this Agreement and so long as no
Event of Default shall have occurred and be continuing, no portion of the
Commitment may be assigned or transferred to any Person if interest payable to
such person will be subject to withholding, unless consented to by the Borrower.
SECTION 13.4    Expenses; Documentary Taxes. Whether or not the transactions
hereby contemplated shall be consummated, the Borrower agrees to pay (a) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or
JPMorgan Securities LLC in connection with the performance of due diligence, the
syndication of the credit facility contemplated hereby, the negotiation,
preparation, execution, delivery, waiver or modification and administration of
this Credit Agreement and any other documentation contemplated hereby, the
making of the Loans and the issuance of the Letters of Credit, the Collateral,
the Pledged Securities, any Fundamental Document or any Completion Guaranty for
an item of Product, including but not limited to, the reasonable out-of-pocket
costs and internally allocated charges of audit or field examinations of the
Administrative Agent in connection with the administration of this Credit
Agreement, the verification of financial data and the transactions contemplated

- 139 -

--------------------------------------------------------------------------------




hereby, and the reasonable fees and disbursements of Morgan, Lewis & Bockius
LLP, counsel for the Administrative Agent and the Issuing Bank and any other
counsel that the Administrative Agent or the Issuing Bank shall retain, and (b)
all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or the Group Lenders in the enforcement or protection (as
distinguished from administration) of the rights and remedies of the Issuing
Bank or the Group Lenders in connection with this Credit Agreement, the other
Fundamental Documents, the Letters of Credit or the Notes, or as a result of any
transaction, action or non-action arising from any of the foregoing, including
but not limited to, the reasonable fees and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or the Group Lenders. Such payments shall
be made on the date this Credit Agreement is executed by the Borrower and
thereafter on demand. The Borrower agrees that it shall indemnify the
Administrative Agent, the Issuing Bank and the Group Lenders from and hold them
harmless against any documentary taxes, assessments or charges made by any
Governmental Authority by reason of the execution and delivery of this Credit
Agreement or the Notes or the issuance of the Letters of Credit. The obligations
of the Borrower under this Section shall survive the termination of this Credit
Agreement, the payment of the Loans and/or the expiration of any Letter of
Credit.
SECTION 13.5    Indemnification of the Administrative Agent, the Issuing Bank
and the Lenders. The Borrower agrees (a) to indemnify and hold harmless the
Administrative Agent, the Issuing Bank and the Lenders and their respective
directors, officers, employees, trustees and agents (each, an “Indemnified
Party”) (to the full extent permitted by Applicable Law) from and against any
and all claims, demands, losses, judgments and liabilities (including
liabilities for penalties) of whatsoever nature, and (b) to pay to the
Indemnified Parties an amount equal to the amount of all costs and expenses,
including reasonable legal fees and disbursements, and with regard to both (a)
and (b) in connection with or resulting from any litigation, investigation or
other proceedings relating to the Collateral, this Credit Agreement, the other
Fundamental Documents and the Letters of Credit, the making of the Loans, any
attempt to audit, inspect, protect or sell the Collateral, or the administration
and enforcement or exercise of any right or remedy granted to the Administrative
Agent, the Issuing Bank or Lenders hereunder or thereunder but excluding
therefrom all claims, demands, losses, judgments, liabilities, costs and
expenses arising out of or resulting from (i) the gross negligence or willful
misconduct of an Indemnified Party, (ii) litigation or claims among Indemnified
Parties in connection with the Fundamental Documents or in any way relating to
the transactions contemplated hereby, (iii) claims asserted or litigation
commenced against any Indemnified Party by a Credit Party or a Designated
Foreign Subsidiary in which the Credit Party or the Designated Foreign
Subsidiary is the prevailing party and (iv) an act or omission that does not
involve a Credit Party or a Designated Foreign Subsidiary and is not a claim
against an Indemnified Party. The foregoing indemnity agreement includes any
reasonable costs incurred by any Indemnified Party in connection with any action
or proceeding which may be instituted in respect of the foregoing by any
Indemnified Party, or by any other Person either against the Lenders or in
connection with which any officer, director, agent or employee of any
Indemnified Party is called as a witness or deponent, including, but not limited
to, the reasonable fees and disbursements of Morgan, Lewis & Bockius LLP,
counsel to the Administrative Agent and the Issuing Bank, and any out-of-pocket
costs incurred by any Indemnified Party in appearing as a witness or in
otherwise

- 140 -

--------------------------------------------------------------------------------




complying with legal process served upon them. Except as otherwise required by
Applicable Law which may not be waived, the Lenders shall not be liable to the
Borrower for any matter or thing in connection with this Credit Agreement other
than their express obligations hereunder, including obligations to make Loans
and account for moneys actually received by them in accordance with the terms
hereof.
Whenever the provisions of this Credit Agreement or any other Fundamental
Document provide that, if any Credit Party shall fail to do any act or thing
which it has covenanted to do hereunder, the Administrative Agent may (but shall
not be obligated to) do the same or cause it to be done or remedy any such
breach and if the Administrative Agent does the same or causes it to be done,
there shall be added to the Obligations hereunder the cost or expense incurred
by the Administrative Agent in so doing, and any and all amounts expended by the
Administrative Agent in taking any such action shall be repayable to it upon its
demand therefor and shall (x) for advances made by the Administrative Agent,
bear interest at 2% in excess of the Alternate Base Rate, from time to time in
effect from the date advanced to the date of repayment.
All indemnities contained in this Section 13.5 shall survive the expiration or
earlier termination of this Credit Agreement and shall inure to the benefit of
any Person who was a Lender notwithstanding such Person’s assignment of all its
Loans and Commitments as to any actions taken or omitted to be taken by it while
it was a Lender.
SECTION 13.6    CHOICE OF LAW. THIS CREDIT AGREEMENT AND THE NOTES SHALL IN ALL
RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE
OF NEW YORK WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST RATES, ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA. EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 600 OR THE INTERNATIONAL
STANDBY PRACTICES 1998 OF THE INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO.
590, AS THE CASE MAY BE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED
BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
SECTION 13.7    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS

- 141 -

--------------------------------------------------------------------------------




CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT OR
THE SUBJECT MATTER THEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THE
PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH SUCH
OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS
CREDIT AGREEMENT AND ANY OTHER FUNDAMENTAL DOCUMENT. ANY PARTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 13.7 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF ANY OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL
BY JURY.
SECTION 13.8    WAIVER WITH RESPECT TO DAMAGES. EACH CREDIT PARTY ACKNOWLEDGES
THAT NEITHER THE ADMINISTRATIVE AGENT, THE ISSUING BANK NOR ANY LENDER HAS ANY
FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, ANY CREDIT PARTY ARISING OUT
OF OR IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OTHER FUNDAMENTAL DOCUMENT
AND THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
LENDERS, ON THE ONE HAND, AND THE CREDIT PARTIES, ON THE OTHER HAND, IN
CONNECTION THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, NO CREDIT PARTY SHALL ASSERT, AND EACH CREDIT PARTY
HEREBY WAIVES, ANY CLAIMS AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK,
AND THE LENDERS ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS CREDIT AGREEMENT, ANY FUNDAMENTAL
DOCUMENT, ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
SECTION 13.9    No Waiver. No failure on the part of the Administrative Agent,
any Lender or the Issuing Bank to exercise, and no delay in exercising, any
right, power or remedy hereunder, under the Notes or any other Fundamental
Document or with regard to any Letter of Credit shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.


SECTION 13.10    Extension of Payment Date. Except as otherwise specifically
provided in Article 2 hereof, should any payment or prepayment of principal of
or interest on the Notes or any other amount due hereunder, become due and
payable on a day other than a Business Day, the due date of such payment or
prepayment shall be extended to the next succeeding Business

- 142 -

--------------------------------------------------------------------------------




Day and, in the case of a payment or prepayment of principal, interest shall be
payable thereon at the rate herein specified during such extension.


SECTION 13.11    Amendments, etc.
(a)    No modification, amendment or waiver of any provision of this Credit
Agreement or any other Fundamental Document, and no consent to any departure by
the Borrower herefrom or therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given; provided, however, that no such modification, waiver, consent
or amendment shall, without the written consent of (a) each affected Group
Lender, (i) change the Commitment of such Group Lender, (ii) reduce the interest
payable on such Group Lender’s Loans, (iii) alter the principal amount of any
Loan, (iv) reduce the rate at which the Commitment Fees are payable to such
Group Lender, (v) extend the Maturity Date, or (vi) reduce the fees payable with
respect to Letters of Credit issued hereunder as set forth in Section 2.3(f);
(b) all Group Lenders, (i) amend or modify any provision of this Credit
Agreement, if any, which expressly provides for the unanimous consent or
approval of the Group Lenders, (ii) release a substantial portion of the
Collateral or any of the Pledged Securities (except as contemplated herein) or
release any Guarantor from its obligations hereunder, (iii) amend the definition
of “Collateral” (and defined terms used in the definition of Collateral), (iv)
amend or modify Section 2.1(b), 2.10(d), 2.3(a)(i), 2.3(i) or this Section
13.11, (v) increase the advance rates of any components or add any new
components to the Borrowing Base; and (vi) amend or modify the definition of
“Required Lenders”. No such amendment or modification may adversely affect the
rights and obligations of the Administrative Agent hereunder without its prior
written consent or the rights and obligations of the Issuing Bank without its
prior written consent. No notice to or demand on the Borrower shall entitle the
Borrower to any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not
such Note shall have been marked to indicate such amendment, modification,
waiver or consent and any consent by any holder of a Note shall bind any Person
subsequently acquiring such Note, whether or not such Note is so marked.
(b)    If any Group Lender (i) requests compensation under Sections 2.7(b), 2.10
or 2.13, or (ii) becomes a Defaulting Lender, or (iii) does not consent to any
waiver, consent or modification requested by the Borrower (but only where the
consent of all the Group Lenders is required for such waiver, consent or
modification and the Borrower obtains approval for the waiver, consent or
modification from seventy-five percent (75%) of the Group Lenders), then the
Borrower may, at its sole expense and effort and upon notice to such Group
Lender and the Administrative Agent, require such Group Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 13.3), all of its interests, rights and obligations under
this Credit Agreement and the other Fundamental Documents to an assignee which
shall assume such obligations and which accepts such assignment; provided, that
(x) the Borrower shall have received the prior written consent of the
Administrative Agent (in its sole discretion), (y) such Group Lender shall have
received payment of an amount equal to the

- 143 -

--------------------------------------------------------------------------------




outstanding principal of its Loans, accrued interest thereon, accrued fees, and
all other amounts then payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and a release of its liability with regard to its
Pro Rata Share of the L/C Exposure, and (z) in the case of any such assignment
resulting from a claim for compensation under Section 2.10 or payments required
to be made pursuant to Sections 2.7(b) or 2.13, such assignment will result in a
reduction in such compensation or payment on an ongoing basis. No Group Lender
shall be required to make any such assignment and delegation if, prior thereto,
as a result of a waiver by such Group Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
SECTION 13.11.A    Certain Matters Regarding PA Lender and Amendments. No
modification, amendment or waiver of any provision of Annex I or any provisions
of the Credit Agreement, and no consent to any departure by any other party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the PA Lender and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No provision
of Annex I shall be terminated without the written consent of the PA Lender as
long as the PA Obligations are outstanding. The PA Lender hereby consents to any
modification, waiver, consent or amendment which is hereafter approved by the
requisite Group Lenders which may (i) release a substantial portion of the
Collateral which does not include the Film Library, (ii) extend the Maturity
Date, (iii) amend the definition of “Required Lenders,” (iv) amend the
definition of “Collateral” (and defined terms used in the definition of
Collateral) other than the Film Library, (v) amend or modify Section 2.1(b),
2.10(d), 2.3(a)(i), 2.3(i) or Section 13.11 or (vi) increase the advance rates
of any components or add any new components to the Borrowing Base.
SECTION 13.12    Severability. Any provision of this Credit Agreement or of the
Notes which is invalid, illegal or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 13.13    SERVICE OF PROCESS; SUBMISSION TO JURISDICTION. EACH PARTY
HERETO (EACH A “SUBMITTING PARTY”) HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS CREDIT AGREEMENT (INCLUDING, BUT NOT LIMITED
TO, THE LETTERS OF CREDIT), THE SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL
DOCUMENT AND THE SUBJECT MATTER THEREOF. EACH SUBMITTING PARTY TO THE EXTENT
PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY
OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN THE ABOVE-NAMED

- 144 -

--------------------------------------------------------------------------------




COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS CREDIT
AGREEMENT, THE SUBJECT MATTER HEREOF, THE OTHER FUNDAMENTAL DOCUMENTS OR THE
SUBJECT MATTER THEREOF (AS APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT,
(B) HEREBY WAIVES THE RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING
INSTITUTED BY THE ADMINISTRATIVE AGENT OR A LENDER IN STATE COURT TO FEDERAL
COURT, AND (C) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR
PROCEEDING ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY
OR OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. EACH SUBMITTING PARTY HEREBY
CONSENTS TO SERVICE OF PROCESS BY MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE
GIVEN TO IT PURSUANT TO SECTION 13.1 HEREOF. EACH SUBMITTING PARTY AGREES THAT
ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE
FOR THE EXPRESS BENEFIT OF EACH OF THE OTHER SUBMITTING PARTIES. FINAL JUDGMENT
AGAINST ANY SUBMITTING PARTY IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
CONCLUSIVE, AND MAY BE ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR
PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE
CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY
OF THE SUBMITTING PARTY THEREIN DESCRIBED OR (Y) IN ANY OTHER MANNER PROVIDED BY
OR PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION, PROVIDED, HOWEVER, THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR A LENDER MAY AT ITS OPTION BRING SUIT,
OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST A SUBMITTING PARTY OR ANY OF ITS
ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OF AMERICA OR OF ANY
COUNTRY OR PLACE WHERE THE SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.
SECTION 13.14    Headings. Section headings used herein and the Table of
Contents are for convenience only and are not to affect the construction of or
be taken into consideration in interpreting this Credit Agreement.
SECTION 13.15    Execution in Counterparts. This Credit Agreement may be
executed in any number of counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
instrument.
SECTION 13.16    Subordination of Intercompany Indebtedness, Receivables and
Advances. (a) Each Credit Party hereby agrees that any intercompany Indebtedness
or other intercompany receivables or intercompany advances of any other Credit
Party, directly or indirectly, in favor of such Credit Party of whatever nature
at any time outstanding shall be

- 145 -

--------------------------------------------------------------------------------




completely subordinate in right of payment to the prior payment in full of the
Obligations, and that no payment on any such Indebtedness, receivable or advance
shall be made (i) except intercompany receivables and intercompany advances
permitted pursuant to the terms hereof may be repaid and intercompany
Indebtedness permitted pursuant to the terms hereof may be repaid, in each case
so long as no Default or Event of Default, shall have occurred and be continuing
and (ii) except as specifically consented to by all the Group Lenders in
writing, until the prior payment in full of all the Obligations and termination
of the Commitments.
(b)    In the event that any payment on any such Indebtedness shall be received
by such Credit Party other than as permitted by Section 13.16(a) before payment
in full of all Obligations and termination of the Commitments, such Credit Party
shall receive such payments and hold the same in trust for, segregate the same
from its own assets and shall immediately pay over to, the Administrative Agent
on behalf of itself, the Issuing Bank and the Group Lenders all such sums to the
extent necessary so that the Administrative Agent, the Issuing Bank and the
Group Lenders shall have been paid all Obligations owed or which may become
owing.
SECTION 13.17    USA Patriot Act. Each Lender hereby notifies each of the Credit
Parties that, pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Credit
Parties and their investors, which information includes the name and address of
each such Person and other information that will allow such Lender to identify
such Person in accordance with the USA Patriot Act.
SECTION 13.18    Entire Agreement. This Credit Agreement (including the Exhibits
and Schedules hereto) represents the entire agreement of the parties with regard
to the subject matter hereof and the terms of any letters and other
documentation entered into between any of the parties hereto (other than the Fee
Letter) prior to the execution of this Credit Agreement which relate to Loans to
be made or the Letters of Credit to be issued hereunder shall be replaced by the
terms of this Credit Agreement.
SECTION 13.19    Transition. Each of the Group Lenders whose name appears on the
Schedule of Commitments attached hereto as Schedule 1 acknowledges and agrees
that, upon execution of this Credit Agreement, each of the Group Lenders who was
a party to the Existing Credit Agreement but is not listed on the Schedule of
Commitments hereto shall (i) be paid the full amount of principal and interest
outstanding on its Loans and (ii) relinquish its rights and be released from its
obligations under this Credit Agreement. The parties hereto confirm that this
Credit Agreement shall not constitute a novation of the obligations of each
Credit Party (as such term was defined in the Existing Credit Agreement) under
the Existing Credit Agreement and in any event, the Administrative Agent acting
on behalf of and for the benefit of the Administrative Agent, the Issuing Bank
and the Lenders (as such terms were defined in the Existing Credit Agreement)
and all other parties to the Existing Credit Agreement and this Credit Agreement
expressly reserve all hypothecs, debentures, debenture pledge agreements,
guarantees and all other security interests granted in favor of the
Administrative Agent and the Group Lenders pursuant to the Existing Credit
Agreement which hypothecs, debentures, debenture pledge agreements, guarantees
and other security interests shall continue to remain in full force and effect.

- 146 -

--------------------------------------------------------------------------------




SECTION 13.20    Confidentiality.
(a)    Each of the Administrative Agent, the Issuing Bank and each Group Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to it and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or to nationally recognized rating agencies, (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process, (d) to any other party to this Credit Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Credit Agreement or the enforcement of rights hereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section 13.20, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Credit Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 13.20, or (y) becomes available to the Administrative Agent, the
Issuing Bank or any Group Lender on a non-confidential basis from a source other
than a Credit Party that is not actually known by the recipient to have breached
a binding confidentiality agreement by having remitted such Information. For the
purposes of this Section 13.20, “Information” means all information received
from any Credit Party relating to any Credit Party or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Group Lender on a non-confidential basis prior to disclosure by such
Credit Party; provided, that in the case of information received from a Credit
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. The commitments under this Section
13.20 shall terminate two (2) years after the termination of this Facility or,
if earlier, with respect to a particular Group Lender, or other Secured Party,
the date which is two (2) years from the date on which such Person ceases to be
a party to this Credit Agreement.


[SIGNATURE PAGES TO FOLLOW]





- 147 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and the year first written.
BORROWER:

LIONS GATE ENTERTAINMENT INC.

By    /s/ Wayne Levin
Name: Wayne Levin
Title: Vice President and General Counsel

GUARANTORS:


ABX PRODUCTIONS, INC.
ALL ABOUT US PRODUCTIONS INC.
ANGER PRODUCTIONS, INC.
ARIMA, INC.
ARTISAN ENTERTAINMENT INC.
ARTISAN FILMED PRODUCTIONS INC.
ARTISAN HOME ENTERTAINMENT INC.
ARTISAN PICTURES LLC
ARTISAN RELEASING LLC
AWAKEN PRODUCTIONS CORP.
AWAKEN PRODUCTIONS INC.
BACKSEAT PRODUCTIONS, LLC
BASTER PRODUCTIONS, LLC
BD OPTICAL MEDIA, INC.
BLAIR WITCH FILMS, LLC
BLUE MOUNTAIN STATE PRODUCTIONS CORP.
BOSS KANE PRODUCTIONS, INC.
BURROWERS PRODUCTIONS, INC.
CALLER PRODUCTIONS, INC.
CATX ACTION1 12 PRODUCTIONS, INC.
CATX ADDICTED 12 PRODUCTIONS, INC.
CATX CERTAIN SLANT 12 PRODUCTIONS, INC.
CATX DMAIL 12 PRODUCTIONS, INC.
CATX EXORCISM 12 PRODUCTIONS, INC.
CATX ICARUS 12 PRODUCTIONS, INC.
CATX REAWAKENING 12 PRODUCTIONS, INC.
CATX RICKY 12 PRODUCTIONS, INC.

Signature Page to Credit Agreement

--------------------------------------------------------------------------------




CATX TAPE4 12 PRODUCTIONS, INC.
CATX TIME AFTER TIME 12 PRODUCTIONS, INC.
CATX TWO EYES 12 PRODUCTIONS, INC.
CATX WEE 12 PRODUCTIONS, INC.
CATX XOXO 12 PRODUCTIONS, INC.
CBLG PRODUCTIONS, LLC
COUNTRYMAN PRODUCTIONS, LLC
CRASH TELEVISION PRODUCTIONS, INC.
CRASH 2 TELEVISION PRODUCTIONS, INC.
CUPID PRODUCTIONS, INC.
DANCING ELK PRODUCTIONS, LLC
DD2 ACQUISITION CORP.
DEAD ZONE PRODUCTION CORP.
DEBMAR STUDIOS, INC.
DELISH PROJECTS, LLC
DELISH TELEVISION DEVELOPMENT, LLC
DJM SERVICES, INC.
DODGE PRODUCTIONS LLC
DRESDEN FILES PRODUCTIONS CORP.
DRESDEN FILES PRODUCTIONS I CORP. FEAR ITSELF PRODUCTIONS CORP.
FILM HOLDINGS CO.
GC FILMS, INC.
GC SHORT FILMS, INC.
GGX PRODUCTIONS, INC.
GHS PRODUCTIONS, LLC
GOOD EVEL PRODUCTIONS, INC.
GRINDSTONE ENTERTAINMENT GROUP, LLC
HEART FRANK, INC.
HIGHER POST LLC
HORSEMEN PRODUCTIONS, LLC
INVISIBLE CASTING INC.
IV PRODUCTIONS INC.
IV3D PRODUCTIONS CORP.
IWC PRODUCTIONS, LLC
JESSABELLE PRODUCTIONS, INC.
JV1 DELISH, LLC
KILL PIT PRODUCTIONS INC.
LADY PRISON PRODUCTIONS, INC.
LAMB PRODUCTIONS, INC.
LANDSCAPE ENTERTAINMENT CORP.
LAST PRODUCTIONS, INC.
LG HORROR CHANNEL HOLDINGS, LLC
LG PICTURES INC.

Signature Page to Credit Agreement



--------------------------------------------------------------------------------




LIONS GATE ENTERTAINMENT CORP.
LIONS GATE FILMS PRODUCTIONS
CORP./PRODUCTIONS FILMS LIONS GATE S.A.R.F.
LIONS GATE INDIA INC.
LIONS GATE MUSIC CORP.
LIONS GATE ONLINE SHOP INC.
LIONS GATE PENNSYLVANIA, INC.
LIONS GATE SPIRIT HOLDINGS, LLC
LIONS GATE TELEVISION DEVELOPMENT LLC
LIONS GATE TELEVISION INC.
LIONS GATE TELEVISION INTERNATIONAL – LATIN AMERICA, INC.
LIONS GATE X PRODUCTIONS, LLC
LOG PRODUCTIONS, LLC
LOL PRODUCTIONS, LLC
LOVE LESSONS PRODUCTIONS, INC.
LUCKY 7 PRODUCTIONS CORP.
LUDUS PRODUCTIONS, INC.
MANDATE PICTURES, LLC
MANDATE FILMS, LLC
MANIFEST ENTERTAINMENT, LLC MERCURY PRODUCTIONS, LLC
MK ANIMATED, LLC
MOTHER PRODUCTIONS CORP.
MQP, LLC
NGC FILMS, INC.
NR PRODUCTIONS, INC.
NURSE PRODUCTIONS INC.
PEARL RIVER HOLDINGS CORP.
PEEPLES PRODUCTIONS, INC.
PGH PRODUCTIONS, INC.
PLANETARY PRODUCTIONS, LLC
PLAYLIST, LLC
POWER MONGERING DESPOT, INC.
PROFILER PRODUCTIONS CORP.
PSYCHO PRODUCTIONS SERVICES CORP.
PWG PRODUCTIONS, INC.
PX1 PRODUCTIONS CORP.
PX1 PRODUCTIONS, INC.
R&B PRODUCTIONS, INC.
RABBIT PRODUCTIONS, INC.
RG PRODUCTIONS, INC.
SCREENING ROOM, INC.

Signature Page to Credit Agreement



--------------------------------------------------------------------------------




SDI PRODUCTIONS, INC.
SILENT DEVELOPMENT CORP.
SKILLPA PRODUCTIONS, LLC
SPECIAL OPS PRODUCTIONS, INC.
SS3 PRODUCTIONS, INC.
SWEAT PRODUCTIONS, INC.
TALK PRODUCTIONS CORP.
TCT PRODUCTIONS, INC.
TED PRODUCTIONS, INC.
TERRESTRIAL PRODUCTIONS CORP.
TINY HORSE PRODUCTIONS, INC.
TOUCH PRODUCTIONS CORP.
U.R.O.K. PRODUCTIONS, INC.
VERDICT PRODUCTIONS, INC.
VESTRON INC.
WEEDS PRODUCTIONS INC.
WILDE KINGDOM PRODUCTIONS CORP.
WOMEN IN COMEDY DOCUMENTARY, LLC




By:    /s/ Wayne Levin
Name: Wayne Levin
Title: Secretary




100 PLUS PRODUCTIONS, INC.
BHF PRODUCTIONS, INC.
DEBMAR/MERCURY (WW) PRODUCTIONS LLC
DEBMAR/MERCURY, LLC
LGAC 3, LLC
LIONS GATE ENTERTAINMENT INC.
LIONS GATE FILMS INC.
LIONS GATE INTERNATIONAL SALES, LLC
LIONS GATE MANDATE FINANCING VEHICLE INC.
LIONS GATE MUSIC PUBLISHING LLC
LIONS GATE MUSIC, INC.
LIONS GATE RECORDS, INC.
NEXT PRODUCTION INC.


By:    /s/ B. James Gladstone
Name: B. James Gladstone
Title: Executive Vice President



Signature Page to Credit Agreement



--------------------------------------------------------------------------------






AGENT AND LENDERS:

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender


By: /s/ Darian A. Singer
Name: Darian A. Singer
Title: Associate
    


BANK OF AMERICA, N.A.


By: /s/ Brian Stearns
Name: Brian Stearns
Title: SVP




BARCLAYS BANK PLC


By: /s/ Michael Mozer
Name: Michael Mozer
Title: Vice President




ROYAL BANK OF CANADA


By: /s/ Alfonse Simone
Name: Alfonse Simone
Title: Authorized Signatory




WELLS FARGO BANK, NATIONAL ASSOCIATION


By: /s/ Kelly Walsh
Name: Kelly Walsh
Title: Vice President







Signature Page to Credit Agreement



--------------------------------------------------------------------------------




SUNTRUST BANK


By: /s/ Brett Ross
Name: Brett Ross
Title: Vice President




UNION BANK, N.A.


By: /s/ Matthew J. Anderson
Name: Matthew J. Anderson
Title: IBO




CIT FINANCE LLC


By: /s/ Lance M. Zaremba
Name: Lance M. Zaremba
Title: Authorized Signatory




COMERICA BANK


By: /s/ Adam J. Korn
Name: Adam J. Korn
Title: Vice President




ONEWEST BANK, FSB


By: /s/ Joseph Woolf
Name: Joseph Woolf
Title: EVP




CITY NATIONAL BANK


By: /s/ Norman B. Starr
Name: Norman B. Starr
Title: Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------




FIRST REPUBLIC BANK


By: /s/ Grace Nitta
Name: Grace Nitta
Title: Vice President




EAST WEST BANK


By: /s/ Jodi Chong
Name: Jodi Chong
Title: Vice President




BANK LEUMI UK


By: /s/ G de Chalendar
Name: G de Chalendar
Title: VP

By: /s/ Idan Shapira
Name: Idan Shapira
Title: SVP




MANUFACTURERS BANK


By: /s/ Charles C. Jou
Name: Charles C. Jou
Title: Vice President







Signature Page to Credit Agreement

